                           Case 20-10566-MFW               Doc 15        Filed 03/09/20         Page 1 of 235




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                                 )
             In re:                                                              ) Chapter 11
                                                                                 )
             BLUESTEM BRANDS, INC., et al.,1                                     ) Case No. 20-10566 (___)
                                                                                 )
                                                 Debtors.                        ) (Joint Administration Requested)
                                                                                 )

                            DEBTORS’ MOTION FOR ENTRY OF INTERIM AND
                       FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO OBTAIN
                      POSTPETITION FINANCING, (II) AUTHORIZING THE DEBTORS
                  TO USE CASH COLLATERAL, (III) GRANTING LIENS AND PROVIDING
                          SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
                    (IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
                    TERM LOAN LENDERS, (V) MODIFYING THE AUTOMATIC STAY,
             (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

                      The above-captioned debtors and debtors in possession (collectively, the “Debtors”)
                                                                             2
         respectfully state as follows in support of this motion.
                                                                                     3
                                                       Preliminary Statement

                      1.     Unlike so many retailers in recent years, the Debtors enter into the chapter 11 cases

         with a viable, going-concern transaction in hand. The DIP financing sought herein is an essential

         component to ensuring that path is a success.


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
               Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
               Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
               Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
               Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
               LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
               Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.
         2
               A detailed description of the Debtors’ businesses, capital structure and the events leading to these chapter 11 cases
               is set forth in the Declaration of Thomas L. Fairfield in Support of Chapter 11 Petitions and First Day Motions
               (the “First Day Declaration”), filed contemporaneously herewith. Capitalized terms used but not otherwise
               defined herein shall have the meanings ascribed to them in the First Day Declaration or the Interim Order (as
               defined below), as applicable.
         3
               Capitalized terms used in this section but not otherwise defined shall have the meaning ascribed to them below.
26132031.1
                       Case 20-10566-MFW            Doc 15       Filed 03/09/20     Page 2 of 235




                 2.      On March 8, 2020, the Debtors and BLST Acquisition Company LLC (the
                                         4
         “Stalking Horse Purchaser”) entered into that certain stalking horse purchase agreement (the

         “Stalking Horse APA”). Under the Stalking Horse APA, the Stalking Horse Purchaser will buy

         substantially all of the Debtors assets in a going-concern transaction, to the benefit of the Debtors’

         employees, customers, vendors, landlords, and other stakeholders.

                 3.      To ensure that the Stalking Horse APA is the highest or otherwise best alternative

         available, the Debtors sought and negotiated for a debtor in possession financing facility (the “DIP

         Facility”) that will provide sufficient runway to close the transaction and allow for a robust

         postpetition marketing process.

                 4.      The DIP Facility will provide commitments up to $125 million, including the

         provision of up to $80 million of additional liquidity. The DIP Facility will fund the ongoing

         operations during these chapter 11 cases and thereby preserve the value of the Debtors’ assets as

         the Debtors work expeditiously toward consummating the sale. The DIP Facility will also provide

         a clear, strong message to their customers, vendors, employees, and contract counterparties that

         operations are appropriately funded and the bankruptcy filing will not materially impact the

         Debtors’ operations. More specifically, the DIP Facility will communicate that the Debtors are

         able to continue meeting the needs of their customers, compensating their employees, paying their

         vendors, and otherwise managing their businesses as close to the ordinary course as possible.

                 5.      As more fully set forth in the Burns Declaration and below, the Debtors believe the

         DIP Facility is fair and reasonable, will maximize value for the Debtors’ stakeholders, and is a




         4
             BLST Acquisition Company LLC is an acquisition vehicle created by the Prepetition Term Loan Lenders (as
             defined below).
26132031.1
                                                             2
                        Case 20-10566-MFW                Doc 15        Filed 03/09/20       Page 3 of 235




         sound exercise of the Debtors’ business judgment. The Debtors believe the DIP Facility is the best

         financing available and have been unable to secure any other financing on more favorable terms.

                 6.       If the DIP Facility is not approved, then there will be immediate and irreparable

         harm to the Debtors and their estates. Absent funds available from the DIP Facility, the Debtors

         may lose the cooperation of key business partners at this critical early stage and face a value-

         destructive interruption to their businesses.

                 7.       Accordingly, the Debtors respectfully request that the Court approve the Debtors’

         entry into the DIP Facility.

                                                         Relief Requested

                 8.       The Debtors seek entry of an interim order, substantially in the form attached hereto

         as Exhibit A ((the “Interim Order”), and a final order (the “Final Order,”) and, together with the
                                                  5
         Interim Order, the “DIP Orders”):

                          a.       authorizing the Debtors to obtain (a) a senior secured revolving postpetition
                                   financing on a superpriority basis in the aggregate principal amount of up
                                   to $100 million (the “DIP ABL Facility”) and (b) senior secured term loan
                                   postpetition financing on a superpriority basis in the aggregate principal
                                   amount of up to $25 million (the “DIP Term Loan,” and together with the
                                   DIP ABL Facility, the “DIP Facility”), which shall be used in part to pay in
                                   full the $45 million outstanding under the Prepetition ABL Facility, both
                                   pursuant to that certain Senior Secured, Superpriority Debtor-in-Possession
                                   Credit Agreement, by and among the Borrowers, the Guarantors, Cerberus
                                   Business Finance, LLC, as administrative agent and collateral agent (in such
                                   capacity, the “DIP Agent”) for and on behalf of the lenders that have
                                   executed signature pages thereto (the “DIP Lenders”), substantially in the
                                   form as attached hereto as Exhibit B (the “DIP Credit Agreement”);

                          b.       authorizing the Debtors to execute and deliver the DIP Credit Agreement
                                   and any other agreements, instruments, pledge agreements, guarantees,
                                   control agreements, and other DIP Credit Documents (as defined in the DIP
                                   Credit Agreement) and documents related thereto (including any security
                                   agreements, intellectual property security agreements, control agreements,
                                   or notes) (as amended, restated, supplemented, waived, and/or modified

         5
             The Debtors will file the form of Final Order prior to the Final Hearing (as defined herein).

26132031.1
                                                                   3
             Case 20-10566-MFW       Doc 15       Filed 03/09/20   Page 4 of 235




                   from time to time, and collectively, with the DIP Credit Agreement,
                   the “DIP Credit Documents”) and to perform such other acts as may be
                   necessary or desirable in connection with the DIP Credit Documents;

              c.   granting the DIP Facility and all obligations owing thereunder and under,
                   or secured by, the DIP Credit Documents to the DIP Agent and the DIP
                   Lenders (collectively, and including all “Obligations” as described in the
                   DIP Credit Agreement, the “DIP Obligations”) allowed superpriority
                   administrative expense claim status in each of these chapter 11 cases
                   (collectively, the “Cases”) and in any case under chapter 7 of the
                   Bankruptcy Code upon the conversion of any of the Cases, or in any other
                   proceedings superseding or related to any of the foregoing (collectively,
                   the “Successor Cases”);

              d.   granting to the DIP Agent, for the benefit of itself and the DIP Lenders
                   under the applicable DIP Credit Documents, automatically perfected
                   security interests in and liens on all of the Collateral (as defined in the DIP
                   Credit Agreement), including all property constituting “cash collateral” as
                   defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”),
                   which liens shall be subject to the priorities set forth herein;

              e.   authorizing the Debtors to pay the principal, interest, fees, expenses, and
                   other amounts payable under the DIP Credit Documents as such become
                   earned, due, and payable to the extent provided in, and in accordance with,
                   the DIP Credit Documents;

              f.   authorizing the Debtors to use the Prepetition Collateral (as defined in the
                   Interim Order), including the Cash Collateral of the Prepetition Term Loan
                   Lenders under the Prepetition Term Loan Documents (each as defined in
                   the Interim Order), in accordance with the DIP Credit Documents and
                   providing adequate protection to the Prepetition Term Loan Lenders for any
                   diminution in value of their interests in the Prepetition Collateral, including
                   the Cash Collateral, resulting from the imposition of the automatic stay, or
                   the Debtors’ use, sale, or lease of the Prepetition Collateral, including Cash
                   Collateral;

              g.   modifying the automatic stay imposed by section 362 of the Bankruptcy
                   Code to the extent necessary to implement and effectuate the terms and
                   provisions of the DIP Credit Documents and the Interim Order;

              h.   scheduling a final hearing (the “Final Hearing”) within 25 days of the
                   Petition Date to consider the relief requested herein and approving the form
                   of notice with respect to the Final Hearing; and

              i.   granting related relief.



26132031.1
                                              4
                      Case 20-10566-MFW           Doc 15       Filed 03/09/20    Page 5 of 235




                9.      In support of this motion, the Debtors respectfully proffer the Declaration of David

         E. Burns in Support of the Debtors’ Expedited Motion for Entry of Interim and Final Orders

         (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

         Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status,

         (IV) Granting Adequate Protection to the Prepetition Term Loan Lenders, (V) Modifying the

         Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief (the

         “Burns Declaration”) filed contemporaneously herewith.

                                              Jurisdiction and Venue

                10.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

         jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing

         Order of Reference from the United States District Court for the District of Delaware, dated as of

         February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Debtors

         consent pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the

         United States Bankruptcy Court for the District of Delaware (the “Local Rules”) to the entry of a

         final order by the Court in connection with this motion to the extent that it is later determined that

         the Court, absent consent of the parties, cannot enter final orders or judgments in connection

         herewith consistent with Article III of the United States Constitution.

                11.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                12.     The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

         and 507 of title 11 of the United States Code (the “Bankruptcy Code”), rules 2002 and 4001 of the

         Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rules 2002-1(b),

         4001-2, and 9013-1(m).




26132031.1
                                                           5
                      Case 20-10566-MFW          Doc 15       Filed 03/09/20   Page 6 of 235




                                                   Background

                13.     The Debtors are a direct-to-consumer retailer that offers fashion, home, and

         entertainment merchandise through internet, direct mail, and telephonic channels under the

         Orchard and Northstar brand portfolios. The Debtors have approximately two million customers,

         the majority of which are U.S.-based and transact at less than $250 on a per order

         basis. Headquartered in Eden Prairie, Minnesota, the Debtors employ approximately 2,200

         individuals and own and/or lease warehouses, distribution centers, and call centers in 10 other

         states, including New Jersey, Massachusetts, Georgia, and California. The Debtors’ supply chain

         consists of name-brand vendors―e.g., Michael Kors, Samsung, Keurig, and Dyson―as well as

         private label and non-branded sources based in the United States and abroad. For fiscal year 2019,

         the Debtors reported gross revenue of approximately $1.8 billion.

                14.     On the Petition Date, each of the Debtors filed a voluntary petition for relief under

         chapter 11 of the Bankruptcy Code. The Debtors are operating their business and managing their

         properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         Concurrently with the filing of this motion, the Debtors filed a motion requesting procedural

         consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy Rule

         1015(b). No request for the appointment of a trustee or examiner has been made in these chapter

         11 cases, and no committees have been appointed or designated.




26132031.1
                                                          6
                          Case 20-10566-MFW               Doc 15        Filed 03/09/20      Page 7 of 235



                                                                                                                       6
                 Concise Statements Pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-2

         I.        Concise Statement Regarding the DIP Facility.

                   15.      The below chart contains a summary of the material terms of the proposed DIP

         Facility, together with references to the applicable sections of the relevant source documents, as

         required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule 4001-2.

              Bankruptcy Code                                     Summary of Material Terms
             Borrowers and           All of the Debtors
             Gaurantors
                                     See DIP Credit Agreement, Preamble
             Bankruptcy Rule
             4001(c)(1)(B)

             DIP Financing           Cerberus Business Finance, LLC as Administrative Agent
             Lenders
             Bankruptcy Rule         Lenders
             4001(c)(1)(B)           Cerberus Levered Loan Opportunities Fund II, L.P.
                                     Cerberus Levered Loan Opportunities Fund III, L.P.
                                     Cerberus NJ Credit Opportunities Fund, L.P.
                                     Cerberus ASRS Holdings LLC
                                     Cerberus KRS Levered Loan Opportunities Fund, L.P.
                                     Cerberus PSERS Levered Loan Opportunities Fund, L.P.
                                     Cerberus FSBA Holdings LLC
                                     Cerberus ND Credit Holdings LLC
                                     Cerberus ICQ Levered Loan Opportunities Fund, L.P.
                                     Cerberus Offshore Levered III Holdings II LP
                                     Cerberus Offshore Levered Loan Opportunities Maser Fund II, LLP
                                     Cerberus SWC Levered Holdings II, LP
                                     Cerberus ICO Offshore Loan Opportunities Master Fund, L.P.
                                     Cerberus AUS Levered Holdings LP
                                     Cerberus AUS Levered Holdings III LP
                                     Cerberus Redwood Levered Loan Opportunities Fund A, L.P.
                                     Cerberus Redwood Levered Loan Opportunities Fund B, L.P.
                                     Cerberus Cavaliers Levered Loan Opportunities Fund, LLC
                                     Cerberus StepStone Credit Holdings LLC
                                     Safety National Casualty Corporation
                                     MGG Funding II, LLC
                                     MGG Offshore Funding I LLC
                                     Capitala Finance Corp.
                                     WebBank
                                     Knighthead Annuity & Life Assurance Company



         6
               The summaries contained in this motion are qualified in their entirety by the provisions of the documents
               referenced, including the DIP Credit Agreement and the Interim Order. To the extent anything in this motion is
               inconsistent with such documents, the terms of the applicable documents shall control. Capitalized terms used in
               this summary chart but not otherwise defined have the meanings ascribed to them in the DIP Credit Documents
               or the Interim Order, as applicable.

26132031.1
                                                                    7
                           Case 20-10566-MFW            Doc 15         Filed 03/09/20        Page 8 of 235




              Bankruptcy Code                                    Summary of Material Terms
                                   Main Street Capital Corporation
                                   HG Vora Special Opportunities Master Fund Ltd.
                                   See DIP Credit Agreement, Preamble, Commitment Schedule.

             Term                  The earliest of (a) the date which is 35 days following the date of entry of the Interim
             Bankruptcy Rule       Order if the Final Order has not been entered by the Bankruptcy Court on or prior to
             4001(b)(l)(B)(iii),   such date, (b) the date that is six (6) months following the Petition Date, (c) the effective
             4001(c)(1)(B)         date or the substantial consummation (as defined in Section 1101(2) of the Bankruptcy
                                   Code) of any plan of reorganization or liquidation in the Chapter 11 Cases which is
             Local Rule 4001-
                                   confirmed by an order of the Bankruptcy Court; (d) the date on which the Sale is
             2(a)(ii)
                                   consummated or any other sale of all or substantially all of the Loan Parties’ assets
                                   and/or Capital Stock is consummated under Section 363 and/or Section 1129 of the
                                   Bankruptcy Code; and (e) the date of termination of the Commitments by the
                                   Administrative Agent pursuant to Section 7.01 of the DIP Credit Agreement.
                                   See DIP Credit Agreement, Art. I.

             Commitment            Commitments.
             Bankruptcy Rule
                                   Aggregate Revolving Commitments of $100,000,000.
             4001(c)(1)(B)
                                   Aggregate Term Loan Commitments of $25,000,000.
             Local Rule 4001-
             2(a)(ii)              See DIP Credit Agreement, Commitment Schedules and § 2.01

             Conditions of         Conditions Precedent to Effectiveness of DIP Credit Agreement.
             Borrowing
                                    Customary Closing Deliverables. Delivery of customary closing deliverables and
             Bankruptcy Rule         requisite DIP Credit Documents, evidence of insurance, UCC and tax lien searches,
             4001(c)(1)(B)           USA PATRIOT Act information, a closing certification, good standing certificates,
                                     receipt of borrowing base certificates, a borrowing base request, the Approved
             Local Rule 4001-
                                     Budget, certificates of Capital Stock pledged, any requested Promissory Notes, each
             2(a)(ii)
                                     Material Debt Instrument (if any) properly endorsed and an executed Borrowing Base
                                     Certificate.
                                    Fees. The Administrative Agent shall have received (i) the Closing Fee and (ii) all
                                     accrued fees, costs and expenses of the Administrative Agent’s professionals
                                     (including legal counsel) in connection with the negotiation and preparation of the
                                     DIP Credit Agreement and the other DIP Credit Documentss.
                                    ABL Obligations. The Loan Parties shall pay in full in cash the Prepetition ABL
                                     Obligations, with proceeds from the initial Borrowings, to the Prepetition ABL
                                     Agent, on its behalf and on behalf of the Prepetition ABL Lenders, and shall obtain a
                                     full and final release of all Liens securing the Prepetition ABL Obligations.
                                    Approved Budget. The Administrative Agent and the Lenders shall have received
                                     the initial Approved Budget, attached to the DIP Credit Agreement as Exhibit A,
                                     together with a certificate of the CRO of Holdings stating that such Approved Budget
                                     has been prepared on a reasonable basis and in good faith and is based on assumptions
                                     believed by the Loan Parties to be reasonable at the time made and from the best
                                     information then available to the Loan Parties.
                                    Legality. The making of the initial Loans shall not contravene any law, rule or
                                     regulation applicable to the Administrative Agent or any Lender.
                                    Security Interest. The Administrative Agent shall be satisfied that it has been granted,
                                     and holds for the benefit of the Secured Parties, a perfected, first priority Lien on, and

26132031.1
                                                                   8
                         Case 20-10566-MFW           Doc 15        Filed 03/09/20         Page 9 of 235




              Bankruptcy Code                                Summary of Material Terms
                                   security interest in, all of the Collateral, subject only to Permitted Priority Liens and
                                   the Carve-Out.
                                 Legal Due Diligence. There shall exist no claim, action, suit, investigation, litigation
                                  or proceeding pending or threatened in any court or before any arbitrator or
                                  Governmental Authority which relates to the Loans, this Agreement, any other Loan
                                  Document, the Prepetition ABL Obligations or the Prepetition Term Loan
                                  Obligations..
                                 Material Adverse Effect. No Material Adverse Effect.
                                 Insolvency Matters – Chapter 11 Cases. (i) The Bankruptcy Court shall have entered
                                  an Interim Order by no later than (3) days after the Petition Date; (ii) the Interim
                                  Order shall find and conclude that the DIP Credit Agreement and any other DIP
                                  Credit Documents were negotiated in good faith and that the Administrative Agent
                                  and the Lenders are entitled to the protections of Section 364(e) of the Bankruptcy
                                  Code and order that, as of the Petition Date, the Liens and security interests in favor
                                  of the Administrative Agent referred to in Section 2.22 of the DIP Credit Agreement
                                  shall be valid and perfected Liens and security interests in the Collateral, prior to all
                                  other Liens and security interests in the Collateral and subject only to Permitted
                                  Priority Liens and payment of the Carve-Out; (iii) the Administrative Agent shall
                                  have received on or before the Petition Date, copies of the “first day” motions,
                                  including the orders attached thereto, to be filed by the Loan Parties with the
                                  Bankruptcy Court in the Chapter 11 Cases, each of which shall be in form and
                                  substance reasonably satisfactory to the Administrative Agent, and the orders of the
                                  Bankruptcy Court approving such motions (including the order with respect to the
                                  Loan Parties’ cash management systems), in form and substance reasonably
                                  satisfactory to the Administrative Agent, shall have been entered by the Bankruptcy
                                  Court on or before the third (3rd) Business Day after the Petition Date; and (iii) no
                                  trustee, examiner or receiver with expanded powers shall have been appointed or
                                  designated with respect to the Loan Parties’ business, properties or assets and no
                                  motion shall be pending seeking any relief or seeking any other relief in the
                                  Bankruptcy Court to exercise control over any Collateral with an aggregate value in
                                  excess of $1,000,000.
                                 Representations and Warranties. The following statements shall be true and correct:
                                  (i) the representations and warranties contained in Article III of the DIP Credit
                                  Agreement and in each other DIP Credit Document are true and correct in all material
                                  respects (without duplication of other materiality qualifiers) on and as of the Closing
                                  Date as though made on and as of such date, except to the extent that any such
                                  representation or warranty expressly relates solely to an earlier date (in which case
                                  such representation or warranty shall be true and correct in all material respects
                                  (without duplication of other materiality qualifiers)) on and as of such earlier date)
                                  and (ii) no Default or Event of Default shall have occurred and be continuing on the
                                  Closing Date or would result from the DIP Credit Agreement or the other DIP Credit
                                  Documents becoming effective in accordance with its or their respective terms.
                                See DIP Credit Agreement, Art. 4.

             Interest Rates      Libor + 6% or ABR + 5%, at the Debtors’ election
             Bankruptcy Rule
             4001(c)(1)(B)      See DIP Credit Agreement, § 2.13

             Local Rule 4001-
             2(a)(ii)


26132031.1
                                                               9
                         Case 20-10566-MFW             Doc 15       Filed 03/09/20         Page 10 of 235




              Bankruptcy Code                                    Summary of Material Terms
             Use of DIP Financing   The Loan Parties shall use the proceeds of the Loans in accordance with the Approved
             Facility and Cash      Budget (within the variances from budgeted amounts permitted under this Agreement)
             Collateral             to:
             Bankruptcy Rule        (a) repay the outstanding Prepetition ABL Obligations;
             4001(b)(l)(B)(ii)
                                    (b) pay fees and expenses related to this Agreement and the other DIP Credit Documents;
             Local Rule 4001-       and
             2(a)(ii)
                                    (c) fund working capital in the ordinary course of business of the Loan Parties (and out
                                    of the ordinary course as approved by the Administrative Agent and the Bankruptcy
                                    Court or to the extent set forth in the Approved Budget subject to permitted variances)
                                    and for other general corporate purposes.
                                    The Loan proceeds may not be used for any purpose prohibited by the Interim Order or
                                    the Final Order, as applicable, or for any purpose that entails a violation of any of the
                                    regulations of the Board of Governors, including Regulations T, U and X.

                                    See DIP Credit Agreement, § 5.11
             “Roll-Up” Provisions   The DIP Facility will be used to pay down the Prepetition ABL
             Local Rule 4001-
                                    See Interim Order ¶2.4.1
             2(a)(i)(E)

             Adequate Protection    “Adequate Protection Liens” has the meaning assigned to the term “Adequate Protection
             Bankruptcy Rules       Replacement Liens” in the Interim Order (or the Final Order, when applicable).
             4001(b)(l)(B)(iv),
                                    “Adequate Protection Claims” has the meaning assigned to the term “Adequate
             4001(c)(1)(B)(ii)
                                    Protection Claims” in the Interim Order (or the Final Order, when applicable).

             Repayment Features     Repayment of Loans; Evidence of Debt.
             Local Rule 4001-
             2(a)(i)(E)                The Borrowers jointly and severally hereby unconditionally promise to pay on the
                                        Maturity Date (i) to the Administrative Agent for the account of each Revolving
                                        Lender the then unpaid principal amount of each Revolving Loan and (ii) to the
                                        Administrative Agent for the account of each Term Lender, Lender the then unpaid
                                        principal amount of each Term Loan on the Maturity Date.
                                       Each Lender shall maintain in accordance with its usual practice an account or
                                        accounts evidencing the indebtedness of the Borrowers to such Lender resulting
                                        from each Loan made by such Lender, including the amounts of principal and
                                        interest payable and paid to such Lender from time to time hereunder.
                                       The Administrative Agent shall maintain accounts in which it shall record (i) the
                                        amount of each Loan made hereunder, the Class and Type thereof and the Interest
                                        Period (if any) applicable thereto, (ii) the amount of any principal or interest due
                                        and payable or to become due and payable from the Borrowers to each Lender
                                        hereunder and (iii) the amount of any sum received by the Administrative Agent
                                        hereunder for the account of the Lenders and each Lender’s share thereof.
                                       The entries made in the accounts maintained pursuant to Section 2.10(c) or (d) of
                                        the DIP Credit Agreement shall be prima facie evidence of the existence and
                                        amounts of the obligations recorded therein (absent manifest error); provided that
                                        the failure of any Lender or the Administrative Agent to maintain such accounts or
                                        any manifest error therein shall not in any manner affect the obligation of the
                                        Borrowers to repay the Loans in accordance with the terms of this Agreement;
                                        provided, further, that in the event of any inconsistency between the accounts
                                        maintained by the Administrative Agent pursuant to Section 2.10(d) of the DIP

26132031.1
                                                                  10
                      Case 20-10566-MFW           Doc 15        Filed 03/09/20         Page 11 of 235




             Bankruptcy Code                                Summary of Material Terms
                                   Credit Agreement and any Lender’s records, the accounts of the Administrative
                                   Agent shall govern.
                                  Any Lender may request that any Loan made by it be evidenced by a Promissory
                                   Note. In such event, the Borrowers shall prepare, execute and deliver a Promissory
                                   Note payable to such Lender and its registered assigns; it being understood and
                                   agreed that such Lender (and/or its applicable assign) shall be required to return
                                   such Promissory Note to the Borrowers in accordance with Section 9.05(b)(iii) of
                                   the DIP Credit Agreement and upon the occurrence of the Termination Date (or as
                                   promptly thereafter as practicable). If any Lender loses the original copy of its
                                   Promissory Note, it shall execute an affidavit of loss containing an indemnification
                                   provision reasonably satisfactory to the Borrowers.
                               See DIP Credit Agreement, § 2.10.
                               Optional Prepayment of Loans.
                                  Upon prior notice in accordance with Section 2.11 (a)(ii) of the DIP Credit
                                   Agreement of this Section, the Borrowers shall have the right at any time and from
                                   time to time to prepay any Borrowing of Loans of any Class in whole or in part
                                   without premium or penalty (but subject, if applicable, to Section 2.16 of the DIP
                                   Credit Agreement).      Each such prepayment shall be paid to the Lenders in
                                   accordance with their respective Pro Rata Shares.
                                  The Borrower Representative shall notify the Administrative Agent by telephone
                                   (promptly confirmed in writing) of any prepayment under this Section 2.11(a) of
                                   the DIP Credit Agreement (i) in the case of any prepayment of a Eurocurrency Rate
                                   Borrowing, not later than 10:00 a.m. three Business Days before the date of
                                   prepayment or (ii) in the case of any prepayment of an ABR Borrowing, not later
                                   than 11:00 a.m. on the day of prepayment (or, in the case of clauses (i) and (ii), such
                                   later time as to which the Administrative Agent may agree). Each such notice shall
                                   be irrevocable (except as set forth in the proviso to this sentence) and shall specify
                                   the prepayment date and the principal amount of each Borrowing or portion thereof
                                   to be prepaid; provided that any notice of prepayment delivered by the Borrower
                                   Representative may state that such notice is conditioned upon the effectiveness of
                                   other transactions, in which case such notice may be revoked by the Borrower
                                   Representative (by notice to the Administrative Agent on or prior to the specified
                                   effective date) if such condition is not satisfied. Promptly following receipt of any
                                   such notice relating to any Borrowing, the Administrative Agent shall advise the
                                   Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
                                   be in an amount at least equal to the amount that would be permitted in the case of
                                   a Borrowing of the same Type and Class as provided in Section 2.02(c) of the DIP
                                   Credit Agreement or such lesser amount that is then outstanding with respect to
                                   such Borrowing being repaid. Each prepayment of Loans shall be applied ratably
                                   to the Loans specified in the applicable prepayment notice.
                               See DIP Credit Agreement, § 2.11(a).
                               Mandatory Prepayment of Loans.
                                  In the event and within one Business Day of knowledge of the Borrower
                                   Representative or notice by the Administrative Agent, on such occasion that the
                                   total outstanding Revolving Loans exceed the lesser of (A) the aggregate Revolving
                                   Commitments and (B) the Borrowing Base, the Borrowers shall prepay the
                                   Revolving Loans in an aggregate amount equal to such excess.
                                  No later than two Business Days following the receipt of Net Proceeds in respect of
                                   any Disposition (other than Dispositions permitted under Sections 6.07(c), (d), (e),
26132031.1
                                                             11
                      Case 20-10566-MFW           Doc 15        Filed 03/09/20         Page 12 of 235




             Bankruptcy Code                                Summary of Material Terms
                                   (f), (j), (l), (m) of the DIP Credit Agreement or Extraordinary Receipts (other than
                                   the Tennessee Tornado Inventory Loss subject to the provisos below) in excess of
                                   $1,000,000 in the aggregate during the term of this Agreement, the Loan Parties
                                   shall apply an amount equal to 100% of the Net Proceeds of such Dispositions or
                                   such Extraordinary Receipts received with respect thereto in excess of such
                                   threshold to prepay the outstanding principal amount of Loans in accordance with
                                   Section 2.11(b)(vi) of the DIP Credit Agreement (provided, that, for the avoidance
                                   of doubt, any amount of Net Cash Proceeds below such threshold shall be retained
                                   by the Loan Parties; provided, further that the Borrowers and their Subsidiaries may
                                   use up to $2,000,000 of the Net Proceeds received from insurance in connection
                                   with the Tennessee Tornado Inventory Loss to acquire replacement inventory of the
                                   Borrowers of the same or similar type that was lost within 90 days of such receipt,
                                   and such portion of such proceeds shall not constitute Net Proceeds except to the
                                   extent not, within 90 days of such receipt, so used or committed to be so used;
                                   provided further than any amount in excess of $2,000,000 received as Net Proceeds
                                   from the Tennessee Tornado Inventory Loss plus any amounts not reinvested as
                                   provided in the immediately foregoing proviso shall be used to repay the Loans in
                                   accordance with Section 2.11(b)(vi) of the DIP Credit Agreement). Nothing
                                   contained in this clause (ii) shall permit any Loan Party or any of its Subsidiaries to
                                   make any Disposition other than a Disposition permitted under Section 6.07 of the
                                   DIP Credit Agreement.
                                  No later than two Business Days following the receipt of Net Proceeds in respect of
                                   any Disposition (other than Dispositions permitted under Sections 6.07(b), (c) and
                                   (e)) of the DIP Credit Agreement or Extraordinary Receipts in excess of $1,000,000
                                   in the aggregate during the term of this Agreement, the Loan Parties shall apply an
                                   amount equal to 100% of the Net Proceeds or Extraordinary Receipts received with
                                   respect thereto in excess of such threshold to prepay the outstanding principal
                                   amount of Loans in accordance with clause (vi) (provided, that, for the avoidance
                                   of doubt, any amount of Net Cash Proceeds below such threshold shall be retained
                                   by the Loan Parties). Nothing contained in this clause (ii) shall permit any Loan
                                   Party or any of its Subsidiaries to make any Disposition other than a Disposition
                                   permitted under Section 6.07 of the DIP Credit Agreement.
                                  In the event that the Loan Parties or any of their Subsidiaries receives Net Proceeds
                                   from the issuance or incurrence of Indebtedness by any of the Loan Parties or any
                                   of their Subsidiaries (other than Indebtedness that is permitted under Section 6.01
                                   of the DIP Credit Agreement) the Loan Parties shall, not later than the next
                                   succeeding Business Day of the receipt of such Net Proceeds by the Loan Parties or
                                   their applicable Subsidiaries, apply an amount equal to 100% of such Net Proceeds
                                   to prepay the outstanding principal amount of the Loans in accordance with clause
                                   (vi) below. The provisions of this clause (iii) shall not be deemed to be implied
                                   consent to any such issuance, incurrence or sale otherwise prohibited by the terms
                                   and conditions of this Agreement.
                                  Without limiting any other provision of this Agreement or any other DIP Credit
                                   Document permitting or requiring prepayment of the Loans in whole or in part, the
                                   Loan Parties shall prepay the Obligations in full in accordance with clause (vi)
                                   below on the date which is thirty-five (35) days following the entry of the Interim
                                   Order in the event that the Final Order shall not have been entered on or before such
                                   date.
                                  Notwithstanding any provision under this Section 2.11(b) of the DIP Credit
                                   Agreement to the contrary:


26132031.1
                                                             12
                      Case 20-10566-MFW           Doc 15       Filed 03/09/20         Page 13 of 235




             Bankruptcy Code                               Summary of Material Terms
                                       o    the Loan Parties shall not be required to prepay any amount that would
                                            otherwise be required to be paid pursuant to Sections 2.11(b)(ii) or (iii) of
                                            the DIP Credit Agreement to the extent that the relevant Disposition is
                                            consummated by any Foreign Subsidiary or the relevant Extraordinary
                                            Receipts are received by any Foreign Subsidiary, as the case may be, for
                                            so long as the repatriation to the Loan Parties of any such amount would
                                            be prohibited under any Requirement of Law or conflict with the fiduciary
                                            duties of such Foreign Subsidiary’s directors, or result in, or could
                                            reasonably be expected to result in, a risk of personal or criminal liability
                                            for any officer, director, employee, manager, member of management or
                                            consultant of such Foreign Subsidiary (the Loan Parties hereby agreeing to
                                            cause the applicable Foreign Subsidiary to promptly take all commercially
                                            reasonable actions required by applicable Requirements of Law to permit
                                            such repatriation); and
                                       o    if the Loan Parties determine in good faith that the repatriation to the Loan
                                            Parties as a distribution or dividend, or otherwise, of any amounts required
                                            to mandatorily prepay the Loans pursuant to Sections 2.11(b)(ii) or (iii) of
                                            the DIP Credit Agreement that are attributable to Foreign Subsidiaries
                                            could reasonably result in a material and adverse Tax liability or
                                            consequence (including any withholding Tax) (such amount that would
                                            otherwise be required to mandatorily prepay the Loans, a “Restricted
                                            Amount”), as reasonably determined by the Loan Parties, the amount that
                                            the Loan Parties shall be required to mandatorily prepay pursuant to
                                            Sections 2.11(b)(ii) or (iii) of the DIP Credit Agreement, as applicable,
                                            shall be reduced by the Restricted Amount until such time as it may
                                            repatriate to the Loan Parties the Restricted Amount without incurring such
                                            material and adverse Tax liability or consequence; provided that when the
                                            repatriation of any such proceeds, from the relevant Foreign Subsidiary
                                            could no longer reasonably be expected to result in a material and adverse
                                            Tax consequence, an amount equal to such proceeds to the extent available,
                                            not previously applied pursuant to this clause (B), shall be promptly
                                            applied to the repayment of the Loans pursuant to Section 2.11(b) of the
                                            DIP Credit Agreement as otherwise required above (without regard to this
                                            clause (v)); provided, for the avoidance of doubt, nothing in this
                                            Agreement shall require the repatriation of any cash to the United States..
                                  Each prepayment of Loans pursuant to Section 2.11(b)(ii), (iii) and (iv) of the DIP
                                   Credit Agreement shall be applied ratably to each Class of Loans then outstanding;
                                   provided that each such prepayment of Revolving Loans will also result in a
                                   corresponding permanent reduction of the Revolving Commitments, applied ratably
                                   with respect to each Lender’s Revolving Commitment. With respect to each Class
                                   of Loans, all accepted prepayments under this Section 2.11(b) of the DIP Credit
                                   Agreement shall be paid to the Lenders in accordance with their respective
                                   applicable Pro Rata Share of the applicable Class. The amount of such mandatory
                                   prepayments shall be applied within each Class first to the then outstanding Loans
                                   that are ABR Loans and then to the then outstanding Loans that are Eurocurrency
                                   Rate Loans in a manner that minimizes the amount of any payments required to be
                                   made by the Loan Parties pursuant to Section 2.16 of the DIP Credit Agreement.
                                  Prepayments made under this Section 2.11 of the DIP Credit Agreement shall be
                                   (A) accompanied by accrued interest as required by Section 2.13 of the DIP Credit




26132031.1
                                                            13
                         Case 20-10566-MFW              Doc 15        Filed 03/09/20         Page 14 of 235




              Bankruptcy Code                                     Summary of Material Terms
                                        Agreement and (B) subject to Section 2.16 of the DIP Credit Agreement, but shall
                                        otherwise be without premium or penalty.
                                    See DIP Credit Agreement, § 2.11(b)

             Fees                    Unused Line Fee. 0.50% on the average daily Available Revolving Commitment of
             Bankruptcy Rule          such Lender for the preceding month.
             4001(c)(1)(B)
                                     Closing Fee. 1.75% on $125,000,000, which shall be fully earned, non-refundable
             Local Rule 4001-         and payable on the Closing Date
             2(a)(ii)
                                    See DIP Credit Agreement, § 2.12.

             Budget                 Approved Budget. (b) The initial Approved Budget was prepared in good faith on the
             Bankruptcy Rule 4001   basis of the assumptions stated therein, which assumptions the Loan Parties reasonably
             (c)(1)(B)              believe, in their good faith business judgment, were fair in light of the conditions existing
                                    at the time of delivery, of Holdings and its Subsidiaries’ forecasts of future financial
             Local Rule 4001-
                                    performance.
             2(a)(ii)
                                    See DIP Credit Agreement, § 3.04.
                                    Variance Report. (ii)     Beginning with the third Business Day after the first full week
             Variance Covenant
                                    following the Petition Date and on the third Business Day of each week thereafter, no
             Bankruptcy Rule
                                    later than 5:00 p.m. (Eastern time) on such day (A) a Variance Report, in substantially
             4001(c)(l)(B)
                                    the form attached hereto as Exhibit H showing the comparison of, and the variances
             Local Rule 4001-       between, actual performance to projections for each line item of the Approved Budget
             2(a)(ii)               and reconciling the sources, uses and disbursements of cash, for the Measurement Period
                                    most recently ended and (B) a certificate from the CRO (1) certifying the calculation
                                    and compliance of the variances and other requirements under Section 6.18 for the DIP
                                    Credit Agreement for the Measurement Period most recently ended and (2) including
                                    explanations for all unfavorable variances in excess of fifteen percent (15%); provided
                                    that in the event the Approved Budget applicable to such Measurement Period has been
                                    updated and approved such that it is the “Approved Budget”, the Variance Report shall
                                    be determined with reference to such updated Approved Budget.
                                    See DIP Credit Agreement, § 5.01(a)(ii).

             Events of Default      Events of Default. Usual and customary for financings of this type, including non-
             Bankruptcy Rule        payment of obligations, defaults under covenants, breaches of representations and
             4001(c)(l)(B)          warranties, cross-defaults to other indebtedness, attachment defaults, judgment defaults,
             Local Rule 4001-       invalidity of loan documents, change of control, failure to comply with ERISA rules and
             2(a)(ii)               regulations, invalidity of collateral documents, change of control, invalidity of pre-
                                    petition loan documents, the occurrence of any number of adverse actions or
                                    consequences in any of the chapter 11 cases.
                                    Related Agreement Defaults. Any event or condition occurs that enables or permits
                                    (with or without the giving of notice) SCUSA or WebBank to terminate any Related
                                    Agreement prior to its scheduled termination (or otherwise results in a termination of
                                    any Related Agreement), and, to the extent the relevant Related Agreement permits the
                                    cure of such event or condition, such event or condition shall continue uncured for a
                                    period of 30 consecutive days (any such period, a “SCUSA/WebBank Grace Period”);
                                    provided, however, that no Event of Default shall occur if within the applicable
                                    SCUSA/WebBank Grace Period (or prior to or simultaneously with such termination)
                                    the Related Agreements are replaced by a Replacement WebBank/SCUSA Sale
                                    Agreement; provided further that no SCUSA/WebBank Grace Period shall apply to this
                                    clause (m) if at any time prior to or during a SCUSA/WebBank Grace Period either


26132031.1
                                                                   14
                      Case 20-10566-MFW           Doc 15        Filed 03/09/20          Page 15 of 235




             Bankruptcy Code                                Summary of Material Terms
                               SCUSA or WebBank shall cease to purchase Receivables pursuant to the relevant
                               Related Agreements.
                               See DIP Credit Agreement, Art. 7.
                               Additional Events of Default
                                  the Interim Order shall not have been entered by the Bankruptcy Court within three
                                   (3) Business Days after the Petition Date;
                                  the Final Order shall not have been entered by the Bankruptcy Court within thirty-
                                   five (35) days after the Petition Date;
                                  the Interim Order or the Final Order, as the case may be, shall have been revoked,
                                   reversed, vacated, stayed, modified, extended, supplemented or amended without
                                   the express prior written consent of the Administrative Agent and the Required
                                   Lenders;
                                  an order with respect to any of the Chapter 11 Cases shall be entered by the
                                   Bankruptcy Court appointing, (i) a trustee under Section 1104 of the Bankruptcy
                                   Code, or (ii) a responsible officer or an examiner with enlarged powers relating to
                                   the operating of the Loan Parties’ business (beyond those set forth in Sections
                                   1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106 of the Bankruptcy
                                   Code;
                                  an order with respect to any of the Chapter 11 Cases shall be entered by the
                                   Bankruptcy Court without the express prior written consent of the Administrative
                                   Agent and the Required Lenders, other than with respect to Permitted Priority Liens
                                   and the Carve-Out, (A) to permit any administrative expense or any claim (now
                                   existing or hereafter arising, of any kind or nature whatsoever) to have
                                   administrative priority as to the Loan Parties pari passu or superior to the priority of
                                   (1) the Administrative Agent and the Lenders in respect of the Obligations, or (2)
                                   the Prepetition Term Loan Agent and the Prepetition Term Loan Lenders in respect
                                   of the Adequate Protection Replacement Liens or Adequate Protection Claim, or
                                   (B) to grant or permit the grant of a Lien on the Collateral other than a Permitted
                                   Lien;
                                  an order with respect to any of the Chapter 11 Cases shall be entered by the
                                   Bankruptcy Court converting such Chapter 11 Case to a case under Chapter 7 of the
                                   Bankruptcy Code;
                                  an order shall be entered by the Bankruptcy Court confirming a plan of
                                   reorganization in any of the Chapter 11 Cases which does not (i) contain a provision
                                   for termination of the Commitments and payment in full in cash of all Obligations
                                   of the Loan Parties hereunder and under the other DIP Credit Documents on or
                                   before the effective date of such plan or plans upon entry thereof and (ii) provide
                                   for the continuation of the Liens and security interests granted to the Administrative
                                   Agent for the benefit of the Secured Parties, and the priority thereof until such plan
                                   effective date;
                                  an order shall be entered by the Bankruptcy Court dismissing any of the Chapter 11
                                   Cases which does not contain a provision for termination of the Commitments and
                                   payment in full in cash of all Obligations of the Loan Parties hereunder and under
                                   the other DIP Credit Documents on dismissal;
                                  an order shall be entered by the Bankruptcy Court terminating, or the termination,
                                   of the exclusivity period of the Loan Parties under Section 1121 of the Bankruptcy
                                   Code to file a plan in the Chapter 11 Cases;

26132031.1
                                                             15
                      Case 20-10566-MFW           Doc 15        Filed 03/09/20          Page 16 of 235




             Bankruptcy Code                                Summary of Material Terms
                                  any Loan Party shall file an application, motion or other pleading, in support of any
                                   of the events or actions set forth under clauses (i) through (ix) above, or any other
                                   Person (other than any of the Loan Parties) shall do so and such application, motion
                                   or pleading is not contested in good faith by the Loan Parties;
                                  an order shall be entered by the Bankruptcy Court granting relief from the automatic
                                   stay to any creditor of any Loan Party with respect to any claim (other than a claim
                                   for personal injury that is covered by liability insurance) against one or more of the
                                   Loan Parties in an amount equal to or exceeding the Threshold Amount in the
                                   aggregate;
                                  if any material property of any Loan Party, other than Dispositions permitted under
                                   Section 6.07, is sold without the express written consent of the Administrative
                                   Agent and the Required Lenders;
                                  without the prior written consent of the Administrative Agent and the Required
                                   Lenders, any Loan Party shall take any action, including the filing of an application,
                                   motion or other pleading, requesting or seeking authority for any Loan Party (A) to
                                   obtain additional financing under Sections 364(c) or (d) of the Bankruptcy Code not
                                   otherwise permitted pursuant to this Agreement; (B) to grant any Lien other than
                                   Permitted Liens upon any Collateral; (C) except as provided in the Interim Order
                                   and the Final Order or herein, as applicable, to use, or grant any Lien on (other than
                                   Permitted Liens), cash collateral of the Administrative Agent and the Lenders under
                                   Section 363(c) of the Bankruptcy Code; or (D) the entry of any order by the
                                   Bankruptcy Court in any Chapter 11 Case granting relief as described in subclauses
                                   (A) through (C) of this clause (xiii);
                                  (A) any Loan Party, or representative of the Loan Parties, shall attempt to (1)
                                   invalidate, reduce or otherwise impair the Liens or security interests of the
                                   Administrative Agent and/or any Lender’s claims or rights against any Loan Party
                                   or (2) subject any Collateral to assessment pursuant to Section 506(c) of the
                                   Bankruptcy Code, (B) any Collateral becoming subject to surcharge, to marshaling
                                   or to assessment pursuant to Section 506(c) of the Bankruptcy Code, (C) any Lien
                                   or security interest created by this Agreement, the Interim Order and the Final Order
                                   or herein, as applicable, or any other DIP Credit Document shall, for any reason,
                                   cease to be a valid first priority Lien, subject only to Permitted Priority Liens and
                                   the Carve-Out or (D) any action is commenced by any Loan Party which contests
                                   the validity, perfection, enforceability or priority of any of the Liens and security
                                   interests of the Administrative Agent and/or the Lenders created by this Agreement,
                                   any of the Interim Order and the Final Order, as applicable, or any other DIP Credit
                                   Document;
                                  if any Loan Party, or representative of the Loan Parties, commences, or seeks leave
                                   to commence, any action against any of the Prepetition Term Loan Agent,
                                   Prepetition Term Loan Lenders or their respective agents, advisors or employees,
                                   challenging the validity, perfection, priority, extent or enforceability of any
                                   Prepetition Term Loan Document or claims that arose in connection with the
                                   Prepetition Term Loan Documents, or seeking to avoid, modify, dispute, challenge
                                   or subordinate any Lien or claim thereunder;
                                  the determination of any Loan Party, whether by vote of such Loan Party’s Board
                                   of Directors or otherwise, to employ an agent or other third party to conduct any
                                   sales of all or substantially all of such Loan Party’s assets, or the filing of a motion
                                   or other application in the Chapter 11 Cases, seeking authority to do the foregoing,
                                   in each case without the prior written consent of the Administrative Agent and the


26132031.1
                                                             16
                         Case 20-10566-MFW           Doc 15        Filed 03/09/20         Page 17 of 235




               Bankruptcy Code                                 Summary of Material Terms
                                     Required Lenders; provided, the appointment of an investment banker will not
                                     result in an Event of Default pursuant to this clause (xvi);
                                    any Loan Party shall fail to timely achieve any Sale Milestone in accordance with
                                     each of the terms therein;
                                    immediately upon consummation of the Sale, the Obligations are not paid in full;
                                    any Loan Party makes any disbursement not in accordance with or set forth in the
                                     Approved Budget;
                                    an order shall be entered by the Bankruptcy Court amending, supplementing or
                                     otherwise modifying, or the filing by any Loan Party of an application, motion,
                                     pleading or notice seeking the amendment, supplement or other modification of or
                                     appeal against, in each case, the Interim Order and the Final Order, as applicable,
                                     or any of the First Day Orders in respect of cash management or critical vendors or
                                     suppliers, in each instance, without the consent of the Administrative Agent and the
                                     Required Lenders;
                                    except with respect to payments as permitted by any order of the Bankruptcy Court
                                     approving a “first day” motion (and included in the Approved Budget), an order
                                     shall be entered by the Bankruptcy Court permitting the payment of, or granting
                                     adequate protection with respect to, the Prepetition Term Loan Obligations (other
                                     than the Adequate Protection Claim) or the filing of any motion seeking the same
                                     by any of the Loan Parties, in each case, without the consent of the Administrative
                                     Agent and the Required Lenders;
                                    the DIP Credit Agreement, the Interim Order and the Final Order, as applicable, or
                                     any other DIP Credit Document, shall for any reason fail or cease to create a valid
                                     and perfected and, except to the extent permitted by the terms hereof or thereof, first
                                     priority Lien in favor of the Administrative Agent for the benefit of the Secured
                                     Parties on any Collateral purported to be covered thereby; or
                                    any other “Event of Default” under and as defined in the Interim Order or the Final
                                     Order, as the case may be, shall have occurred.
                                 See DIP Credit Agreement, Art. 7.

             Indemnification     Indemnity. The Borrowers jointly and severally shall indemnify the Administrative
             Bankruptcy Rule     Agent, each Lender, and each Related Party of any of the foregoing Persons (each such
             4001(c)(1)(B)(ix)   Person being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
                                 any and all losses, claims, damages, penalties, and related expenses arising out of, in
                                 connection with, or as a result of the transactions as more fully set forth in the DIP Credit
                                 Agreement.
                                 See DIP Credit Agreement, § 9.03(b)

             Milestones          DIP Milestones.
             Bankruptcy Rule
             4001(c)(1)(B)        within 30 days after the Petition Date, the Bankruptcy Court shall have, (i) approved
                                   the (A) bid procedures for the Sale (the “Bid Procedures”) which shall be in form and
             Local Rule 4001-      substance reasonably acceptable to the Administrative Agent, and (B) the form and
             2(a)(ii)              manner of notice of the Sale and assumption and assignment of executory contracts
                                   and unexpired leases, and (ii) approved the scheduled auction and Sale hearing;
                                  the final date for submitting a qualified bid, as set forth in the approved Bid
                                   Procedures, shall be a date within 60 days after the Petition Date (the “Bid
                                   Deadline”);

26132031.1
                                                                17
                           Case 20-10566-MFW               Doc 15       Filed 03/09/20         Page 18 of 235




               Bankruptcy Code                                      Summary of Material Terms
                                        so long as at least one qualified bid has been received (other than the “stalking horse”
                                         bidder under the Asset Purchase Agreement) the date for the auction for the Sale shall
                                         be a date within 5 Business Days after the Bid Deadline (the “Auction Date”);
                                        subject to the Bankruptcy Court’s calendar and availability, within 10 days after the
                                         Auction Date (or if an auction is not necessary, within 10 days after the Bid Deadline),
                                         the Sale hearing (the “Sale Hearing”) shall have occurred and the Bankruptcy Court
                                         shall have approved the Sale; and
                                        the Sale shall have been consummated within 5 Business Days after the Sale Hearing;
                                         provided, such timeframe shall be extended by up to (but no more than) 30 days to
                                         the extent antitrust regulatory filings or requirements are required to consummate the
                                         Sale and until such filing or requirements are satisfied.
                                       See DIP Credit Agreement, Art. 1.

             Entities with Interests   Prepetition Term Loan Lenders under the Prepetition Term Loan Documents
             in Cash Collateral
                                       See Interim Order ¶ D(i)
             Bankruptcy Rule
             4001(b)(l)(B)(i)

             Carve Out                 See Interim Order ¶ 2.3
             Bankruptcy Rule
             4001(c)(1)(B)
             Local Rule 4001-
             2(a)(i)(f)

             Liens and Priorities      See Interim Order ¶ 2.1
             Bankruptcy Rule
             4001(c)(l)(B)(i)
             Local Rule 4001-
             2(a)(i)(D) and (G),
             4001-2(a)(ii)

             506(c) Waiver             Subject to the entry of the Final Order, except to the extent of the Carve Out, no costs or
             Bankruptcy Rule           expenses of administration which have or may be incurred in the Cases at any time shall
             4001(c)(l)(B)(x)          be charged against the DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent,
                                       the Prepetition Term Loan Lenders, their respective claims or interests, the Collateral
             Local Rule 4001-
                                       and/or Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code or
             2(a)(i)(C)
                                       otherwise without the prior written consent of the DIP Agent and Prepetition Term Loan
                                       Agent in their sole and absolute discretion, and no such consent shall be implied from
                                       any other action, inaction or acquiescence by the DIP Agent, any DIP Lender, the
                                       Prepetition Term Loan Agent, or any Prepetition Term Loan Lender.
                                       See Interim Order ¶ 9.3

             Section 552(b)            Subject to entry of the Final Order, none of the DIP Agent, the DIP Lenders, the
             Bankruptcy Rule           Prepetition Term Loan Agent, or the Prepetition Term Loan Lenders shall be subject to
             4001(c)(l)(B)             the equitable doctrine of “marshalling” or any similar doctrine with respect to the
                                       Collateral or the Prepetition Collateral. The DIP Agent, the DIP Lenders, the Prepetition
             Local Rule 4001-
                                       Term Loan Agent, and the Prepetition Term Loan Lenders shall be entitled to all of the
             2(a)(i)(h)
                                       rights and benefits of section 552(b) of the Bankruptcy Code, and (subject to entry of a
                                       Final Order) the “equities of the case” exception under section 552(b) of the Bankruptcy
                                       Code shall not apply to the DIP Agent, the DIP Lenders, the Prepetition Term Loan

26132031.1
                                                                      18
                          Case 20-10566-MFW               Doc 15       Filed 03/09/20         Page 19 of 235




               Bankruptcy Code                                     Summary of Material Terms
                                      Agent or Prepetition Term Loan Lenders with respect to proceeds, products, offspring or
                                      profits of any of the Collateral and/or Prepetition Collateral
                                      See Interim Order ¶ 10.7

             Stipulations to          Debtors’ Stipulations. After consultation with their attorneys and financial advisors, and
             Prepetition Liens and    without prejudice to the rights of parties-in-interest, the Debtors, on their behalf and on
             Claims                   behalf of their estates, admit, stipulate, acknowledge, and agree immediately upon entry
             Bankruptcy Rule          of the Interim Order, to certain stipulations regarding the validity and extent of the
             4001(c)(1)(B)(iii)       Prepetition ABL Lenders’ and Prepetition Term Loan Lenders’ claims and liens.
             Local Rule 4001-         See Interim Order ¶ D, E
             2(a)(i)(B)

             Waiver/Modification      See Interim Order ¶ 2.1.5
             of Applicability of
             Non-bankruptcy Law
             Relating to Perfection
             or Enforceability of
             Liens
             Bankruptcy Rule
             4001(c)(1)(B)(vii)

             Challenge Period         Any action, claim or defense (hereinafter, an “Objection”) that seeks to object to,
             Bankruptcy Rule          challenge, contest or otherwise invalidate or reduce, whether by setoff, recoupment,
             4001(c)(l)(B)            counterclaim, deduction, subordination, disgorgement, cure, reinstatement or claim of
                                      any kind: (a) the existence, validity, non-avoidability, priority or amount of the
             Local Rule 4001-
                                      Prepetition Term Loan Obligations, or (b) the extent, legality, validity, priority,
             2(a)(i)(B)
                                      perfection, non-avoidability or enforceability of the Prepetition Term Loan Liens, shall
                                      be filed with the Court (x) if a Committee is appointed by the U.S. Trustee within twenty
                                      (20) days following the Petition Date, by such Committee (subject to establishing
                                      requisite standing), and no other party, within sixty (60) days from the date of
                                      appointment of the Committee by the U.S. Trustee, or (y) in the event no Committee is
                                      appointed within twenty (20) days following the Petition Date, by any party in interest
                                      with requisite standing within seventy-five (75) days from the date of entry of this Interim
                                      Order; provided, however, that the deadlines set forth in clauses (x) and (y) may be
                                      extended, in writing, by the Prepetition Term Loan Agent in its sole discretion. If any
                                      such Objection is timely filed and successfully pursued, nothing in this Interim Order
                                      shall prevent the Court from granting appropriate relief with respect to the Prepetition
                                      Term Loan Obligations or the Prepetition Term Loan Liens in the Prepetition Collateral.
                                      If no Objection is timely filed, or if an Objection is timely filed but denied, (a) the
                                      Prepetition Term Loan Obligations shall be deemed allowed in full, shall not be subject
                                      to any setoff, recoupment, counterclaim, avoidance, subordination, deduction, cure,
                                      reinstatement or claim of any kind, and shall not be subject to any further objection or
                                      challenge by any party at any time, and the Prepetition Term Loan Liens in favor of the
                                      Prepetition Term Loan Agent and the Prepetition Term Loan Lenders in the Prepetition
                                      Collateral shall be deemed legal, valid, perfected, enforceable, and non-avoidable for all
                                      purposes and of first and senior priority, subject and subordinate to only the Carve Out,
                                      the Permitted Priority Liens, and the DIP Liens, and (b) the Prepetition Term Loan Agent,
                                      the Prepetition Term Loan Lenders and each of their agents, officers, directors,
                                      employees, attorneys, professionals, successors, and assigns shall be deemed released and
                                      discharged from any and all claims and causes of action related to or arising out of the




26132031.1
                                                                     19
                          Case 20-10566-MFW              Doc 15        Filed 03/09/20         Page 20 of 235




               Bankruptcy Code                                     Summary of Material Terms
                                     Prepetition Term Loan Documents and shall not be subject to any further objection or
                                     challenge by any party at any time.
                                     See Interim Order ¶ 9.1

             Waiver/Modification     Modification of Automatic Stay. The automatic stay provisions of section 362 of the
             of the Automatic Stay   Bankruptcy Code and any other restriction imposed by an order of the Court or applicable
             Bankruptcy Rule         law are hereby modified and vacated without further notice, application or order of the
             4001(c)(1)(B)(iv)       Court to the extent necessary to permit the DIP Agent, acting on behalf of itself and the
                                     DIP Lenders, to perform any act authorized or permitted under or by virtue of this Interim
                                     Order or the DIP Credit Documents, including, without limitation, (a) to implement the
                                     post-petition financing arrangements authorized by this Interim Order and pursuant to the
                                     terms of the DIP Credit Documents, and (b) to take any act to create, validate, evidence,
                                     attach or perfect any lien, security interest, right or claim in the Collateral. In addition,
                                     and without limiting the foregoing, upon the occurrence and continuance of an Event of
                                     Default and after providing five (5) Business Days prior written notice to counsel for the
                                     Debtors, counsel for the Committee, and the U.S. Trustee (the “Enforcement Notice”),
                                     the DIP Agent, acting on behalf of itself and the DIP Lenders, shall be entitled to take
                                     any action and exercise all rights and remedies provided to it by this Interim Order, the
                                     DIP Credit Documents, or applicable law as the DIP Agent may deem appropriate in its
                                     sole discretion to, among other things, proceed against and realize upon the Collateral or
                                     any other assets or properties of Loan Party Debtors’ Estates upon which the DIP Agent,
                                     for the benefit of itself and the DIP Lenders, has been or may hereafter be granted liens
                                     or security interests to obtain the full and indefeasible repayment of all DIP Obligations.
                                     See Interim Order ¶ 7.4

             Liens on Avoidance      Grant of liens on the proceeds of avoidance actions.
             Actions
                                     See Interim Order ¶ 2.1
             Local Rule 4001-
             2(a)(i)(D)


                                                               Background

         I.         Prepetition Capital Structure.

                    16.     As of the Petition Date, the Debtors’ prepetition capital structure includes

         approximately $460.6 million in outstanding debt, consisting of: (a) approximately $416.7 million

         in secured debt under the term loan facility (the “Prepetition Term Loan”) and (b) approximately

         $43.9 million in secured debt under the asset-backed revolving credit facility (the “Prepetition

         ABL Facility”). The Prepetition Term Loan and the Prepetition ABL Facility are secured by liens

         on substantially all of the Debtors’ assets. The relative contractual rights and priorities of the

         lenders under the Prepetition Term Loan and Prepetition ABL Facility are governed by an


26132031.1
                                                                    20
                      Case 20-10566-MFW         Doc 15     Filed 03/09/20      Page 21 of 235




         amended and restated intercreditor agreement, dated February 19, 2020 (as amended, restated,

         supplemented, or otherwise modified from time to time, the “Intercreditor Agreement”), by and

         among the Prepetition Term Loan Agent (as defined below), the Prepetition ABL Agent (as

         defined below), and Bluestem Brands, Inc. (“BBI”).

                17.     The following table summarizes the Debtors’ outstanding funded debt obligations

         as of the Petition Date.

                  Funded Debt           Lenders                Maturity               Amount
                                                                                      Outstanding
                                       Syndicate of lenders
                                       with Cerberus
                                                                                      $43.9 million
                  Prepetition ABL      Business Finance,
                                                                                      (exclusive of
                  Facility             LLC as                  July 10, 2020
                                                                                      interest, fees, costs
                  $220 million         administrative agent
                                                                                      and expenses)
                                       Association as
                                       administrative agent
                                       Syndicate of lenders
                                                                                      $416.7 million
                  Prepetition Term     with Cerberus
                                                                                      (exclusive of fees,
                  Loan                 Business Finance,       November 7, 2020
                                                                                      costs, and
                  $580 million         LLC as
                                                                                      expenses)
                                       administrative agent
                  Total Outstanding Funded Debt                                       $460.6 million

                A.      Prepetition Term Loan.

                18.     On November 7, 2014, BBI and Northstar Holdings, Inc. (“Northstar”) entered into

         a Term Loan Agreement (the “Initial Prepetition Term Loan”), with Cerberus Business Finance,

         LLC, as administrative agent and collateral agent (as successor in interest by assignment to Credit

         Suisse AG, Cayman Islands Branch, in such capacities and together with any successors thereto,

         as administrative agent, the “Prepetition Term Loan Agent”), and certain lenders (each, a

         “Prepetition Term Loan Lender”). All other Debtors (other than BFI and Bluestem Enterprises,

         Inc. (“BEI”)), are guarantors under the Initial Prepetition Term Loan Agreement. Pursuant to the

         Initial Prepetition Term Loan Agreement, the Prepetition Term Loan Lenders initially lent $300


26132031.1
                                                         21
                      Case 20-10566-MFW         Doc 15     Filed 03/09/20     Page 22 of 235




         million to the Debtors. On July 10, 2015, BBI entered into an amendment to the Initial Prepetition

         Term Loan Agreement pursuant to which the Prepetition Term Loan Lenders provided an

         additional $280 million in borrowings, which was used, in part, to purchase the Orchard Portfolio

         (the “Incremental Prepetition Term Loan” and, as amended, amended and restated, supplemented

         or otherwise modified, refinanced or replaced prior to the Petition Date, the “Prepetition

         Term Loan”). The Prepetition Term Loan matures in full on November 7, 2020.

                19.     The Debtors’ obligations under the Prepetition Term Loan Agreement are secured

         by second priority liens granted to the Prepetition Term Loan Agent for its benefit and the benefit

         of the Prepetition Term Loan Lenders on substantially all of the property of the applicable Debtors

         (the “Prepetition Collateral”). Following an early retirement of $21.5 million of the Prepetition

         Term Loan in fiscal year 2016, BBI is required to repay the outstanding principal balance of the

         Prepetition Term Loan in quarterly installments of $7.5 million, with the balance due at maturity.

                B.      Prepetition ABL Facility.

                20.     On July, 10, 2015, the Debtors (other than Bluestem Fulfillment, Inc. and Bluestem

         Enterprises, Inc.) and Northstar entered into an asset-backed line of credit (as amended, amended

         and restated, supplemented, or otherwise modified, refinanced or replaced from time to time, the

         “Prepetition ABL Facility”) provided by a syndicate of lenders (each, a “Prepetition ABL Lender,”

         and together with the Prepetition Term Loan Lenders, the “Prepetition Lenders”). Cerberus

         Business Finance, LLC, is the administrative agent (the “Prepetition ABL Agent,” and, together

         with the Prepetition Term Loan Agent, the “Prepetition Agents”). Each Debtor except for BFI and

         BEI is a borrower and Northstar Holdings, Inc. is a guarantor. The Prepetition ABL Facility

         currently has a total facility size of $125 million, subject to borrowing base availability, and a

         maturity date of July 10, 2020. The Debtors’ obligations under the Prepetition ABL Agreement


26132031.1
                                                         22
                      Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 23 of 235




         are secured by first priority liens granted to the Prepetition ABL Agent, for its benefit and on behalf

         of the Prepetition ABL Lenders on the Prepetition Collateral.

                21.      The Debtors’ borrowing base calculation under the Prepetition ABL Facility is

         adjusted seasonally.    The percentage credited to eligible inventory in the borrowing base

         calculation is higher from October through December each year (the Debtors’ high period) and

         lower during the remaining months of the year (the Debtors’ low period). The borrowing capacity

         is based on a borrowing base calculation of eligible inventory (including up to $20 million eligible

         in-transit inventory) and cash held in a collateral deposit account subject to a first lien in favor of

         the ABL Agent. Moreover, the ABL requires payment of an unused commitment fee of 0.375%

         if the average utilization is less than 50%, and 0.25% if the average utilization is greater than or

         equal to 50%.

                C.       Letters of Credit.

                22.      The Debtors are party to nine letters of credit with US Bank in an aggregate amount

         of approximately $11.2 million. Additionally, the Debtors are party to twelve letters of credit with

         PNC in an aggregate amount of $5.6 million. These letters of credit are cash collateralized at

         105%. Under the DIP Facility, these arrangements will continue in the ordinary course. To the

         extent authority is required to do so, the Debtors seek approval to continue them in the ordinary

         course in connection with the Court’s approval of the DIP Facility.

         II.    The Need to Use Cash Collateral and For Accesses to Financing.

                23.      Without access to incremental liquidity to fund these chapter 11 cases, the Debtors

         will be unable to make inventory purchases and cover their operating expenses in the ordinary

         course of business, let alone fund the projected costs of these cases. The Debtors need access to

         financing imminently to ensure their ongoing viability. The Debtors’ ability to continue funding


26132031.1
                                                           23
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20        Page 24 of 235




         ongoing operations during these chapter 11 cases is essential to the preservation of the Debtors’

         assets and the Debtors’ ability to consummate a going concern transaction that will maximize the

         value of those assets, whether through a sale or reorganization.

                24.     The Debtors also believe that the DIP Facility and access to Cash Collateral will

         provide a clear, strong message to their customers, vendors, employees, and contract

         counterparties that operations are appropriately funded and the bankruptcy filing will not

         materially impact the Debtors’ businesses operationally.

         III.   Alternative Sources of Financing Are Not Readily Available.

                25.     The Debtors do not have alternative sources of financing readily available with

         terms better than those included in the DIP Facility—or, for that matter, any alternatives at all.

                26.     The Debtors and their advisors commenced an expedited marketing process to

         identify possible DIP financing alternatives. The Debtors advisors contacted 15 parties that are in

         the business of extending post-petition financing under similar circumstances. To date, none of

         these institutions has proposed competing financing facilities on any terms. Moreover, none of

         these institutions are willing to lend on a junior or unsecured basis.

                27.     In addition to the above parties, in early March 2020, the Debtors and their advisors

         contacted non-Debtor Bluestem Group Inc. (“BGI”) to inquire into BGI’s willingness to provide

         a DIP financing proposal. As of the Petition Date, the Debtors have not received a DIP financing

         proposal from BGI—or any indication that BGI intends to make a DIP financing proposal.




26132031.1
                                                          24
                       Case 20-10566-MFW            Doc 15    Filed 03/09/20   Page 25 of 235




                                                     Basis for Relief

         IV.     The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
                 DIP Credit Documents.

                 A.      Entry into the DIP Credit Documents Is an Exercise of the Debtors’ Sound
                         Business Judgment.

                 28.     The Court should authorize the Debtors, as an exercise of their sound business

         judgment, to enter into the DIP Credit Agreement, obtain access to the DIP Facility, and continue

         using the Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to obtain

         secured or superpriority financing under certain circumstances discussed in detail below. Courts

         grant a debtor in possession considerable deference in acting in accordance with its business

         judgment in obtaining postpetition secured credit, so long as the agreement to obtain such credit

         does not run afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g.,

         In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a postpetition

         loan and receivables facility because such facility “reflect[ed] sound and prudent business

         judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will

         almost always defer to the business judgment of a debtor in the selection of the lender.”); In re

         Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect

         that the court’s discretion under section 364 is to be utilized on grounds that permit reasonable

         business judgment to be exercised so long as the financing agreement does not contain terms that

         leverage the bankruptcy process and powers or its purpose is not so much to benefit the estate as

         it is to benefit a party-in-interest.”).

                 29.     Specifically, to determine whether the business judgment standard is met, a court

         need only “examine whether a reasonable business person would make a similar decision under

         similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also

         In re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should
26132031.1
                                                             25
                      Case 20-10566-MFW         Doc 15     Filed 03/09/20      Page 26 of 235




         not second guess a debtor’s business decision when that decision involves “a business judgment

         made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

         the [Bankruptcy] Code”).

                30.     Furthermore, in considering whether the terms of postpetition financing are fair and

         reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

         the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003)

         (“Viewed in isolation, several of the terms of the [postpetition financing] might appear to be

         extreme or even unreasonable. Certainly, many of them favor the DIP Lenders. But, taken in

         context, and considering the relative circumstances of the parties, the Court does not believe that

         the terms are unreasonable.”); see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l

         Bank & Trust Co. (In re Elingsen McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986)

         (recognizing that a debtor may have to enter into “hard bargains” to acquire funds for its

         reorganization). Courts may also appropriately take into consideration noneconomic benefits to a

         debtor offered by a proposed postpetition facility. For example, in In re ION Media Networks.

         Inc., the bankruptcy court for the Southern District of New York held that:

                        Although all parties, including the Debtors and the Committee, are
                        naturally motivated to obtain financing on the best possible terms, a
                        business decision to obtain credit from a particular lender is almost
                        never based purely on economic terms. Relevant features of the
                        financing must be evaluated, including non-economic elements such
                        as the timing and certainty of closing, the impact on creditor
                        constituencies and the likelihood of a successful reorganization.
                        This is particularly true in a bankruptcy setting where cooperation
                        and establishing alliances with creditor groups can be a vital part of
                        building support for a restructuring that ultimately may lead to a
                        confirmable reorganization plan. That which helps foster consensus
                        may be preferable to a notionally better transaction that carries the
                        risk of promoting unwanted conflict.

         2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).


26132031.1
                                                         26
                      Case 20-10566-MFW           Doc 15      Filed 03/09/20     Page 27 of 235




                31.     The Debtors’ determination to move forward with the DIP Facility is an exercise

         of their sound business judgment following an arm’s-length process and careful evaluation of

         alternatives. Specifically, the Debtors and their advisors determined that postpetition financing

         will create certainty with respect to cash flows necessary for the administration of these Cases and

         provide sufficient runway to effectuate a going-concern transaction. The Debtors negotiated the

         DIP Credit Agreement and other DIP Credit Documents with the DIP Lenders in good faith, at

         arm’s length, and with the assistance of their respective advisors, and the Debtors believe that they

         have obtained the best financing available. Accordingly, the Court should authorize the Debtors’

         entry into the DIP Credit Documents, as it is a sound exercise of the Debtors’ business judgment.

                B.      The Debtors Should Be Authorized to Grant Liens and Superpriority Claims.

                32.     The Debtors propose to obtain financing under the DIP Facility by providing

         security interests and liens as set forth in the DIP Credit Documents pursuant to section 364(c) of

         the Bankruptcy Code. More specifically, the Debtors propose to provide to the DIP Lenders

         continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

         postpetition security interests in and liens on the Collateral (as defined in the Interim Order), which

         include substantially all of the Debtors’ assets.

                33.     The statutory requirement for obtaining postpetition credit under section 364(c) is

         a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

         allowable under section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

         Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section 364(c)

         of the Bankruptcy Code is authorized, after notice and hearing, upon showing that unsecured credit

         cannot be obtained). Courts have articulated a three-part test to determine whether a debtor is




26132031.1
                                                             27
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 28 of 235




         entitled to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to

         whether:

                        a.      the debtor is unable to obtain unsecured credit under section 364(b) of the
                                Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

                        b.      the credit transaction is necessary to preserve the assets of the estate; and

                        c.      the terms of the transaction are fair, reasonable, and adequate, given the
                                circumstances of the debtor-borrower and proposed lenders.

         In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987); see also In re Los Angeles

         Dodgers LLC, 457 B.R. 312–13 (Bankr. D. Del. 2011); In re Ames Dep’t Stores, 115 B.R. 34, 37–

         40 (Bankr. S.D.N.Y. 1990); In re St. Mary Hosp., 86 B.R. 393, 401 (Bankr. E.D. Pa. 1988).

                34.     As described above and as set forth in the Burn Declaration, no party was willing

         to provide postpetition DIP financing on an unsecured or administrative priority basis. Therefore,

         the Debtors, in consultation with their advisors, concluded that any workable financing likely

         would require the support of, or be provided at least in part by, the Debtors’ existing lenders. As

         such, the Debtors, subject to Court approval, entered into the DIP Facility with the Prepetition

         Lenders, who were granted, among others, superpriority status and a senior lien on substantially

         all of the Debtors’ assets.

                35.     Absent the DIP Facility, which will provide certainty that the Debtors will have

         sufficient liquidity to administer these Cases and effectuate a going-concern transaction, the value

         of the Debtors’ estates would be significantly impaired to the detriment of all stakeholders. Given

         the Debtors’ circumstances, the Debtors believe that the terms of the DIP Facility, as set forth in

         the DIP Credit Agreement, are fair, reasonable, and adequate, all as more fully set forth below.

         For all these reasons, the Debtors submit that they have met the standard for obtaining postpetition

         financing.


26132031.1
                                                          28
                        Case 20-10566-MFW         Doc 15     Filed 03/09/20      Page 29 of 235




                36.      In the event that a debtor is unable to obtain unsecured credit allowable as an

         administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

         that a court may do the following:

                         authorize the obtaining of credit or the incurring of debt (1) with
                         priority over any or all administrative expenses of the kind specified
                         in section 503(b) or 507(b) of [the Bankruptcy Code]; (2) secured
                         by a lien on property of the estate that is not otherwise subject to a
                         lien; or (3) secured by a junior lien on property of the estate that is
                         subject to a lien.

         11 U.S.C. § 364(c). As described above, the Debtors are unable to obtain unsecured credit.

         Therefore, approving superpriority claims in favor of the DIP Lenders is reasonable and

         appropriate.

                C.       No Comparable Alternative to the DIP Facility Is Reasonably Available.

                37.      A debtor need only demonstrate “by a good faith effort that credit was not available

         without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

         In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Reading Tube Indus.,

         72 B.R. 329, 332 (Bankr. E.D. Pa 1987). Moreover, in circumstances where only a few lenders

         likely can or will extend the necessary credit to a debtor, “it would be unrealistic and unnecessary

         to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky Valley, Inc.,

         100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank FSB v. Sky Valley,

         Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Snowshoe Co., 789 F.2d 1085, 1088 (4th

         Cir. 1986) (demonstrating that credit was unavailable absent the senior lien by establishment of

         unsuccessful contact with other financial institutions in the geographic area); In re Stanley Hotel,

         Inc., 15 B.R. 660, 663 (D. Colo. 1981) (holding that the bankruptcy court’s finding that two

         national banks refused to grant unsecured loans was sufficient to support conclusion that

         section 364 requirement was met); In re Ames Dep’t Stores, 115 B.R. at 37–39 (finding that the

26132031.1
                                                           29
                      Case 20-10566-MFW          Doc 15    Filed 03/09/20      Page 30 of 235




         debtor must show that it made reasonable efforts to seek other sources of financing under section

         364(a) and (b)).

                38.     The Debtors do not believe that alternative sources of financing are reasonably

         available given the realities imposed by the Debtors’ existing capital structure and the Debtors’

         unsuccessful solicitation of alternative financing proposals. Substantially all of the Debtors’

         existing assets, including Cash Collateral, are encumbered under the Prepetition ABL Facility and

         Prepetition Term Loan. Moreover, the Debtors have searched for actionable alternative proposals

         and, in this regard, the market has spoken. There are no other better options. Thus, the Debtors

         have determined that the DIP Facility provides the most favorable terms whereby the DIP Facility

         provided by the Prepetition Lenders offer the most efficient transaction costs while reducing

         execution risks and providing the incremental liquidity necessary to operate the business during

         the Cases on reasonable terms. Simply put, the DIP Facility provides the Debtors with the liquidity

         they need at the lowest cost available while simultaneously placing the Debtors on an optimal path

         for a successful reorganization of their business enterprise. Therefore, the Debtors submit that the

         requirement of section 364 of the Bankruptcy Code that alternative credit on more favorable terms

         be unavailable to the Debtors is satisfied.

                D.      The Proposed “Roll-Up” of Prepetition Indebtedness Should Be Approved.

                39.     Section 363(b) of the Bankruptcy Code permits a debtor to use, sell or lease

         property, other than in the ordinary course of business, with court approval. It is well-settled in

         the Third Circuit that such transactions should be approved when they are supported by a sound

         business purpose. See In re Culp, 545 B.R. 827, 844 (Bankr. D. Del. 2016) (“Transactions under

         section 363 must be based upon the sound business judgement of the [debtor in possession]”), aff’d

         In re Culp, 681 Fe. Appx. 140 (3d Cir. 2017); In re Filene’s Basement, LLC, 2014 WL 1713416,


26132031.1
                                                          30
                       Case 20-10566-MFW              Doc 15       Filed 03/09/20        Page 31 of 235




         at *12 (Bankr. D. Del. Apr. 29, 2014); In re Delaware & Hudson Ry. Co., 124 B.R. 169, 176

         (Bankr. D. De. 1991) (explaining that Third Circuit case law courts to the conclusion that the Third

         Circuit follows the “sound business purpose” rule, and applying such standing to the case).

         The business judgment rule shields a debtor’s management from judicial second-guessing. In re

         Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he [Bankruptcy] Code

         favors the continued operation of a business by a debtor and a presumption of reasonableness

         attaches to a debtor’s management decisions.”).

                 40.      Repayment of prepetition debt (often referred to as a “roll-up”) is a common feature

         in debtor in possession financing arrangements. Courts in this jurisdiction have approved similar

         debtor in possession financing features on the first day of the case. See, e.g., In re Blackhawk

         Mining LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 13, 2019) (authorizing an approximately

         $240 million DIP that included a roll-up of $70 million in prepetition term loans debt and up to

         $82 million of prepetition ABL debt pursuant to interim order); In re ATD Corporation, No.

         18-12221 (KJC) (Bankr. D. Del. Oct. 26, 2018) (authorizing an approximately $1,230 million DIP

         which included a full roll-up of the prepetition ABL outstanding principal of $639 million pursuant

         to interim order); In re Remington Outdoor Co., Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar.

         28, 2018) (authorizing approximately $338 million DIP and a roll-up of approximately $150

         million which included a full ABL roll-up of $114 million pursuant to interim order); In re Cenveo,

         No. 18-22178 (RDD) (Bankr. S.D.N.Y. Feb. 6, 2018) (authorizing repayment of $50 million of

         outstanding revolving obligations and conversion of all remaining outstanding prepetition

         revolving obligations on an interim basis).7



         7
             Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
             Copies of these orders are available upon request of the Debtors’ proposed counsel.

26132031.1
                                                                31
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 32 of 235




                41.     Moreover, “roll-ups” of prepetition debt have been approved in several recent retail

         cases in this and other jurisdictions. See In re Forever 21, Inc., No. 19-12122 (KG) (approving

         the repayment in full of all outstanding amounts under the prepetition revolving credit agreement);

         In re Charming Charlie LLC, No. 19-11534 (CSS) (Bankr. D. Del. July 12, 2019) (authorizing a

         “creeping” roll up of prepetition ABL facility of $9.5 million pursuant to interim order and a final

         roll up of remaining amounts pursuant to final order); In re Bon-Ton Stores, Inc., No. 18-10248

         (MFW) (Bankr. D. Del. Feb. 6, 2018) (authorizing full roll-up of all $489 million outstanding

         prepetition revolving obligations pursuant to interim order); In re American Apparel, Inc., No. 15-

         12055 (Bankr. D. Del. Oct. 6, 2017) (approving on an interim basis the repayment in full of all

         outstanding amounts under the prepetition revolving credit agreement); In re Toys “R” Us. Inc.,

         No. 17-34665 (KLP) (Bankr. E.D. Va. Oct. 24, 2017) (approving use of debtor in possession

         financing to pay down or “roll-up” prepetition debt); In re The Gymboree Corp., No. 17-32968

         (Bankr. D. Del. Oct. 6, 2017) (same); In re The Gymboree Corp., No. 17-32968 (Bankr. E.D. Va.

         June 12, 2017) (approving on an interim basis the conversion and “roll-up” of all outstanding

         prepetition revolving obligations and $70 million of prepetition term loan obligations); In re rue21,

         inc., No. 17-22045 (Bankr. W.D. Pa. May 18, 2017) (approving on an interim basis the conversion

         and “roll-up” of all outstanding prepetition revolving obligations and $100 million of prepetition

         term loans); In re BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. March

         28, 2017) (approving on a final basis the conversion and “roll-up” of $35 million of prepetition

         term loan obligations); In re BCBG Max Azria Glob. Holdings, LLC, No. 17-10466 (Bankr.

         S.D.N.Y. March 2, 2017) (approving the conversion and “roll-up” of all outstanding prepetition

         revolving obligations on a rolling basis following entry of the interim order); In re Aéropostale,




26132031.1
                                                          32
                      Case 20-10566-MFW          Doc 15    Filed 03/09/20       Page 33 of 235




         Inc., No. 16 11275 (Bankr. S.D.N.Y. May 6, 2016) (approving on an interim basis the conversion

         and “roll-up” of all outstanding prepetition revolving obligations).

                42.     As set forth above, the DIP Credit Agreement provides that, subject to entry of the

         Interim Order, the outstanding amount under the Prepetition ABL Facility will be fully paid down

         by the DIP Facility. The repayment of the Prepetition ABL Facility is a sound exercise of the

         Debtors’ business judgment and is a material component of the structure of the DIP ABL Facility.

         Without continued access to an asset-based lending facility and the up to $80 million in additional

         liquidity provided under the DIP Facility necessary to fund the administration of these chapter 11

         cases and the sale process, the Debtors’ would not be able to continue to operate on a go forward

         basis. Maintaining the ability to continue as a going concern on the other side of a deleveraging

         restructuring transaction is of immense benefit to all of the Debtors’ stakeholders.

                43.     The simple economic reality is that a peaceful, going-concern transition in to

         chapter 11 comes at a price, which in this case the Debtors believe to be eminently reasonable

         given the circumstances.     The Prepetition ABL Lenders were unlikely to continue to lend

         postpetition without some assurance regarding their prepetition claims. Absent the Prepetition

         ABL Lenders’ support under the DIP Facility, the Debtors’ ability to ultimately exit as a going

         concern would be put in serious jeopardy. In contrast, the roll-up of the Prepetition ABL Facility

         merely affects the timing, not the amount or certainty, of the Prepetition ABL Lenders’ recovery—

         the secured claims arising under the Prepetition ABL Facility are required by section 1129 of the

         Bankruptcy Code to be satisfied in full before recoveries to junior creditors may be provided,

         absent consent of such secured parties (which consent the Debtors do not have).




26132031.1
                                                          33
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 34 of 235




                44.     Given these circumstances, the roll-up of the existing Prepetition ABL Facility

         upon entry of the Interim Order is reasonable, appropriate, a sound exercise of the Debtors’

         business judgment, and ultimately in the best interest of all stakeholders given the alternatives.

         V.     The Debtors Should Be Authorized to Use the Cash Collateral.

                45.     Section 363 of the Bankruptcy Code generally governs the use of estate property.

         Section 363(c)(2)(A) permits a debtor in possession to use cash collateral with the consent of the

         secured party. Here, the Prepetition Term Loan Lenders consent to the Debtors’ use of the Cash

         Collateral (as well as the Prepetition Collateral), subject to the terms and limitations set forth in

         the Interim Order.

                46.     Section 363(e) provides for adequate protection of interests in property when a

         debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

         adequate protection of interests in property due to the imposition of the automatic stay. See In re

         Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of the Bankruptcy

         Code provides examples of forms of adequate protection, such as granting replacement liens and

         administrative claims, courts decide what constitutes sufficient adequate protection on a

         case-by-case basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon

         Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re

         N.J. Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr. D.N.J.

         June 29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2

         (Bankr. D. Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H.

         1993) (citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that

         adequate protection can take many forms and “must be determined based upon equitable

         considerations arising from the particular facts of each proceeding”)).


26132031.1
                                                          34
                       Case 20-10566-MFW           Doc 15     Filed 03/09/20       Page 35 of 235




                 47.     As set forth in the Interim Order, the Debtors propose to provide the Prepetition

         Term Loan Lenders with a variety of adequate protection to protect against the potential

         postpetition diminution in value of the Cash Collateral (as well as the Prepetition Collateral)

         resulting from the use of the Cash Collateral by the Debtors and the imposition of the automatic

         stay (collectively, the “Adequate Protection Obligations”):

                         a.      valid and automatically perfected replacement liens and security interests in
                                 and upon the DIP Collateral;

                         b.      superpriority administrative claims under section 507(b) of the Bankruptcy
                                 Code; and

                         c.      certain fees and expenses.

                 48.     Therefore, the Debtors submit that the proposed Adequate Protection Obligations

         are sufficient to protect the Prepetition Term Loan Lenders from any diminution in value to the

         Cash Collateral and Prepetition Collateral. Moreover, the Prepetition Term Loan Lenders agree

         that the proposed Adequate Protection Obligations to be provided is appropriate. Thus, the

         Debtors’ provision of the Adequate Protection Obligations is not only necessary to protect against

         any diminution in value but is fair and appropriate under the circumstances of the Cases to ensure

         the Debtors are able to continue using the Cash Collateral, subject to the terms and limitations set

         forth in the Interim Order, for the benefit of all parties in interest and their estates.

         VI.     The Debtors Should Be Authorized to Pay the Fees Required by the DIP Agent and
                 the DIP Lenders Under the DIP Credit Documents.

                 49.     Under the DIP Credit Agreement, the Debtors have agreed, subject to Court

         approval, to pay certain fees to each of the DIP Agent and DIP Lenders. These fees are customary

         and reasonable under the circumstances. Additionally, they are comparable to fees agreed upon

         in similar DIP financings.




26132031.1
                                                            35
                       Case 20-10566-MFW         Doc 15      Filed 03/09/20      Page 36 of 235




                 50.    The Debtors submit there is ample justification for this Court to approve the

         payment of such fees. The fees are part of the DIP Credit Agreement. Thus, they should not be

         viewed separately but rather as a part of the overall, substantial benefits provided under the DIP

         Facility.

         VII.    The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section 364(e).

                 51.    Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

         collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

         authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

         appeal. Section 364(e) of the Bankruptcy Code provides that:

                        The reversal or modification on appeal of an authorization under this
                        section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                        or of a grant under this section of a priority or a lien, does not affect
                        the validity of any debt so incurred, or any priority or lien so granted,
                        to an entity that extended such credit in good faith, whether or not
                        such entity knew of the pendency of the appeal, unless such
                        authorization and the incurring of such debt, or the granting of such
                        priority or lien, were stayed pending appeal.

                 52.    As explained herein, the First Day Declaration, and the Burns Declaration, the DIP

         Credit Documents are the result of: (a) the Debtors’ reasonable and informed determination that

         the DIP Lenders offered the most favorable terms on which to obtain vital postpetition financing,

         and (b) arm’s-length, good-faith negotiations between the Debtors and the DIP Agent and DIP

         Lenders. The Debtors submit that the terms and conditions of the DIP Credit Documents are

         reasonable and appropriate under the circumstances, and the proceeds of the DIP Facility will be

         used only for purposes that are permissible under the Bankruptcy Code. Further, no consideration

         is being provided to any party to the DIP Credit Documents other than as described herein.




26132031.1
                                                           36
                      Case 20-10566-MFW         Doc 15     Filed 03/09/20     Page 37 of 235




                53.     Accordingly, the Court should find that the DIP Lenders are “good faith” lenders

         within the meaning of section 364(e) of the Bankruptcy Code and are entitled to all of the

         protections afforded therein.

         VIII. The Automatic Stay Should Be Modified on a Limited Basis.

                54.     The proposed Interim Order provides that the automatic stay provisions of

         section 362 of the Bankruptcy Code will be modified to allow each of the DIP Agent and

         Prepetition Agents to file financing statements, security agreements, mortgages, leasehold

         mortgages, notices of liens, and other similar documents to perfect in accordance with applicable

         non-bankruptcy law or to otherwise evidence the DIP Liens (as defined in the Interim Order) and

         the Adequate Protection Replacement Liens. The proposed Interim Order further provides that the

         automatic stay is modified as necessary to permit the Debtors to grant the DIP Liens, Adequate

         Protection Replacement Liens, Superpriority Claim (as defined in the Interim Order), and

         Adequate Protection Claim. Finally, the proposed Interim Order provides that, five (5) business

         days after the date an Enforcement Notice is delivered, in connection with an Event of Default, the

         automatic stay is be vacated and modified to the extent necessary to permit each of the DIP Agent

         and the applicable DIP Lenders to exercise all rights and remedies in accordance with the DIP

         Credit Documents or the Interim Order.

                55.     Stay modifications of this kind are ordinary and standard features of debtor in

         possession financing arrangements, and, in the Debtors’ business judgment, are reasonable and

         fair under the circumstances of these Cases. See, e.g., In re Blackhawk Mining LLC, No. 19-11595

         (LSS) (Bankr. D. Del. July 23, 2019) (modifying automatic stay as necessary to effectuate the

         terms of the order and following occurrence of an event of default); In re Z Gallerie, LLC,

         No. 19-10488 (LSS) (Bankr. D. Del. Mar. 15, 2019) (same); In re ATD Corp., No. 18-12221 (KJC)


26132031.1
                                                         37
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 38 of 235




         (Bankr. D. Del. Oct. 26, 2018) (same); In re Charming Charlie, LLC, No. 17-12906 (CSS)

         (Bankr. D. Del. Dec. 12, 2017) (same); In re Magnum Hunter Res. Corp., No. 15-12533 (KG)

         (Bankr. D. Del. Dec. 15, 2015) (same).

         IX.    Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
                Would Cause Immediate and Irreparable Harm.

                56.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

         obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

         section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

         of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing

         on the motion and authorize the obtaining of credit and use of cash collateral to the extent necessary

         to avoid immediate and irreparable harm to a debtor’s estate.

                57.     For the reasons noted above and in the Burns Declaration, the Debtors have an

         immediate postpetition need to use Cash Collateral, including advances under the DIP Facility.

         The Debtors cannot maintain the value of their estates during the pendency of these Cases without

         access to this liquidity. The Debtors will use cash to, among other things, fund the administration

         of these Cases, the operation of their business, and the consummation of their sale process. The

         Debtors believe that substantially all of their available cash constitutes the Prepetition Lenders’

         Cash Collateral. The Debtors will therefore be unable to operate their business or otherwise fund

         these Cases without access to the Cash Collateral, and will suffer immediate and irreparable harm

         to the detriment of all creditors and other parties in interest. In short, the Debtors’ ability to

         administer these Cases through the use of Cash Collateral is vital to preserve and maximize the

         value of the Debtors’ estates.

                58.     The Debtors request that the Court hold and conduct a hearing to consider entry of

         the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

26132031.1
                                                          38
                       Case 20-10566-MFW          Doc 15     Filed 03/09/20         Page 39 of 235




         Hearing, to receive initial funding under the DIP Facility. This relief will enable the Debtors to

         preserve and maximize value and, therefore, avoid immediate and irreparable harm and prejudice

         to their estates and all parties in interest, pending the Final Hearing.

                                              Request for Final Hearing

                 59.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

         the Court set a date for the Final Hearing that is as soon as practicable, and in no event after 25 days

         after the Petition Date, and fix the time and date prior to the Final Hearing for parties to file

         objections to this motion.

                                 Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                 60.     To implement the foregoing successfully, the Debtors request that the Court enter

         an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

         that the Debtors have established cause to exclude such relief from the 14-day stay period under

         Bankruptcy Rule 6004(h).

                                                         Notice

                 61.     The Debtors will provide notice of this motion to: (a) the United States Trustee for

         the District of Delaware; (b) the holders of the thirty largest unsecured claims against the Debtors

         (on a consolidated basis); (c) counsel to the DIP Agent; (d) counsel to the Term Loan Agent;

         (e) counsel to Bluestem Group Inc.; (f) SCUSA and its counsel; (g) WebBank; (h) the United

         States Attorney’s Office for the District of Delaware; (i) the Internal Revenue Service; (j) the

         United States Securities and Exchange Commission; (k) the state attorneys general for all states in

         which the Debtors conduct business; (l) Debtors’ taxing authorities; (m) all other parties asserting

         a lien or security interest in the Debtors’ assets to the extent reasonably known to the Debtors; and

         (n) any party that requests service pursuant to Bankruptcy Rule 2002. Notice of this motion and

         any order entered hereon will be served in accordance with Local Rule 9013-1(m). In light of the
26132031.1
                                                           39
                     Case 20-10566-MFW           Doc 15      Filed 03/09/20     Page 40 of 235




         nature of the relief requested herein, the Debtors respectfully submit that no other or further notice

         is required or necessary.

                WHEREFORE, the Debtors respectfully request that the Court enter the DIP Orders,

         (a) granting the relief requested herein and (b) granting such other relief as is just and proper.

         Dated: March 9, 2020                   /s/ Joseph M. Mulvihill
         Wilmington, Delaware                   M. Blake Cleary (DE Bar No. 3614)
                                                Jaime Luton Chapman (DE Bar No. 4936)
                                                Joseph M. Mulvihill (DE Bar No. 6061)
                                                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone:     (302) 571-6600
                                                Facsimile:     (302) 652-4400
                                                Email:         mbcleary@ycst.com
                                                               jchapman@ycst.com
                                                               jmulvihill@ycst.com

                                                -and-

                                                Edward O. Sassower, P.C. (pro hac vice admission pending)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:    (212) 446-4800
                                                Facsimile:    (212) 446-4900

                                                -and-

                                                Patrick J. Nash, P.C. (pro hac vice admission pending)
                                                W. Benjamin Winger (pro hac vice admission pending)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200

                                                Proposed Co-Counsel for the Debtors and Debtors in Possession


26132031.1
                                                          40
             Case 20-10566-MFW   Doc 15   Filed 03/09/20   Page 41 of 235




                                   EXHIBIT A

                             Proposed Interim Order




26132031.1
                          Case 20-10566-MFW              Doc 15       Filed 03/09/20         Page 42 of 235




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )        Chapter 11
                                                                         )
             BLUESTEM BRANDS, INC., et al.,1                             )        Case No. 20-10566 (___)
                                                                         )
                                                Debtors.                 )        (Jointly Administered)
                                                                         )
                                                                         )        RE: Docket No. ___


             INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POST-PETITION
                SECURED FINANCING PURSUANT TO SECTION 364 OF THE BANKRUPTCY
                  CODE; (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL;
                (III) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE
                CLAIMS; (IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
                      TERM LOAN LENDERS; (V) MODIFYING THE AUTOMATIC STAY;
              (VI) SCHEDULING A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF

                      Upon the motion (the “Motion”), dated March 9, 2020, of Bluestem Brands, Inc. (“BBI”)

         and its affiliated debtors and debtors in possession (collectively, the “Debtors”) in the above-

         captioned chapter 11 cases (collectively, the “Cases”), pursuant to sections 105, 361, 362,

         364(c)(1), 364(c)(2), 364(c)(3) and 364(d)(1) of Title 11 of the United States Code, 11 U.S.C.

         §§ 101–1532 (the “Bankruptcy Code”), Rules 2002, 4001(c), and 9014 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 4001-2 of the Local Rules of

         Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

         Delaware (the “Local Rules”), seeking, among other things:

                                     (1)      authorization for the Debtors to obtain post-petition loans, advances

         and other financial accommodations on an interim basis for a period through and including the


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
               Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931)]; Bluestem Sales, Inc. (1539); Draper’s &
               Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
               Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
               Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
               LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
               Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.
26132032.1
                     Case 20-10566-MFW           Doc 15        Filed 03/09/20   Page 43 of 235




         date of the Final Hearing (as defined below) from Cerberus Business Finance, LLC, in its

         capacities as administrative agent and collateral agent (the “DIP Agent”) for itself and the DIP

         Lenders (as defined below) and the DIP Lenders in accordance with all of the lending formulae,

         sublimits, terms and conditions set forth in the DIP Credit Agreement (as defined below), and in

         accordance with this Order, secured by security interests in and liens upon all of the Collateral (as

         defined below) pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the Bankruptcy Code;

                                (2)     authorization for the Debtors to enter into, be bound by, and perform

         under the debtor-in-possession credit facility (the “DIP Facility”), entitled “Senior Secured,

         Superpriority Debtor-in-Possession Credit Agreement”, dated as of March [8], 2020, by and

         among the Debtors, the DIP Agent, and the lenders from time to time party thereto (the “DIP

         Lenders”) which agreement is attached to the Motion as Exhibit B (as it may be modified,

         supplemented, amended or restated from time to time, the “DIP Credit Agreement”, and together

         with the other Loan Documents, as defined in the DIP Credit Agreement, the “DIP Loan

         Documents”);

                                (3)     modification of the automatic stay to the extent hereinafter set forth;

                                (4)     the grant to the DIP Agent, for its benefit and the benefit of the DIP

         Lenders, of superpriority administrative claim status pursuant to section 364(c)(1) of the

         Bankruptcy Code in respect of all obligations under the DIP Credit Agreement and DIP Loan
         Documents (the “DIP Obligations”);

                                (5)     authorization for the Debtors to use the Collateral (including Cash

         Collateral (as defined below), in accordance with the Budget (as defined below) (subject to

         permitted variances) and subject to the terms, restrictions, and other conditions of the DIP Credit

         Agreement, that is subject to the existing liens and security interests in favor of the Prepetition

         Term Loan Agent on behalf of the Prepetition Term Loan Lenders (as each of those terms is

         defined below), and granting adequate protection to these parties as set forth herein;

                                (6)     authorization for the Debtors to use the proceeds of the Loans (as
         defined in the DIP Credit Agreement, the “DIP Loans”), subject to the terms, restrictions, and
26132032.1




                                                           2
                     Case 20-10566-MFW          Doc 15       Filed 03/09/20   Page 44 of 235




         other conditions of the DIP Credit Agreement, to (a) repay the outstanding Prepetition ABL

         Obligations (as defined below), (b) pay fees and expenses related to the DIP Credit Agreement

         and the Cases, and (c) fund working capital in the ordinary course of business of the Debtors (and

         out of the ordinary course as approved by the DIP Agent and this Court or as otherwise consistent

         with the Budget (subject to permitted variances), and for other general corporate purposes, in each

         case subject to the terms, restrictions, and other conditions of the DIP Credit Agreement); and

                               (7)     the setting of a final hearing on the Motion; and

                The initial hearing on the Motion having been held by this Court on March [•], 2020 (the

         “Interim Hearing”); and

                It appearing that due and appropriate notice of the Motion, the relief requested therein, and

         the Interim Hearing (the “Notice”) was served by the Debtors in accordance with Bankruptcy Rule

         4001(c) and Local Rule 4001-2 on (i) the Prepetition ABL Agent (as defined below), (ii) counsel

         to the Prepetition ABL Agent, (iii) the Prepetition ABL Lenders (as defined below), (iv) the DIP

         Agent, (v) counsel to the DIP Agent, (vi) the DIP Lenders, (vii) the Prepetition Term Loan Agent

         (as defined below), (viii) counsel to the Prepetition Term Loan Agent, (ix) the Prepetition Term

         Loan Lenders (as defined below), (x) the Office of the United States Trustee for the District of

         Delaware (the “U.S. Trustee”), (xi) the holders of the thirty (30) largest unsecured claims against

         the Debtors’ Estates (on a consolidated basis) (the “30 Largest Unsecured Creditors”), (xii) the
         United States Attorney’s Office for the District of Delaware, (xiii) the Internal Revenue Service,

         (xiv) the Securities and Exchange Commission, (xv) the office of the attorneys general for the

         states in which the Debtors operate, and (xvi) any party that has requested notice pursuant to

         Bankruptcy Rule 2002 (collectively, the “Noticed Parties”); and

                This Court having reviewed the Motion and any responses and objections thereto, the

         Declaration of Thomas L. Fairfield in Support of Chapter 11 Petitions and First Day Motions

         [Docket No. [●]] (the “First Day Declaration”) and the Declaration of David E. Burns in Support

         of the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
         Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
26132032.1




                                                         3
                     Case 20-10566-MFW          Doc 15        Filed 03/09/20   Page 45 of 235




         and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to

         the Prepetition Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and

         (VII) Granting Related Relief [Docket No. [●]] (the “Burns Declaration”), the other filings and

         pleadings made by the Debtors, the evidence and testimony presented at the Interim Hearing, and

         after due deliberation and consideration and good and sufficient cause appearing therefor,

                        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT

         AND CONCLUSIONS OF LAW:

                        A.      Petition. On March [8], 2020 (the “Petition Date”), each Debtor filed a

         voluntary petition under Chapter 11 of the Bankruptcy Code. The Debtors continue to operate

         their businesses and manage their properties as debtors-in-possession pursuant to sections 1107(a)

         and 1108 of the Bankruptcy Code.

                        B.      Jurisdiction and Venue. The Court has jurisdiction over this proceeding and

         the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware,

         dated February 29, 2012. Venue in this Court over the Cases and the Motion is proper pursuant to

         28 U.S.C. §§ 1408 and 1409.

                        C.      Notice. Under the circumstances, the Notice given by the Debtors of the

         Motion, the Interim Hearing, and the relief granted under this Order constitutes due and sufficient
         notice thereof and complies with Bankruptcy Rule 4001(c) and Local Rule 4001-2.

                        D.      Findings Regarding the Prepetition Term Loan Lenders, the Prepetition

         Collateral and the Prepetition Term Loan Obligations. Without prejudice to the rights of any other

         non-Debtor party in interest as provided in Section 9.1 of this Order, the Debtors admit, stipulate,

         acknowledge and agree that:

                                (i)    Prepetition Term Loan Agreement: As of the Petition Date, BBI, the

         other “Loan Parties” identified in the Prepetition Term Loan Agreement (as defined below)

         (collectively, with BBI, the “Prepetition Term Loan Debtor Obligors”), the financial institutions
         parties thereto from time to time as lenders (the “Prepetition Term Loan Lenders”), and Cerberus
26132032.1




                                                          4
                     Case 20-10566-MFW           Doc 15       Filed 03/09/20   Page 46 of 235




         Business Finance, LLC, as administrative agent and collateral agent (as successor in interest by

         assignment to Credit Suisse AG, Cayman Islands Branch, in such capacities and together with any

         successors thereto, the “Prepetition Term Loan Agent”) are parties to that certain Term Loan

         Agreement dated as of November 7, 2014 (as amended, amended and restated, supplemented or

         otherwise modified, refinanced or replaced prior to the Petition Date, including, without limitation

         by that certain First Amendment and Incremental Agreement, dated as of July 10, 2015 and that

         certain Amendment to Credit Agreement, dated as of January 3, 2020, and that certain Third

         Amendment to Term Loan Agreement, dated as of February 19, 2020, the “Prepetition Term Loan

         Agreement” and together with the other Loan Documents (as defined in the Prepetition Term Loan

         Agreement), in each case as amended, amended and restated, supplemented or otherwise modified,

         refinanced or replaced prior to the Petition Date, collectively, the “Prepetition Term Loan

         Documents”). The Prepetition Term Loan Documents provide that (a) the Prepetition Term Loan

         Debtor Obligors are obligated for principal, accrued and unpaid interest, fees, costs, expenses,

         indemnities, and other amounts arising under, or reimbursable pursuant to, the Prepetition Term

         Loan Documents (the “Prepetition Term Loan Obligations”), and (b) all of the Prepetition Term

         Loan Obligations are secured by second priority liens granted to the Prepetition Term Loan Agent

         for its benefit and the benefit of the Prepetition Term Loan Lenders (the “Prepetition Term Loan

         Liens”) on substantially all of the property of the Prepetition Term Loan Debtor Obligors, as
         described and defined in the Prepetition Term Loan Documents (the “Prepetition Collateral”),

         which includes cash collateral within the meaning of section 363(a) of the Bankruptcy Code

         (“Cash Collateral”).

                                (ii)    Prepetition Term Loan Obligations and the Prepetition Term Loan

         Liens: As of the Petition Date, the outstanding Prepetition Term Loan Obligations totaled no less

         than $[416,652,903.88], inclusive of principal and all accrued and unpaid interest, exclusive of

         costs, expenses, and fees owed to the Prepetition Term Loan Agent and Prepetition Term Loan

         Lenders. The Debtors further acknowledge, agree and stipulate that (a) the Prepetition Term Loan
         Liens (1) are valid, binding, enforceable and perfected liens in the Prepetition Collateral, (2) were
26132032.1




                                                          5
                        Case 20-10566-MFW       Doc 15       Filed 03/09/20   Page 47 of 235




         granted to the Prepetition Term Loan Agent for its benefit and for the benefit of the Prepetition

         Term Loan Lenders for fair consideration and reasonably equivalent value, (3) are not subject to

         avoidance, recharacterization or subordination pursuant to the Bankruptcy Code or applicable non-

         bankruptcy law, and (4) are subject and subordinate only to valid, perfected and unavoidable liens

         permitted under the applicable Prepetition Term Loan Documents (including the Prepetition ABL

         Liens but only until repayment in full of the Prepetition ABL Obligations), but only to the extent

         that (x) such liens are permitted by the applicable Prepetition Term Loan Documents to be senior

         to the applicable Prepetition Term Loan Liens and (y) such liens are actually senior to the

         applicable Prepetition Term Loan Liens under applicable law, and (b)(1) all of the Prepetition

         Term Loan Obligations constitute legal, valid and binding obligations of the Prepetition Term

         Loan Debtor Obligors, enforceable in accordance with the terms of the applicable Prepetition Term

         Loan Documents, (2) no setoffs, recoupments, offsets, defenses or counterclaims to any of the

         Prepetition Term Loan Obligations exist, and (3) no portion of the Prepetition Term Loan

         Obligations or any payments made to or for the benefit of the Prepetition Term Loan Agent or any

         of the Prepetition Term Loan Lenders are subject to avoidance, recharacterization, recovery,

         subordination, attack, offset, counterclaim, defense or “claim” (as defined in the Bankruptcy Code)

         of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law.

                               (iii)   Proof of Claim. The foregoing acknowledgment by Debtors of the
         Prepetition Term Loan Obligations and the rights, priorities and protections granted to the

         Prepetition Term Loan Agent for its benefit and the benefit of the Prepetition Term Loan Lenders

         pursuant to the Prepetition Term Loan Documents shall be deemed a timely filed proof of claim

         on behalf of the Prepetition Term Loan Agent and the Prepetition Term Loan Lenders in these

         Cases and neither the Prepetition Term Loan Agent nor the Prepetition Term Loan Lenders shall

         be required to file any additional proofs of claim with respect to the Prepetition Term Loan

         Obligations.




26132032.1




                                                         6
                     Case 20-10566-MFW          Doc 15        Filed 03/09/20   Page 48 of 235




                        E.      Findings Regarding the Debtors’ Other Prepetition Secured Debt.

                                (i)    Prepetition ABL Agreement: As of the Petition Date, the “Loan

         Parties” identified in the Prepetition ABL Agreement (as defined below) (collectively, the

         “Prepetition ABL Debtor Obligors”) as borrowers, the financial institutions parties thereto from

         time to time as lenders (the “Prepetition ABL Lenders”), and Cerberus Business Finance, LLC,

         as administrative agent and collateral agent (as successor in interest by assignment to U.S. Bank

         National Association, in such capacities, including any successor agent(s), the “Prepetition ABL

         Agent”) were parties to that certain Third Amended and Restated Credit Agreement, dated as of

         July 10, 2015 (as amended, amended and restated, supplemented or otherwise modified, refinanced

         or replaced prior to the Petition Date, including pursuant to that certain Amendment No. 1 to Third

         Amended and Restated Credit Agreement, dated as of October 5, 2018, that certain Amendment

         No. 2 to Third Amended and Restated Credit Agreement, dated as of February 19, 2020, and that

         certain Amendment No. 3 to Third Amended and Restated Credit Agreement, dated as of February

         19, 2020, the “Prepetition ABL Agreement” and together with the other Loan Documents (as

         defined in the Prepetition ABL Agreement), in each case as amended, amended and restated,

         supplemented or otherwise modified, refinanced or replaced prior to the Petition Date, collectively,

         the “Prepetition ABL Loan Documents”). The Prepetition ABL Loan Documents provided that

         (a) the Prepetition ABL Debtor Obligors were obligated for principal, accrued and unpaid interest,
         fees, costs, expenses, indemnities and other amounts arising under the Prepetition ABL Agreement

         (collectively the “Prepetition ABL Obligations”); and (b) all of the Prepetition ABL Obligations

         were secured by first priority liens granted to the Prepetition ABL Agent, for its benefit and on

         behalf of the Prepetition ABL Lenders (the “Prepetition ABL Liens”), on the Prepetition

         Collateral, as more fully described in the Prepetition ABL Loan Documents.

                                (ii)   Prepetition ABL Obligations and the Prepetition ABL Liens: As of

         the Petition Date, the outstanding Prepetition ABL Obligations totaled no less than

         $[43,858,678.62], exclusive of all accrued and unpaid interest, costs, expenses, and fees owed to
         the Prepetition ABL Agent and Prepetition ABL Lenders. The Debtors further acknowledge, agree
26132032.1




                                                          7
                     Case 20-10566-MFW          Doc 15       Filed 03/09/20   Page 49 of 235




         and stipulate that (a) the Prepetition ABL Liens (1) are valid, binding, enforceable and perfected

         liens in the Prepetition Collateral, (2) were granted to the Prepetition ABL Agent for its benefit

         and the benefit of the Prepetition ABL Lenders for fair consideration and reasonably equivalent

         value, (3) are not subject to avoidance, recharacterization or subordination pursuant to the

         Bankruptcy Code or applicable non-bankruptcy law, and (4) are subject and subordinate only to

         valid, perfected and unavoidable liens permitted under the applicable Prepetition ABL Loan

         Documents, but only to the extent that (x) such liens are permitted by the applicable Prepetition

         ABL Loan Documents to be senior to the applicable Prepetition ABL Liens and (y) such liens are

         actually senior to the applicable Prepetition ABL Liens under applicable law, and (b)(1) all of the

         Prepetition ABL Obligations constitute legal, valid and binding obligations of the Prepetition ABL

         Debtor Obligors, enforceable in accordance with the terms of the applicable Prepetition ABL Loan

         Documents, (2) no setoffs, recoupments, offsets, defenses or counterclaims to any of the

         Prepetition ABL Obligations exist, and (3) no portion of the Prepetition ABL Obligations or any

         payments made to or for the benefit of the Prepetition ABL Agent or any of the Prepetition ABL

         Lenders are subject to avoidance, recharacterization, recovery, subordination, attack, offset,

         counterclaim, defense or “claim” (as defined in the Bankruptcy Code) of any kind pursuant to the

         Bankruptcy Code or applicable non-bankruptcy law. As set forth below, in accordance with the

         DIP Credit Agreement and this Order, the Debtors are authorized to use proceeds of the DIP Loans
         made during the Availability Period (as defined in the DIP Credit Agreement), inter alia, to repay

         the outstanding Prepetition ABL Obligations in full.

                               (iii)   Proof of Claim. The foregoing acknowledgment by Debtors of the

         Prepetition ABL Obligations and the rights, priorities and protections granted to the Prepetition

         ABL Agent for its benefit and the benefit of the Prepetition ABL Lenders pursuant to the

         Prepetition ABL Loan Documents shall be deemed a timely filed proof of claim on behalf of the

         Prepetition ABL Agent and the Prepetition ABL Lenders in these Cases and neither the Prepetition

         ABL Agent nor the Prepetition ABL Lenders shall be required to file any additional proofs of
         claim with respect to the Prepetition ABL Obligations.
26132032.1




                                                         8
                     Case 20-10566-MFW           Doc 15        Filed 03/09/20   Page 50 of 235




                        F.      Findings Regarding the Post-Petition Financing.

                                (i)     Post-Petition Financing. The Debtors have requested from the DIP

         Agent and the DIP Lenders, and the DIP Agent and the DIP Lenders are willing to extend, certain

         loans, advances and other financial accommodations on the terms and conditions set forth in this

         Order and the DIP Loan Documents.

                                (ii)    Need for Post-Petition Financing.        The Debtors do not have

         sufficient available sources of working capital, including cash collateral, to continue to operate

         their businesses without the financing requested under the Motion. As of the Petition Date, the

         Debtors continue to operate their businesses and are actively marketing their assets for sale. The

         Debtors have filed these cases with a proposed purchaser of substantially all of their assets, subject

         to receipt of a higher or otherwise better bid, and need financing to administer the Cases. The

         ability of the Debtors to obtain sufficient working capital and liquidity through the proposed post-

         petition financing arrangements with the DIP Agent and DIP Lenders as set forth in this Order and

         the DIP Loan Documents is vital to the Debtors’ ability to maximize the value of the assets of their

         bankruptcy estates (as defined under section 541 of the Bankruptcy Code, the “Estates”) through

         a going-concern transaction. Accordingly, the Debtors have an immediate need to obtain the post-

         petition financing in order to, among other things, continue their ordinary-course business

         operations pending the proposed sale and preserve and maximize the value of the assets of their
         Estates.

                                (iii)   No Credit Available on More Favorable Terms. The Debtors are

         unable to procure financing in the form of unsecured credit allowable under section 503(b)(1) of

         the Bankruptcy Code, as an administrative expense under section 364(a) or (b) of the Bankruptcy

         Code, or solely based on the grant of an administrative expense priority pursuant to section

         364(c)(1) of the Bankruptcy Code. The Debtors are also unable to obtain secured credit allowable

         solely under section 364(c)(2) or 364(c)(3) of the Bankruptcy Code. The Debtors have been unable

         to procure the necessary financing on terms more favorable than the financing offered by the DIP
         Agent and the DIP Lenders pursuant to the DIP Credit Agreement.
26132032.1




                                                           9
                      Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 51 of 235




                                 (iv)    Budget. The Debtors have prepared and delivered to the DIP Agent

         and the DIP Lenders an initial thirteen-week budget, a copy of which is attached hereto as Exhibit

         1 (the “Initial DIP Budget”). The Initial DIP Budget has been approved by the DIP Agent and the

         required DIP Lenders pursuant to the terms of the DIP Credit Agreement and constitutes an

         “Approved Budget” under the terms of and as defined in the DIP Credit Agreement. The Initial

         DIP Budget has been thoroughly reviewed by the Debtors and their management and sets forth,

         among other things, projections for the periods covered thereby. The DIP Agent and the DIP

         Lenders are relying upon the Debtors’ compliance with the Budget in accordance with the terms

         of the DIP Credit Agreement, the other DIP Loan Documents and this Order in determining to

         enter into the post-petition financing arrangements provided for herein.

                                 (v)     Business Judgment and Good Faith Pursuant to Section 364(e). The

         terms of the DIP Loan Documents and this Order are fair, just and reasonable under the

         circumstances, are ordinary and appropriate for secured financing to debtors-in-possession, reflect

         the Debtors’ exercise of their prudent business judgment consistent with their fiduciary duties, and

         are supported by reasonably equivalent value and fair consideration. The terms and conditions of

         the DIP Loan Documents and this Order have been negotiated in good faith and at arms’ length by

         and among the Debtors, on the one hand, and the DIP Agent, the DIP Lenders, the Prepetition

         Term Loan Lenders and the Prepetition Term Loan Agent, on the other hand, with all parties being
         represented by counsel. Any credit extended under the terms of this Order shall be deemed to have

         been extended in good faith by the DIP Agent and the DIP Lenders as that term is used in

         section 364(e) of the Bankruptcy Code.

                                 (vi)    Good Cause. The relief requested in the Motion is necessary,

         essential and appropriate, and is in the best interests of and will benefit the Debtors, their creditors

         and their Estates, as its implementation will, among other things, provide the Debtors with the

         necessary liquidity to preserve and maximize the value of the Debtors’ Estates for the benefit of

         all the Debtors’ creditors, and avoid immediate and irreparable harm to the Debtors, their creditors,
         and their assets.
26132032.1




                                                           10
                      Case 20-10566-MFW          Doc 15    Filed 03/09/20      Page 52 of 235




                                (vii)   Immediate Entry. Sufficient cause exists for immediate entry of this

         Order pursuant to Bankruptcy Rule 4001(c)(2) and Local Rule 4001-2(b). No party appearing in

         the Cases has filed or made an objection to the relief sought in the Motion or the entry of this

         Order, or any objections that were made (to the extent such objections have not been withdrawn

         or resolved) are hereby overruled.

                        Based upon the foregoing, and after due consideration and good cause appearing

         therefor;

                        IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that:

         Section 1.     Authorization and Conditions to Financing.

                        1.1     Motion Granted. The Motion is granted in accordance with Bankruptcy

         Rule 4001(c)(2) to the extent provided in this Order. This Order shall hereinafter be referred to as

         the “Interim Order.”

                        1.2     Authorization to Borrow and Use Loan Proceeds. The Debtors are hereby

         authorized to enter into, be bound by, and perform under the DIP Facility and all DIP Loan

         Documents and to immediately borrow, pursuant to the DIP Credit Agreement, an aggregate

         amount of Term Loans (as defined in the DIP Credit Agreement) not to exceed $25 million and an

         aggregate amount of Revolving Loans (as defined in the DIP Credit Agreement) not to exceed $49

         million during the Availability Period, provided that disbursements of such amount are in
         accordance with the Initial DIP Budget or any subsequent Approved Budget (any such budget,

         whether the Initial DIP Budget or a subsequent Approved Budget, to the extent currently in force,

         the “Budget”) (subject to permitted variances) and comply with the terms, restrictions, and other

         conditions of the DIP Credit Agreement, the DIP Loan Documents and this Interim Order. Upon

         the entry of this Interim Order, the Debtors shall be authorized to use the Collateral, including

         Cash Collateral, and to draw on the DIP Facility to make any disbursement as provided in the

         Budget (subject to the permitted variances) and permitted under the terms, restrictions, and other

         conditions of the DIP Credit Agreement, but solely in accordance with the terms and conditions
         set forth in this Interim Order and the DIP Loan Documents. The Prepetition ABL Debtor Obligors
26132032.1




                                                          11
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 53 of 235




         are hereby authorized and directed to pay, immediately upon the Closing Date (as defined in the

         DIP Credit Agreement), the Prepetition ABL Obligations in full in cash with proceeds of the DIP

         Loans made during the Availability Period, to the Prepetition ABL Agent, on its behalf and on

         behalf of the Prepetition ABL Lenders, upon which payment the Prepetition ABL Debtor Obligors

         shall receive a full and final release of all Prepetition ABL Liens and Prepetition ABL Obligations.

                        1.3     DIP Loan Documents

                                1.3.1   Approval. The DIP Loan Documents and each term, condition and

         covenant set forth therein are approved. All of such terms, conditions and covenants shall be

         sufficient and conclusive evidence of the borrowing arrangements by and among the Debtors, the

         DIP Agent and the DIP Lenders, and of each Debtor’s assumption and adoption of all of the terms,

         conditions, and covenants of the DIP Credit Agreement and the other DIP Loan Documents for all

         purposes, including, without limitation, to the extent applicable, the payment when due of all DIP

         Obligations arising thereunder, including, without limitation, all principal, interest, and such fees

         and expenses, including, without limitation, all of the DIP Agent’s and the DIP Lenders’ consultant

         fees, professional fees, (including attorney fees and expenses) as more fully set forth in the DIP

         Loan Documents.

                                1.3.2   Amendment. Subject to the terms and conditions of the DIP Credit

         Agreement and the other DIP Loan Documents, the Debtors, the DIP Agent and the DIP Lenders
         may amend, modify, supplement or waive any provision of the DIP Loan Documents (an

         “Amendment”) without further approval or order of the Court.

         Section 2.     Liens; Superpriority Administrative Claim Status.

                        2.1     Priority and Liens.

                                2.1.1   Lien Grant. To secure the prompt payment and performance of any

         and all Obligations (as defined in the DIP Credit Agreement) of the Debtors to the DIP Agent and

         the DIP Lenders of whatever kind, nature or description, absolute or contingent, now existing or

         hereafter arising, the DIP Agent, for the benefit of itself and the other DIP Lenders, shall have and
         is hereby granted, effective as of the Petition Date, valid and perfected first priority security
26132032.1




                                                          12
                     Case 20-10566-MFW            Doc 15     Filed 03/09/20      Page 54 of 235




         interests and liens, superior to all other liens, claims or security interests that any creditor of the

         Debtors’ Estates may have (but subject and subordinate to the Carve Out (as defined below) and

         the Permitted Priority Liens (as defined in the DIP Credit Agreement) in and upon all of the

         Collateral (collectively, the “DIP Liens”) (which DIP Liens are subordinate to the Carve Out).

         Notwithstanding the foregoing or anything to the contrary contained in the DIP Credit Agreement,

         the grant to the DIP Agent and the DIP Lenders of liens on and security interests in proceeds of

         Avoidance Actions (as hereinafter defined) to secure the payment and performance of all DIP

         Obligations in accordance with the DIP Loan Documents shall be subject to the entry of an order,

         acceptable in form and substance to the DIP Agent and the Debtors, approving the Motion and

         granting the relief sought therein (including such relief identified herein as being subject to entry

         of a final order) on a final basis (the “Final Order” and together with this Interim Order, the

         “Financing Orders”) granting such relief.

                                2.1.2   Collateral.     For purposes of this Interim Order, the term

         “Collateral” shall have the meaning ascribed to such term in the DIP Credit Agreement, which

         term includes the following: all of the existing and after-acquired real and personal, tangible and

         intangible, property and assets of the Debtors, including, but not limited to, all cash, cash

         equivalents, bank accounts, accounts, other receivables, chattel paper, contract rights, inventory,

         instruments, documents, securities (whether or not marketable), equipment, fixtures, real property
         interests, franchise rights, patents, tradenames, trademarks, copyrights, intellectual property,

         general intangibles, payment intangibles, and all other property or “property of the estate” (as

         defined in section 541 of the Bankruptcy Code) of any kind or nature, investment property,

         supporting obligations, letter of credit rights, licenses, operating certificates, permits, causes of

         action (excluding causes of action, claims, objections and defenses arising under or deriving from

         sections 506(d), 510, 542, 544, 545, 547, 548, 549, 550, 551, 553(b) or 724(a) of the Bankruptcy

         Code, or any similar state or federal law (“Avoidance Actions”) but including the proceeds of such

         Avoidance Actions) and all rents, products, substitutions, accessions, and proceeds of all of the
         foregoing, wherever located, including insurance proceeds, noncash proceeds or any other
26132032.1




                                                           13
                     Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 55 of 235




         proceeds of the foregoing (collectively, the “Collateral”); provided, however, that, the Collateral

         shall not include any (i) Avoidance Actions, (ii) any agreements, permits, licenses, or the like

         solely in the event and to the extent that a grant of a DIP Lien on such license, contract, or

         agreement results in a termination of any such license, contract, or agreement or would render such

         license, contract or agreement non-assumable or non-assignable under the Bankruptcy Code (other

         than to the extent that any such term would be rendered ineffective pursuant to Sections 9-406, 9-

         407, or 9-408 of the Uniform Commercial Code (or any successor provision or provisions)) and,

         in any event, immediately upon the ineffectiveness, lapse or termination of any such terms or

         default under such license, contract or agreement, the Collateral shall include, and the applicable

         Debtor shall be deemed to have granted a security interest in, all such licenses, contracts, or

         agreements as if such terms had never been in effect, or (iii) any other Excluded Assets (as defined

         in the DIP Credit Agreement); provided, however, that the Collateral shall include any and all

         proceeds of any of such property and assets described in the foregoing clauses (i) through (iii)

         (except to the extent such proceeds themselves constitute Excluded Assets); provided, further, that,

         any agreement, permit, license, or the like not constituting Collateral under this clause shall

         constitute Collateral from and after such time as the lessor, licensor, grantor or other party to such

         agreement, permit, license, or the like consents to the grant of a DIP Lien in favor of the DIP Agent

         in such agreement, permit, license, or the like or the prohibition against granting a Lien therein in
         favor of Administrative Agent shall cease to be effective. Notwithstanding the foregoing or

         anything to the contrary contained in the DIP Loan Documents, the attachment of the DIP Liens

         on the proceeds of Avoidance Actions shall be subject to the entry of the Final Order.

                                2.1.3   Lien Priority. The DIP Liens shall be first and senior in priority to

         all other interests and liens of every kind, nature and description, whether created consensually,

         by an order of the Court or otherwise, including, without limitation, liens or interests granted in

         favor of third parties in conjunction with section 363, 364 or any other section of the Bankruptcy

         Code or other applicable law; provided, however, that the DIP Liens shall be subject and
         subordinate to the Carve Out and to the Permitted Priority Liens. The DIP Liens and the
26132032.1




                                                          14
                     Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 56 of 235




         Superpriority Claim (as defined below) (a) shall not be subject to sections 510, 542, 549, 550, or

         551 of the Bankruptcy Code, (subject to entry of the Final Order) the “equities of the case”

         exception of section 552 of the Bankruptcy Code, or (subject to Section 9.3 of this Interim Order)

         section 506(c) of the Bankruptcy Code, (b) shall be senior in priority and right of payment to

         (x) any lien that is avoided and preserved for the benefit of the Debtors and their Estates under

         section 551 of the Bankruptcy Code or otherwise and (y) any intercompany or affiliate liens or

         claims of the Debtors, and (c) shall be valid and enforceable against any trustee or any other estate

         representative appointed or elected in the Cases, upon the conversion of any of the Cases to a case

         under chapter 7 of the Bankruptcy Code, or in any other proceedings related to any of the foregoing

         (each, a “Successor Case”), and/or upon the dismissal of any of the Cases or any Successor Case.

                                2.1.4   Enforceable Obligations.       The DIP Loan Documents shall

         constitute and evidence the valid and binding DIP Obligations of the Debtors, which DIP

         Obligations shall be enforceable against the Debtors, their Estates and any successors thereto

         (including, without limitation, any trustee or other estate representative in any Successor Case),

         and their creditors, in accordance with their terms. No obligation, payment, transfer, or grant of

         security under the DIP Credit Agreement, the other DIP Loan Documents, or this Interim Order

         shall be stayed, restrained, voidable, avoidable, disallowable, or recoverable under the Bankruptcy

         Code or under any applicable law (including, without limitation, under section 502(d) or based on
         any Avoidance Actions), or subject to any avoidance, disallowance, impairment, reduction, setoff,

         offset, recoupment, recharacterization, disgorgement, subordination (whether equitable,

         contractual, or otherwise), counterclaim, cross-claim, defense, surcharge, or any other challenge

         under the Bankruptcy Code or any applicable law or regulation by any person or entity.

                                2.1.5   Post-Petition Lien Perfection. This Interim Order shall be sufficient

         and conclusive evidence of the priority, perfection, and validity of the DIP Liens, effective as of

         the Petition Date, without any further act and without regard to any other federal, state, or local

         requirements or law requiring notice, filing, registration, recording or possession of the Collateral,
         or other act to validate or perfect such security interest or lien (each, a “Perfection Act”).
26132032.1




                                                          15
                      Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 57 of 235




         Notwithstanding the foregoing, if the DIP Agent shall, in its sole discretion, elect for any reason

         to file, record, or otherwise effectuate any Perfection Act, the DIP Agent is authorized to perform

         such act, and the Debtors are authorized and directed to perform such act to the extent necessary

         or reasonably required by the DIP Agent, which act or acts shall be deemed to have been

         accomplished as of the Petition Date, notwithstanding the date and time actually accomplished,

         and in such event, the subject filing or recording office is authorized to accept, file, and/or record

         any document in regard to such act in accordance with applicable law. The DIP Agent, on behalf

         of the DIP Lenders, may choose to file, record, or present a certified copy of this Interim Order in

         the same manner as a Perfection Act, which shall be tantamount to a Perfection Act, and, in such

         event, the subject filing or recording office is authorized to accept, file, and/or record such certified

         copy of this Interim Order in accordance with applicable law. Should the DIP Agent so choose

         and attempt to file, record, and/or perform a Perfection Act, no defect or failure in connection with

         such attempt shall in any way limit, waive or alter the validity, enforceability, attachment, or

         perfection of the post-petition liens and security interests granted herein by virtue of the entry of

         this Interim Order. For the avoidance of doubt, the existing Control Agreements (as defined in the

         DIP Loan Agreement) and the Existing Freight Forward Agreements (as defined in the DIP Loan

         Agreements), in each case, shall be considered “DIP Loan Documents” and Perfection Acts for all

         purposes hereunder and thereunder.
                         2.2     Superpriority Administrative Expense.         For all DIP Obligations now

         existing or hereafter arising pursuant to this Interim Order, the DIP Loan Documents, or otherwise,

         the DIP Agent, for the benefit of itself and the other DIP Lenders, is granted an allowed

         superpriority administrative claim pursuant to section 364(c)(1) of the Bankruptcy Code, having

         priority in right of payment over any and all other obligations, liabilities and indebtedness of the

         Debtors, whether now in existence or hereafter incurred by the Debtors, and over any and all

         administrative expenses or priority claims of the kind specified in, or ordered pursuant to, inter

         alia, sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to entry of the Final Order),
         507(a), 507(b), 364(c)(1), 546, 726 or 1114 or any other provision of the Bankruptcy Code,
26132032.1




                                                            16
                      Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 58 of 235




         whether or not such expenses or claims may become secured by a judgment lien or other non-

         consensual lien, levy, or attachment (the “Superpriority Claim”); provided, however, that the

         Superpriority Claim shall be subject and subordinate only to the Carve Out. The Superpriority

         Claim shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered an

         administrative expense allowed under section 503(b) of the Bankruptcy Code, shall be against each

         Debtor on a joint and several basis, and shall be payable from and have recourse to all pre-petition

         and post-petition property of the Debtors and all proceeds thereof, subject and subordinate only to

         the Carve Out. Other than as expressly provided in the DIP Credit Agreement and this Interim

         Order with respect to the Carve Out, no costs or expenses of administration, including, without

         limitation, professional fees allowed and payable under sections 326, 328, 330, or 331 of the

         Bankruptcy Code, or otherwise, that have been or may be incurred in the Cases, or in any Successor

         Case, and no priority claims are, or will be, senior to, prior to, or on a parity with the Superpriority

         Claim or the DIP Obligations, or with any other claims of the DIP Agent or DIP Lenders arising

         hereunder.

                         2.3     Carve Out.

                                 2.3.1   As used in this Interim Order, the “Carve Out” means the sum of

         (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

         Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory
         rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

         to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

         the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim order,

         procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional Fees”)

         incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of the

         Bankruptcy Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to section

         328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with the Debtor

         Professionals, the “Professional Persons”) at any time before or on the first business day following
         delivery by the DIP Agent of a Trigger Notice (as defined below), whether allowed by the Court
26132032.1




                                                           17
                       Case 20-10566-MFW              Doc 15       Filed 03/09/20        Page 59 of 235




         prior to or after delivery of a Trigger Notice; and (iv) Allowed Professional Fees of Professional

         Persons in an aggregate amount not to exceed $1,000,000 incurred after the first business day

         following delivery by the DIP Agent of the Trigger Notice, to the extent allowed at any time,

         whether by interim order, procedural order, or otherwise (the amounts set forth in this clause

         (iv) being the “Post- Trigger Notice Cap”).2 For purposes of the foregoing, “Trigger Notice” shall

         mean a written notice delivered by email (or other electronic means) by the DIP Agent to the

         Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel to the Creditors’

         Committee, which notice may be delivered following the occurrence and during the continuation

         of an Event of Default and acceleration of the DIP Obligations under the DIP Loan Documents

         stating that the Post- Trigger Notice Cap has been invoked.

                                   2.3.2    Fee Estimates. Not later than 7:00 p.m. New York time on the third

         business day of each week starting with the first full calendar week following the Closing Date,

         each Professional Person shall deliver to the Debtors a statement setting forth a good-faith estimate

         of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”) incurred during

         the preceding week by such Professional Person (through Saturday of such week, the “Calculation

         Date”), along with a good-faith estimate of the cumulative total amount of unreimbursed fees and

         expenses incurred through the applicable Calculation Date and a statement of the amount of such

         fees and expenses that have been paid to date by the Debtors (each such statement, a “Weekly
         Statement”); provided, that within one business day of the occurrence of the Termination

         Declaration Date (as defined below), each Professional Person shall deliver one additional

         statement (the “Final Statement”) setting forth a good-faith estimate of the amount of fees and

         expenses incurred during the period commencing on the calendar day after the most recent

         Calculation Date for which a Weekly Statement has been delivered and concluding on the

         Termination Declaration Date. If any Professional Person fails to deliver a Weekly Statement


         2
             Notwithstanding the foregoing, up to $500,000 of the Post- Trigger Notice Cap may be used to pay Allowed
             Professional Fees of Professional Persons incurred prior to the delivery of a Trigger Notice to the extent such
             Allowed Professional Fees exceed the ABL Professional Fee Cap (as defined below).
26132032.1




                                                                18
                     Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 60 of 235




         within three calendar days after such Weekly Statement is due, such Professional Person’s

         entitlement (if any) to any funds in the Reserves (as defined below) with respect to the aggregate

         unpaid amount of Allowed Professional Fees for the applicable period(s) for which such

         Professional Person failed to deliver a Weekly Statement covering such period shall be limited to

         the aggregate unpaid amount of Allowed Professional Fees included in the Budget (as defined in

         the DIP Credit Agreement, the “Budget”) for such period for such Professional Person; provided,

         that such Professional Person shall be entitled to be paid any unpaid amount of Allowed

         Professional Fees in excess of Allowed Professional Fees included in the Budget for such period

         for such Professional Person from a reserve to be funded by the Debtors from all cash on hand as

         of such date and any available cash thereafter held by any Debtor pursuant to paragraph 2.3.3

         below. Solely as it relates to the DIP Agent, any deemed draw and borrowing pursuant to

         paragraph 2.3.3 (i)(x) for amounts under paragraph 2.3.1 (iii) above shall be limited to the greater

         of (x) the sum of (I) the aggregate unpaid amount of Estimated Fees and Expenses included in

         such Weekly Statements timely received by the Debtors prior to the Termination Declaration Date

         plus, without duplication, (II) the lesser of (1) the aggregate unpaid amount of Estimated Fees and

         Expenses included in the Final Statements timely received by the Debtors pertaining to the period

         through and including the Termination Declaration Date and (2) the Budgeted Cushion Amount

         (as defined below), and (y) the aggregate unpaid amount of Allowed Professional Fees included in
         the Budget for the period prior to the Termination Declaration Date (such amount, the “ABL

         Professional Fee Cap”). For the avoidance of doubt, the DIP Agent and DIP Lenders shall be

         entitled to maintain at all times a reserve (the “Carve-Out Reserve”) in an amount (the “Carve-Out

         Reserve Amount”) equal to the sum of (i) the greater of (x) the aggregate unpaid amount of

         Estimated Fees and Expenses included in all Weekly Statements timely received by the Debtors,

         and (y) the aggregate amount of Allowed Professional Fees contemplated to be unpaid in the

         Budget at the applicable time, plus (ii) the Post- Trigger Notice Cap, plus (iii) the amounts

         contemplated under paragraph 2.3.1(i) and 2.3.1 (ii) above, plus (iv) an amount equal to the amount
         of Allowed Professional Fees set forth in the Budget for the then current week occurring after the
26132032.1




                                                         19
                     Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 61 of 235




         most recent Calculation Date and the two weeks succeeding such current week (such amount set

         forth in (iv), regardless of whether such reserve is maintained, the “Budgeted Cushion Amount”).

         Not later than 7:00 p.m. New York time on the fourth business day of each week starting with the

         first full calendar week following the Closing Date, the Debtors shall deliver to the DIP Agent and

         DIP Lenders a report setting forth the Carve-Out Reserve Amount as of such time, and, in setting

         the Carve-Out Reserve, the DIP Agent and DIP Lenders shall be entitled to rely upon such reports

         in accordance with the DIP Credit Agreement. Prior to the delivery of the first report setting forth

         the Carve-Out Reserve Amount, the DIP Agent and DIP Lenders shall calculate the Carve-Out

         Reserve Amount by reference to the Budget for subsection (i) of the Carve-Out Reserve Amount.

                                2.3.3   Reserves. On the day on which a Trigger Notice is given by the

         DIP Agent to the Debtors with a copy to counsel to the Creditors’ Committee (the “Termination

         Declaration Date”), the Trigger Notice shall be deemed a draw request and notice of borrowing

         by the Debtors for DIP Loans under the DIP Credit Agreement in an amount equal to the sum of

         (x) the amounts set forth in paragraphs 2.3.1(i) and 2.3.1(ii) above, and (y) the then unpaid amounts

         of the Allowed Professional Fees up to the ABL Professional Fee Cap (any such amounts actually

         advanced shall constitute DIP Loans), and shall also constitute a demand to the Debtors to utilize

         all cash on hand as of such date and any available cash thereafter held by any Debtor to fund a

         reserve in an amount equal to the sum of the amounts set forth in paragraphs 2.3.1(i), 2.3.1(ii), and
         then unpaid amounts of the Allowed Professional Fees (which cash amounts shall reduce, on a

         dollar for dollar basis, the draw requests and applicable DIP ABL Loans and DIP Term Loans

         pursuant to the foregoing of this sentence of this paragraph 2.3.3). The Debtors shall deposit and

         hold such amounts in a segregated account at the DIP Agent in trust to pay such then unpaid

         Allowed Professional Fees (the “Pre- Trigger Notice Reserve”) prior to any and all other claims.

         On the Termination Declaration Date, the Trigger Notice shall also be deemed a request by the

         Debtors for DIP Loans under the DIP Credit Agreement in an amount equal to the Post Trigger

         Notice Cap (any such amounts actually advanced shall constitute DIP Loans), and shall also
         constitute a demand to the Debtors to utilize all cash on hand as of such date and any available
26132032.1




                                                          20
                      Case 20-10566-MFW           Doc 15        Filed 03/09/20   Page 62 of 235




         cash thereafter held by any Debtor, after funding the Pre- Trigger Notice Reserve, to fund a reserve

         in an amount equal to the Post- Trigger Notice Cap (which cash amounts shall reduce, on a dollar

         for dollar basis, the draw requests and applicable DIP Loans pursuant to the foregoing of this

         sentence of this paragraph 2.3.3). The Debtors shall deposit and hold such amounts in a segregated

         account at the DIP Agent in trust to pay such Allowed Professional Fees benefiting from the Post-

         Trigger Notice Cap (the “Post- Trigger Notice Reserve” and, together with the Pre- Trigger Notice

         Reserve, the “Reserves”) prior to any and all other claims. On the first business day following the

         Termination Declaration Date and the deemed requests for the making of DIP Loans as provided

         in this paragraph 2.3.3, notwithstanding anything in the DIP Credit Agreement to the contrary,

         including with respect to (1) the existence of a Default (as defined in the DIP Credit Agreement)

         or Event of Default, (2) the failure of the Debtors to satisfy any or all of the conditions precedent

         for the making of any DIP Loan under the DIP Credit Agreement, (3) any termination of the

         Commitments following an Event of Default, or (4) the occurrence of the Maturity Date, each DIP

         Lender with an outstanding Commitment shall make available to the DIP Agent such DIP Lender’s

         pro rata share of such DIP Loans.

                                 2.3.4   Application of Reserves.

                                         i   All funds in the Pre- Trigger Notice Reserve shall be used first

         to pay the obligations set forth in clauses 2.3.1(i) through 2.3.1(iii) of the definition of set forth
         above (the “Pre- Amounts”), but not, for the avoidance of doubt, the Post- Trigger Notice Cap,

         until paid in full. If the Pre- Trigger Notice Reserve has not been reduced to zero, subject to clause

         (iii), below, all remaining funds shall be distributed first to the DIP Agent on account of the

         applicable DIP Obligations until indefeasibly paid in full, in cash, all Commitments have been

         terminated, and all Letters of Credit have been cancelled (or all such Letters of Credit have been

         fully cash collateralized or otherwise back-stopped, in each case to the satisfaction of the

         applicable Issuing Bank), and thereafter to the Prepetition Term Loan Lenders in accordance with

         their rights and priorities as of the Petition Date.


26132032.1




                                                            21
                     Case 20-10566-MFW            Doc 15     Filed 03/09/20        Page 63 of 235




                                        ii All funds in the Post- Trigger Notice Reserve (other than up to

         $500,000, which may be used to pay Pre- Amounts to the extent they exceed the ABL Professional

         Fee Cap) shall be used first to pay the obligations set forth in clause (iv) of the definition of set

         forth above (the “Post-Amounts”). If the Post- Trigger Notice Reserve has not been reduced to

         zero, subject to clause (iii), below, all remaining funds shall be distributed first to the DIP Agent

         on account of the applicable DIP Obligations until indefeasibly paid in full, in cash, all

         Commitments have been terminated, and all Letters of Credit have been cancelled (or all such

         Letters of Credit have been fully cash collateralized or otherwise back-stopped, in each case to the

         satisfaction of the applicable Issuing Bank), and thereafter to the Prepetition Term Loan Lenders

         in accordance with their rights and priorities as of the Petition Date.

                                        iii Notwithstanding anything to the contrary in the DIP Loan

         Documents or this Interim Order, if either of the Reserves is not funded in full in the amounts set

         forth in this paragraph 2.3.4(iii), then, any excess funds in one of the Reserves following the

         payment of the Pre- Amounts and Post- Amounts, respectively, shall be used to fund the other

         Reserve to the extent of any shortfall in funding prior to making any payments to the DIP Agent

         or the Prepetition Term Loan Lenders, as applicable.

                                        iv Notwithstanding anything to the contrary in the DIP Loan

         Documents or this Interim Order, following delivery of a Trigger Notice, the DIP Agent and the
         Prepetition Term Loan Agent shall not sweep or foreclose on cash (including cash received as a

         result of the sale or other disposition of any assets) of the Debtors until the Reserves have been

         fully funded, but shall have a security interest in any residual interest in the Reserves, with any

         excess paid as provided in paragraphs (i), (ii), and (iii) above.

                                        v   Notwithstanding anything to the contrary in this Interim Order,

         (A) the failure of the Reserves to satisfy in full the Allowed Professional Fees shall not affect the

         priority of the with respect to any shortfall (as described below), and (B) subject to the limitations

         with respect to the DIP Agent, DIP Lenders, Prepetition Term Loan Agent, and Prepetition Term
         Loan Lenders set forth in paragraph (b), above, in no way shall any Budget, Post- Trigger Notice
26132032.1




                                                           22
                     Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 64 of 235




         Cap, or Reserves be construed as a cap or limitation on the amount of the Allowed Professional

         Fees due and payable by the Debtors. For the avoidance of doubt and notwithstanding anything

         to the contrary in this Interim Oder, or in the DIP Credit Agreement, the Carve Out shall be senior

         to all liens and claims securing the DIP Credit Agreement, the Adequate Protection Liens, and the

         Adequate Protection Claim, the Superpriority Claim, and any and all other forms of adequate

         protections, liens, or claims securing the DIP Obligations or the Prepetition Term

         Loan Obligations.

                               2.3.5   No Direct Obligation to Pay Allowed Professional Fees. None of

         the DIP Agent, DIP Lenders, or the Prepetition Term Loan Lenders shall be responsible for the

         payment or reimbursement of any fees or disbursements of any Professional Person incurred in

         connection with the Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy

         Code. Nothing in this Interim Order or otherwise shall be construed to obligate the DIP Agent,

         the DIP Lenders, or the Prepetition Term Loan Lenders, in any way, to pay compensation to, or to

         reimburse expenses of, any Professional Person or to guarantee that the Debtors have sufficient

         funds to pay such compensation or reimbursement.

                               2.3.6   Payment of Allowed Professional Fees Prior to the Termination

         Declaration Date. Any payment or reimbursement made prior to the occurrence of the Termination

         Declaration Date in respect of any Allowed Professional Fees shall not reduce the Carve Out.
                               2.3.7   Payment of Carve Out On or After the Termination Declaration

         Date. Any payment or reimbursement made on or after the occurrence of the Termination

         Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the Carve

         Out on a dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and made a part

         of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the

         protections granted under this Interim Order, the DIP Loan Documents, the Bankruptcy Code, and

         applicable law.




26132032.1




                                                         23
                        Case 20-10566-MFW       Doc 15     Filed 03/09/20     Page 65 of 235




                         2.4   Use of Cash Collateral; Adequate Protection.

                               2.4.1   Authorization to Use Cash Collateral. Subject to the terms and

         conditions of this Interim Order, the DIP Credit Agreement and the other DIP Loan Documents,

         the Debtors shall be and are hereby authorized to use, in accordance with the Budget (subject to

         permitted variances) and the terms, restrictions, and other conditions of the DIP Credit Agreement,

         Cash Collateral subject to the Prepetition Term Loan Liens to fund (a) working capital, (b) general

         corporate purposes, (c) the repayment in full of the Prepetition ABL Obligations, (d) the payment

         of fees and expenses related to the DIP Credit Agreement and other DIP Loan Documents,

         (e) restructuring expenses, and (f) professional fees, in each case pursuant to the Budget (subject

         to permitted variances as set forth in the DIP Loan Documents). Nothing in this Interim Order

         shall authorize the disposition of any assets of the Debtors or their Estates outside the ordinary

         course of business (except with respect to the authorization herein to use the proceeds of the DIP

         Loans made during the Availability Period to repay the outstanding Prepetition ABL Obligations),

         or any Debtor’s use of Cash Collateral or other proceeds resulting therefrom, except as permitted

         in this Interim Order, the DIP Credit Agreement, the other DIP Loan Documents, or the Budget.

         In accordance with the provisions of the DIP Credit Agreement (and without limiting the Debtors’

         obligations thereunder), the Debtors shall timely deliver to the DIP Agent updated cash flow

         forecasts, Variance Reports (as defined in the DIP Credit Agreement), and CRO certificates
         described in Sections 5.01(a)(i) and 5.01(a)(ii) of the DIP Credit Agreement and comply with all

         other reporting covenants described in Section 5.01 of the DIP Credit Agreement and its

         subsections.

                               2.4.2   Prepetition Adequate Protection.

                                       a.      Adequate Protection Replacement Liens.         As adequate

                protection for the diminution in value of their interests in the Prepetition Collateral

                (including Cash Collateral) on account of the Debtors’ use of such Prepetition Collateral

                (including Cash Collateral), the imposition of the automatic stay, the incurrence of the DIP
                Obligations, and the subordination to the Carve Out, the Prepetition Term Loan Agent, for
26132032.1




                                                         24
                  Case 20-10566-MFW          Doc 15      Filed 03/09/20     Page 66 of 235




             its benefit and the benefit of the Prepetition Term Loan Lenders, in respect of the

             Prepetition Term Loan Obligations, is hereby granted, solely to the extent of any such

             diminution in value and pursuant to sections 361 and 363 of the Bankruptcy Code, valid,

             binding, enforceable and perfected replacement liens upon and security interests in all

             Collateral (the “Adequate Protection Replacement Liens”); provided, however, that to the

             extent that any lease prohibits the granting of a lien thereon, or otherwise prohibits

             hypothecation of the leasehold interest, then in such event the Prepetition Term Loan Agent

             shall be granted an Adequate Protection Replacement Lien only on the economic value of,

             proceeds of sale or other disposition of, and any other proceeds and products of such

             leasehold interests. The Adequate Protection Replacement Liens shall be junior and

             subordinate only to (i) the Carve Out, (ii) the Permitted Priority Liens, (iii) the DIP Liens,

             and (iv) any other liens permitted to be senior to the DIP Liens by the DIP Loan Documents.

             The Adequate Protection Replacement Liens and the Adequate Protection Claim (as

             defined below) (A) shall not be subject to sections 510, 542, 549, 550, or 551 of the

             Bankruptcy Code, (subject to entry of a Final Order) the “equities of the case” exception

             of section 552 of the Bankruptcy Code or, subject to Section 9.3 or this Interim Order,

             (subject to entry of a Final Order) section 506(c) of the Bankruptcy Code, (B) shall be

             senior in priority and right of payment to (x) any lien that is avoided and preserved for the
             benefit of the Debtors and their Estates under section 551 of the Bankruptcy Code or

             otherwise or (y) any intercompany or affiliate liens or claims of the Debtors, and (C) shall

             be continuing, binding, valid, perfected, unavoidable, and enforceable against any trustee

             or any other estate representative appointed or elected in the Cases or any Successor Case,

             and/or upon the dismissal of any of the Cases or any Successor Case. Notwithstanding any

             of the foregoing, the attachment of the Adequate Protection Replacement Liens on the

             proceeds of Avoidance Actions shall be subject to the entry of the Final Order.

                                    b.      Pre-Petition Section 507(b) Priority Claim. To the extent
             that the Adequate Protection Replacement Liens are insufficient protection against the
26132032.1




                                                      25
                 Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 67 of 235




             diminution in value of their interests in the Prepetition Collateral (including Cash

             Collateral) on account of the Debtors’ use of such Prepetition Collateral (including Cash

             Collateral), the incurrence of the DIP Obligations, the imposition of the automatic stay,

             and the subordination to the Carve Out, the Prepetition Term Loan Agent, for its benefit

             and the benefit of the Prepetition Term Loan Lenders, in respect of the Prepetition Term

             Loan Obligations, is hereby granted, solely to the extent of any such diminution of value

             and pursuant to section 507(b) of the Bankruptcy Code, an allowed superpriority

             administrative expense claim in each of the Cases and any Successor Cases with priority

             over all administrative expense claims and unsecured claims against the Debtors or their

             Estates, now existing or hereafter arising, of any kind or nature whatsoever, including,

             without limitation, administrative expenses of the kind specified in or ordered pursuant to

             sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to entry of the Final

             Order), 507(a), 507(b), 364(c)(1), 546, 726 or 1114 and any other provision of the

             Bankruptcy Code (the “Adequate Protection Claim”); provided, however, that the

             Adequate Protection Claim shall be junior and subordinate only to (i) the Carve Out, (ii) the

             right of payment of the DIP Obligations owing to the DIP Lenders, and (iii) the

             Superpriority Claim granted in favor of DIP Agent, for its benefit and the benefit of the

             DIP Lenders, pursuant to this Interim Order. The Adequate Protection Claim shall, for
             purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered an administrative

             expense allowed under section 503(b) of the Bankruptcy Code, shall be against each Debtor

             on a joint and several basis, and shall be payable from and have recourse to all pre-petition

             and post-petition property of the Debtors and all proceeds thereof, including Avoidance

             Actions, subject and subordinate only to (i) the Carve Out, (ii) the right of payment of the

             DIP Obligations owing to the DIP Agent and DIP Lenders, and (iii) the Superpriority Claim

             granted in favor of DIP Agent, for its benefit and the benefit of the DIP Lenders, pursuant

             to this Interim Order.


26132032.1




                                                      26
                  Case 20-10566-MFW          Doc 15      Filed 03/09/20    Page 68 of 235




                                    c.      Payment of Fees, Costs and Expenses: The Debtors shall

             pay, no later than ten (10) days following receipt by the Debtors of any invoice (which may

             be provided in summary fashion or redacted to protect privilege) therefore, with a copy to

             the Committee (or the 30 Largest Creditors if no Committee has been appointed) and

             United States Trustee: the reasonable and documented fees and out-of-pocket expenses for

             the professionals advising the DIP Agent and Prepetition Term Loan Agent, including

             KTBS Law LLP and Pachulski Stang Ziehl & Jones LLP, and any other advisors to the

             DIP Agent and the Prepetition Term Loan Agent; provided, however, that no payment shall

             be made by the Debtors if an objection is made by the Debtors, the Committee, or the

             United States Trustee within such ten (10) day period (except to the extent such fees and

             expenses are not subject to the objection) unless consensually resolved by the affected

             professional and objecting party or approved by the Court. The fees and expenses paid

             hereunder shall not otherwise be subject to separate approval by the Court or to the United

             States Trustee Guidelines.

                                    d.      Payment of Post-Petition Interest. To the extent it is later

             determined by an order of the Court that the Prepetition Term Loan Obligations were

             oversecured, accrual of interest on all of the outstanding Prepetition Term Loan Obligations

             at the default rate from and after the Petition Date
                                    e.      Reservation of Rights. Notwithstanding any other provision

             hereof, the grant of adequate protection pursuant to the terms of this Interim Order is

             without prejudice to the right of the Prepetition Term Loan Agent or the Prepetition Term

             Loan Lenders to seek modification of the grant of adequate protection provided hereby so

             as to provide different or additional adequate protection, and without prejudice to the right

             of the Debtors, the Committee, or any other party in interest to contest any such

             modification.




26132032.1




                                                      27
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 69 of 235




         Section 3.     Authorization to Pay Professional Fees of DIP Agent and DIP Lenders.

                        3.1     Any and all fees paid or required to be paid in connection with the DIP Loan

         Documents (including, but not limited to, the fees and expenses of the DIP Agent and the DIP

         Lenders) are hereby authorized and shall be paid as set forth in the DIP Credit Agreement and

         Section 2.4.2.d, above.

         Section 4.     Sale Process.

                        4.1     Sale Process. The Debtors have indicated that they intend to conduct a

         process to sell (the “Sale”) substantially all of their assets (the “Acquired Assets”). Subject to the

         entry of the Final Order, the Debtors are authorized and directed to immediately and indefeasibly

         distribute directly (or cause any purchaser of the Acquired Assets to immediately and indefeasibly

         distribute directly) to the DIP Agent for its benefit and the benefit of the DIP Lenders, and the

         Prepetition Term Loan Agent for its benefit and the benefit of the Prepetition Term Loan Lenders,

         as the case may be, the proceeds from the Sale of the Acquired Assets, up to the amount of the

         DIP Obligations and Prepetition Term Loan Obligations, respectively, outstanding as of the

         closing of the Sale, including, but not limited to, principal, accrued and unpaid interest, and all

         outstanding fees and expenses (except to the extent such Prepetition Term Loan Obligations are

         credit bid as part of a purchase of the Acquired Assets as authorized, subject to entry of the Final

         Order, by Section 4.3 below).
                        4.2     Sale Milestones. As a condition to funding under the DIP Facility, the

         Debtors shall achieve the following timeline milestones (the “Sale Milestones”) in connection with

         the Sale of the Acquired Assets:

                                         a.     entry, no later than 30 days after the Petition Date, of an

                order of the Court, reasonably satisfactory to the DIP Agent, the Prepetition Term Loan

                Agent and the Required Lenders as defined in the Prepetition Term Loan Agreement (the

                “Prepetition Required Term Loan Lenders”), approving certain bid protections and sale

                procedures, approving the form and manner of notice of the Sale and assumption and
                assignment of executory contracts and unexpired leases in connection therewith, and
26132032.1




                                                          28
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 70 of 235




                scheduling (i) the Bid Deadline (as defined in the DIP Credit Agreement) for a date that is

                no later than 60 days after the Petition Date, (ii) the Auction Date (as defined in the DIP

                Credit Agreement) for a date that is no later than 5 Business Days after the Bid Deadline,

                and (iii) the Sale Hearing (as defined in the DIP Credit Agreement) for a date that is no

                later than 10 days after the Auction Date (or, if no auction is held, 10 days after the Bid

                Deadline);

                                        b.      [RESERVED];

                                        c.      entry of an order of the Court, satisfactory to the DIP Agent,

                the Prepetition Term Loan Agent and Prepetition Required Term Loan Lenders, approving

                the Sale (the “Sale Order”) no later than 10 days after the Auction Date (or, if no auction

                is held, 5 days after the Bid Deadline) or such later date agreed to by the DIP Agent and

                Prepetition Term Loan Agent in their sole and absolute discretion; and

                                        d.      consummation of the Sale within five (5) Business Days

                after the Sale Hearing or such later date agreed to by the DIP Agent and Prepetition Term

                Loan Agent in their sole and absolute discretion.

                        4.3     Credit Bid Rights. Subject to entry of the Final Order, in connection with

         any sale of all or substantially all of the Collateral, the Prepetition Term Loan Agent shall have the

         absolute right to credit bid any portion or all of the Prepetition Term Loan Debtor Obligors’
         outstanding obligations under the Prepetition Term Loan Agreement pursuant to Bankruptcy Code

         section 363(k), and the bid submitted by BLST Acquisition Company LLC under that certain Asset

         Purchase Agreement, dated March 8, 2020, shall be deemed a “qualified bid” under the Bid

         Protections Order.

         Section 5.     Cash Management System; Control Over Debtors’ Accounts. The Debtors shall

         maintain their existing cash management system in accordance with those certain orders approving

         the Debtors’ first-day cash management motion unless the DIP Agent, in its sole and absolute

         discretion, consents in writing to any proposed modification to such cash management system.
         From and after the date of the entry of this Interim Order, all collections and proceeds of any
26132032.1




                                                          29
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 71 of 235




         Collateral or merchandise sold by any Debtor and all Cash Collateral which shall at any time come

         into the possession, custody, or control of any Debtor, or to which any Debtor is now or shall

         become entitled at any time, shall be promptly deposited in the same bank accounts into which

         collections and collateral proceeds were deposited under the Prepetition ABL Loan Documents

         and the Prepetition Term Loan Documents (or in such other accounts as are designated by the DIP

         Agent from time to time). In addition, the DIP Agent shall be deemed, on account of itself and the

         Prepetition Term Loan Agent, without any further action of any kind, to have “control” over all of

         the Debtors’ bank accounts within the meaning of Sections 8-106, 9-104, 9-105, 9-106, 9-107 and

         9-314 of the New York Commercial Code. For the avoidance of doubt, the existing Control

         Agreements shall be considered DIP Loan Documents and Perfection Acts for all purposes

         hereunder.

         Section 6.     Proof of Claim. Any order entered, or to be entered, by the Court concerning the

         establishment of a bar date in any of the Cases or in any Successor Cases shall not apply to the

         DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent, the Prepetition Term Loan

         Lenders, the Prepetition ABL Agent, and the Prepetition ABL Lenders.

                        6.1     Prepetition Term Loans. The Prepetition Term Loan Agent, on behalf of

         itself and the Prepetition Term Loan Lenders, shall be deemed to have filed a timely proof of claim

         in the Cases in an amount equal to no less than $[416,652,903.88], inclusive of principal and all
         accrued and unpaid interest, exclusive of costs, expenses, and fees, owed to the Prepetition Term

         Loan Agent and Prepetition Term Loan Lenders. The Prepetition Term Loan Agent shall not be

         required to file any other proof of claim in the Cases on behalf of itself or the Prepetition Term

         Loan Lenders setting forth the Prepetition Term Loan Obligations, or any portion thereof.

         Notwithstanding any provision to the contrary in any order to be entered by the Court concerning

         the establishment of a bar date in any of the Cases or in any successor cases, the Prepetition Term

         Loan Agent, on behalf of itself and the Prepetition Term Loan Lenders, is hereby authorized and

         entitled, in its sole discretion, but not required, to file (and amend and/or supplement, as it deems
         appropriate) one or more proofs of claim in each of the Cases or in any successor cases for any
26132032.1




                                                          30
                      Case 20-10566-MFW            Doc 15    Filed 03/09/20   Page 72 of 235




         claim allowed herein. Subject to Section 9.1 hereof, any and all payments made to and accepted

         by the Prepetition Term Loan Agent on behalf of the Prepetition Term Loan Lenders or made

         directly to the Prepetition Term Loan Lenders, whether pre-petition or post-petition, in connection

         with the Prepetition Term Loan Obligations or this Interim Order are final and not subject to

         avoidance or recovery by the Debtor or any other entity under chapter 5 of the Bankruptcy Code

         or otherwise.

                         6.2    Prepetition ABL Loans. The Prepetition ABL Agent shall not be required

         to file any other proof of claim in the Cases on behalf of itself or the Prepetition ABL Lenders

         setting forth the Prepetition ABL Obligations, or any portion thereof. Subject to Section 9.1

         hereof, any and all payments made to and accepted by the Prepetition ABL Agent on behalf of the

         Prepetition ABL Lenders or made directly to the Prepetition ABL Lenders, whether pre-petition

         or post-petition, in connection with the Prepetition ABL Obligations or this Interim Order are final

         and not subject to avoidance or recovery by the Debtor or any other entity under chapter 5 of the

         Bankruptcy Code or otherwise.

         Section 7.      Default; Rights and Remedies; Relief from Stay.

                         7.1    Events of Default. The occurrence and continuation of any of the following

         events, unless waived by the DIP Required Lenders (as defined in the DIP Credit Agreement) in

         their sole discretion, shall constitute an “Event of Default” under this Interim Order and the DIP
         Loan Documents, and the DIP Agent shall provide notice of any such Event of Default to the

         Debtors, the U.S. Trustee and lead counsel to the Committee (if a Committee has been appointed):

                                       a.      the Debtors’ failure to obtain entry of a Final Order within

                35 days after the Petition Date;

                                       b.      the Debtors’ failure to timely achieve any of the Sale

                Milestones;

                                       c.      a plan of reorganization or liquidation is confirmed that does

                not provide for termination of the commitment under the DIP Facility and payment in full


26132032.1




                                                            31
                  Case 20-10566-MFW          Doc 15      Filed 03/09/20     Page 73 of 235




             of the DIP Obligations and the Prepetition Term Loan Obligations in cash on the effective

             date of such plan;

                                     d.     except as and to the extent set forth in this Interim Order, any

             other superpriority administrative expense claim or lien senior to or pari passu with the

             DIP Obligations, the DIP Liens, the Adequate Protection Claim or the Adequate Protection

             Replacement Liens shall be granted, approved, imposed, or otherwise created;

                                     e.     any of the Debtors seeks to obtain additional financing under

             section 364(c) or 364(d) of the Bankruptcy Code or to grant any lien other than liens

             expressly permitted under the DIP Credit Agreement without the prior written consent of

             the DIP Required Lenders;

                                     f.     any Debtor files, or any representative of any Debtors' Estate

             files, any action challenging the validity, perfection, priority, extent, or enforceability of

             the DIP Loan Documents or the DIP Liens and claims granted thereunder;

                                     g.     any Debtor commences any action against any of the

             Prepetition Term Loan Agent or the Prepetition Term Loan Lenders with respect to the

             Prepetition Term Loan Obligations including, without limitation, any action to avoid,

             modify, dispute, challenge, or subordinate any of the Prepetition Term Loan Obligations

             or any Prepetition Term Loan Liens, or entry of an order in any action by any other party
             granting such relief;

                                     h.     the entry of an order of the Court granting relief from the

             automatic stay with respect to any Collateral or assets of any Debtor that have an aggregate

             value equal to or exceeding $1,500,000;

                                     i.     if any material contract of the Debtors is rejected or

             otherwise terminated (other than in accordance with its terms) by the Debtors or any

             material property of the Debtors is sold (other than pursuant to the Sale), in each instance,

             other than as expressly permitted under the terms of the DIP Credit Agreement, without
             the express written consent of the DIP Agent and the DIP Required Lenders;
26132032.1




                                                      32
                  Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 74 of 235




                                     j.      any Debtor seeks relief under the Bankruptcy Code,

             including without limitation, under section 105 of the Bankruptcy Code, to the extent any

             such relief would directly restrict or impair the rights and remedies of the DIP Agent or the

             DIP Lenders under this Interim Order and the DIP Loan Documents or the DIP Agent’s

             and the DIP Lenders’ exercise of such rights or remedies;

                                     k.      any Debtor proposes, supports, or files, without the DIP

             Agent’s consent, a plan of reorganization or liquidation that does not provide for the

             indefeasible payment in cash in full and satisfaction of all DIP Obligations and Prepetition

             Term Loan Obligations on the effective date of such plan in accordance with the terms and

             conditions set forth in the DIP Credit Agreement; provided that if any Debtor proposes,

             supports, or files a plan of reorganization or liquidation that provides for (i) an equitization

             of the Term Loan Obligations, (ii) the indefeasible payment in cash in full of the Term

             Loan Obligations in final satisfaction thereof, or (iii) such other acceptable treatment, all

             at the Prepetition Term Loan Lenders’ election, it shall not constitute a default under this

             section 7.1(k);

                                     l.      entry of an order (other than the Final Order) in any of the

             Cases, or in any Successor Case, which (a) authorizes the use of Cash Collateral of the

             Debtors in which the Prepetition Term Loan Agent or the Prepetition Term Loan Lenders
             have an interest, or the sale, lease, or other disposition of property of any Debtor’s Estate

             subject to a lien or security interest granted to the Prepetition Term Loan Agent for its

             benefit and the benefit of Prepetition Term Loan Lenders, except as expressly permitted

             hereunder or in the DIP Loan Documents, or (b) authorizes under section 364 of the

             Bankruptcy Code the obtaining of credit or the incurring of indebtedness secured by a lien

             or security interest which is equal or senior to a lien or security interest in property in which

             the DIP Agent, for its benefit and the benefit of the DIP Lenders, holds a lien or security

             interest, or which is entitled to priority administrative claim status which is equal or
             superior to that granted to the DIP Agent, for its benefit and the benefit of the DIP Lenders,
26132032.1




                                                        33
                     Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 75 of 235




                herein unless, in each instance (i) the DIP Agent shall have given its express prior written

                consent with respect thereto (such consent to be in the DIP Agent’s absolute and sole

                discretion and no such consent being implied from any other action, inaction or

                acquiescence by the DIP Agent or any DIP Lender), or (ii) such other order requires that

                all DIP Obligations shall first be indefeasibly paid and satisfied in full in accordance with

                the terms of the DIP Credit Agreement and the other DIP Loan Documents, including,

                without limitation, all debts and obligations of the Debtors to the DIP Agent and the DIP

                Lenders which arise or result from the obligations, loans, security interests and liens

                authorized herein, on terms and conditions acceptable to the DIP Agent and the DIP

                Required Lenders;

                                        m.     the security interests and liens granted to or for the benefit

                of the DIP Lenders hereunder and the rights of the DIP Agent and the DIP Lenders pursuant

                to this Interim Order are altered, modified, extended, impaired, or affected in any way by

                any plan of reorganization or liquidation of Debtors without the express prior written

                consent of the DIP Agent and the DIP Required Lenders (such consent to be in the DIP

                Agent’s and the DIP Required Lenders’ absolute and sole discretion);

                                        n.     any Debtor’s failure to perform, in any respect, any of the

                terms, conditions or covenants or their obligations under this Interim Order; or
                                        o.     any other “Event of Default” as defined in and under the DIP

                Credit Agreement or any of the other DIP Loan Documents.

                        7.2     Rights and Remedies Upon Event of Default. Upon the occurrence and

         during the continuance of an Event of Default, (i) the Debtors shall be bound by all restrictions,

         prohibitions and other terms as provided in this Interim Order, the DIP Credit Agreement and the

         other DIP Loan Documents and (ii) following five (5) Business Days after delivery of an

         Enforcement Notice (as defined below) by the DIP Agent and unless an order of the Court is

         entered to the contrary, the DIP Agent, on behalf of itself and the DIP Lenders, shall be entitled to
         take any act or exercise any right or remedy (subject to Section 7.4 below) as provided in this
26132032.1




                                                          34
                     Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 76 of 235




         Interim Order or the DIP Loan Documents, including, without limitation, immediately suspending

         or immediately terminating the DIP Facility pending further order of the Court and (iii) the

         Debtors’ right to use Cash Collateral shall thereupon immediately and without further action of

         any kind terminate pending further order of the Court; provided, however, that none of the

         foregoing shall restrict the payment of the Carve Out or payroll expenses due and owing as of the

         date of such Event of Default. The DIP Agent and the DIP Lenders shall have no obligation to

         lend or advance any additional funds to or on behalf of the Debtors, or provide any other financial

         accommodations to the Debtors, immediately upon or after the occurrence of an Event of Default

         or upon the occurrence of any act, event, or condition that, with the giving of notice or the passage

         of time, or both, would constitute an Event of Default.

                        7.3     Expiration of Commitment. Upon the earlier of (i) expiration of the

         Debtors’ authority to borrow and obtain other credit accommodations from the DIP Agent and the

         DIP Lenders pursuant to the terms of this Interim Order and the DIP Loan Documents (except if

         such authority shall be extended with the prior written consent of the DIP Agent and the applicable

         (as provided in the DIP Loan Documents) DIP Lenders in their sole and absolute discretion, which

         consent shall not be implied or construed from any action, inaction or acquiescence by the DIP

         Agent or any DIP Lender) and (ii) the exercise of remedies by the DIP Agent, all of the DIP

         Obligations shall automatically become due and payable and the DIP Agent and the DIP Lenders
         shall be automatically and completely relieved from the effect of any stay under section 362 of the

         Bankruptcy Code, any other restriction on the enforcement of their liens upon and security interests

         in the Collateral or any other rights granted to the DIP Agent and the DIP Lenders pursuant to the

         terms and conditions of the DIP Loan Documents or this Interim Order, and the DIP Agent, acting

         on behalf of itself and the other DIP Lenders, shall be and is hereby authorized, in its sole

         discretion, to take any and all actions and remedies provided to it in this Interim Order, the DIP

         Loan Documents or applicable law which the DIP Agent may deem appropriate and to proceed

         against and realize upon the Collateral or any other property of the Debtors’ Estates, in all cases


26132032.1




                                                          35
                      Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 77 of 235




         following five (5) Business Days after delivery of an Enforcement Notice by the DIP Agent, and

         unless an order of the Court is entered to the contrary.

                        7.4     Relief from Automatic Stay. The automatic stay provisions of section 362

         of the Bankruptcy Code and any other restriction imposed by an order of the Court or applicable

         law are hereby modified and vacated without further notice, application or order of the Court to

         the extent necessary to permit the DIP Agent, acting on behalf of itself and the DIP Lenders, to

         perform any act authorized or permitted under or by virtue of this Interim Order or the DIP Loan

         Documents, including, without limitation, (a) to implement the post-petition financing

         arrangements authorized by this Interim Order and pursuant to the terms of the DIP Loan

         Documents, and (b) to take any act to create, validate, evidence, attach or perfect any lien, security

         interest, right or claim in the Collateral. In addition, and without limiting the foregoing, upon the

         occurrence and continuance of an Event of Default and after providing five (5) Business Days

         prior written notice to counsel for the Debtors, counsel for the Committee and the U.S. Trustee

         (the “Enforcement Notice”), the DIP Agent, acting on behalf of itself and the DIP Lenders, shall

         be entitled to take any action and exercise all rights and remedies provided to it by this Interim

         Order, the DIP Loan Documents, or applicable law as the DIP Agent may deem appropriate in its

         sole discretion to, among other things, proceed against and realize upon the Collateral or any other

         assets or properties of Debtors’ Estates upon which the DIP Agent, for the benefit of itself and the
         DIP Lenders, has been or may hereafter be granted liens or security interests to obtain the full and

         indefeasible repayment of all DIP Obligations. For the avoidance of doubt, during the five (5)

         Business Day period referenced above, in each case other than with respect to the Carve Out, the

         DIP Agent and DIP Lenders shall have no obligation to make any additional advances under the

         DIP Loan Documents and shall further be permitted to exercise control over the Debtors’ cash and

         bank accounts (excluding the right to sweep and apply cash) in accordance with the DIP Loan

         Documents.

         Section 8.     Good Faith. The terms of this Interim Order were negotiated in good faith and at
         arm’s length by and among the Debtors, the Prepetition Term Loan Agent, the Prepetition Term
26132032.1




                                                          36
                       Case 20-10566-MFW            Doc 15      Filed 03/09/20      Page 78 of 235




         Loan Lenders, the DIP Agent, and the DIP Lenders. The DIP Agent and the DIP Lenders shall be

         entitled to the full protections of section 364(e) of the Bankruptcy Code in the event that this

         Interim Order or any provision hereof is vacated, reversed, or modified, on appeal or otherwise.

         Accordingly, if any or all of the provisions of this Interim Order are hereafter modified, vacated,

         or stayed, such modification, vacation, or stay shall not affect, prejudice or impair (a) the validity

         of any obligation, indebtedness or liability incurred by the Debtors to the DIP Agent and the DIP

         Lenders under the DIP Loan Documents before the effective date of such modification, vacation

         or stay, or (b) the validity or enforceability of any security interest, lien, priority, or other protection

         authorized or created by this Interim Order. Notwithstanding any such modification, vacation, or

         stay, any indebtedness, obligations or liabilities incurred by the Debtors to the Prepetition Term

         Loan Agent, the Prepetition Term Loan Lenders, the DIP Agent, and the DIP Lenders before the

         effective date of such modification, vacation, or stay shall be governed in all respects by the

         original provisions of this Interim Order, and the Prepetition Term Loan Agent, the Prepetition

         Term Loan Lenders, the DIP Agent, and the DIP Lenders shall be entitled to all the rights,

         remedies, privileges and benefits granted herein with respect to all such indebtedness, obligations

         or liabilities.

         Section 9.        Representations; Covenants; and Waivers.

                           9.1    Objections to Prepetition Term Loan Obligations. Any action, claim or
         defense (hereinafter, an “Objection”) that seeks to object to, challenge, contest or otherwise

         invalidate or reduce, whether by setoff, recoupment, counterclaim, deduction, subordination,

         disgorgement, cure, reinstatement or claim of any kind: (a) the existence, validity, nonavoidability,

         priority or amount of the Prepetition Term Loan Obligations, or (b) the extent, legality, validity,

         priority, perfection, nonavoidability or enforceability of the Prepetition Term Loan Liens, shall be

         filed with the Court (x) if a Committee is appointed by the U.S. Trustee within twenty (20) days

         following the Petition Date, by such Committee (subject to establishing requisite standing), and

         no other party, within sixty (60) days from the date of appointment of the Committee by the U.S.
         Trustee, or (y) in the event no Committee is appointed within twenty (20) days following the
26132032.1




                                                             37
                     Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 79 of 235




         Petition Date, by any party in interest with requisite standing within seventy-five (75) days from

         the date of entry of this Interim Order; provided, however, that the deadlines set forth in clauses

         (x) and (y) may be extended, in writing, by the Prepetition Term Loan Agent in its sole discretion.

         If any such Objection is timely filed and successfully pursued, nothing in this Interim Order shall

         prevent the Court from granting appropriate relief with respect to the Prepetition Term Loan

         Obligations or the Prepetition Term Loan Liens in the Prepetition Collateral. If no Objection is

         timely filed, or if an Objection is timely filed but denied, (a) the Prepetition Term Loan Obligations

         shall be deemed allowed in full, shall not be subject to any setoff, recoupment, counterclaim,

         avoidance, subordination, deduction, cure, reinstatement or claim of any kind, and shall not be

         subject to any further objection or challenge by any party at any time, and the Prepetition Term

         Loan Liens in favor of the Prepetition Term Loan Agent and the Prepetition Term Loan Lenders

         in the Prepetition Collateral shall be deemed legal, valid, perfected, enforceable, and non-

         avoidable for all purposes and of first and senior priority, subject and subordinate to only the Carve

         Out, the Permitted Priority Liens, and the DIP Liens, and (b) the Prepetition Term Loan Agent, the

         Prepetition Term Loan Lenders and each of their agents, officers, directors, employees, attorneys,

         professionals, successors, and assigns shall be deemed released and discharged from any and all

         claims and causes of action related to or arising out of the Prepetition Term Loan Documents and

         shall not be subject to any further objection or challenge by any party at any time.
                        9.2     Debtors’ Waivers. It shall be an immediate event of default under the DIP

         Facility if, at any time during the Cases, the Debtors seek authority to use Cash Collateral of the

         DIP Agent and the DIP Lenders under section 363 of the Bankruptcy Code for any purpose not

         permitted by the DIP Credit Documents without the written consent of the DIP Agent in its sole

         and absolute discretion; provided, however, that no such consent shall be implied from any action,

         inaction, or acquiescence by the DIP Agent or any DIP Lender. At any time prior to the

         indefeasible payment in full in cash of all DIP Obligations, and whether or not an Event of Default

         has occurred, the Debtors irrevocably waive any right that they may have to challenge the
         application of any payments authorized by this Interim Order; provided, however, that the DIP
26132032.1




                                                          38
                      Case 20-10566-MFW             Doc 15    Filed 03/09/20   Page 80 of 235




         Agent, in its sole and absolute discretion, may otherwise consent in writing, but no such consent

         shall be implied from any other action, inaction, or acquiescence by the DIP Agent or any DIP

         Lender.

                        9.3     Section 506(c) Claims. Subject to the entry of the Final Order, except to

         the extent of the Carve Out, no costs or expenses of administration which have or may be incurred

         in the Cases at any time shall be charged against the DIP Agent, the DIP Lenders, the Prepetition

         Term Loan Agent, the Prepetition Term Loan Lenders, their respective claims or interests, the

         Collateral and/or Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code or

         otherwise without the prior written consent of the DIP Agent and Prepetition Term Loan Agent in

         their sole and absolute discretion, and no such consent shall be implied from any other action,

         inaction or acquiescence by the DIP Agent, any DIP Lender, the Prepetition Term Loan Agent, or

         any Prepetition Term Loan Lender.

                        9.4     Collateral Rights.     Until all of the DIP Obligations shall have been

         indefeasibly paid and satisfied in full:

                                9.4.1   no other party shall foreclose or otherwise seek to enforce any junior

         lien or claim in any Collateral; and

                                9.4.2   upon and after the occurrence of an Event of Default, and subject to

         the DIP Agent providing five (5) Business Days prior written notice as set forth in Section 7.4,
         above, the DIP Agent (or any of its employees, agents, consultants, contractors or other

         professionals), on behalf of itself and the DIP Lenders, shall have the right, at the sole cost and

         expense of Debtors, to: (a) enter upon, occupy and use any real or personal property, fixtures,

         equipment, leasehold interests or warehouse arrangements owned or leased by Debtors, and (b)

         use any and all trademarks, tradenames, copyrights, licenses, patents or any other similar assets of

         Debtors, which are owned by or subject to a lien of any third party and which are used by any of

         the Debtors in their businesses.




26132032.1




                                                             39
                       Case 20-10566-MFW         Doc 15     Filed 03/09/20     Page 81 of 235




         Section 10.    Other Rights and Obligations.

                        10.1    No Modification or Stay of This Interim Order. Notwithstanding (a) any

         stay, modification, amendment, supplement, vacating, revocation, or reversal of this Interim Order,

         any of the DIP Loan Documents or any term hereunder or thereunder, (b) the failure to obtain a

         Final Order pursuant to Bankruptcy Rule 4001(c)(2), or (c) the dismissal or conversion of one or

         more of the Cases (each, a “Subject Event”), (i) the acts taken by the DIP Agent and the DIP

         Lenders in accordance with this Interim Order, and (ii) the DIP Obligations incurred or arising

         prior to the DIP Agent’s actual receipt of written notice from Debtors expressly describing the

         occurrence of such Subject Event shall, in each instance, be governed in all respects by the original

         provisions of this Interim Order, and the acts taken by the DIP Agent and the DIP Lenders in

         accordance with this Interim Order, and the liens granted to the DIP Agent and the DIP Lenders

         in the Collateral, and all other rights, remedies, privileges, and benefits in favor of the DIP Agent

         and the DIP Lenders pursuant to this Interim Order and the DIP Loan Documents shall remain

         valid and in full force and effect pursuant to section 364(e) of the Bankruptcy Code. For purposes

         of this Interim Order, the term “appeal”, as used in section 364(e) of the Bankruptcy Code, shall

         be construed to mean any proceeding for reconsideration, amending, rehearing, or re-evaluating

         this Interim Order by this Court or any other tribunal.

                        10.2    Power to Waive Rights; Duties to Third Parties. The DIP Agent and the
         applicable DIP Lenders (as provided in the DIP Credit Agreement), in their sole and absolute

         discretion, shall have the right to waive any of the terms, rights and remedies provided or

         acknowledged in this Interim Order in respect of the DIP Agent and the DIP Lenders (the “DIP

         Lender Rights”), and shall have no obligation or duty to any other party with respect to the exercise

         or enforcement, or failure to exercise or enforce, any DIP Lender Right(s). Any waiver by the DIP

         Agent or any DIP Lender of any DIP Lender Rights shall not be or constitute a continuing waiver.

         Any delay in or failure to exercise or enforce any DIP Lender Right shall neither constitute a

         waiver of such DIP Lender Right, subject the DIP Agent or any DIP Lender to any liability to any


26132032.1




                                                          40
                      Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 82 of 235




         other party, nor cause or enable any other party to rely upon or in any way seek to assert a defense

         to any obligation owed by the Debtors to the DIP Agent or any DIP Lender.

                         10.3    Setoff and Return of Goods. The Debtors shall not, without the express

         consent of the DIP Agent in its sole and absolute discretion or order from the Court, (a) enter into

         any agreement to return any goods to any of their creditors for application against any pre-petition

         indebtedness under any applicable provision of section 546 of the Bankruptcy Code, or (b) consent

         to any creditor taking any setoff against any of its pre-petition indebtedness based upon any such

         return of goods pursuant to section 553(b)(1) of the Bankruptcy Code or otherwise.

                         10.4    Reservation of Rights. The terms, conditions, and provisions of this Interim

         Order are in addition to and without prejudice to the rights of the DIP Lenders and the DIP Agent,

         on behalf of itself and the DIP Lenders, to pursue any and all rights and remedies under the

         Bankruptcy Code, the DIP Loan Documents, or any other applicable agreement or law, including,

         without limitation, to seek relief from the automatic stay, to seek an injunction, to oppose any

         request for use of cash collateral or granting of any interest in the Collateral or priority in favor of

         any other party, to object to any sale of assets, and to object to applications for allowance and/or

         payment of compensation of Professionals or other parties seeking compensation or

         reimbursement from the Debtors’ Estates.

                         10.5    Binding Effect of Interim Order.
                                 10.5.1 Immediately upon entry by this Court, this Interim Order shall be

         valid and binding upon and inure to the benefit of the DIP Agent, the DIP Lenders, the Prepetition

         Term Loan Agent, the Prepetition Term Loan Lenders, the Prepetition ABL Agent, the Prepetition

         ABL Lenders, the Debtors and the property of the Debtors’ Estates, all other creditors of any of

         the Debtors, any Committee, and all other parties in interest and their respective successors and

         assigns (including any chapter 11 or chapter 7 trustee or any other fiduciary hereafter appointed as

         a legal representative of the Debtors), in any of the Cases, any Successor Cases, or upon dismissal

         of any Case or any Successor Case.


26132032.1




                                                           41
                     Case 20-10566-MFW           Doc 15     Filed 03/09/20        Page 83 of 235




                                10.5.2 Notwithstanding the dismissal of one or more of the Cases or any

         Successor Case under section 1112 or otherwise, (a) the Superpriority Claim, the DIP Liens, the

         Prepetition Term Loan Liens, the Adequate Protection Replacement Liens and the Adequate

         Protection Claim shall continue in full force and effect notwithstanding such dismissal until the

         DIP Obligations and Prepetition Term Loan Obligations are indefeasibly paid and satisfied in full,

         and (b) this Court shall retain jurisdiction to the greatest extent permitted by applicable law,

         notwithstanding such dismissal, for the purposes of enforcing the Superpriority Claim, the DIP

         Liens, the Prepetition Term Loan Liens, the Adequate Protection Replacement Liens and the

         Adequate Protection Claim. In the event any Court modifies any of the provisions of this Interim

         Order or the DIP Loan Documents following a Final Hearing, (i) such modifications shall not

         affect the rights or priorities of the DIP Agent, the DIP Lenders, the Prepetition Term Loan Agent,

         or the Prepetition Term Loan Lenders pursuant to this Interim Order with respect to the Collateral

         and/or Prepetition Collateral, or any portion of the DIP Obligations which arises or is incurred or

         is advanced prior to such modifications, and (ii) this Interim Order shall remain in full force and

         effect except as specifically amended or modified at such Final Hearing.

                        10.6    No Owner/Operator Liability. In determining to make any loan under the

         DIP Credit Agreement or any Financing Order, or in exercising any rights or remedies as and when

         permitted pursuant to the DIP Credit Agreement or any Financing Order, none of the DIP Agent
         or the DIP Lenders shall be deemed to be in control of the operations of any of the Debtors or to

         be acting as a “responsible person” or “owner or operator” with respect to the operation or

         management of any of the Debtors (as such terms, or any similar terms, are used in the United

         States Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C.

         §§ 9601 et seq., as amended, or any similar federal or state statute).

                        10.7    Marshalling. Subject to entry of the Final Order, none of the DIP Agent,

         the DIP Lenders, the Prepetition Term Loan Agent, or the Prepetition Term Loan Lenders shall be

         subject to the equitable doctrine of “marshalling” or any similar doctrine with respect to the
         Collateral or the Prepetition Collateral. The DIP Agent, the DIP Lenders, the Prepetition Term
26132032.1




                                                          42
                       Case 20-10566-MFW         Doc 15     Filed 03/09/20      Page 84 of 235




         Loan Agent, and the Prepetition Term Loan Lenders shall be entitled to all of the rights and benefits

         of section 552(b) of the Bankruptcy Code, and (subject to entry of a Final Order) the “equities of

         the case” exception under section 552(b) of the Bankruptcy Code shall not apply to the DIP Agent,

         the DIP Lenders, the Prepetition Term Loan Agent or Prepetition Term Loan Lenders with respect

         to proceeds, products, offspring or profits of any of the Collateral and/or Prepetition Collateral.

                        10.8    Letters of Credit. All of the Debtors’ existing letters of credit shall continue

         on an uninterrupted basis and the parties thereto shall be entitled to take all actions reasonably

         appropriate with respect thereto in a manner consistent with the DIP Credit Documents and the

         Financing Orders.

                        10.9    Objections Overruled. All objections to the entry of this Interim Order are,

         to the extent not withdrawn or resolved, hereby overruled.

         Section 11.    Findings and Conclusions. This Interim Order shall constitute findings of fact and

         conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be fully

         enforceable, as of the Petition Date, immediately upon execution hereof.             Notwithstanding

         Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9024 or any other Bankruptcy Rule, or

         Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall be immediately

         effective and enforceable upon its entry, and there shall be no stay of execution or effectiveness of

         this Interim Order.
         Section 12.    Interim Order Governs. In the event that any provision of this Interim Order

         conflicts with any term of the DIP Loan Documents this Interim Order shall govern.

         Section 13.    No Prejudice. This Interim Order shall not prejudice, impair or adversely affect

         any of the Prepetition Term Loan Agent’s and the Prepetition Term Loan Lenders’ rights in

         connection with any of the Prepetition Term Loan Documents, except as specifically set forth

         herein.

         Section 14.    Retention of Jurisdiction. The Court has and will retain jurisdiction to interpret and

         enforce the provisions of this Interim Order.


26132032.1




                                                          43
                       Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 85 of 235




         Section 15.     Final Hearing and Response Dates. The Final Hearing on the Motion pursuant to

         Bankruptcy Rule 4001(c)(2) is scheduled for ________, 2020, at _________ (prevailing Eastern

         time) before this Court (the “Final Hearing”). The Debtors shall promptly mail copies of this

         Interim Order to the Notice Parties, and to any other party that has filed a request for notices with

         this Court and to any Committee after same has been appointed, or Committee counsel, if same

         shall have filed a request for notice. Any party in interest objecting to the relief sought at the Final

         Hearing shall serve and file written objections, which objections shall be served upon (a) proposed

         counsel for the Debtors, Kirkland & Ellis LLP, 300 N. LaSalle Street, Chicago, IL 60654, Attn:

         Patrick J. Nash and Benjamin W. Winger, Email: patrick.nash@kirkland.com and

         benjamin.winger@kirkland.com and Young Conaway Stargatt & Taylor, LLP, Rodney Square,

         1000 North King Street, Wilmington, Delaware 19801, Attn: M. Blake Cleary and Jaime Luton

         Chapman (mbcleary@ycst.com and jchapman@ycst.com); (b) counsel for the DIP Agent, KTBS

         Law LLP, 1999 Avenue of the Stars, 39th Floor, Los Angeles, CA 90067, Attn: Michael L. Tuchin,

         Jonathan Weiss and Ariella Thal Simonds, Email: mtuchin@ktbslaw.com, jweiss@ktbslaw.com

         and asimonds@ktbslaw.com and Pachulski Stang Ziehl & Jones LLP, 919 North Market Street,

         17th Floor, Wilmington, DE 19801, Attn: Laura Davis Jones and Peter J. Keane, Email:

         ljones@pszjlaw.com and pkeane@pszjlaw.com; (c) counsel to any Committee or if no Committee

         has been appointed, the 30 Largest Creditors; and (d) the U.S. Trustee; and shall be filed with the
         Clerk of the United States Bankruptcy Court for the District of Delaware, in each case, to allow

         actual receipt of the foregoing no later than ________, 2020, at _________ (prevailing Eastern

         time).


             Dated: __________, 2020
                    Wilmington, Delaware
                                                                UNITED STATES BANKRUPTCY JUDGE




26132032.1




                                                           44
             Case 20-10566-MFW   Doc 15   Filed 03/09/20   Page 86 of 235




                                    EXHIBIT 1

                                 Initial DIP Budget




26132032.1
                                                                                            Case 20-10566-MFW            Doc 15        Filed 03/09/20     Page 87 of 235

       Project Frozen                        Fiscal Year –>       2020          2020           2020          2020          2020           2020          2020          2020          2020          2020          2020           2020         2020
       Consolidated BBI                      Fiscal Month –>        2              2             2             2             3               3             3            3             3             4              4             4             4
       Weekly Cash Flow Forecast             Week of FY –>         57             58             59            60           61              62            63            64           65            66             67            68            69
       ($ in thousands USD)                  Weeks / Month –>       5              5             5             5             5               4             4            4             4             4              4             4             4
                                             Forecast Week –>       1              2             3             4             5               6             7            8             9            10             11            12            13          13
                                             Period Type –>     Forecast       Forecast       Forecast      Forecast     Forecast        Forecast      Forecast      Forecast     Forecast      Forecast       Forecast      Forecast      Forecast      Week
                                             Week Ending –>     3/6/2020      3/13/2020      3/20/2020     3/27/2020     4/3/2020       4/10/2020     4/17/2020     4/24/2020     5/1/2020      5/8/2020      5/15/2020     5/22/2020     5/29/2020      Total

       Net Cash Flow

  1)   Net Purchase & Sale of Originations                       $ 12,293        $ 9,559        $ 8,708       $ 9,859     $ 12,184        $ 15,962      $ 12,926      $ 13,240     $ 13,862      $ 16,817       $ 15,279      $ 14,340      $ 16,237    $ 171,267
  2)   Servicing Fee                                                   -              -           2,331            -            -               -          2,402            -            -             -           2,402            -             -         7,136
  3)   Cash Collection from Direct Sales                            9,334          8,354         10,586         9,999       12,778          13,077        12,701        12,531       11,756        12,726         10,948        10,734        10,904      146,427
  4)   Other Revenue                                                1,093          1,352            987           881        1,013           1,177         1,073           944          916           932            909           786           758       12,821
         Total Receipts                                          $ 22,721       $ 19,266       $ 22,612      $ 20,739     $ 25,976        $ 30,216      $ 29,102      $ 26,714     $ 26,534      $ 30,475       $ 29,538      $ 25,860      $ 27,899    $ 337,651

  5)   Merchandise                                                $ (9,257)     $ (7,456)      $ (7,538)    $ (10,231)     $ (9,693)      $ (8,936)     $ (9,359)     $ (9,667)     $ (9,092)    $ (11,437)     $ (9,606)     $ (8,648)     $ (7,325)   $ (118,246)
  6)   Marketing & Postage                                          (4,387)       (5,731)        (5,518)       (5,332)       (4,917)        (5,435)       (5,488)       (5,544)       (5,551)       (5,447)       (5,505)       (5,475)       (5,480)      (69,810)
  7)   Payroll & Benefits                                             (389)       (6,342)          (389)       (6,342)         (389)        (6,342)         (389)       (6,342)         (389)       (6,342)         (389)       (6,342)         (389)      (40,774)
  8)   Other Disbursements                                          (5,923)      (12,245)       (13,186)       (7,049)       (6,016)        (5,152)      (11,733)       (9,177)       (7,222)       (5,769)      (11,944)      (11,081)       (6,868)     (113,364)
  9)    Total Operating Disbursements                            $ (19,955)    $ (31,774)     $ (26,632)    $ (28,954)    $ (21,015)     $ (25,864)    $ (26,970)    $ (30,731)    $ (22,254)    $ (28,994)    $ (27,444)    $ (31,545)    $ (20,062)   $ (342,193)

10) DIP Fees & Interest                                             $ (264)     $ (2,188)          $ -           $ -         $ (528)          $ -           $ -           $ -         $ (786)         $ -           $ -           $ -         $ (448)     $ (4,213)
11) Professional Fees                                               (1,972)           -              -             -             -            (412)         (480)           -         (2,554)         (412)         (600)           -         (2,095)       (8,525)
12) Total Other Disbursements                                     $ (2,236)     $ (2,188)          $ -           $ -         $ (528)        $ (412)       $ (480)         $ -       $ (3,340)       $ (412)       $ (600)         $ -       $ (2,543)    $ (12,738)

13) Total Net Cash Flow                                             $ 530      $ (14,696)      $ (4,020)     $ (8,215)     $ 4,433         $ 3,940       $ 1,652      $ (4,017)       $ 940       $ 1,069        $ 1,494      $ (5,685)      $ 5,295     $ (17,280)

       Liquidity

14) Beginning Cash – Book Balance                                 $ 4,618       $ 11,147       $ 12,593      $ 13,573     $ 14,358        $ 12,791      $ 12,731      $ 12,383     $ 13,366      $ 12,306       $ 12,375      $ 14,869      $ 13,184        4,618
15)    Total Net Cash Flow                                            530        (14,696)        (4,020)       (8,215)       4,433           3,940         1,652        (4,017)         940         1,069          1,494        (5,685)        5,295      (17,280)
16)    ABL Borrowing / (Repayment)                                  6,000         (8,859)         5,000         9,000       (6,000)         (4,000)       (2,000)        5,000       (2,000)       (1,000)         1,000         4,000        (5,000)       1,141
17)    Delay Draw Term Loan Borrowing / (Repayment)                    -          25,000             -             -            -               -             -             -            -             -              -             -             -        25,000
18) Ending Cash – Book Balance                                   $ 11,147       $ 12,593       $ 13,573      $ 14,358     $ 12,791        $ 12,731      $ 12,383      $ 13,366     $ 12,306      $ 12,375       $ 14,869      $ 13,184      $ 13,479     $ 13,479
19)    Outstanding Checks                                           2,810          5,076          6,219         6,197        6,176           5,857         6,671         6,402        6,341         6,558          6,072         6,570         5,576        5,576
20) Ending Cash – Bank Balance                                   $ 13,957       $ 17,669       $ 19,792      $ 20,555     $ 18,967        $ 18,588      $ 19,054      $ 19,769     $ 18,648      $ 18,933       $ 20,940      $ 19,754      $ 19,055     $ 19,055

    ABL Facility
21) Collateral Net of Reserves                                     83,315         85,365         84,772        84,257       84,434          83,171        81,256        80,137       79,399        79,979         76,974        75,913        74,800     $ 74,800
22)     Less: Outstanding ABL                                     (37,859)       (43,859)       (35,000)      (40,000)     (49,000)        (43,000)      (39,000)      (37,000)     (42,000)      (40,000)       (39,000)      (40,000)      (44,000)     (44,000)
23)     Less: (Draw)/Paydown                                       (6,000)         8,859         (5,000)       (9,000)       6,000           4,000         2,000        (5,000)       2,000         1,000         (1,000)       (4,000)        5,000        5,000
24) Availability (after Draw/(Paydown))                          $ 39,456       $ 50,365       $ 44,772      $ 35,257     $ 41,434        $ 44,171      $ 44,256      $ 38,137     $ 39,399      $ 40,979       $ 36,974      $ 31,913      $ 35,800     $ 35,800

    Liquidity
25) Ending Cash – Bank Balance                                   $ 13,957       $ 17,669       $ 19,792      $ 20,555     $ 18,967        $ 18,588      $ 19,054      $ 19,769     $ 18,648      $ 18,933       $ 20,940      $ 19,754      $ 19,055     $ 19,055
26) ABL Availability                                               39,456         50,365         44,772        35,257       41,434          44,171        44,256        38,137       39,399        40,979         36,974        31,913        35,800       35,800
27) Total Ending Liquidity                                       $ 53,413       $ 68,035       $ 64,564      $ 55,812     $ 60,401        $ 62,758      $ 63,310      $ 57,905     $ 58,046      $ 59,912       $ 57,914      $ 51,666      $ 54,855     $ 54,855




DRAFT Subject to Change
             Case 20-10566-MFW    Doc 15   Filed 03/09/20   Page 88 of 235




                                     EXHIBIT B

                                 DIP Credit Agreement




26132031.1
    Case 20-10566-MFW   Doc 15   Filed 03/09/20   Page 89 of 235

                                                    EXECUTION VERSION




SENIOR SECURED, SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
                       AGREEMENT

                   Dated as of March 8, 2020

                            among

                NORTHSTAR HOLDINGS INC.,
                       as Holdings,

 BLUESTEM BRANDS, INC. AND CERTAIN SUBSIDIARIES THEREOF,
                      as the Borrowers,

        THE FINANCIAL INSTITUTIONS PARTY HERETO,
                        as Lenders,

                             and

             CERBERUS BUSINESS FINANCE, LLC,
                   as Administrative Agent
            Case 20-10566-MFW                 Doc 15             Filed 03/09/20            Page 90 of 235

                                               Table of Contents
                                                                                                                              Page

ARTICLE 1       DEFINITIONS ................................................................................................ 2
     Section 1.01         Defined Terms ..................................................................................... 2
     Section 1.02         Classification of Loans and Borrowings ......................................... 42
     Section 1.03         Terms Generally ................................................................................ 42
     Section 1.04         Accounting Terms; GAAP; UCC Terms ........................................ 42
     Section 1.05         Timing of Payment of Performance ................................................ 43
     Section 1.06         Times of Day ...................................................................................... 43
     Section 1.07         Compliance with Certain Sections................................................... 43
     Section 1.08         Rounding ............................................................................................ 44
     Section 1.09         Currency Equivalents Generally ..................................................... 44
     Section 1.10         References to Agreements, Laws, Etc. ............................................ 44
ARTICLE 2       THE CREDITS AND SECURITY .............................................................. 45
     Section 2.01         Commitments..................................................................................... 45
     Section 2.02         Loans and Borrowings ...................................................................... 45
     Section 2.03         Requests for Borrowings .................................................................. 46
     Section 2.04         [Reserved] .......................................................................................... 47
     Section 2.05         [Reserved] .......................................................................................... 47
     Section 2.06         [Reserved] .......................................................................................... 47
     Section 2.07         Funding of Borrowings ..................................................................... 47
     Section 2.08         Type; Interest Elections .................................................................... 47
     Section 2.09         Termination and Reduction of Commitments................................ 48
     Section 2.10         Repayment of Loans; Evidence of Debt .......................................... 49
     Section 2.11         Prepayment of Loans ........................................................................ 49
     Section 2.12         Fees ..................................................................................................... 52
     Section 2.13         Interest ............................................................................................... 53
     Section 2.14         Alternate Rate of Interest ................................................................. 54
     Section 2.15         Increased Costs .................................................................................. 54
     Section 2.16         Break Funding Payments ................................................................. 55
     Section 2.17         Taxes ................................................................................................... 56
     Section 2.18         Payments Generally; Allocation of Proceeds; Sharing of
                          Payments ............................................................................................ 61
     Section 2.19         Mitigation Obligations; Replacement of Lenders .......................... 63

                                                             i
            Case 20-10566-MFW                 Doc 15             Filed 03/09/20           Page 91 of 235




     Section 2.20         Illegality.............................................................................................. 64
     Section 2.21         Defaulting Lenders ............................................................................ 65
     Section 2.22         Security Interests in Collateral ........................................................ 66
     Section 2.23         Administrative Priority .................................................................... 67
     Section 2.24         Grants, Rights and Remedies ........................................................... 67
     Section 2.25         No Filings Required .......................................................................... 68
     Section 2.26         Survival .............................................................................................. 68
     Section 2.27         Further Assurances ........................................................................... 69
ARTICLE 3       REPRESENTATIONS AND WARRANTIES ........................................... 69
     Section 3.01         Organization; Powers ....................................................................... 69
     Section 3.02         Authorization; Enforceability .......................................................... 70
     Section 3.03         Governmental Approvals; No Conflicts .......................................... 70
     Section 3.04         Financial Condition; No Material Adverse Effect ......................... 70
     Section 3.05         Properties; Licenses; Intellectual Property .................................... 71
     Section 3.06         Litigation and Environmental Matters ........................................... 71
     Section 3.07         Compliance with Laws...................................................................... 72
     Section 3.08         Investment Company Status ............................................................ 72
     Section 3.09         Taxes ................................................................................................... 72
     Section 3.10         ERISA ................................................................................................ 72
     Section 3.11         Disclosure ........................................................................................... 72
     Section 3.12         Security Interest in Collateral .......................................................... 73
     Section 3.13         Labor Disputes .................................................................................. 73
     Section 3.14         Federal Reserve Regulations ............................................................ 74
     Section 3.15         Anti-Terrorism Laws ........................................................................ 74
     Section 3.16         [Reserved] .......................................................................................... 74
     Section 3.17         Capitalization and Subsidiaries ....................................................... 74
     Section 3.18         Deposit Accounts; Credit Card Agreements .................................. 75
     Section 3.19         Customer and Trade Relations ........................................................ 75
     Section 3.20         Material Contracts ............................................................................ 75
     Section 3.21         Bankruptcy Matters .......................................................................... 75
ARTICLE 4       CONDITIONS ............................................................................................... 76
     Section 4.01         Closing Date ....................................................................................... 76

                                                            ii
            Case 20-10566-MFW                Doc 15          Filed 03/09/20              Page 92 of 235




     Section 4.02        Conditions Precedent to the Making of All Loans ......................... 79
ARTICLE 5       AFFIRMATIVE COVENANTS .................................................................. 80
     Section 5.01        Approved Budget, Financial Statements, Borrowing Base
                         and Other Reports ............................................................................ 80
     Section 5.02        Existence ............................................................................................ 84
     Section 5.03        Payment of Taxes and Other Obligations ....................................... 85
     Section 5.04        Maintenance of Properties ............................................................... 85
     Section 5.05        Insurance............................................................................................ 85
     Section 5.06        Inspections ......................................................................................... 85
     Section 5.07        Maintenance of Book and Records .................................................. 86
     Section 5.08        Compliance with Laws...................................................................... 86
     Section 5.09        Environmental ................................................................................... 86
     Section 5.10        Sale Milestones .................................................................................. 87
     Section 5.11        Use of Proceeds .................................................................................. 87
     Section 5.12        [Reserved] .......................................................................................... 88
     Section 5.13        Status Calls; Financial Advisors ...................................................... 88
     Section 5.14        Further Assurances ........................................................................... 89
     Section 5.15        Post-Closing Obligations .................................................................. 89
     Section 5.16        Appraisals; Field Exams ................................................................... 89
     Section 5.17        Cash Management; Collection of Accounts .................................... 89
     Section 5.18        Freight Forwarding Agreements ..................................................... 90
     Section 5.19        Existing Credit Card Agreements ................................................... 91
ARTICLE 6       NEGATIVE COVENANTS ......................................................................... 91
     Section 6.01        Indebtedness ...................................................................................... 91
     Section 6.02        Liens ................................................................................................... 93
     Section 6.03        No Further Negative Pledges; Burdensome Agreements .............. 96
     Section 6.04        Restricted Payments; Other Payments ........................................... 97
     Section 6.05        Subsidiaries ........................................................................................ 97
     Section 6.06        Investments ........................................................................................ 98
     Section 6.07        Fundamental Changes; Disposition of Assets ................................. 98
     Section 6.08        Transactions with Affiliates ............................................................. 99

                                                          iii
            Case 20-10566-MFW                Doc 15         Filed 03/09/20              Page 93 of 235




     Section 6.09        Amendments or Waivers of Organizational Documents ............. 100
     Section 6.10        Amendments of or Waivers with to Material Contracts ............. 100
     Section 6.11        Fiscal Year ....................................................................................... 100
     Section 6.12        Permitted Activities of Holdings .................................................... 101
     Section 6.13        Minimum Liquidity Covenant ....................................................... 101
     Section 6.14        Conduct of Business ........................................................................ 101
     Section 6.15        Amendments to the SCUSA Sale Agreement ............................... 101
     Section 6.16        CRO .................................................................................................. 102
     Section 6.17        Bankruptcy Provisions ................................................................... 102
     Section 6.18        Budget Compliance ......................................................................... 103
ARTICLE 7       EVENTS OF DEFAULT ............................................................................ 104
     Section 7.01        Events of Default ............................................................................. 104
     Section 7.02        Remedies on Default ....................................................................... 110
ARTICLE 8       THE ADMINISTRATIVE AGENT .......................................................... 110
ARTICLE 9       MISCELLANEOUS.................................................................................... 117
     Section 9.01        Notices .............................................................................................. 117
     Section 9.02        Waivers; Amendments.................................................................... 119
     Section 9.03        Expenses; Indemnity ....................................................................... 121
     Section 9.04        Waiver of Claim .............................................................................. 124
     Section 9.05        Successors and Assigns ................................................................... 124
     Section 9.06        Survival ............................................................................................ 129
     Section 9.07        Counterparts; Integration; Effectiveness ..................................... 130
     Section 9.08        Severability ...................................................................................... 130
     Section 9.09        Right of Setoff .................................................................................. 130
     Section 9.10        Governing Law; Jurisdiction; Consent to Service of Process ..... 131
     Section 9.11        Waiver of Jury Trial ....................................................................... 132
     Section 9.12        Headings ........................................................................................... 132
     Section 9.13        Confidentiality ................................................................................. 132
     Section 9.14        No Fiduciary Duty ........................................................................... 133
     Section 9.15        Several Obligations ......................................................................... 134
     Section 9.16        USA PATRIOT Act ........................................................................ 134
     Section 9.17        Disclosure of Agent Conflicts ......................................................... 134

                                                          iv
         Case 20-10566-MFW                  Doc 15           Filed 03/09/20            Page 94 of 235




     Section 9.18       Appointment for Perfection ........................................................... 134
     Section 9.19       Interest Rate Limitation ................................................................. 134
     Section 9.20       Conflicts ........................................................................................... 135
     Section 9.21       Reinstatement; Certain Payments ................................................. 135
     Section 9.22       Parties Including Trustees; Bankruptcy Court Proceedings ...... 135
ARTICLE 10    BORROWER REPRESENTATIVE ......................................................... 136
     Section 10.01      Appointment; Nature of Relationship ........................................... 136
     Section 10.02      Powers .............................................................................................. 136
     Section 10.03      Employment of Agents.................................................................... 136
     Section 10.04      Notices .............................................................................................. 136
     Section 10.05      Successor Borrower Representative .............................................. 136
     Section 10.06      Execution of Loan Documents; Borrowing Base Certificates ..... 136
     Section 10.07      Reporting ......................................................................................... 137
ARTICLE 11    GUARANTY................................................................................................ 137
     Section 11.01      Guaranty .......................................................................................... 137
     Section 11.02      Guaranty Absolute .......................................................................... 137
     Section 11.03      Waiver .............................................................................................. 138
     Section 11.04      Continuing Guaranty; Assignments .............................................. 139
     Section 11.05      Subrogation...................................................................................... 140




                                                         v
              Case 20-10566-MFW    Doc 15    Filed 03/09/20    Page 95 of 235




SCHEDULES:

Schedule 1.01(a)     –   Commitments
Schedule 1.01(c)     –   Real Estate Assets
Schedule 3.05        –   IP Rights
Schedule 3.17        –   Capitalization and Subsidiaries
Schedule 3.18        –   Deposit Accounts; Credit Card Agreements
Schedule 5.15        –   Post-Closing Requirements
Schedule 6.01        –   Existing Indebtedness
Schedule 6.02        –   Existing Liens
Schedule 6.06        –   Existing Investments
Schedule 6.07        –   Dispositions
Schedule 6.08        –   Employee Arrangements
Schedule 9.01        –   Electronic Document Delivery

EXHIBITS:

Exhibit A            –   Approved Budget
Exhibit B            –   Form of Interim Order
Exhibit C            –   Form of Borrowing Request
Exhibit D            –   Form of Interest Election Request
Exhibit E            –   Form of Assignment and Assumption
Exhibit F            –   Form of Promissory Note
Exhibit G            –   Form of Borrowing Base Certificate
Exhibit H            –   Form of Variance Report
Exhibit I-1          –   Form of U.S. Tax Compliance Certificate (For Foreign Lenders
                         That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-2          –   Form of U.S. Tax Compliance Certificate (For Foreign Participants
                         That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-3          –   Form of U.S. Tax Compliance Certificate (For Foreign Participants
                         That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-4          –   Form of U.S. Tax Compliance Certificate (For Foreign Lenders
                         That Are Partnerships For U.S. Federal Income Tax Purposes)




                                            vi
            Case 20-10566-MFW            Doc 15     Filed 03/09/20      Page 96 of 235




    SENIOR SECURED, SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
                           AGREEMENT

        SENIOR SECURED, SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, dated as of March 8, 2020 (this “Agreement”), by and among Northstar
Holdings Inc., a Delaware corporation (“Holdings”), as a guarantor, debtor and debtor in
possession, Bluestem Brands, Inc., a Delaware corporation (“Bluestem”), as a borrower, debtor
and debtor in possession, certain Subsidiaries of Bluestem as identified herein from time to time
as “Borrowers”, each as a borrower, debtor and debtor in possession (together with Bluestem,
collectively, the “Borrowers” and, individually, a “Borrower”), certain Subsidiaries of Bluestem
as identified herein from time to time as “Guarantors”, each as a guarantor, debtor and debtor in
possession (together with Holdings, collectively, the “Guarantors” and, individually, a
“Guarantor”), the Lenders from time to time party hereto, and Cerberus Business Finance, LLC
(“CBF”), as administrative agent and collateral agent for the Lenders (in its capacity as
administrative and collateral agent, together with its successors and assigns, the “Administrative
Agent”).

                                            RECITALS

        WHEREAS, on March 8, 2020 (the “Petition Date”), each Borrower and each Guarantor
(each also referred to herein as a “Debtor” and, collectively, the “Debtors”) filed a voluntary
bankruptcy petition for relief under chapter 11 of the Bankruptcy Code with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) commencing cases
thereunder (the “Chapter 11 Cases”), and such Debtors continue to operate their businesses and
manage their properties as debtors and debtors in possession pursuant to Sections 1107 and 1108
of the Bankruptcy Code;

        WHEREAS, the Borrowers and the Guarantors have asked the Lenders to make post-
petition loans and advances to the Loan Parties consisting of senior secured priming and
superpriority (a) revolving loans in an aggregate principal amount not to exceed $100,000,000 at
any time outstanding and (b) term loans in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding, in each case, on the terms and conditions provided herein.
The proceeds of such loans shall be used, subject to the other terms and conditions of this
Agreement, to (a) repay the outstanding Prepetition ABL Obligations, (b) pay fees and expenses
related to this Agreement and the Chapter 11 Cases and (c) fund working capital in the ordinary
course of business of the Debtors (and out of the ordinary course as approved by the Administrative
Agent and the Bankruptcy Court or as otherwise set forth in the Approved Budget (subject to
permitted variances)) and for other general corporate purposes;

      WHEREAS, the Lenders are severally, and not jointly, willing to extend such credit to the
Loan Parties subject to the terms and conditions hereinafter set forth;

        WHEREAS, the Loan Parties have agreed to secure all of their Obligations under the Loan
Documents by granting to the Administrative Agent, on its behalf and on behalf of the Lenders,
security interests in, and liens upon, all or substantially all of their respective existing and after-
acquired personal and real property as more fully provided for herein;
            Case 20-10566-MFW           Doc 15       Filed 03/09/20   Page 97 of 235




       NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby covenant and agree as follows:

                                  ARTICLE 1      DEFINITIONS

      Section 1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

        “ABR” means, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined by reference to
the Alternate Base Rate.

       “Acceptable Appraiser” means the Administrative Agent’s internal auditors and any other
appraiser or consultant appointed by the Administrative Agent in its discretion.

         “Account Control Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Loan Party, a banking institution holding
such Loan Party’s funds, and the Administrative Agent granting the Administrative Agent
“control” pursuant to the UCC of an account maintained by any Loan Party with such banking
institution.

       “Account Debtor” means any Person obligated on an Account.

       “ACH” means automated clearing house transfers.

       “Adequate Protection Claim” has the meaning provided in the Interim Order and the
Final Order, as applicable.

       “Adequate Protection Replacement Liens” has the meaning provided in the Interim
Order and the Final Order, as applicable.

        “Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate Borrowing
for any Interest Period, an interest rate per annum equal to the greater of (i) the Eurocurrency Rate
determined under clause (a) of the definition of “Eurocurrency Rate” for such Interest Period,
multiplied by the Statutory Reserve Rate and (ii) 1.00% per annum. The Adjusted Eurocurrency
Rate for any Eurocurrency Rate Borrowing that includes the Statutory Reserve Rate as a
component of the calculation will be adjusted automatically with respect to all such Eurocurrency
Rate Borrowings then outstanding as of the effective date of any change in the Statutory Reserve
Rate.

      “Administrative Agent” has the meaning assigned to such term in the preamble to this
Agreement.

       “Administrative Questionnaire” means an administrative questionnaire in the form
provided by the Administrative Agent.




                                                 2
            Case 20-10566-MFW          Doc 15        Filed 03/09/20   Page 98 of 235




        “Adverse Proceeding” means any action, suit, order, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or not purportedly on
behalf of any Loan Party or any of their Subsidiaries), whether at law or in equity, or before or by
any Governmental Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of any Loan Party or any of their Subsidiaries, threatened in writing,
against or affecting any Loan Party or their Subsidiaries or any property of any Loan Party or any
of their Subsidiaries.

        “Affiliate” means, as applied to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, that Person. None of the
Administrative Agent, any Lender or any of their respective Affiliates shall be considered an
Affiliate of Holdings or any subsidiary thereof.

        “Agreement” has the meaning assigned to such term in the preamble hereto.

        “Alternate Base Rate” means, for any day, a rate per annum equal to the highest of (a) 0%,
(b) the Federal Funds Effective Rate in effect on such day plus 0.50%, (c) the Eurocurrency Rate
(as determined under clause (b) of the definition of “Eurocurrency Rate”) plus 1.00% and (d) the
Prime Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, as the case may be, shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or
the Eurocurrency Rate, as the case may be.

       “Applicable Rate” means, for any date of determination, with respect to the interest on (a)
any Eurocurrency Rate Borrowing or any portion thereof, 6.00%, and (b) any ABR Borrowing or
any portion thereof, 5.00%.

        “Approved Budget” means (a) a thirteen-week cash flow forecast, prepared in form and
substance satisfactory to the Administrative Agent and the Required Lenders and as approved by
the Administrative Agent and the Required Lenders, in their sole and absolute discretion (provided
that the Loan Parties will provide the Administrative Agent with any back-up detail, as requested
by the Administrative Agent from time to time), setting forth the cash receipts and disbursements
of the Loan Parties, which will include, among other things, available cash, total cash receipts,
total cash expenditures (including payment of trade payables and expenses, fees and expenses of
professionals, and working capital and other general corporate needs for the period covered
thereby) and (b) pursuant to Section 5.01(a), an updated rolling thirteen-week cash flow forecast
in substantially the same form and which such updated cash flow forecast shall constitute the
“Approved Budget” once approved by the Administrative Agent and the Required Lenders
(provided, that, until the Administrative Agent and the Required Lenders approve any such
updated cash flow forecast, the most recent thirteen-week cash flow forecast approved by the
Administrative Agent and the Required Lenders shall continue to be the Approved Budget).

         “Approved Fund” means, with respect to any Lender, any Person (other than a natural
Person or a holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary course of its
activities and is administered, advised or managed by (a) such Lender, (b) any Affiliate of such


                                                 3
            Case 20-10566-MFW          Doc 15       Filed 03/09/20   Page 99 of 235




Lender or (c) any entity or any Affiliate of any entity that administers, advises or manages such
Lender.

         “Asset Purchase Agreement” means an asset purchase agreement approved by the
Bankruptcy Court, and consented to by the Administrative Agent and the Required Lenders, as the
stalking-horse purchase agreement (or other purchase agreement approved by the Bankruptcy
Court pursuant to Section 363 and/or, with the prior consent of the Administrative Agent (which
may be withheld in its sole discretion), Section 1129 of the Bankruptcy Code and consented to by
the Administrative Agent and the Required Lenders) in respect of the proposed sale of substantially
all of the assets of the Loan Parties pursuant to Section 363 and/or, with the prior consent of the
Administrative Agent (which may be withheld in its sole discretion), Section 1129 of the
Bankruptcy Code, as the same may be amended or otherwise modified from time to time with the
consent of the Administrative Agent and the Required Lenders.

       “Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required by Section 9.05),
and accepted by the Administrative Agent in the form of Exhibit E or any other form approved by
the Administrative Agent and the Borrower Representative.

       “Availability Period” means the period commencing on the satisfaction (or waiver) of the
conditions in Section 4.01 and ending on the Maturity Date; provided that no Borrowing shall be
permitted on the Maturity Date.

       “Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments of all Lenders then in effect minus the aggregate outstanding Revolving Loans of
all Lenders at such time.

        “Avoidance Actions” has the meaning provided in the interim Order and the Final Order,
as applicable.

       “Bank Financial Agreement” means the Bank Financial Agreement, dated as of April 18,
2013, by and among Bluestem, BSI and WebBank, as may be amended, modified, supplemented,
replaced or extended from time to time.

       “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et seq.).

        “Bankruptcy Court” has the meaning provided in the recitals to this Agreement, or any
other court having jurisdiction over the Chapter 11 Cases from time to time.

        “Bluestem Borrowing Base Entities” means Bluestem and each of its Subsidiaries whose
assets are included in the Borrowing Base; provided, however, that Orchard and its Subsidiaries
shall not constitute Bluestem Borrowing Base Entities.

        “Borrower” and “Borrowers” have the meanings assigned to such terms in the preamble
to this Agreement.

       “Borrower Representative” has the meaning set forth in Section 10.01.



                                                4
           Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 100 of 235




        “Borrowing” means (a) Revolving Loans of the same Type made, converted or continued
on the same date and, in the case of Eurocurrency Rate Loans, as to which a single Interest Period
is in effect and (b) Term Loans of the same Type made, on the same date and, in the case of
Eurocurrency Rate Loans, as to which a single Interest Period is in effect.

        “Borrowing Base” means, at any time, the sum of the following as set forth in the most
recently delivered Borrowing Base Certificate:

       (a) 90% of the Borrowers’ Eligible Credit Card Receivables;

       plus

       (b) 85% of the Borrowers’ Eligible Other Receivables;

       plus

       (c) the following:

               (i) during any Seasonal Low Period, the lesser of:

                     (A) 65% of the Borrowers’ Eligible Inventory (valued at the lower of cost
       (FIFO) or market value);and

                        (B) the sum of (x) the product of 90% multiplied by the Seasonal Low
       NOLV percentage identified in the most recent inventory appraisal ordered by the
       Administrative Agent multiplied by an amount equal to the sum of all Inventory of the
       Bluestem Borrowing Base Entities, and (y) the product of 90% multiplied by the Net
       Orderly Liquidation Value percentage identified in the most recent inventory appraisal
       ordered by the Administrative Agent multiplied by an amount equal to the sum of all
       Inventory of Orchard and its Subsidiaries, in the case of each of the foregoing clauses (x)
       and (y), net of ineligible categories consistent with the most recent appraisal (valued at the
       lower of cost (FIFO) or market);

               or

               (ii) during any Seasonal High Period, the lesser of:

                     (A) 70% of the Borrowers’ Eligible Inventory (valued at the lower of cost
       (FIFO) or market value); and

                     (B) the sum of (x) the product of 90% multiplied by the Seasonal High
       NOLV percentage identified in the most recent inventory appraisal ordered by the
       Administrative Agent multiplied by an amount equal to the sum of all Inventory of the
       Bluestem Borrowing Base Entities, and (y) the product of 90% multiplied by the Net
       Orderly Liquidation Value percentage identified in the most recent inventory appraisal
       ordered by the Administrative Agent multiplied by an amount equal to the sum of all
       Inventory of Orchard and its Subsidiaries, in the case of each of the foregoing clauses (x)



                                                 5
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 101 of 235




       and (y), net of ineligible categories consistent with the most recent appraisal (valued at the
       lower of cost (FIFO) or market);

       plus

       (d) the lesser of:

               (i) $25,000,000; and

               (ii) the following:

                       (A) during any Seasonal Low Period, the lesser of:

                               (x) the sum of (1) the product of 65% multiplied by the Seasonal
               Low NOLV percentage identified in the most recent inventory appraisal ordered by
               the Administrative Agent multiplied by an amount equal to the sum of all Eligible
               In-Transit Inventory of the Bluestem Borrowing Base Entities and (2) the product
               of 65% multiplied by the Net Orderly Liquidation Value percentage identified in
               the most recent inventory appraisal ordered by the Administrative Agent multiplied
               by an amount equal to the sum of all Eligible In-Transit Inventory of Orchard and
               its Subsidiaries; and

                              (y) 50% of the Borrowers’ Eligible In-Transit Inventory (valued at
               the lower of cost (FIFO) or market value);

                       or

                       (B) during any Seasonal High Period, the lesser of:

                               (x) the sum of (1) the product of 65% multiplied by the Seasonal
               High NOLV percentage identified in the most recent inventory appraisal ordered
               by the Administrative Agent multiplied by an amount equal to the sum of all
               Eligible In-Transit Inventory of the Bluestem Borrowing Base Entities and (2) the
               product of 65% multiplied by the Net Orderly Liquidation Value percentage
               identified in the most recent inventory appraisal ordered by the Administrative
               Agent multiplied by an amount equal to the sum of all Eligible In-Transit Inventory
               of Orchard and its Subsidiaries; and

                              (y) 55% of the Borrowers’ Eligible In-Transit Inventory (valued at
               the lower of cost (FIFO) or market value);

       plus

        (e) 100% of the unrestricted cash of the Borrowers held in any account subject to a first
priority perfected Lien in favor of the Administrative Agent as set forth herein(other than, for the
avoidance of doubt, any cash maintained in any deposit and lockbox accounts that are (x) subject
to Liens in favor of WebBank or SCUSA (or any similar counterparty under any Replacement
WebBank/SCUSA Agreement or Other Receivables Facility), (y) maintained by a Borrower as a


                                                 6
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 102 of 235




servicer under the Related Agreements (or any agreements with respect to any Replacement
WebBank/SCUSA Agreement or Other Receivables Facility) or (z) maintained by a Borrower to
cash collateralize any letters of credit);

       minus

       (f) Reserves.

       “Borrowing Base Certificate” means a certificate, signed and certified as accurate and
complete by the CRO of the Borrower Representative, in substantially the form of Exhibit G or
another form which is acceptable to the Administrative Agent in its Permitted Discretion.

       “Borrowing Request” means a request by the Borrower Representative on behalf of one
or more Borrowers for a Borrowing in accordance with Section 2.03 and substantially in the form
attached hereto as Exhibit C or such other form that is reasonably acceptable to the Administrative
Agent.

       “BSI” means Bluestem Sales, Inc., a Delaware corporation.

        “Business Day” means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York, New York or Minneapolis, Minnesota are authorized or required
by law to remain closed; provided that when used in connection with a Eurocurrency Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open for dealings in
Dollars in the London interbank market.

       “Capital Lease” means, as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is or should be
accounted for as a capital lease on the balance sheet of that Person.

         “Capital Stock” means any and all shares, interests, participations, preferred equity
certificates or other equivalents (however designated) of capital stock of a corporation or limited
liability company (if applicable), any and all equivalent ownership interests in a Person (other than
a corporation or limited liability company, if applicable), including partnership interests and
membership interests, and any and all warrants, profit participation interests, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing, but excluding, for the
avoidance of doubt, any Indebtedness convertible into or exchangeable for any of the foregoing.

“Carve-Out” has the meaning set forth in the Interim Order and Final Order, as applicable.

        “Carve-Out Trigger Date” has the meaning set forth in the Interim Order and Final Order,
as applicable.

       “Carve-Out Trigger Notice” has the meaning set forth in the Interim Order and Final
Order, as applicable.

      “Cash Dominion Period” means upon the occurrence of and during the continuation of
any Event of Default.



                                                 7
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 103 of 235




        “Cash Equivalents” means, as at any date of determination, (a) securities (i) issued or
directly and unconditionally guaranteed or insured as to interest and principal by the U.S.
government or (ii) issued by any agency or instrumentality of the U.S., the obligations of which
are backed by the full faith and credit of the U.S., in each case maturing within one year after such
date and, in each case, repurchase agreements and reverse repurchase agreements relating thereto;
(b) direct obligations issued by any state of the U.S., or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year after such date and
having, at the time of the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating organization) and, in each case,
repurchase agreements and reverse repurchase agreements relating thereto; (c) commercial paper
maturing no more than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency); (d) deposits, money market deposits, time deposit
accounts, certificates of deposit or bankers’ acceptances (or similar instruments) maturing within
one year after such date and issued or accepted by any Lender or by any bank or trust company
organized under, or authorized to operate as a bank or trust company under, the laws of the U.S.,
any state thereof or the District of Columbia or any political subdivision thereof and that has capital
and surplus of not less than $500,000,000 and, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; and (e) shares of any money market mutual fund that has
(i) substantially all of its assets invested in the types of investments referred to in clauses (a)
through (d) above, (ii) net assets of not less than $500,000,000 and (iii) a rating of at least A-2
from S&P or at least P-2 from Moody’s. “Cash Equivalents” shall also include (x) investments of
the type and maturity described in clauses (a) through (f) above of foreign obligors, which
investments or obligors (or the parent companies thereof) have the ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and (y) other short-term
investments utilized by Foreign Subsidiaries in accordance with normal investment practices for
cash management in investments analogous to the foregoing investments described in clauses (a)
through (f) and in this paragraph.

       “Change in Law” means (a) the adoption of any law, rule or regulation after the Closing
Date, (b) any change in any law, rule or regulation or in the interpretation or application thereof
by any Governmental Authority after the Closing Date or (c) compliance by any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the Closing Date (other than any such request,
guideline or directive to comply with any law, rule or regulation that was in effect on the Closing
Date). For purposes of this definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith or in implementation thereof and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or similar authority)
or U.S. regulatory authorities, in each case pursuant to Basel III, shall in each case described in
clauses (a), (b) and (c) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented.



                                                  8
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 104 of 235




       “Change of Control” means Holdings ceasing to own, directly or indirectly, 100% of the
Capital Stock of each of the Borrowers and their respective Subsidiaries.

       “Chapter 11 Cases” has the meaning provided in the recitals to this Agreement.

       “Charged Amounts” has the meaning assigned to such term in Section 9.19.

       “Class” means, when used with respect to any Loan or Borrowing, as to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

        “Closing Date” means the date on which the conditions specified in Section 4.01 are
satisfied (or waived in accordance with Section 9.02).

       “Closing Fee” has the meaning assigned to such term in Section 2.12(a).

       “Collateral” has the meaning specified therefor in Section 2.22(a).

       “Collateral Access Agreement” means any landlord waiver, collateral access agreement
or other similar agreement, in form and substance reasonably satisfactory to the Administrative
Agent, between the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any landlord of any
Loan Party for any real property where any Collateral is located, as such landlord waiver, collateral
access agreement or other similar agreement may be amended, restated, or otherwise modified
from time to time.

       “Committee” means, collectively, any official committee of unsecured creditors and any
other official committee appointed in any of the Chapter 11 Cases under Section 1102 of the
Bankruptcy Code.

     “Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, if any, and such Lender’s Term Loan Commitment, if any.

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

       “Company Competitor” means any competitor of a Borrower and/or any of its
subsidiaries.

        “Competitor Debt Fund Affiliate” means, with respect to any Company Competitor or
any Affiliate thereof, any debt fund, investment vehicle, regulated bank entity or unregulated
lending entity that is (i) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of business (other than in
distressed or opportunistic situations) and (ii) managed, sponsored or advised by any Person that
is controlling, controlled by or under common control with the relevant Company Competitor or
Affiliate thereof, but only to the extent that no personnel involved with the investment in the
relevant Company Competitor (A) makes (or has the right to make or participate with others in
making) investment decisions on behalf of, or otherwise cause the direction of the investment
policies of, such debt fund, investment vehicle, regulated bank entity or unregulated entity or (B)
has access to any information (other than information that is publicly available) relating to


                                                 9
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 105 of 235




Holdings, a Borrower and/or any entity that forms part of any of their respective businesses
(including any of their respective subsidiaries).

       “Confidential Information” has the meaning assigned to such term in Section 9.13.

         “Contractual Obligation” means, as applied to any Person, any indenture, mortgage, deed
of trust, contract, undertaking, agreement or other instrument to which that Person is a party or by
which it or any of its properties is bound or to which it or any of its properties is subject.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting
power, by contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

       “Controlled Account” means each Deposit Account, securities account or commodities
accounts subject to an Existing Control Agreement or which has been, or required to be, subject
to a Control Agreement.

       “Control Agreement” means with respect to a Deposit Account, securities account or
commodities account established by a Loan Party, an account control agreement, in form and
substance reasonably satisfactory to the Administrative Agent, establishing control (as defined in
the UCC) of such account by the Administrative Agent.

       “Controlled Account Bank” means each bank with whom accounts are maintained in
which any funds of any of the Loan Parties from one or more Deposit Accounts, securities accounts
or commodities are maintained and with whom an Existing Control Agreement or a Control
Agreement has been, or is required to be, executed in accordance with the terms hereof.

        “Copyright” means the following: (a) all copyrights, rights and interests in copyrights,
works protectable by copyright whether published or unpublished, copyright registrations and
copyright applications, (b) all renewals of any of the foregoing, (c) all income, royalties, damages,
and payments now or hereafter due and/or payable under any of the foregoing, including, without
limitation, damages or payments for past or future infringements for any of the foregoing, (d) the
right to sue for past present and future infringement of any of the foregoing, and (e) all rights
corresponding to any of the foregoing.

        “Credit Card Agreements” means, all agreements now or hereafter entered into by Loan
Parties with any credit card issuer or any credit card processor for the extension of credit to
customers of one or more Loan Parties, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

        “Credit Card Receivables” means, collectively, all Accounts owing to Loan Parties from
Alliance Data Systems, Inc. and its affiliates, or any other financial institution acceptable to the
Administrative Agent in its Permitted Discretion, American Express, Diners Club, Shopper’s
Charge, Visa, Mastercard or Discover (a) arising from sales of goods or rendition of services to
customers who have purchased such goods or services using a credit or debit card, or (b) in
connection with the sale or transfer of Accounts arising pursuant to the sale of goods or rendition
of services to customers who have purchased such goods or services using a credit card or a debit


                                                 10
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 106 of 235




card, including, but not limited to, all amounts at any time due or to become due under the Credit
Card Agreements or otherwise.

       “Credit Facility” means the credit facility evidenced by this Agreement.

        “CRO” means a chief restructuring officer appointed by the Loan Parties who will have
primary responsibility for the Loan Parties’ restructuring, including overseeing the Loan Parties’
liquidity, cash management process and budgeting process under the oversight, approval and
direction of the Board of Directors of the Borrower Representative, in each case, to be acceptable
to the Administrative Agent and the Required Lenders. In addition, the CRO will be a member of
the Loan Parties’ executive leadership team and have input into the operations and material
management actions of the Loan Parties together with the chief executive officer, chief financial
officer and general counsel. Notwithstanding any of the foregoing, the CRO shall report directly
to the Board of Directors of the Borrower Representative which shall be the only governing body
with oversight over the CRO. For the avoidance of doubt, the “CRO” shall be Robert Warshauer
of Imperial Capital, LLC or any replacement thereof as permitted under the terms of this
Agreement.

       “Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief laws of the U.S. or
other applicable jurisdictions from time to time in effect and affecting the rights of creditors
generally.

       “Default” means any event or condition which upon notice, lapse of time or both hereunder
would become an Event of Default.

         “Defaulting Lender” means any Lender that has (a) failed to fund all or any portion of its
Loans within two Business Days of the date required to be funded by it hereunder, (b) notified the
Administrative Agent or the Borrowers in writing that it does not intend to satisfy any such funding
obligation or has made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits to extend credit
generally, (c) failed, within two Business Days after the request of Administrative Agent or the
Borrowers, to confirm in writing that it will comply with the terms of this Agreement relating to
its obligations to fund prospective Loans; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrowers, (d) become (or any parent company thereof has become) insolvent or
been determined by any Governmental Authority having regulatory authority over such Person or
its assets, to be insolvent, or the assets or management of which has been taken over by any
Governmental Authority or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or custodian, appointed
for it, or has taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment, unless in the case of any Lender subject to
this clause (e), the Borrowers and the Administrative Agent have each determined that such Lender
intends, and has all approvals required to enable it (in form and substance satisfactory to each of
the Borrowers and the Administrative Agent), to continue to perform its obligations as a Lender


                                                11
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 107 of 235




hereunder; provided that no Lender shall be deemed to be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Capital Stock in such Lender or its parent by any Governmental
Authority; provided that such action does not result in or provide such Lender with immunity from
the jurisdiction of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contract or agreement to which such Lender is a party.

       “Deposit Account” means a demand, time, savings, passbook or like account with a bank,
savings and loan association, credit union or like organization, other than an account evidenced by
a negotiable certificate of deposit.

        “Disposition” or “Dispose” means any transaction, or series of related transactions,
pursuant to which any Person or any of its Subsidiaries sells, assigns, transfers, leases, subleases
(including any sale-lease back transaction) or otherwise disposes of any property or assets (whether
now owned or hereafter acquired) to any other Person, in each case, whether or not the
consideration therefor consists of cash, securities or other assets owned by the acquiring Person.

        “Disqualified Capital Stock” means any Capital Stock which, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable), or upon the happening
of any event, (a) matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable (other than for Qualified Capital Stock), pursuant to
a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof (other
than for Qualified Capital Stock), in whole or in part, on or prior to 91 days following the Maturity
Date at the time such Capital Stock is issued (it being understood that if any such redemption is in
part, only such part coming into effect prior to 91 days following the Maturity Date shall constitute
Disqualified Capital Stock), (b) is or becomes convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Capital Stock that would constitute
Disqualified Capital Stock, in each case at any time on or prior to 91 days following the Maturity
Date at the time such Capital Stock is issued, (c) contains any mandatory repurchase obligation or
any other repurchase obligation at the option of the holder thereof or (d) provides for the scheduled
payments of dividends in cash on or prior to 91 days following the Maturity Date at the time such
Capital Stock is issued.

         “Disqualified Institution” means: (i) any Company Competitor and/or any Affiliate of
any Company Competitor, in each case identified to the Administrative Agent on or prior to March
8, 2020, (ii) any Company Competitor that is identified in writing and reasonably acceptable to
the Administrative Agent, (iii) any reasonably identifiable Affiliate of any Person described in
clauses (i) and/or (ii) above (other than any Competitor Debt Fund Affiliate) and (iv) any other
Affiliate of any Person described in clauses (i) and/or (iii) above that is identified by a written
notice to the Administrative Agent after March 8, 2020 (it being understood and agreed that no
Competitor Debt Fund Affiliate of any Company Competitor may be designated as Disqualified
Institution pursuant to this clause (iv)).

       “Dollars” or “$” refers to lawful money of the U.S.

        “Domestic Subsidiary” means any Subsidiary incorporated or organized under the laws
of the U.S., any state thereof or the District of Columbia.


                                                 12
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 108 of 235




        “Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance company,
or finance company, financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act), (c) any Affiliate of any Lender and
(d) any Approved Fund of any Lender; provided that in any event, “Eligible Assignee” shall not
include (i) any natural Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, (ii) any Disqualified Institution or (iii) a Loan
Party or any of its Affiliates.

        “Eligible Credit Card Receivables” means, on any date of determination, all of the Credit
Card Receivables of the Borrowers as arise in the ordinary course of business, which have been
earned by performance, that are not excluded as ineligible by virtue of one or more of the criteria
set forth below and are reflected in the most recent Borrowing Base Certificate delivered by the
Borrower Representative to the Administrative Agent. None of the following shall be deemed to
be Eligible Credit Card Receivables:

               (a)    Credit Card Receivables that have been outstanding for more than five (5)
        Business Days from the date of sale, or for such longer period(s) as may be approved by
        the Administrative Agent;

               (b)     Credit Card Receivables with respect to which a Borrower does not have
        good, valid and marketable title thereto;

               (c)     Credit Card Receivables that are not subject to a first priority perfected Lien
        (subject to Permitted Liens) interest in favor of the Administrative Agent for its own benefit
        and the benefit of the other Secured Parties

               (d)      Credit Card Receivables which are subject to any Lien other than (i) a Lien
        in favor of the Administrative Agent and (ii) a Permitted Lien that does not have priority
        over the Lien in favor of the Administrative Agent (unless a Reserve has been taken in
        accordance with the terms herewith);

                (e)    Credit Card Receivables which are disputed, or with respect to which a
        claim, counterclaim, offset or chargeback has been asserted, by the related credit card
        processor (but only to the extent of such dispute, counterclaim, offset or chargeback) (it
        being the intent that chargebacks in the ordinary course by the credit card processors as
        contemplated by the applicable Credit Card Agreement shall not be deemed violative of
        this clause);

                (f)     Except as otherwise approved by the Administrative Agent, Credit Card
        Receivables as to which the credit card processor has the right under certain circumstances
        to require the applicable Borrower to repurchase such Credit Card Receivables from such
        credit card processor;

                (g)     Credit Card Receivables other than from Alliance Data Systems, Inc. and
        its Affiliates, Visa, Mastercard, Diners Club, American Express, Shopper’s Charge or
        Discover, which the Administrative Agent determines in its commercially reasonable
        discretion, acting in good faith, to be unlikely to be collected;



                                                  13
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 109 of 235




              (h)      Credit Card Receivables as to which any of the applicable representations
       or warranties in the Loan Documents are untrue in any material respect (except that any
       representation and warranty that is qualified as to “materiality” or “Material Adverse
       Effect” shall be true and correct in all respects); or

               (i)     Credit Card Receivables as to which the related credit card processor or the
       issuer of the related credit card is the subject of a bankruptcy or insolvency proceeding, or
       has had a receiver, conservator, trustee, administrator, assignee for the benefit of creditors
       or similar Person charged with reorganization or liquidation of its business or custodian,
       appointed for it, or has taken any action in furtherance of, or indicating its consent to,
       approval of or acquiescence in, any such proceeding or appointment.

        Notwithstanding the above, the Administrative Agent reserves the right (without
duplication of other criteria and Reserves), at any time and from time to time after the Closing
Date, upon at least three (3) Business Days prior written notice to the Borrower Representative, to
adjust the criteria set forth above and to establish new criteria with respect to Eligible Credit Card
Receivables (including, without limitation, for estimates, chargeback or other accrued liabilities or
offsets by credit card processors and amounts to adjust for material claims, offsets, defenses or
counterclaims or other material disputes) from time to time in its Permitted Discretion. The
Administrative Agent agrees to engage in good faith discussions with the Borrower Representative
regarding its rationale for taking any action under this paragraph promptly after taking such action.

        “Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory located outside of the United States (a) which
has been shipped by or on behalf of a supplier from any location for receipt by a Borrower within
sixty (60) days of the date of determination (or such longer period of time as the Administrative
Agent shall determine in the case of any Inventory that has been delayed because of a customs
audit or inspection), but which has not yet been received by such Borrower; (b) for which the
purchase order is in the name of a Borrower, and title has passed to a Borrower, (c) for which the
document of title, to the extent applicable, reflects a Borrower as consignee (along with delivery
to such Borrower of the documents of title, to the extent applicable, with respect thereto), (d) as
to which the Administrative Agent has control over the documents of title, to the extent applicable,
which evidence ownership of the subject Inventory (such as by the delivery of a Freight
Forwarding Agreement) or the goods covered by such document of title are expected to be
delivered to a distribution center operated by a Borrower or any of its Subsidiaries within 30 days
of the date such goods become the subject of such document of title, (e) is covered by insurance
reasonably acceptable to the Administrative Agent, and (f) which otherwise is not excluded from
the definition of Eligible Inventory. Notwithstanding the above, the Administrative Agent reserves
the right (without duplication of other criteria and Reserves), at any time and from time to time
after the Closing Date, upon at least three (3) Business Days prior written notice to the Borrower
Representative, (x) to adjust the criteria set forth above and to establish new criteria with respect
to Eligible In-Transit Inventory, in its Permitted Discretion, and (y) to establish, modify or
eliminate Reserves against Eligible In-Transit Inventory from time to time in its Permitted
Discretion. The Administrative Agent agrees to engage in good faith discussions with the
Borrower Representative regarding its rationale for taking any action under this paragraph
promptly after taking such action.



                                                 14
           Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 110 of 235




        “Eligible Inventory” means, at any time, the Inventory of any Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the basis for the
extension of Revolving Loans. Without limiting the Administrative Agent’s discretion provided
herein, Eligible Inventory shall not include any Inventory:

              (a)    which is not subject to a first priority perfected Lien in favor of the
       Administrative Agent (other a Landlord Lien as to which a Landlord Lien Reserve applies
       and other Permitted Liens);

              (b)    which is subject to any Lien other than (i) a Lien in favor of the
       Administrative Agent and (ii) a Permitted Lien that does not have priority over the Lien in
       favor of the Administrative Agent (unless a Reserve has been taken in accordance
       herewith);

               (c)     which is slow moving, obsolete, unmerchantable, defective, used, unfit for
       sale, not salable at prices approximating at least the cost of such Inventory in the ordinary
       course of business or unacceptable due to age, type, category and/or quantity; provided,
       that Inventory shall be deemed obsolete if such Inventory is being liquidated;

               (d)   with respect to which any covenant, representation, or warranty contained
       in this Agreement has been breached or is not true in any material respects and which does
       not conform in all material respects to all standards imposed by any Governmental
       Authority;

               (e)    in which any Person other than a Borrower shall (i) have any direct or
       indirect ownership, interest or title to such Inventory or (ii) be indicated on any purchase
       order or invoice with respect to such Inventory as having or purporting to have a prior
       perfected security interest therein;

              (f)     which is not finished goods or which constitutes work-in-process, raw
       materials, spare or replacement parts, subassemblies, promotional materials (so called
       “premium inventory”), packaging and shipping material, manufacturing supplies, samples,
       prototypes, displays or display items, bill-and-hold goods, goods that are returned or
       marked for return (unless Administrative Agent shall otherwise consent in its Permitted
       Discretion), repossessed goods, defective or damaged goods, goods held on consignment,
       or goods which are not of a type held for sale in the ordinary course of business;

              (g)     which is not located in the U.S. or is in transit with a common carrier from
       vendors and suppliers, provided that the foregoing may constitute Eligible In-Transit
       Inventory in accordance with the definition thereof;

                (h)    which is located in any Specified Location leased by any Borrower unless
       (i) the lessor has delivered to the Administrative Agent a Collateral Access Agreement as
       to such Specified Location or (ii) a Landlord Lien Reserve with respect to such Specified
       Location has been established by the Administrative Agent in its Permitted Discretion;

               (i)     which is located in any third party warehouse or is in the possession of a
       bailee (other than a third party processor) at a Specified Location and is not evidenced by


                                                15
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 111 of 235




       a Document (other than bills of lading to the extent permitted pursuant to clause (g) above),
       unless (i) such warehouseman or bailee has delivered to the Administrative Agent a
       Collateral Access Agreement and such other documentation as the Administrative Agent
       may reasonably require or (ii) a Landlord Lien Reserve has been established by the
       Administrative Agent in its Permitted Discretion;

              (j)      which is being processed offsite at a third party location or outside
       processor, or is in-transit to or from said third party location or outside processor (unless,
       in each case, such third party or outside processor has submitted a form of
       acknowledgement of the Administrative Agent’s security interest in such Inventory;

               (k)     which is the subject of a consignment by any Borrower as consignor;

               (l)     which contains or bears any intellectual property rights licensed to any
       Borrower unless the Administrative Agent is reasonably satisfied that it may sell or
       otherwise dispose of such Inventory without (i) infringing the rights of such licensor, (ii)
       violating any contract with such licensor, or (iii) incurring any liability with respect to
       payment of royalties other than royalties incurred pursuant to sale of such Inventory under
       the current licensing agreement;

               (m)     which is not reflected in a current perpetual inventory report of any
       Borrower (unless such Inventory is reflected in a report to the Administrative Agent as “in
       transit” Inventory);

              (n)      which is not the type held for sale in the ordinary course of a Borrower’s
       business;

               (o)     for which reclamation rights have been asserted by the seller; or

              (p)    which the Administrative Agent otherwise determines is unacceptable for
       any reason whatsoever, in its Permitted Discretion.

        In the event that Inventory which was previously Eligible Inventory ceases to be Eligible
Inventory hereunder, the Borrower Representative shall notify the Administrative Agent thereof
on and at the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. The Administrative Agent retains the right (without duplication of other criteria and
Reserves), from time to time, in its Permitted Discretion, upon at least three (3) Business Days
prior written notice to the Borrower Representative, to establish additional standards of eligibility
and Reserves against eligibility, adjust Reserves and to reduce advance rates.

         “Eligible Other Receivables” means, on any date of determination, all of the Other
Receivables of the Loan Parties that are not excluded as ineligible by virtue of one or more of the
criteria set forth below and are reflected in the most recent Borrowing Base Certificate delivered
by the Borrower Representative to the Administrative Agent. None of the following shall be
deemed to be Eligible Other Receivables:

              (a)     Other Receivables with respect to which the applicable Borrower does not
       have good title thereto;


                                                 16
    Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 112 of 235




        (b)     Other Receivables that are not subject to a first priority perfected Lien in
favor of the Administrative Agent for its own benefit and the benefit of the other Secured
Parties (unless a Reserve has been taken in accordance herewith);

        (c) Other Receivables which are subject to any Lien other than (i) a Lien in favor
of the Administrative Agent and (ii) a Permitted Lien that does not have priority over the
Lien in favor of the Administrative Agent;

        (d)     Other Receivables due from an Account Debtor that is not domiciled in the
United States and (if not a natural Person) organized under the laws of the United States or
any political subdivision thereof, unless (A) such Other Receivable (or portion thereof that
is reasonably acceptable to the Administrative Agent) is backed by a letter of credit,
guarantee or eligible bankers’ acceptance reasonably acceptable to the Administrative
Agent and if required by the Administrative Agent, the original of such letter of credit has
been delivered to the Administrative Agent or its agent, and such Borrower has assigned
the proceeds of such letter of credit to the Administrative Agent or naming the
Administrative Agent as transferee beneficiary thereunder or (B) such Other Receivable is
otherwise acceptable in all respects to the Administrative Agent (subject to such lending
formula with respect thereto as the Administrative Agent shall reasonably determine);

       (e)     Other Receivables payable in any currency other than Dollars;

        (f)     any Other Receivable that does not arise from the sale of goods (including
gift cards and gift certificates for which terms have been extended), licensing of intellectual
property or the performance of services by such Borrower in the ordinary course of its
business;

        (g)    any Other Receivable that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules, regulations and
orders of any Governmental Authority;

          (h)    any Other Receivable (i) to the extent that a Borrower’s right to receive
payment is contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied or (ii) as to which a Loan Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial or administrative process
or (iii) that represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to a Loan Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

       (i)      to the extent that any defense, counterclaim, rescission, recoupment, setoff
or dispute is asserted as to such Other Receivable, it being understood that the remaining
balance of the Other Receivables shall be eligible;

        (j)    any Other Receivable that is not a true and correct statement of bona fide
indebtedness incurred in the amount of such Other Receivable for merchandise sold or
intellectual property licensed to or services rendered and accepted by the applicable
Account Debtor;


                                          17
    Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 113 of 235




        (k)     any Other Receivable that arises from a sale to any Affiliate of a Borrower,
or to any entity that has any common officer with any Borrower;

       (l)    to the extent a Borrower is liable for goods sold or services rendered by the
applicable Account Debtor to such Borrower but only to the extent of the potential offset;

        (m)    any Other Receivable that arises with respect to goods that are delivered on
a bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale or other
terms by reason of which the payment by the Account Debtor is or may be conditional;

        (n)    any Other Receivable that is in default as evidenced by a written notice of
default; provided that, without limiting the generality of the foregoing, an Other Receivable
shall be deemed in default (whether or not there has been any written notice) upon the
occurrence of any of the following:

               (i)     such Other Receivable is not paid within 90 days following its
original invoice date or is more than 60 days past due according to its original terms of
sale; or

               (ii)   the Account Debtor obligated upon such Other Receivable suspends
business, make a general assignment for the benefit of creditor or fails to pay its debts
generally as they come due; or

                (iii) a petition is filed by or against any Account Debtor obligated upon
such Other Receivables under any bankruptcy law or any other federal, state or foreign
receivership, insolvency relief or other law or laws for the relief of debtors;

         (o)    any Other Receivable that is the obligation of an Account Debtor (other than
an individual) if 50% or more of the dollar amount of all Accounts owing by that Account
Debtor are ineligible under the other criteria set forth in this definition other than a failure
to satisfy clause (q) below;

       (p)      any Other Receivable as to which any of the applicable representations or
warranties in the Loan Documents are untrue in any material respect (except that any
representation and warranty that is qualified as to “materiality” or “Material Adverse
Effect” shall be true and correct in all respects);

       (q)     to the extent any such Other Receivable is evidenced by a judgment,
instrument or chattel paper;

        (r)    to the extent any such Other Receivable exceeds any credit limit established
by the Administrative Agent, in its Permitted Discretion, following prior notice of such
limit by the Administrative Agent to the Loan Parties as forth in the last paragraph of this
definition;

         (s)     any Other Receivable, in the aggregate in excess of $200,000, on which the
Account Debtor is a Governmental Authority, unless the applicable Borrower has assigned
its rights to payment of such Account to the Administrative Agent, on behalf of the Secured


                                          18
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 114 of 235




       Parties, pursuant to the Assignment of Claims Act of 1940, as amended, in the case of a
       federal United States Governmental Authority, and pursuant to any applicable law, if any,
       in the case of any Governmental Authority, and such assignment has been accepted and
       acknowledged by the appropriate government authorities;

        Notwithstanding the above, the Administrative Agent reserves the right (without
duplication of other criteria and Reserves), at any time and from time to time after the Closing
Date, upon at least three (3) Business Days prior written notice to the Borrower Representative,
(x) to adjust the criteria set forth above and to establish new criteria with respect to Eligible Other
Receivable, in its Permitted Discretion, and (y) to establish, modify or eliminate Reserves against
Eligible Other Receivables from time to time in their Permitted Discretion. The Administrative
Agent agrees to engage in good faith discussions with the Borrower Representative regarding its
rationale for taking any action under this paragraph promptly after taking such action.

       “Enforcement Notice” has the meaning provided for in the Interim Order and the Final
Order, as applicable.

         “Environmental Claim” means any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive (conditional or
otherwise), by any Governmental Authority or any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law or actual or alleged
Environmental Liability; (b) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (c) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.

       “Environmental Laws” means any and all applicable Requirements of Law and
Governmental Authorizations relating to (a) environmental matters, including those relating to any
Hazardous Materials Activity; or (b) the generation, use, storage, transportation or disposal of or
exposure to Hazardous Materials.

         “Environmental Liability” means any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental Law, (b) any
Hazardous Material Activities, (c) exposure to any Hazardous Materials, or (d) any contract
pursuant to which liability is assumed or imposed with respect to any of the foregoing.

       “ERISA” means the Employee Retirement Income Security Act of 1974.

        “ERISA Affiliate” means, as applied to any Person, (a) any corporation which is a member
of a controlled group of corporations within the meaning of Section 414(b) of the Internal Revenue
Code of which that Person is a member; (b) any trade or business (whether or not incorporated)
which is a member of a group of trades or businesses under common control within the meaning
of Section 414(c) of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or (o) of the Internal
Revenue Code of which that Person, any corporation described in clause (a) above or any trade or
business described in clause (b) above is a member.



                                                  19
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 115 of 235




         “ERISA Event” means (a) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan (excluding those
for which the 30-day notice period has been waived); (b) the failure to meet the minimum funding
standard of Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code); (c) engaging in a non-exempt prohibited transaction within the meaning
of Section 4975 of the Internal Revenue Code or Section 406 of ERISA with respect to a Pension
Plan; (d) the provision by the administrator of any Pension Plan pursuant to Section 4041(a)(2) or
Section 302 of ERISA of a notice of intent to terminate such plan in a distress termination
described in Section 4041(c) of ERISA; (e) the withdrawal by a Borrower or any of its Subsidiaries
or any of their respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to a Borrower or any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA;
(f) the institution by the PBGC of proceedings to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (g) the imposition of liability on a
Borrower or any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(h) a complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of
a Borrower or any of its Subsidiaries or any of their respective ERISA Affiliates from any
Multiemployer Plan if there is any potential liability therefor under Title IV of ERISA, or the
receipt by a Borrower or any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; or (i) the incurrence of liability or the imposition of a Lien
pursuant to Section 436 or 430(k) of the Internal Revenue Code or pursuant to ERISA with respect
to any Pension Plan.

       “Eurocurrency Rate” means, for any Interest Period:

                 (a)   in the case of any Eurocurrency Rate Loan denominated in Dollars:

                         (i) the rate per annum equal to the offered rate that appears on the
                 applicable Reuters Screen (or any successor thereto) for deposits in Dollars (for
                 delivery on the first day of such Interest Period) with a term equivalent to such
                 Interest Period, determined as of approximately 11:00 a.m. (London time) two
                 Business Days prior to the first day of such Interest Period; or

                         (ii) if the rate referenced in the preceding clause (a)(i) does not appear
                 on such page or service or such page or service shall not be available, the rate per
                 annum equal to the rate reasonably determined by the Administrative Agent to be
                 the offered rate on such other page or other service that displays an average ICE
                 Benchmark Administration rate for deposits in Dollars offered in the London
                 interbank market (for delivery on the first day of such Interest Period) with a term
                 equivalent to such Interest Period, determined as of approximately 11:00 a.m.
                 (London time) two Business Days prior to the first day of such Interest Period; or




                                                 20
           Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 116 of 235




                        (iii) if the rates referenced in the preceding clauses (a)(i) and (a)(ii) are
                 not available, the rate per annum reasonably determined by the Administrative
                 Agent as the rate of interest at which deposits in Dollars for delivery on the first
                 day of such Interest Period in immediately available funds in the approximate
                 amount of the Eurocurrency Rate Loan being made, continued or converted by
                 the Administrative Agent and with a term equivalent to such Interest Period
                 would be offered by a London-based Affiliate of the Administrative Agent to
                 major banks in the London interbank market at their request at approximately
                 11:00 a.m. (London time) two Business Days prior to the first day of such Interest
                 Period; and

                 (b)   for any interest calculation with respect to an ABR Loan on any date:

                        (i) the rate per annum equal to the offered rate that appears on the
                 applicable Reuters Screen (or any successor thereto) for one-month deposits in
                 Dollars offered in the London interbank market (for delivery on the first day of
                 such Interest Period) commencing on such date, determined as of approximately
                 11:00 a.m. (London time) two Business Days prior to such date; or

                         (ii) if the rate referenced in preceding clause (b)(i) does not appear on
                 such page or service or such page or service shall not be available, the rate per
                 annum equal to the rate reasonably determined by the Administrative Agent to be
                 the offered rate on such other page or other service that displays an average ICE
                 Benchmark Administration rate for one-month deposits in Dollars offered in the
                 London interbank market (for delivery on the first day of such Interest Period)
                 commencing on such date, determined as of approximately 11:00 a.m. (London
                 time) two Business Days prior to such date; or

                         (iii) if the rates referenced in preceding clauses (b)(i) and (b)(ii) are not
                 available, the rate per annum reasonably determined by the Administrative Agent
                 as the rate of interest at which deposits in Dollars for delivery on the date of
                 determination in immediately available funds in the approximate amount of the
                 ABR Loan being made and with a term equal to one month would be offered by
                 a London-based Affiliate of the Administrative Agent to major banks in the
                 London interbank market at their request at the date and time of such
                 determination;

provided that, notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

       “Event of Default” has the meaning assigned to such term in Article 7.

        “Exchange Act” means the Securities Exchange Act of 1934 and the rules and regulations
of the SEC promulgated thereunder.

       “Excluded Assets” means each of the following:




                                                 21
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 117 of 235




        (a)     any intent-to-use (or similar) Trademark application prior to the filing and
acceptance of a “Statement of Use”, “Amendment to Allege Use” or similar filing with respect
thereto, to the extent, if any, that, and solely during the period, if any, in which the grant of a
security interest therein may impair the validity or enforceability of such intent-to-use Trademark
application under applicable law;

        (b)    (i) all Purchased Assets and any other Receivables and related assets sold by a
Borrower and its Subsidiaries to SCUSA under the SCUSA Sale Agreement to the extent in
accordance with the terms thereof, (ii) any deposit and lockbox accounts that are (x) subject to
Liens in favor of WebBank or SCUSA (or any similar counterparty under any Replacement
WebBank/SCUSA Agreement or Other Receivables Facility) in accordance with the terms of the
Program Agreement or (y) maintained by a Borrower or any Subsidiary as a servicer under and
accordance with the Related Agreements, and (iii) the “Letter of Credit” and “Collateral Account”
(as each such term is defined in the Bank Financial Agreement);

       (c)    any Avoidance Actions; provided that, subject to entry of the Final Order, the
proceeds of Avoidance Actions shall no longer be considered Excluded Assets; and

        (d)     means any agreements, permits, licenses, or the like solely in the event and to the
extent that a grant of a Lien on such license, contract, or agreement results in a termination of any
such license, contract, or agreement or would render such license, contract or agreement non-
assumable or non-assignable under the Bankruptcy Code (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, or 9-408 of the Uniform
Commercial Code (or any successor provision or provisions)) and, in any event, immediately upon
the ineffectiveness, lapse or termination of any such terms or default under such license, contract
or agreement, the Collateral shall include, and the applicable Loan Party shall be deemed to have
granted a security interest in, all such licenses, contracts, or agreements as if such terms had never
been in effect.

         “Excluded Taxes” means, with respect to the Administrative Agent, or any Lender or any
other recipient of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on (or measured by) its net or overall gross income
or franchise Taxes (i) imposed as a result of such recipient being organized or having its principal
office located in or, in the case of any Lender, having its applicable lending office located in, the
applicable taxing jurisdiction or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
imposed under Section 884(a) of the Internal Revenue Code or any similar Tax imposed by any
jurisdiction described in clause (a), (c) any withholding tax that is imposed on amounts payable to
the relevant recipient pursuant to a Requirement of Law in effect at the time the relevant recipient
becomes a party to this Agreement (or designates a new lending office), except (i) in the case of a
recipient that became a recipient pursuant to an assignment under Section 2.19 or a recipient that
designates a new lending office under Section 2.19 and (ii) to the extent that the relevant recipient
(or its assignor, if any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts from any Loan Party with respect to such
withholding tax pursuant to Section 2.17, (d) any tax imposed as a result of a failure by the
Administrative Agent or the applicable Lender to comply with Section 2.17(f), (e) any withholding
tax under FATCA, and (f) any tax imposed as a result of a failure by the Administrative Agent to
comply with Section 2.17(j).


                                                 22
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 118 of 235




        “Existing Control Agreements” means each of the deposit account control agreements in
effect as of the Petition Date between the applicable Loan Parties, the Prepetition ABL Agent, the
Prepetition Term Loan Agent and the applicable Controlled Account Banks in respect of the
Controlled Accounts. For the avoidance of doubt, each Existing Control Agreement is deemed to
apply for the benefit of the Administrative Agent, on behalf of the Lenders under this Agreement,
the Interim Order and the Final Order, as applicable.

      “Existing Credit Card Agreements” means the credit card arrangements listed on
Schedule 3.18.

        “Extraordinary Receipts” means any cash received by Holdings or any of its Subsidiaries
not in the ordinary course of business (other than Dispositions, incurrence of Indebtedness or the
issuance of Capital Stock), including, without limitation, (a) foreign, United States, state or local
tax refunds, (b) pension plan reversions, (c) proceeds of insurance, (d) proceeds of settlements or
other consideration of any kind in connection with any cause of action, (e) condemnation awards
(and payments in lieu thereof), (f) indemnity payments (other than to the extent such indemnity
payments are (i) immediately payable to a Person that is not an Affiliate of Holdings or any of its
Subsidiaries or (ii) received by Holdings or any of its Subsidiaries as reimbursement for any costs
previously incurred or any payment previously made by such Person) and (g) any purchase price
adjustment received in connection with any purchase agreement (other than working capital
purchase price adjustments).

        “Facility” means any real property (including all buildings, fixtures or other improvements
located thereon) now or hereafter owned or leased by a Loan Party or any of its subsidiaries or any
of their respective predecessors.

        “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code (or any amended or successor version described above), and any treaty, law,
regulation or other official guidance enacted in any other jurisdiction pursuant to an
intergovernmental agreement between the U.S. and such jurisdiction that facilitates the
implementation of such sections of the Internal Revenue Code.

       “FCPA” has the meaning assigned to such term in Section 3.15(c).

       “Federal Funds Effective Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day for such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it; provided, that, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.




                                                 23
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 119 of 235




        “Final Order” means the order of the Bankruptcy Court entered in the Chapter 11 Cases
after a final hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by
the Bankruptcy Court which order shall be satisfactory in form and substance to the Administrative
Agent and the Required Lenders, which, among other matters but not by way of limitation,
authorizes the Loan Parties to enter into and perform under this Agreement and any other Loan
Documents, incur the Obligations, and grant Liens under this Agreement and the other Loan
Documents, as the case may be, and provides for the superpriority claims as further set forth herein
and therein.

       “Final Order Entry Date” means the date on which the Final Order shall have been
entered by the Bankruptcy Court.

       “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

       “Fiscal Year” means the fiscal year of Holdings for financial reporting purposes hereunder
ending on or about January 31 of each calendar year.

       “Flood Hazard Property” means any parcel of any owned Real Estate Asset subject to a
Mortgage located in the U.S. in an area designated by the Federal Emergency Management Agency
as having special flood or mud slide hazards.

      “Foreign Lender” means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.

       “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

        “Freight Forwarding Agreement” means a multi-party agreement in a form and
substance reasonably satisfactory to the Administrative Agent among a Loan Party, a customs
broker, freight forwarder, or other carrier, and the Administrative Agent in which the customs
broker, freight forwarder, or other carrier acknowledges that it has control over (in the case of
persons other than carriers which are issuing non-negotiable bills of lading) and holds the
documents evidencing ownership of the subject inventory or other property for the benefit of the
Administrative Agent and agrees, upon notice from the Administrative Agent to hold and dispose
of the subject Inventory and other property solely as directed by the Administrative Agent. For
the avoidance of doubt, each Existing Freight Forwarding Agreement is deemed to apply for the
benefit of the Loan Parties under this Agreement, the Interim Order and the Final Order, as
applicable.

       “GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is made.

        “Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining to any government or
any court, in each case whether associated with a state or locality of the U.S. or a foreign
government.



                                                24
             Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 120 of 235




        “Governmental Authorization” means any permit, license, approval, authorization, plan,
directive, consent order or consent decree of or from any Governmental Authority.

        “Guarantee” of or by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor, direct or indirect, (a)
to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness
or other obligation or to purchase (or to advance or supply funds for the purchase of) any security
for the payment thereof, (b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other obligation or (d) as
an account party in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing Person in good faith.

          “Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

       “Guarantor” and “Guarantors” means Holdings, the Borrowers, each Subsidiary of the
Borrowers and each other Person which guarantees all or any part of the Obligations; provided, no
Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary shall be a Guarantor.

          “Guaranty” means the guaranty of each Guarantor party hereto contained in Article 11
hereof.

        “Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, (i) that is defined, listed or regulated as hazardous, toxic, a pollutant or a
contaminant under applicable Environmental Law or (ii) exposure to which is prohibited, limited
or regulated by any Environmental Law or any Governmental Authority.

        “Hazardous Materials Activity” means any past, current, proposed or threatened activity,
event or occurrence involving any Hazardous Material, including the use, manufacture, possession,
storage, holding, presence, existence, location, Release, threatened Release, discharge, placement,
generation, transportation, import, export, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous Material, and any
corrective action or response action with respect to any of the foregoing.

          “Holdings” has the meaning assigned to such term in the preamble to this Agreement.

        “Indebtedness” as applied to any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) that portion of obligations with respect to Capital Leases to the extent
recorded as a liability on a balance sheet (excluding the footnotes thereto) of such Person prepared
in accordance with GAAP; (c) all obligations of such Person evidenced by bonds, debentures,


                                                 25
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 121 of 235




notes or similar instruments to the extent the same would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with GAAP; (d) any
obligation owed for all or any part of the deferred purchase price of property or services (excluding
(i) any earn out obligation or purchase price adjustment until such obligation (A) becomes a
liability on the statement of financial position or balance sheet (excluding the footnotes thereto) in
accordance with GAAP and (B) has not been paid within 30 days after becoming due and payable,
(ii) any such obligations incurred under ERISA, (iii) accrued expenses and trade accounts payable
in the ordinary course of business (including on an inter-company basis) and (iv) liabilities
associated with customer prepayments and deposits), which purchase price is (A) due more than
six months from the date of incurrence of the obligation in respect thereof or (B) evidenced by a
note or similar written instrument; (e) all Indebtedness of others secured by any Lien on any asset
owned or held by such Person regardless of whether the Indebtedness secured thereby have been
assumed by such Person or is non-recourse to the credit of such Person; (f) the face amount of any
letter of credit issued for the account of such Person or as to which such Person is otherwise liable
for reimbursement of drawings (except to the extent the relevant reimbursement obligations relate
to trade payables and are satisfied within 20 days following the incurrence thereof); (g) the
Guarantee by such Person of the Indebtedness (as described in clauses (a) through (f), and (h) and
(i)) of another Person; (h) all obligations of such Person in respect of any Disqualified Capital
Stock and (i) all net obligations of such Person in respect of any hedge agreement, interest rate
swap or similar arrangement, whether or not entered into for hedging or speculative purposes;
provided that the amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in good faith. For
all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any third
person (including any partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such Person would be liable
therefor under applicable Requirements of Law or any agreement or instrument by virtue of such
Person’s ownership interest in such Person, except to the extent the terms of such Indebtedness
provided that such Person is not liable therefor.

       “Indemnified Taxes” means all Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

       “Indemnitee” has the meaning assigned to such term in Section 9.03(b).

       “Interest Election Request” means a request by the Borrower Representative in the form
of Exhibit D or such other form reasonably acceptable to the Administrative Agent to convert or
continue a Borrowing in accordance with Section 2.08.

        “Interest Payment Date” means (a) with respect to any ABR Loan, the first Business Day
of each calendar month, upon any prepayment due to acceleration and the Maturity Date, and
(b) with respect to any Eurocurrency Rate Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part.

     “Interest Period” means with respect to any Eurocurrency Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically corresponding day in


                                                 26
               Case 20-10566-MFW         Doc 15    Filed 03/09/20    Page 122 of 235




the calendar month that is one, two or three months thereafter, as the Borrower Representative
may elect; provided that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last Business Day of the
last calendar month of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

        “Interim Order” means an order of the Bankruptcy Court in the Chapter 11 Cases
authorizing the Loan Parties to enter into and perform under this Agreement and any other Loan
Documents, to incur the Obligations, and grant Liens under this Agreement and the other Loan
Documents, as the case may be, and provides for the superpriority claims, as set forth herein, for
an interim period, under, inter alia, Sections 364(c) of the Bankruptcy Code and entered at or after
an interim hearing, substantially in the form attached hereto as Exhibit B or otherwise in form and
substance satisfactory to the Administrative Agent and the Required Lenders, together with all
extensions, modifications, and amendments thereto approved by the Administrative Agent and the
Required Lenders.

           “Internal Revenue Code” means the Internal Revenue Code of 1986.

        “Investment” means (a) any purchase or other acquisition by a Borrower or any of its
Subsidiaries of any of the Securities of any other Person, (b) the acquisition by purchase or
otherwise (other than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or a substantial portion of the business,
property or fixed assets of any other Person or any division or line of business or other business
unit of any other Person and (c) any loan, advance or capital contribution by a Borrower or any of
its Subsidiaries to any other Person. The amount of any Investment shall be the original cost of
such Investment, plus the cost of any addition thereto that would otherwise constitute an
Investment, without any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect thereto, but giving effect to any repayments of principal in the case of
any Investment in the form of a loan and any return of capital or return on Investment in the case
of any equity Investment (whether as a distribution, dividend, redemption or sale but not in excess
of the amount of the relevant initial Investment).

           “IP Rights” has the meaning assigned to such term in Section 3.05(c).

           “IRS” means the U.S. Internal Revenue Service.

           “Landlord Lien” means any Lien of a landlord on any Loan Party’s property, granted by
statute.

      “Landlord Lien Reserve” means, with respect to any location at which Inventory of a
Loan Party is located in a Landlord Lien State (a “Specified Location”) of any Loan Party, an
amount determined by the Administrative Agent in its Permitted Discretion (not to exceed up to



                                                  27
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 123 of 235




three (3) month’s rent for each such Specified Location), other than any such Specified Location
with respect to which the Administrative Agent shall have received a Collateral Access Agreement
(it being understood that upon receipt of any such Collateral Access Agreement with respect to
any such Specified Location, any Landlord Lien Reserve shall be released; provided that the
foregoing shall not limit the ability of the Administrative Agent to apply other Reserves otherwise
permitted by this Agreement).

        “Landlord Lien State” means any state in which, at any time, a landlord’s claim for rent
or the claims of the owner of a warehouse or other storage facility for rent, fees or other charges
has priority by operation of law over the Lien of the Administrative Agent in any of the Collateral
consisting of Eligible Inventory as reasonably determined by the Administrative Agent.

        “Legal Reservations” means the application of relevant Debtor Relief Laws, general
principles of equity and/or principles of good faith and fair dealing.

         “Lenders” means the Persons holding a Commitment and listed on Schedule 1.01(a) and
any other Person that becomes a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment and Assumption,
or, if the Commitments have terminated or expired, a Lender holding Loans.

         “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on title to real property,
and any Capital Lease having substantially the same economic effect as any of the foregoing), in
each case, in the nature of security; provided that in no event shall an operating lease in and of
itself be deemed to constitute a Lien.

         “Liquidity” means at any given time, the sum of (i) unrestricted cash and Cash Equivalents
maintained by the Loan Parties and their Subsidiaries in the United States at such time subject to
a first priority Lien of the Administrative Agent pursuant to the Interim Order and Final Order, as
applicable, plus (ii) the aggregate Available Revolving Commitment .

        “Loan Documents” means this Agreement, the Interim Order, the Final Order, any
Promissory Note, any Mortgage, any guarantee on account of the Obligations, any security
agreement or any pledge agreement entered into by any Loan Party with respect to the Obligations,
any supplement thereto and any other instruments and documents pursuant to which any Loan
Party grants a Lien on any Collateral as security for payment of the Obligations. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto.

       “Loan Parties” means Holdings, the Borrowers and each Subsidiary Guarantor.

       “Loans” means the loans and advances made by the Lenders pursuant to this Agreement,
including Revolving Loans and Term Loans,

       “Margin Stock” has the meaning assigned to such term in Regulation U.



                                                 28
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 124 of 235




         “Material Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the operations, business, properties, liabilities or condition (financial or otherwise) of
the Loan Parties and their Subsidiaries taken as a whole; (b) a material impairment of the ability
of any Loan Party to perform its obligations under this Agreement or any other Loan Document;
or (c) a material impairment of the rights and remedies of the Administrative Agent or any Lender
under this Agreement or any other Loan Document or a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of this Agreement or any other
Loan Document. In determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such event and all
other than existing events would result in a Material Adverse Effect. Notwithstanding the
foregoing, (i) the filing of the Chapter 11 Case, including, for the avoidance of doubt, all events
leading up to the filing and any results from the filing (and any defaults under pre-petition
agreements, so long as the exercise of remedies as a result of such defaults are stayed under the
Bankruptcy Code or such agreements are voided or invalidated by the Bankruptcy Court) and (ii)
the incurrence of any claim or liability that is prepetition, unsecured and junior in priority to the
Obligations will, individually and collectively, not be deemed to have a Material Adverse Effect.

        “Material Contract” means any Contractual Obligation to which any Loan Party is a party
(other than this Agreement and the Loan Documents) for which material breach or termination
could reasonably be expected to have a Material Adverse Effect.

      “Material Debt Instrument” means any note evidencing any Indebtedness for borrowed
money in which a Lien has been granted to the Administrative Agent and delivered to the
Administrative Agent (or its bailee) hereunder.

        “Maturity Date” means the date which is the earliest of (a) the date which is 35 days
following the date of entry of the Interim Order if the Final Order has not been entered by the
Bankruptcy Court on or prior to such date, (b) the date that is six (6) months following the Petition
Date, (c) the effective date or the substantial consummation (as defined in Section 1101(2) of the
Bankruptcy Code) of any plan of reorganization or liquidation in the Chapter 11 Cases which is
confirmed by an order of the Bankruptcy Court; (d) the date on which the Sale is consummated or
any other sale of all or substantially all of the Loan Parties’ assets and/or Capital Stock is
consummated under Section 363 and/or Section 1129 of the Bankruptcy Code; and (e) the date of
termination of the Commitments by the Administrative Agent pursuant to Section 7.01;

       “Maximum Rate” has the meaning assigned to such term in Section 9.19.

        “Measurement Period” means the trailing four-week period ending on Friday of each
week; provided, that, with respect to the Measurement Periods ending on the second, third and
fourth Fridays of each full week following the Petition Date, the Measurement Period shall mean
the period from the Petition Date to such Friday, as applicable; provided that, for the avoidance of
doubt, there shall be no Measurement Period ending on the first Friday following the Petition Date.

       “Moody’s” means Moody’s Investors Service, Inc.




                                                  29
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 125 of 235




       “Mortgages” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the Administrative Agent
and the relevant Secured Parties, on any owned Real Estate Asset constituting Collateral.

        “Multiemployer Plan” means any employee benefit plan which is a “multiemployer plan”
as defined in Section 3(37) of ERISA, that is subject to the provisions of Title IV of ERISA, and
in respect of which a Borrower or any of its Subsidiaries, or any of their respective ERISA
Affiliates, makes or is obligated to make contributions or with respect to which any of them has
any ongoing obligation or liability, contingent or otherwise.

        “Narrative Report” means, with respect to the financial statements in respect of which it
is delivered, a customary narrative report describing the operations of the Borrowers and their
Subsidiaries for the relevant Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then-current Fiscal Year to the end of the period to which the relevant financial statements
relate.

        “Net Orderly Liquidation Value” means, with respect to Inventory of any Person, the
orderly liquidation value thereof as determined by an Acceptable Appraiser, net of all costs of
liquidation thereof; provided that, for the avoidance of doubt, for purposes of calculating the
Borrowing Base, the Net Orderly Liquidation Value may be determined differently with respect
to the Bluestem Borrowing Base Entities than with respect to Orchard and its Subsidiaries.

        “Net Proceeds” means, with respect to any event, (a) the cash proceeds received in respect
of such event, including (i) any cash received in respect of any non-cash proceeds, but only as and
when received, (ii) in the case of a casualty, insurance proceeds, and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, in each case net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses and fees (including appraisal, and
brokerage, legal, title and recording or transfer tax expenses and commissions) paid by any Loan
Party or a Subsidiary to third parties (other than Affiliates) in connection with such event, (ii) in
the case of a sale or other Disposition of an asset (including pursuant to a casualty or
condemnation), the amount of all payments required to be made by any Loan Party or Subsidiary
as a result of such event to repay (or to establish an escrow for the repayment of) any Indebtedness
(other than the Obligations) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, or a Permitted Lien that is senior to the Lien of the Administrative Agent,
(iii) amounts provided as a reserve in accordance with GAAP against any liabilities under any
indemnification obligation or purchase price adjustment associated with such Disposition
(provided that to the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Proceeds), and (iv) all Taxes incurred in connection therewith.

       “Non-Consenting Lender” has the meaning assigned to such term in Section 2.19(b).

        “Obligations” means all present and future indebtedness, obligations, and liabilities of
each Loan Party to the Administrative Agent and the Lenders under this Agreement and the other
Loan Documents and, whether or not the right of payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by the Chapter 11 Cases. Without limiting the generality of the foregoing, the Obligations


                                                 30
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 126 of 235




of each Loan Party under this Agreement and the other Loan Documents include (a) the obligation
to pay principal, interest, charges, fees, expenses, indemnities and other amounts payable by such
Person under this Agreement and the other Loan Documents, and (b) the obligation of such Person
pursuant to this Agreement and the other Loan Documents to reimburse any amount in respect of
any of the foregoing that the Administrative Agent or any Lender may elect to pay or advance on
behalf of such Person.

       “OFAC” has the meaning assigned to such term in Section 3.15.

       “Orchard” means Orchard Brands Corporation, a Delaware corporation.

        “Organizational Documents” means (a) with respect to any corporation, its certificate or
articles of incorporation or organization and its by-laws, (b) with respect to any limited
partnership, its certificate of limited partnership and its partnership agreement, (c) with respect to
any general partnership, its partnership agreement, (d) with respect to any limited liability
company, its articles of organization or certificate of formation, and its operating agreement and
(e) with respect to any other form of entity, such other organizational documents required by local
Requirements of Law or customary under such jurisdiction to document the formation and
governance principles of such type of entity. In the event that any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be certified by
a secretary of state or similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such governmental
official.

        “Other Connection Taxes” means, with respect to any Lender or Administrative Agent,
Taxes imposed as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such recipient having
executed, delivered, become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document or sold or assigned an interest in any Loan or Loan Document).

        “Other Receivables” means all non-consumer Accounts owing to Loan Parties (other than
Credit Card Receivables) (a) arising from sales of goods (including gift cards and gift certificates
for which terms have been extended) or rendition of services to customers or (b) arising from the
licensing of intellectual property to third-party licensees.

        “Other Taxes” means all present or future stamp, court or documentary Taxes or any
intangible, recording, filing or other excise or property Taxes arising from any payment made
under any Loan Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, but excluding, for the avoidance of doubt, any Excluded Taxes.

       “Participant” has the meaning assigned to such term in Section 9.05(c).

       “Participant Register” has the meaning assigned to such term in Section 9.05(c)(iii).

       “Patent” means the following: (a) any and all patents and patent applications; (b) all
inventions described and claimed therein, (c) all reissues, divisions, continuations, renewals,


                                                  31
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 127 of 235




extensions, and continuations-in-part thereof, (d) all income, royalties, damages, claims and
payments now or hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof, (e) all rights to sue
for past, present and future infringements thereof, and (f) all rights corresponding to any of the
foregoing.

       “PBGC” means the Pension Benefit Guaranty Corporation.

        “Pension Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of Title IV of ERISA
or Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA, in which
a Borrower or any of its Subsidiaries, or any of their respective ERISA Affiliates, maintains or
contributes to or has an obligation to contribute to, or otherwise has any liability, contingent or
otherwise.

       “Permitted Discretion” means a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) credit judgment.

       “Permitted Liens” means Liens permitted pursuant to Section 6.02.

        “Permitted Priority Liens” means valid, enforceable, properly perfected, non-avoidable
security interests in existence as of the Petition Date that are senior to both the Liens securing the
Prepetition Term Loan Obligations (the “Prepetition Term Loan Liens”) and the Liens securing
the Prepetition ABL Obligations (the “Prepetition ABL Liens”); provided that Permitted Priority
Liens shall not include the Prepetition ABL Liens.

       “Person” means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or any other entity.

       “Petition Date” has the meaning provided in the recitals to this Agreement.

       “Plan” means an “employee benefit plan” as defined in Section 3 of ERISA (other than a
Multiemployer Plan), that is subject to ERISA that a Borrower or any of its Subsidiaries maintains
or contributes to or has an obligation to contribute to, or otherwise has liability, contingent or
otherwise.

        “Prepetition ABL Agent” means the administrative and collateral agent under the
Prepetition ABL Agreement.

        “Prepetition ABL Agreement” means the Third Amended and Restated Credit
Agreement, dated as of July 10, 2015, among, inter alios, Holdings, Bluestem, Orchard, CBF (as
successor in interest by assignment to U.S. Bank National Association), as administrative and
collateral agent, and the lenders from time to time party thereto, as amended, restated or otherwise
modified from to time.

       “Prepetition ABL Lenders” means, the lenders under the Prepetition ABL Agreement.




                                                 32
             Case 20-10566-MFW         Doc 15     Filed 03/09/20     Page 128 of 235




         “Prepetition ABL Liens” has the meaning provided in the definition of Permitted Priority
Liens.

         “Prepetition ABL Loan Documents” means the “Loan Documents” as defined in the
Prepetition ABL Agreement.

        “Prepetition ABL Obligations” means, the “Obligations” under and as defined in the
Prepetition ABL Agreement.

        “Prepetition Liabilities” means all indebtedness, obligations (including obligations in
respect of any letters of credit but excluding the Prepetition Term Loan Obligations) and liabilities
of the Loan Parties incurred prior to the Petition Date plus fees, expenses, and indemnities due
thereunder and interest thereon accruing both before and after the Petition Date to the extent
allowable under the Bankruptcy Code, whether such indebtedness, obligations or liabilities are
direct or indirect, joint or several, absolute or contingent, due or to become due, whether for
payment or performance.

        “Prepetition Term Loan Agent” means the administrative and collateral agent under the
Prepetition Term Loan Agreement.

        “Prepetition Term Loan Agreement” means the Term Loan Agreement, dated as of
November 7, 2014, among, inter alios, Holdings, Bluestem, CBF (as successor in interest by
assignment to Credit Suisse AG, Cayman Islands Branch), as administrative and collateral agent,
and the lenders from time to time party thereto, as amended, restated or otherwise modified from
to time.

         “Prepetition Term Loan Documents” means the “Loan Documents” as defined in the
Prepetition Term Loan Agreement.

      “Prepetition Term Loan Lenders” means, the lenders under the Prepetition Term Loan
Agreement.

        “Prepetition Term Loan Liens” has the meaning provided in the definition of Permitted
Priority Liens.

       “Prepetition Term Loan Obligations” means, the “Obligations” under and as defined in
the Prepetition Term Loan Agreement.

        “Prime Rate” means the prime rate announced by JPMorgan Chase Bank N.A. from time
to time. The “Prime Rate” hereunder will be adjusted each time that such announced prime rate
changes. The prime rate announced by JPMorgan Chase Bank N.A. is determined solely by
JPMorgan Chase Bank N.A. pursuant to market factors and its own operating needs and is not
necessarily JPMorgan Chase Bank N.A.’s best or most favorable rate for commercial or other
loans.

         “Proceeding” has the meaning assigned to such term in Section 9.03(b).




                                                 33
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 129 of 235




       “Program Agreement” means the Program Agreement, dated as of April 18, 2013, by and
among WebBank, SCUSA, BSI and Bluestem, as amended prior to the date hereof and as the same
may be further amended, modified, waived, extended, replaced or supplemented from time to time
with the consent of the Administrative Agent and the Required Lenders.

        “Promissory Note” means a promissory note of a Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit F hereto, evidencing the aggregate
outstanding principal amount of Loans of such Borrower to such Lender resulting from the Loans
made by such Lender.

       “Pro Rata Share” means, with respect to:

              (a)    a Lender’s obligation to make Revolving Loans and the right to receive
       payments of interest, fees, and principal with respect thereto, the percentage obtained by
       dividing (i) such Lender’s Revolving Commitment, by (ii) the total Revolving
       Commitments of all the Lenders; provided, that, if the total Revolving Commitments of all
       the Lenders have been reduced to zero, the numerator shall be the aggregate unpaid
       principal amount of such Lender’s Revolving Loans and the denominator shall be the
       aggregate unpaid principal amount of all Revolving Loans held by al the Lenders;

              (b)     a Lender’s obligation to make the Term Loans and the right to receive
       payments of interest, fees, and principal with respect thereto, the percentage obtained by
       dividing (i) such Lender’s Term Loan Commitment, by (ii) the total Term Loan
       Commitments of all the Lenders; provided that if the total Term Loan Commitments of all
       the Lenders have been reduced to zero, the numerator shall be the aggregate unpaid
       principal amount of such Lender’s portion of the Term Loans and the denominator shall be
       the aggregate unpaid principal amount of all Term Loans held by all the Lenders; and

               (c)     all other matters (including, without limitation, the indemnification
       obligations arising under Section 9.03) with respect to any Lender, the percentage obtained
       by dividing (i) the sum of such Lender’s Revolving Commitment plus the unpaid principal
       amount of such Lender’s portion of the Term Loans, by (ii) the sum of the total Revolving
       Commitments of all the Lenders plus the aggregate unpaid principal amount of the Term
       Loans held by all the Lenders; provided, that, if such Lender’s Revolving Commitment
       shall have been reduced to zero, such Lender’s Revolving Commitment shall be deemed
       to be the aggregate unpaid principal amount of such Lender’s Revolving Loans and if the
       total Revolving Commitments of the Lenders shall have been reduced to zero, the total
       Revolving Commitments of the Revolving Lenders shall be deemed to be the aggregate
       unpaid principal amount of all Revolving Loans held by the Lenders.

       “Purchased Assets” means, to the extent sold pursuant to the SCUSA Sale Agreement,
the “Purchased Assets” as such term is defined in the SCUSA Sale Agreement, together with the
underlying consumer credit accounts under which such Purchased Assets arise, and all books,
records (including electronic records), documents, instruments, ledger cards, files,
correspondence, computer programs, tapes, disks and related data that evidence or contain
information relating to such Purchased Assets and such consumer credit accounts; provided,
however, that to the extent any asset ceases to be a “Purchased Asset” pursuant to the terms of the


                                                34
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 130 of 235




SCUSA Sale Agreement and is returned or otherwise transferred back to a Borrower or any of its
applicable subsidiaries, such asset and any related assets described in this definition shall no longer
be “Purchased Assets”.

       “Qualified Capital Stock” of any Person means any Capital Stock of such Person that is
not Disqualified Capital Stock.

        “Real Estate Asset” means, at any time of determination, all right, title and interest (fee,
leasehold or otherwise) of any Loan Party in and to real property (including, but not limited to,
land, improvements and fixtures thereon).

       “Receivables” means all accounts receivable and property relating thereto (including,
without limitation, all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not earned by
performance).

       “Register” has the meaning assigned to such term in Section 9.05(b).

        “Regulation D” means Regulation D of the Federal Reserve Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

        “Regulation T” means Regulation T of the Federal Reserve Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

        “Regulation U” means Regulation U of the Federal Reserve Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

        “Regulation X” means Regulation X of the Federal Reserve Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

       “Related Agreements” means, collectively, (a) the SCUSA Sale Agreement, (b) the
Receivables Sale Agreement, dated as of April 18, 2013, by and between WebBank and Bluestem,
as amended prior to the date hereof and as may be further amended, modified, waived, extended,
replaced or supplemented from time to time with the consent of the Administrative Agent and the
Required Lenders, (c) the Program Agreement, (d) the Bank Financial Agreement and (e) the
SCUSA Financial Agreement, dated as of April 18, 2013, by and between Bluestem and SCUSA,
as amended prior to the date hereof and as the same may be further amended, modified, waived,
extended, replaced or supplemented from time to time with the consent of the Administrative
Agent and the Required Lenders.

       “Related Funds” means with respect to any Lender that is an Approved Fund, any other
Approved Fund that is managed by the same investment advisor as such Lender or by an Affiliate
of such investment advisor.

        “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
and the respective directors, managers, officers, trustees, employees, partners, agents, advisors and
other representatives of such Person and such Person’s Affiliates (other than, in any case, any
Disqualified Institution).


                                                  35
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 131 of 235




        “Release” means any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or migration of any Hazardous
Material into the indoor or outdoor environment (including the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, sediment, surface water or
groundwater.

        “Replacement     WebBank/SCUSA           Sale  Agreement”      or    “Replacement
WebBank/SCUSA Agreement” means any receivable financing agreement or arrangement (and
related documentation) that replaces, in whole or in part, or supplements the SCUSA Sale
Agreement and/or one or more Related Agreements on terms satisfactory to the Administrative
Agent, the Required Lenders and the Loan Parties.

        “Report” means reports prepared by the Administrative Agent or another Person showing
the results of appraisals, field examinations or audits pertaining to the Loan Parties’ assets from
information furnished by or on behalf of the Borrowers, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may be distributed to
the Lenders by the Administrative Agent.

       “Representative” has the meaning assigned to such term in Section 9.13.

        “Required Lenders” means, at any time, Lenders having unused Commitments plus
outstanding Loans representing more than 50% of the sum of the total unused Commitments plus
total outstanding Loans at such time.

        “Requirements of Law” means, with respect to any Person, collectively, the common law
and all federal, state, local, foreign, multinational or international laws, statutes, codes, treaties,
standards, rules and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or requests of any
Governmental Authority, in each case whether or not having the force of law and that are
applicable to or binding upon such Person or any of its property or to which such Person or any of
its property is subject.

         “Reserves” means any and all reserves which the Administrative Agent deems necessary,
in its Permitted Discretion, (i) to reflect items that could reasonably be expected to adversely affect
the value of any Eligible Inventory or Eligible In-Transit Inventory (including reserves in respect
of returned merchandise, potential return liabilities, landed costs including, without limitation,
reserves in respect of amounts due and payable to shippers and freight forwarders, and up to 100%
of all customer deposits) and (ii) to reflect items that could reasonably be expected to adversely
affect the enforceability or priority of the Administrative Agent’s Liens on the Collateral
(including Landlord Lien Reserves); provided that, other than in respect of the reserves referenced
in clause (i), no reserves may be taken after the Closing Date based on circumstances, conditions,
events or contingencies disclosed in writing (including, without limitation, in the borrowing base
certificates, field examinations and appraisals provided under the Prepetition ABL Agreement) to
the Administrative Agent as of the Closing Date and for which no reserves were imposed on the
Closing Date, unless such circumstances, conditions, events or contingencies shall have changed


                                                  36
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 132 of 235




in any material adverse respect since the Closing Date. After the Closing Date, the Administrative
Agent reserves (without duplication of other criteria and other Reserves) the right to establish or
modify reserves against the Borrowing Base, acting in its Permitted Discretion, upon at least two
(2) Business Days’ prior written notice to the Borrower Representative (which notice shall include
a reasonably detailed description of such reserve being established). During such two (2) Business
Day period, the Administrative Agent shall, if requested, discuss any such reserve or change with
the Borrower Representative and the Borrower Representative may take such action as may be
required so that the event, condition or matter that is the basis for such reserve or change no longer
exists or exists in a manner that would result in the establishment of a lower reserve or result in a
lesser change, in each case, in a manner and to the extent reasonably satisfactory to the
Administrative Agent. Notwithstanding anything to the contrary herein, (a) the amount of any
such reserve or change shall have a reasonable relationship to the event, condition or other matter
that is the basis for such reserve or such change and (b) no reserves or changes shall be duplicative
of reserves or changes already accounted for through eligibility criteria (including
collection/advance rates).

        “Responsible Officer” means, with respect to any Person, the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer, any executive vice
president, any senior vice president, the CRO, any vice president or the chief operating officer of
such Person and any other individual or similar official thereof responsible for the administration
of the obligations of such Person in respect of this Agreement, and, as to any document delivered
on the Closing Date, shall include any secretary or assistant secretary or any other individual or
similar official thereof with substantially equivalent responsibilities of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of any Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party, and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Loan Party.

       “Responsible Officer Certification” means, with respect to the financial statements for
which such certification is required, the certification of a Responsible Officer of Holdings that
such financial statements fairly present, in all material respects, in accordance with GAAP, the
consolidated financial condition of Holdings as at the dates indicated and its consolidated income
and cash flows for the periods indicated, subject to changes resulting from audit and normal year-
end adjustments.

        “Restricted Payment” means (i) any dividend or other distribution, direct or indirect, on
account of any Capital Stock of any Person, (ii) any repurchase, redemption, retirement,
defeasance, sinking fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Capital Stock of any Person, (iii) any payment to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights for the purchase or acquisition of shares of
any class of Capital Stock of any Person, and (iv) any return to any shareholders or other equity
holders of any Person on account of their Capital Stock.

       “Revolving Availability” means, at any time, an amount equal to (a) the Revolving
Availability Cap at such time minus (b) the outstanding Revolving Loans of all Lenders at such
time.



                                                 37
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 133 of 235




       “Revolving Availability Cap” means, at any time, an amount equal to the lesser of (a) the
aggregate Revolving Commitments of all Lenders in effect at such time and (b) the Borrowing
Base at such time.

        “Revolving Availability Percentage” means, at any time, a percentage equal to a fraction
the numerator of which is the Revolving Availability at such time and the denominator of which
is the Revolving Availability Cap at such time.

       “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

       “Revolving Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment as set forth on Schedule 1.01(a), or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable.

       “Revolving Lender” means a Lender with a Revolving Commitment or Revolving Loan.

       “Revolving Loans” means the loans made to the Borrowers pursuant to Section 2.01(a).

       “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the McGraw-
Hill Companies, Inc.

       “Sale” means the sale of substantially all of the assets of the Loan Parties pursuant to the
Asset Purchase Agreement.

       “Sale Milestones” means

        (a) within 30 days after the Petition Date, the Bankruptcy Court shall have, (i) approved
the (A) bid procedures for the Sale (the “Bid Procedures”) which shall be in form and substance
reasonably acceptable to the Administrative Agent, and (B) the form and manner of notice of the
Sale and assumption and assignment of executory contracts and unexpired leases, and (ii) approved
the scheduled auction and Sale hearing;

        (b) the final date for submitting a qualified bid, as set forth in the approved Bid Procedures,
shall be a date within 60 days after the Petition Date (the “Bid Deadline”);

       (c) so long as at least one qualified bid has been received (other than the “stalking horse”
bidder under the Asset Purchas Agreement) the date for the auction for the Sale shall be a date
within 5 Business Days after the Bid Deadline (the “Auction Date”);

        (d) subject to the Bankruptcy Court’s calendar and availability, within 10 days after the
Auction Date (or if an auction is not necessary, within 10 days after the Bid Deadline), the Sale
hearing (the “Sale Hearing”) shall have occurred and the Bankruptcy Court shall have approved
the Sale; and

        (e) the Sale shall have been consummated within 5 Business Days after the Sale Hearing;
provided, such timeframe shall be extended by up to (but no more than) 30 days to the extent
antitrust regulatory filings or requirements are required to consummate the Sale and until such
filing or requirements are satisfied.


                                                  38
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 134 of 235




       “SCUSA” means Santander Consumer USA Inc.

        “SCUSA Sale Agreement” means that certain Standard Receivables Sale Agreement,
dated as of April 18, 2013, by and between Bluestem and SCUSA, as amended prior to the date
hereof and as the same may be further amended, modified, waived, extended, replaced or otherwise
supplemented from time to time with the consent of the Administrative Agent and the Required
Lenders.

       “Seasonal High NOLV” means, with respect to Inventory of any Person, the Net Orderly
Liquidation Value applicable to any Seasonal High Period.

        “Seasonal High Period” means, with respect to any calendar year, the period commencing
on the first day of October and ending on the last day of December.

       “Seasonal Low NOLV” means, with respect to Inventory of any Person, the Net Orderly
Liquidation Value applicable to any Seasonal Low Period.

        “Seasonal Low Period” means, with respect to any calendar year, the period commencing
on the first day of January and ending on the last day of September.

       “SEC” means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of its functions.

       “Secured Parties” means (i) the Lenders, (ii) the Administrative Agent and (iii) the
beneficiaries of each indemnification obligation undertaken by any Loan Party under any Loan
Document.

        “Securities” means any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit-sharing agreement or arrangement, options,
warrants, bonds, debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to, purchase or acquire, any
of the foregoing; provided that “Securities” shall not include any earn-out agreement or obligation
or any employee bonus or other incentive compensation plan or agreement or any convertible
indebtedness until such indebtedness is actually converted.

      “Securities Act” means the Securities Act of 1933 and the rules and regulations of the SEC
promulgated thereunder.

       “Specified Location” has the meaning assigned to such term in the definition of “Landlord
Lien Reserve”.

         “Sponsor” means Bluestem Group Inc. (formerly known as Capmark Financial Group
Inc.), together with its subsidiaries and controlled Affiliates.

       “Statutory Reserve Rate” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the aggregate of


                                                  39
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 135 of 235




the maximum reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the Administrative Agent is
subject with respect to the Adjusted Eurocurrency Rate, for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any reserve percentage.

         “Subsidiary” means, with respect to any Person, any corporation, partnership, limited
liability company, association, joint venture or other business entity of which more than 50% of
the total voting power of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons (whether directors,
managers, trustees or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries of such Person or a
combination thereof; provided that in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interests in the nature of a “qualifying share”
of the former Person shall be deemed to be outstanding. Unless otherwise specified, “Subsidiary”
shall mean any subsidiary of a Borrower.

       “Subsidiary Guarantor” means each direct and indirect Domestic Subsidiary of
Bluestem.

       “Taxes” means any and all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

        Tennessee Tornado Inventory Loss” means the loss of inventory and other assets by the
Borrowers located at the Tennessee distribution center on March 3, 2020, with an estimated total
loss valued at $2,000,000.

       “Termination Date” has the meaning assigned to such term in the lead-in to Article 5.

       “Term Loan Commitment” means, with respect to each Lender, such Lender’s Term
Loan Commitment as set forth on Schedule 1.01(a), or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Term Loan Commitment, as applicable.

       “Term Lender” means a lender with a Term Loan Commitment or a Term Loan.

       “Term Loans” means the loans made to the Borrowers pursuant to Section 2.01(b).

       “Threshold Amount” means $2,000,000.

       “Trademark” means the following: (a) all trademarks (including service marks), common
law marks, trade names, trade dress, and logos, slogans and other indicia of origin under the
Requirements of Laws of any jurisdiction in the world, and the registrations and applications for


                                                40
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 136 of 235




registration thereof and the goodwill of the business symbolized by the foregoing, (b) all renewals
of the foregoing, (c) all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and payments for past and
future infringements thereof, (d) all rights to sue for past, present and future infringements of the
foregoing, including the right to settle suits involving claims and demands for royalties owing, and
(e) all domestic rights corresponding to any of the foregoing.

        “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to
the Adjusted Eurocurrency Rate or the Alternate Base Rate.

        “UCC” means the Uniform Commercial Code as in effect from time to time in the State of
New York or any other state the laws of which are required to be applied in connection with the
creation or perfection of security interests.

       “Unused Line Fee” has the meaning assigned to such term in Section 2.12(b).

       “U.S.” means the United States of America.

       “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

       “U.S. Trustee” means the United States Trustee for the District of Delaware.

       “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
No. 107-56 (signed into law October 26, 2001)).

       “Variance Report” has the meaning provided in Section 5.01(a).

        “WebBank” means WebBank, a Utah-chartered industrial bank.

         “Weighted Average Life to Maturity” means, when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products obtained by multiplying
(i) the amount of each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof, by (ii) the number
of years (calculated to the nearest one-twelfth) that will elapse between such date and the making
of such payment; by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of the Weighted Average Life to Maturity of such Indebtedness, the effects of any
prepayments or amortization made on such Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be disregarded.

       “Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100% of
the Capital Stock of which (other than directors’ qualifying shares or shares required by
Requirements of Law to be owned by a resident of the relevant jurisdiction) shall be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.




                                                 41
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 137 of 235




       Section 1.02 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Rate Loan”) or by Class and Type (e.g., a “Eurocurrency Rate Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving Loan Borrowing”)
or by Type (e.g., a “Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Rate Revolving Loan Borrowing”).

        Section 1.03 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein or in any Loan Document shall be construed as referring to
such agreement, instrument or other document as from time to time amended, restated, amended
and restated, supplemented or otherwise modified or extended, replaced or refinanced (subject to
any restrictions or qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications or extensions, replacements or refinancings set forth herein), (b) any
reference to any Requirement of Law in any Loan Document shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law, (c) any reference herein or in any Loan Document to any Person shall be
construed to include such Person’s successors and permitted assigns, (d) the words “herein,”
“hereof” and “hereunder,” and words of similar import, when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any particular provision
hereof, (e) all references herein or in any Loan Document to Articles, Sections, clauses,
paragraphs, Exhibits and Schedules shall be construed to refer to Articles, Sections, clauses and
paragraphs of, and Exhibits and Schedules to, such Loan Document, (f) in the computation of
periods of time in any Loan Document from a specified date to a later specified date, the word
“from” means “from and including”, the words “to” and “until” mean “to but excluding” and the
word “through” means “to and including” and (g) the words “asset” and “property”, when used in
any Loan Document, shall be construed to have the same meaning and effect and to refer to any
and all tangible and intangible assets and properties, including cash, Cash Equivalents, securities,
accounts and contract rights. All references to “knowledge” of any Loan Party or a Subsidiary of
Parent means the knowledge, after reasonable investigation, of any Responsible Officer. All
covenants hereunder shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by an exception to, or
otherwise within the limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or warranty proves to be
incorrect or is breached, the fact that another representation or warranty concerning the same or
similar subject matter is correct or is not breached will not affect the incorrectness of a breach of
a representation or warranty hereunder.

       Section 1.04 Accounting Terms; GAAP; UCC Terms.

              (a)    All financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and, except as otherwise


                                                 42
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 138 of 235




expressly provided herein. All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrowers or any subsidiary at “fair value,” as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any such Indebtedness in
a reduced or bifurcated manner as described therein, and such Indebtedness shall at all times be
valued at the full stated principal amount thereof.

                (b)     Notwithstanding anything to the contrary contained in paragraph (a) above
or in the definition of “Capital Lease” in the event of an accounting change requiring all leases to
be capitalized, only those leases (assuming for purposes hereof that such leases were in existence
on the date hereof) that would constitute Capital Leases in conformity with GAAP on the date
hereof shall be considered Capital Leases and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

                 (c)      To the extent not otherwise defined herein, the following terms shall have
the respective meanings provided for in the UCC: “accounts”, “account debtor”, “cash proceeds”,
“certificate of title”, “chattel paper”, “commercial tort claim”, “commodity account”, “commodity
contracts”, “deposit account”, “documents”, “electronic chattel paper”, “equipment”, “fixtures”,
“general intangibles”, “goods”, “instruments”, “inventory”, “investment property”, “letter-of-
credit rights”, “noncash proceeds”, “payment intangibles”, “proceeds”, “promissory notes”,
“record”, “security account” “software”, “supporting obligations” and “tangible chattel paper”;
provided that such terms which are defined in the UCC shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the Administrative Agent
may otherwise determine

         Section 1.05 Timing of Payment of Performance. When payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or required on a day which
is not a Business Day, the date of such payment (other than as described in the definition of Interest
Period) or performance shall extend to the immediately succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the period of such extension.

        Section 1.06 Times of Day. Unless otherwise specified herein, all references herein to
times of day shall be references to Eastern Standard Time or Eastern daylight saving time, as in
effect in New York City on such day.

         Section 1.07 Compliance with Certain Sections. For purposes of determining
compliance with any of Article VI, in the event that any Lien, Investment, Indebtedness (whether
at the time of incurrence or upon application of all or a portion of the proceeds thereof), Disposition,
Affiliate transaction, Contractual Obligation, Restricted Payment or prepayment of junior financing
meets the criteria of one, or more than one, of the “baskets” or categories of transactions then
permitted pursuant to any clause or subsection of any such section of Article VI, such transaction


                                                  43
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 139 of 235




(or portion thereof) at any time shall be permitted under one or more of such clauses of such Section
at the time of such transaction or any later time from time to time, in each case, as determined by
the Borrower Representative in its sole discretion at such time and thereafter may be reclassified
within such section by the Borrower Representative in any manner not expressly prohibited by this
Agreement.

        Section 1.08 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement (or required to be satisfied in order for a specific action to be permitted
under this Agreement) shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

       Section 1.09 Currency Equivalents Generally.

        (a)    For purposes of any determination under Section 2.22, Article V, Article VI or
Article VII with respect to the amount of any Indebtedness, Lien, Restricted Payment, Restricted
Debt Payment, Investment, Disposition, Sale and Lease-Back Transaction, affiliate transaction or
other transaction, event or circumstance, or any determination under any other provision of this
Agreement, (any of the foregoing, a “specified transaction”), in a currency other than Dollars, (i)
the Dollar equivalent amount of a specified transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign Exchange Rates &
World Currencies Page (or any successor page thereto, or in the event such rate does not appear
on any Bloomberg Page, by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Borrower
Representative) for such foreign currency, as in effect at 11:00 a.m. (London time) on the date of
such specified transaction (which, in the case of any Restricted Payment, shall be deemed to be
the date of the declaration thereof and, in the case of the incurrence of Indebtedness, shall be
deemed to be on the date first committed) and (ii) for the avoidance of doubt, no Default or Event
of Default shall be deemed to have occurred solely as a result of a change in the rate of currency
exchange occurring after the time of any specified transaction so long as such specified transaction
was permitted at the time incurred, made, acquired, committed, entered or declared as set forth in
clause (i).

       (b)     Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify with the Borrowers’
consent to appropriately reflect a change in currency of any country and any relevant market
convention or practice relating to such change in currency.


        Section 1.10 References to Agreements, Laws, Etc.. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all subsequent
amendments, refinancings, restatements, renewals, restructurings, extensions, supplements and
other modifications thereto, but only to the extent that such amendments, refinancings,
restatements, renewals, restructuring, extensions, supplements and other modifications are not
prohibited by the Loan Documents and (b) references to any Requirements of Law shall include


                                                 44
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 140 of 235




all statutory and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirements of Law.


                        ARTICLE 2      THE CREDITS AND SECURITY

        Section 2.01 Commitments. Subject to the terms and conditions set forth herein
(including, but not limited to, the conditions in Article IV, as applicable) the Interim Order and the
Final Order, as applicable, and the Approved Budget (including all permitted variances):

               (a)    each Revolving Lender severally, and not jointly, agrees to make revolving
loans (“Revolving Loans”) to the Borrowers from time to time during the Availability Period then
in effect in an aggregate principal amount that will not result in (i) such Lender’s outstanding
Revolving Loans exceeding such Lender’s Revolving Commitment then in effect and (ii) the total
outstanding Revolving Loans exceeding the lesser of (x) the sum of the total Revolving
Commitments then in effect and (y) the Borrowing Base. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. The Borrowers shall be jointly and severally liable for all amounts owing in
respect of and in connection with Revolving Loans and all other Obligations owing under or in
connection herewith.

               (b)     each Term Lender severally, not jointly, agrees to make term loans (“Terms
Loans”) to the Borrowers on or about the Closing Date in an aggregate principal amount that will
not result in (i) such Lender’s outstanding Term Loans exceeding such Lender’s Term Loan
Commitment and (ii) the total outstanding Term Loans exceeding the sum of the total Term Loan
Commitments . Any principal amount of the Term Loans which is repaid or prepaid may not be
reborrowed. The Borrowers shall be jointly and severally liable for all amounts owing in respect
of and in connection with the Term Loans and all other Obligations owing under or in connection
herewith.

       Section 2.02 Loans and Borrowings.

             (a)  Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their respective
Commitments.

               (b)     Subject to Section 2.01 and Section 2.14, each Revolving Borrowing and
each Term Loan Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Rate Loans
as the Borrower Representative, on behalf of the applicable Borrower, may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan; provided that (i) any
exercise of such option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement, (ii) such Eurocurrency Rate Loan shall be deemed
to have been made and held by such Lender, and the obligation of the Borrowers to repay such
Loan shall nevertheless be to such Lender for the account of such domestic or foreign branch or
Affiliate of such Lender and (iii) in exercising such option, such Lender shall use reasonable
efforts to minimize increased costs to the Borrowers resulting therefrom (which obligation of such



                                                 45
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 141 of 235




Lender shall not require it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for which compensation
is provided under this Agreement, the provisions of Section 2.15 shall apply); provided, further,
that no such domestic or foreign branch or Affiliate of such Lender shall be entitled to any greater
indemnification under Section 2.17 with respect to such Eurocurrency Rate Loan than that to which
the applicable Lender was entitled on the date on which such Loan was made (except in connection
with any indemnification entitlement arising as a result of any Change in Law after the date on
which such Loan was made).

               (c)      At the commencement of each Interest Period for any Eurocurrency Rate
Borrowing, such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $100,000 and not less than $500,000. Each ABR Borrowing when made shall be in an
aggregate principal amount that is an integral multiple of $100,000 and not less than $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of 5 different Interest Periods in effect for
Eurocurrency Rate Borrowings at any time outstanding (or such greater number of different
Interest Periods as the Administrative Agent may agree from time to time).

               (d)    Notwithstanding any other provision of this Agreement, the Borrowers and
the Borrower Representative shall not, nor shall they be entitled to, request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

        Section 2.03 Requests for Borrowings. Each Revolving Borrowing, each Term Loan
Borrowing each conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon irrevocable notice by the Borrower Representative,
on behalf of the applicable Borrower, to the Administrative Agent. Each such notice must be (x)
in the form of a written Borrowing Request, appropriately completed and signed by the CRO of
the Borrower Representative or by telephone (and promptly confirmed by delivery of a written
Borrowing Request, appropriately completed and signed by the CRO of the Borrower
Representative) or (y) or in any other manner acceptable to the Administrative Agent, and in each
case must be received by the Administrative Agent (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) not later than 10:00 a.m. (i) three Business Days prior to
the requested day of any Revolving Borrowing or Term Loan Borrowing, conversion or
continuation of Eurocurrency Rate Loans (or two Business Days in the case of any Eurocurrency
Rate Loans to be made on the Closing Date) and (ii) 12:00 noon two Business Days prior to the
date of any Revolving Borrowing of ABR Loans or Term Loan Borrowing of ABR Loans (or, in
each case, such later time as shall be acceptable to the Administrative Agent).

If no election as to the Type of Revolving Borrowing or Term Loan Borrowing is specified, then
the requested Revolving Borrowing or Term Loan Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency Rate Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one month’s duration.
The Administrative Agent shall advise each Lender of the details and amount of any Loan to be
made as part of the relevant requested Borrowing (x) in the case of any ABR Borrowing, on the
same Business Day of receipt of a Borrowing Request (or such other form of request acceptable


                                                  46
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 142 of 235




to the Administrative Agent) in accordance with this Section 2.03 or (y) in the case of any
Eurocurrency Rate Borrowing, no later than one Business Day following receipt of a Borrowing
Request (or such other form of request acceptable to the Administrative Agent) in accordance with
this Section.

       Section 2.04 [Reserved].

       Section 2.05 [Reserved].

       Section 2.06 [Reserved]

       Section 2.07 Funding of Borrowings.

                (a)    Each Lender shall make each Loan to be made by it hereunder not later than
10:00 a.m. on the Business Day specified in the applicable Borrowing Request by wire transfer of
immediately available funds to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders in an amount equal to such Lender’s applicable Pro
Rata Share. The Administrative Agent will make such Loans available to the Borrowers by
promptly crediting the amounts so received, in like funds, to the account designated in the relevant
Borrowing Request or as otherwise directed by a Borrower.

                (b)     Unless the Administrative Agent has received notice from any Lender that
such Lender will not make available to the Administrative Agent such Lender’s share of any
Borrowing prior to the proposed date of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with Section 2.07(a)
and may, in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if any Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the date such amount
is made available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest rate applicable to Loans
comprising such Borrowing at such time. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such Borrowing and the
obligation of the Borrowers to repay the Administrative Agent such corresponding amount
pursuant to this Section 2.07(b) shall cease. If the Borrowers pay such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such Borrowing by such
amount. Nothing herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the Borrowers or any
other Loan Party may have against any Lender as a result of any default by such Lender hereunder.

       Section 2.08 Type; Interest Elections.

                 (a)     Each Revolving Borrowing shall initially be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Each Term Loan Borrowing shall


                                                 47
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 143 of 235




initially be of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Rate Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert any Borrowing to a
Borrowing of a different Type (but not Class) or to continue such Borrowing and, in the case of a
Eurocurrency Rate Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower Representative may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably among the Lenders,
based upon their applicable Pro Rata Share and the Loans comprising each such portion shall be
considered a separate Borrowing.

                (b)     To make an election pursuant to this Section 2.08, the Borrower
Representative shall (i) deliver an Interest Election Request, appropriately completed and signed
by the CRO of the Borrower Representative or (ii) provide telephonic notice (promptly confirmed
in writing by delivery of a written Interest Election Request, appropriately completed and signed
by the CRO of the Borrower Representative) of the applicable election to the Administrative
Agent. If any such Interest Election Request requests a Eurocurrency Rate Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed to have selected
an Interest Period of one month’s duration.

                (c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such Lender’s portion
of each resulting Borrowing.

                (d)     If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, such Borrowing shall
be converted at the end of such Interest Period to a Eurocurrency Rate Borrowing with an Interest
Period of one month. Notwithstanding anything to the contrary herein, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower Representative, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency Rate Borrowing and
(ii) unless repaid, each Eurocurrency Rate Borrowing shall be converted to an ABR Borrowing at
the end of the then-current Interest Period applicable thereto.

       Section 2.09 Termination and Reduction of Commitments.

               (a)     Upon the making of the Term Loans, the total Term Loan Commitments
shall automatically terminate. Unless previously terminated, all Commitments shall terminate on
the Maturity Date.

                (b)    The Borrowers may at any time terminate the Commitments in whole or in
part, provided that such termination in whole will only be effective upon (i) the payment in full of
all outstanding Loans, together with accrued and unpaid interest thereon, (ii) [reserved] and (iii)
the payment in full of all reimbursable expenses and other Obligations together with accrued and
unpaid interest thereon.




                                                48
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 144 of 235




                (c)     The Borrower Representative shall notify the Administrative Agent of any
election to terminate the Commitments under paragraph (b) of this Section at least three Business
Days prior to the effective date of such termination, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower Representative pursuant
to this Section shall be irrevocable. Any termination of the Commitments shall be permanent.

       Section 2.10 Repayment of Loans; Evidence of Debt.

               (a)     The Borrowers jointly and severally hereby unconditionally promise to pay
on the Maturity Date (i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan and (ii) to the Administrative Agent for the
account of each Term Lender the then unpaid principal amount of each Term Loan on the Maturity
Date.

               (b)     [Reserved].

               (c)    Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender resulting from each Loan
made by such Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

                (d)     The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the Interest Period
(if any) applicable thereto, (ii) the amount of any principal or interest due and payable or to become
due and payable from the Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

                (e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts of the obligations
recorded therein (absent manifest error); provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any manifest error therein shall not in any
manner affect the obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph (d) of this Section and any Lender’s
records, the accounts of the Administrative Agent shall govern.

               (f)     Any Lender may request that any Loan made by it be evidenced by a
Promissory Note. In such event, the Borrowers shall prepare, execute and deliver a Promissory
Note payable to such Lender and its registered assigns; it being understood and agreed that such
Lender (and/or its applicable assign) shall be required to return such Promissory Note to the
Borrowers in accordance with Section 9.05(b)(iii) and upon the occurrence of the Termination
Date (or as promptly thereafter as practicable). If any Lender loses the original copy of its
Promissory Note, it shall execute an affidavit of loss containing an indemnification provision
reasonably satisfactory to the Borrowers.

       Section 2.11 Prepayment of Loans.


                                                 49
           Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 145 of 235




              (a)     Optional Prepayments.

                       (i)      Upon prior notice in accordance with paragraph (a)(ii) of this
       Section, the Borrowers shall have the right at any time and from time to time to prepay any
       Borrowing of Loans of any Class in whole or in part without premium or penalty (but
       subject, if applicable, to Section 2.16). Each such prepayment shall be paid to the Lenders
       in accordance with their respective Pro Rata Shares.

                        (ii)   The Borrower Representative shall notify the Administrative Agent
       by telephone (promptly confirmed in writing) of any prepayment under this Section 2.11(a)
       (i) in the case of any prepayment of a Eurocurrency Rate Borrowing, not later than 10:00
       a.m. three Business Days before the date of prepayment or (ii) in the case of any
       prepayment of an ABR Borrowing, not later than 11:00 a.m. on the day of prepayment (or,
       in the case of clauses (i) and (ii), such later time as to which the Administrative Agent may
       agree). Each such notice shall be irrevocable (except as set forth in the proviso to this
       sentence) and shall specify the prepayment date and the principal amount of each
       Borrowing or portion thereof to be prepaid; provided that any notice of prepayment
       delivered by the Borrower Representative may state that such notice is conditioned upon
       the effectiveness of other transactions, in which case such notice may be revoked by the
       Borrower Representative (by notice to the Administrative Agent on or prior to the specified
       effective date) if such condition is not satisfied. Promptly following receipt of any such
       notice relating to any Borrowing, the Administrative Agent shall advise the Lenders of the
       contents thereof. Each partial prepayment of any Borrowing shall be in an amount at least
       equal to the amount that would be permitted in the case of a Borrowing of the same Type
       and Class as provided in Section 2.02(c) or such lesser amount that is then outstanding with
       respect to such Borrowing being repaid. Each prepayment of Loans shall be applied ratably
       to the Loans specified in the applicable prepayment notice.

               (b)     Mandatory Prepayments. Subject in all respects to the Interim Order and
Final Order, as applicable:

                      (i)    In the event and within one Business Day of knowledge of the
       Borrower Representative or notice by the Administrative Agent, on such occasion that the
       total outstanding Revolving Loans exceed the lesser of (A) the aggregate Revolving
       Commitments and (B) the Borrowing Base, the Borrowers shall prepay the Revolving
       Loans in an aggregate amount equal to such excess.

                      (ii)     No later than two Business Days following the receipt of Net
       Proceeds in respect of any Disposition (other than Dispositions permitted under Sections
       6.07(c), (d), (e), (f), (j), (l), (m) and (p)) or Extraordinary Receipts (other than the
       Tennessee Tornado Inventory Loss subject to the provisos below) in excess of $1,000,000
       in the aggregate during the term of this Agreement, the Loan Parties shall apply an amount
       equal to 100% of the Net Proceeds of such Dispositions or such Extraordinary Receipts
       received with respect thereto in excess of such threshold to prepay the outstanding principal
       amount of Loans in accordance with Section 2.11(b)(vi) (provided, that, for the avoidance
       of doubt, any amount of Net Cash Proceeds below such threshold shall be retained by the
       Loan Parties); provided, that the Borrowers and their Subsidiaries may use up to


                                                50
    Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 146 of 235




$2,000,000 of the Net Proceeds received from insurance in connection with the Tennessee
Tornado Inventory Loss to acquire replacement inventory of the Borrowers of the same or
similar type that was lost within 90 days of such receipt, and such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 90 days of such receipt,
so used or committed to be so used; provided further than any amount in excess of
$2,000,000 received as Net Proceeds from the Tennessee Tornado Inventory Loss plus any
amounts not reinvested as provided in the immediately foregoing proviso shall be used to
repay the Loans in accordance with Section 2.11(b)(vi). Nothing contained in this clause
(ii) shall permit any Loan Party or any of its Subsidiaries to make any Disposition other
than a Disposition permitted under Section 6.07.

                (iii) In the event that the Loan Parties or any of their Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by any of the Loan
Parties or any of their Subsidiaries (other than Indebtedness that is permitted under Section
6.01) the Loan Parties shall, not later than the next succeeding Business Day of the receipt
of such Net Proceeds by the Loan Parties or their applicable Subsidiaries, apply an amount
equal to 100% of such Net Proceeds to prepay the outstanding principal amount of the
Loans in accordance with clause (vi) below. The provisions of this clause (iii) shall not be
deemed to be implied consent to any such issuance, incurrence or sale otherwise prohibited
by the terms and conditions of this Agreement.

               (iv)     Without limiting any other provision of this Agreement or any other
Loan Document permitting or requiring prepayment of the Loans in whole or in part, the
Loan Parties shall prepay the Obligations in full in accordance with clause (vi) below on
the date which is thirty-five (35) days following the entry of the Interim Order in the event
that the Final Order shall not have been entered on or before such date.

               (v)     Notwithstanding any provision under this Section 2.11(b) to the
contrary:

                       (A)     the Loan Parties shall not be required to prepay any amount
       that would otherwise be required to be paid pursuant to Sections 2.11(b)(ii) or (iii)
       above to the extent that the relevant Disposition is consummated by any Foreign
       Subsidiary or the relevant Extraordinary Receipts are received by any Foreign
       Subsidiary, as the case may be, for so long as the repatriation to the Loan Parties of
       any such amount would be prohibited under any Requirement of Law or conflict
       with the fiduciary duties of such Foreign Subsidiary’s directors, or result in, or
       could reasonably be expected to result in, a risk of personal or criminal liability for
       any officer, director, employee, manager, member of management or consultant of
       such Foreign Subsidiary (the Loan Parties hereby agreeing to cause the applicable
       Foreign Subsidiary to promptly take all commercially reasonable actions required
       by applicable Requirements of Law to permit such repatriation); and

                        (B)     if the Loan Parties determine in good faith that the
       repatriation to the Loan Parties as a distribution or dividend, or otherwise, of any
       amounts required to mandatorily prepay the Loans pursuant to Sections 2.11(b)(ii)
       or (iii) above that are attributable to Foreign Subsidiaries could reasonably result in


                                         51
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 147 of 235




               a material and adverse Tax liability or consequence (including any withholding
               Tax) (such amount that would otherwise be required to mandatorily prepay the
               Loans, a “Restricted Amount”), as reasonably determined by the Loan Parties, the
               amount that the Loan Parties shall be required to mandatorily prepay pursuant to
               Sections 2.11(b)(ii) or (iii) above, as applicable, shall be reduced by the Restricted
               Amount until such time as it may repatriate to the Loan Parties the Restricted
               Amount without incurring such material and adverse Tax liability or consequence;
               provided that when the repatriation of any such proceeds, from the relevant Foreign
               Subsidiary could no longer reasonably be expected to result in a material and
               adverse Tax consequence, an amount equal to such proceeds to the extent available,
               not previously applied pursuant to this clause (B), shall be promptly applied to the
               repayment of the Loans pursuant to Section 2.11(b) as otherwise required above
               (without regard to this clause (v)); provided, for the avoidance of doubt, nothing in
               this Agreement shall require the repatriation of any cash to the United States.

                       (vi)   Each prepayment of Loans pursuant to Section 2.11(b)(ii), (iii) and
       (iv) shall be applied ratably to each Class of Loans then outstanding; provided that each
       such prepayment of Revolving Loans will also result in a corresponding permanent
       reduction of the Revolving Commitments, applied ratably with respect to each Lender’s
       Revolving Commitment. With respect to each Class of Loans, all accepted prepayments
       under this Section 2.11(b) shall be paid to the Lenders in accordance with their respective
       applicable Pro Rata Share of the applicable Class. The amount of such mandatory
       prepayments shall be applied within each Class first to the then outstanding Loans that are
       ABR Loans and then to the then outstanding Loans that are Eurocurrency Rate Loans in a
       manner that minimizes the amount of any payments required to be made by the Loan
       Parties pursuant to Section 2.16.

               (c)     Prepayments made under this Section 2.11 shall be (A) accompanied by
accrued interest as required by Section 2.13 and (B) subject to Section 2.16, but shall otherwise be
without premium or penalty.

       Section 2.12 Fees.

                (a)     From and after the Closing Date through the Termination Date, the
Borrowers jointly and severally agree to pay to the Administrative Agent for the account of each
Revolving Lender (other than any Defaulting Lender), in accordance with each such Lender’s Pro
Rata Share, monthly in arrears on the first Business Day of each calendar month and on the date
on which the Revolving Commitments terminate, an unused line fee (the “Unused Line Fee”),
which shall accrue at the rate per annum of 0.50% on the average daily Available Revolving
Commitment of such Lender for the preceding month. All Unused Line Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of days elapsed.

               (b)    The Borrowers shall pay to the Administrative Agent for the account of the
Lenders, in accordance with each Lender’s Pro Rata Share, a closing fee (the “Closing Fee”) in
an amount equal to 1.75% on $125,000,000, which shall be fully earned, non-refundable and
payable on the Closing Date.



                                                52
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 148 of 235




              (c)    All fees payable hereunder shall be paid on the dates due, in Dollars and in
immediately available funds, to the Administrative Agent for distribution to the applicable
Lenders. Fees paid shall not be refundable under any circumstances.

                (d)    Unless otherwise indicated herein, all computations of fees shall be made
on the basis of a 360-day year and shall be payable for the actual days elapsed (including the first
day but excluding the last day). Each determination by the Administrative Agent of a fee
hereunder shall be conclusive and binding for all purposes, absent manifest error.

       Section 2.13 Interest.

              (a)     The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

                 (b)    The Loans comprising each Eurocurrency Rate Borrowing shall bear
interest at the Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

               (c)     [Reserved]

                 (d)      Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Borrowers hereunder is not, in each case, paid or reimbursed when due,
whether at stated maturity, upon acceleration or otherwise, all outstanding Obligations shall bear
interest, to the fullest extent permitted by applicable Requirements of Law, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal or interest of any Loan, 2.00%
plus the rate otherwise applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any fees and any other amounts, 2.00% plus the rate applicable to
ABR Borrowings as provided in paragraph (a) of this Section.

               (e)     Accrued interest on each Term Loan or Revolving Loan shall be payable in
arrears on each Interest Payment Date for such Term Loan or Revolving Loan and (i) on the
Maturity Date applicable to such Loan and (ii) in the case of a Revolving Loan, upon termination
of the Revolving Commitments; provided that (A) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (B) in the event of any repayment or prepayment of any
Term Loan or Revolving Loan (other than an ABR Revolving Loan prior to the termination of the
Revolving Commitments ), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any conversion of
any Eurocurrency Rate Loan prior to the end of the current Interest Period therefor, accrued interest
on such Term Loan or Revolving Loan shall be payable on the effective date of such conversion.

                (f)     All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such determination shall
be conclusive absent manifest error. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the day on which the


                                                 53
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 149 of 235




Loan or such portion is paid; provided that any Loan that is repaid on the same day on which it is
made shall bear interest for one day.

       Section 2.14 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurocurrency Rate Borrowing:

              (a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted Eurocurrency Rate for such Interest Period; or

              (b)     the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing for such Interest
Period;

then the Administrative Agent shall promptly give notice thereof to the Borrower Representative
and the Lenders by telephone or facsimile as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, which the Administrative Agent agrees promptly to do,
(i) any Interest Election Request that requests the conversion of any Borrowing to, or continuation
of any Borrowing as, a Eurocurrency Rate Borrowing shall be ineffective and such Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period applicable thereto,
and (ii) if any Borrowing Request requests a Eurocurrency Rate Borrowing, such Borrowing shall
be made as an ABR Borrowing.

       Section 2.15 Increased Costs.

               (a)    If any Change in Law:

                      (i)    imposes, modifies or deems applicable any reserve, special deposit
       or similar requirement against assets of, deposits with or for the account of, or credit
       extended by, any Lender (except any such reserve requirement reflected in the Adjusted
       Eurocurrency Rate; or

                       (ii)   imposes on any Lender or the London interbank market any other
       condition affecting this Agreement or Eurocurrency Rate Loans made by such Lender or
       participation therein;

and the result of any of the foregoing is to increase the cost to the relevant Lender of making or
maintaining any Eurocurrency Rate Loan (or of maintaining its obligation to make any such Loan),
then, within 30 days after the Borrower Representative’s receipt of the certificate contemplated by
paragraph (c) of this Section, the Borrowers will pay to such Lender for such additional costs
incurred or reduction suffered (except for any Tax imposed in respect of any payments of principal,
interest, fees or any other amount payable hereunder, which, for the avoidance of doubt, is covered
exclusively by Section 2.17); provided that the Borrowers shall not be liable for such compensation
if (w) the relevant Change in Law occurs on a date prior to the date such Lender becomes a party
hereto, (x) such Lender invokes Section 2.20, (y) in the case of requests for reimbursement under
clause (ii) above resulting from a market disruption, (A) the relevant circumstances are not


                                                54
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 150 of 235




generally affecting the banking market or (B) the applicable request has not been made by Lenders
constituting Required Lenders or (z) such Lender is not generally charging such amounts to
similarly situated borrowers under comparable syndicated credit facilities.

               (b)     If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law other than due to
Taxes (taking into consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then within 30 days of receipt by the
Borrower Representative of the certificate contemplated by paragraph (c) of this Section, the
Borrowers will pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered; provided that the
Borrowers shall not be liable for such compensation if (x) the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto or (y) such Lender is not generally
charging such amounts to similarly situated borrowers under comparable syndicated credit
facilities.

               (c)      Any Lender requesting compensation under this Section 2.15 shall be
required to deliver a certificate to the Borrowers that (i) sets forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section and (ii) sets forth in reasonable detail the manner in which such
amount or amounts was determined and (iii) certifies that such Lender is generally charging such
amounts to similarly situated borrowers, which shall be conclusive absent manifest error.

                (d)     Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand such compensation;
provided, however, that the Borrowers shall not be required to compensate a Lender pursuant to
this Section for any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

        Section 2.16 Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any Eurocurrency Rate Loan other than on the last day of an Interest
Period applicable thereto (whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise), (b) the failure to borrow, convert, continue or prepay any Eurocurrency Rate Loan on
the date or in the amount specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Rate Loan of any Lender other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative pursuant to Section 2.19,
then, in any such event, the Borrowers shall compensate each Lender for the loss, cost and expense
incurred by such Lender that is attributable to such event (other than loss of profit). In the case of
a Eurocurrency Rate Loan, the loss, cost or expense of any Lender shall be the amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of interest which would have


                                                 55
           Case 20-10566-MFW          Doc 15     Filed 03/09/20    Page 151 of 235




accrued on the principal amount of such Loan had such event not occurred, at the Eurocurrency
Rate that would have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other banks in the
Eurodollar market; it being understood that such loss, cost or expense shall in any case exclude
any interest rate floor and all administrative, processing or similar fees. Any Lender requesting
compensation under this Section 2.16 shall be required to deliver a certificate to the Borrower
Representative that (i) sets forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, the basis therefor and, in reasonable detail, the manner in which such
amount or amounts were determined and (ii) certifies that such Lender is generally charging the
relevant amounts to similarly situated borrowers under comparable syndicated credit facilities,
which certificate shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt thereof.

       Section 2.17 Taxes.

                (a)     Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any Taxes, except as required
by applicable Requirements of Law. If any applicable Requirement of Law requires the deduction
or withholding of any Tax from any such payment, then (i) if such Tax is an Indemnified Tax
and/or Other Tax, the amount payable by the applicable Loan Party shall be increased as necessary
so that after all required deductions or withholdings have been made (including deductions and
withholdings applicable to additional sums payable under this Section 2.17) each Lender (or, in
the case of payments made to the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable withholding agent shall make such deductions or
withholdings and (iii) the applicable withholding agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable Requirements of Law. If at
any time any applicable withholding agent is required by any applicable Requirements of Law to
make any deduction or withholding from any amount payable hereunder, the Borrower
Representative shall promptly notify the relevant Lender and the Administrative Agent upon any
Responsible Officer becoming aware of the same. In addition, each Lender or the Administrative
Agent, as applicable, shall promptly notify the Borrower Representative upon becoming aware of
any circumstances as a result of which any Loan Party is or would be required to make any
deduction or withholding from any amount payable hereunder.

             (b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

                (c)   The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent and each Lender within 30 days after receipt of written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent or such
Lender, as applicable (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), other than any penalties determined by a


                                               56
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 152 of 235




final and non-appealable judgment of a court of competent jurisdiction (or documented in any
settlement agreement) to have resulted from the gross negligence, bad faith or willful misconduct
of the Administrative Agent or such Lender, and, in each case, any reasonable expenses arising
therefrom or with respect thereto, whether or not correctly or legally imposed or asserted);
provided, that if the Borrowers reasonably believe that such Taxes were not correctly or legally
asserted, the Administrative Agent or such Lender, as applicable, will use reasonable efforts to
cooperate with the Borrowers to obtain a refund of such Taxes (which shall be repaid to the
Borrowers in accordance with Section 2.17(g)) so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender result in any additional out-of-pocket
costs or expenses not reimbursed by such Loan Party or be otherwise materially disadvantageous
to the Administrative Agent or such Lender. A certificate to the Borrower Representative setting
forth, in reasonable detail, the basis and calculation of the amount of the relevant payment or
liability shall be conclusive absent manifest error. Notwithstanding anything to the contrary
contained in this Section 2.17(c), the Borrowers shall not be required to indemnify the
Administrative Agent or any Lender pursuant to this Section 2.17(c) in respect of penalties, interest
and other liabilities attributable to any Indemnified Taxes or Other Taxes to the extent such
penalties, interest or other liabilities are attributable to the failure of such Administrative Agent or
Lender to provide written demand therefor within 180 days from the date on which the
Administrative Agent or such Lender knew of the imposition of Indemnified Taxes or Other Taxes
by the relevant Governmental Authority.

                (d)     (i) Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes or Other Taxes imposed on or with
respect to any payment under any Loan Document that is attributable to such Lender (but only to
the extent that no Loan Party has already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the provisions of Section
9.05(c) relating to the maintenance of a Participant Register and (iii) any Excluded Taxes that are
attributable to such Lender that are payable or paid by the Administrative Agent in connection
with any Loan Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to
any Lender by the Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Administrative
Agent to any Lender under any Loan Document or otherwise payable by the Administrative Agent
to any Lender from any other source against any amount due to the Administrative Agent under
this clause (d)(i).

                       (ii)   Each Lender shall severally and not jointly indemnify each Loan
       Party, within 30 days after demand therefor, for any Excluded Taxes attributable to such
       Lender that are paid by the Loan Party in connection with any Loan Document (and any
       reasonable expenses arising therefrom or with respect), whether or not such Taxes were
       correctly or legally imposed or asserted by the relevant Governmental Authority; provided,
       that the Loan Parties will cooperate with such Lender to obtain a refund of such Excluded
       Taxes (which shall be repaid to such Lender). A certificate as to the amount of such
       payment or liability delivered to any Lender by the Administrative Agent or the Borrowers


                                                  57
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 153 of 235




       shall be conclusive absent manifest error. If any Loan Party receives a refund, including a
       refund that such Loan Party decided to apply to future Taxes, as to which it has been
       indemnified pursuant to this Section 2.17(d)(ii), such Loan Party shall pay over such refund
       to the appropriate Lender (including interest paid by the relevant Governmental Authority
       with respect to such refund). Each Lender hereby authorizes the Loan Parties to set off and
       apply any and all amounts at any time owning to such Lender under any Loan Document
       or otherwise payable by the Administrative Agent to such Lender under any Loan
       Document or otherwise payable by the Loan Parties to such Lender from any other sources
       against any amount due to the Loan Parties under this clause (d)(ii).

               (e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority as contemplated in this Section 2.17, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment that is reasonably satisfactory to the Administrative Agent.

              (f)     Status of Lenders.

                       (i)   Any Lender that is entitled to an exemption from or reduction of any
       withholding Tax with respect to any payments made under any Loan Document shall
       deliver to the Borrower Representative and the Administrative Agent, at the time or times
       reasonably requested by the Borrower Representative or the Administrative Agent, such
       properly completed and executed documentation as the Borrower Representative or the
       Administrative Agent may reasonably request to permit such payments to be made without
       withholding or at a reduced rate of withholding or any Loan Party to make any filings
       required by law. In addition, any Lender, if reasonably requested by the Borrower
       Representative or the Administrative Agent, shall deliver such other documentation
       prescribed by applicable Requirements of Law or reasonably requested by the Borrower
       Representative or the Administrative Agent as will enable the Borrowers or the
       Administrative Agent to determine whether or not such Lender is subject to backup
       withholding or information reporting requirements.

                      (ii)   Without limiting the generality of the foregoing,

                             (A)     each Lender that is not a Foreign Lender shall deliver to the
              Borrower Representative and the Administrative Agent on or prior to the date on
              which such Lender becomes a Lender under this Agreement (and from time to time
              thereafter upon the reasonable request of the Borrower Representative or the
              Administrative Agent), two executed copies of IRS Form W-9 (or any successor
              form) certifying that such Lender is exempt from U.S. federal backup withholding
              tax;

                             (B)     each Foreign Lender shall deliver to the Borrower
              Representative and the Administrative Agent (in such number as shall be requested
              by the recipient) on or prior to the date on which such Foreign Lender becomes a
              Lender under this Agreement (and from time to time thereafter upon the reasonable




                                               58
Case 20-10566-MFW        Doc 15     Filed 03/09/20     Page 154 of 235




  request of the Borrower Representative or the Administrative Agent), whichever of
  the following is applicable:

                        (1)      (x) with respect to payments of interest under any
         Loan Document, in the case of any Foreign Lender claiming the benefits of
         an income tax treaty to which the U.S. is a party, executed copies of IRS
         Form W-8BEN or IRS W-8BEN-E (or any successor form) establishing an
         exemption from, or reduction of, U.S. federal withholding Tax pursuant to
         the “interest” article of such tax treaty and (y) with respect to any other
         applicable payments under any Loan Document, in the case of any Foreign
         Lender claiming the benefits of an income tax treaty to which the U.S. is a
         party, IRS Form W-8BEN or IRS W-8BEN-E (or any successor form)
         establishing an exemption from, or reduction of, U.S. federal withholding
         Tax pursuant to the “business profits” or “other income” article of such tax
         treaty;

                        (2)    executed copies of IRS Form W-8ECI or W-8EXP
         (or any successor form);

                          (3)     in the case of any Foreign Lender claiming the
         benefits of the exemption for portfolio interest under Section 881(c) of the
         Internal Revenue Code, (x) a certificate substantially in the form of Exhibit
         I-1 to the effect that such Foreign Lender is not a “bank” within the meaning
         of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
         shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
         the Internal Revenue Code, or a “controlled foreign corporation” related to
         the Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
         Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of
         IRS Form W-8BEN or IRS W-8BEN-E (or any successor form); or

                        (4)     to the extent any Foreign Lender is not the beneficial
         owner, executed copies of IRS Form W-8IMY (or any successor form),
         accompanied by IRS Form W-8ECI or W-8EXP (or any successor form),
         IRS Form W-8BEN or IRS W-8BEN-E (or any successor form), a U.S. Tax
         Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-
         3, IRS Form W-9 (or any successor form), and/or other certification
         documents from each beneficial owner, as applicable; provided that if such
         Foreign Lender is a partnership and one or more partners of such Foreign
         Lender are claiming the portfolio interest exemption, such Foreign Lender
         may provide a U.S. Tax Compliance Certificate substantially in the form of
         Exhibit I-4 on behalf of each such partner;

                (C)     each Foreign Lender shall deliver to the Borrower
  Representative and the Administrative Agent on or prior to the date on which such
  Foreign Lender becomes a Lender under this Agreement (and from time to time
  thereafter upon the reasonable request of the Borrower Representative or the
  Administrative Agent), two executed original copies of any other form prescribed


                                  59
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 155 of 235




               by applicable Requirements of Law as a basis for claiming exemption from or a
               reduction in U.S. federal withholding Tax, duly completed, together with such
               supplementary documentation as may be prescribed by applicable Requirements of
               Law to permit the Borrowers or the Administrative Agent to determine the
               withholding or deduction required to be made; and

                              (D)     if a payment made to the Administrative Agent or any
               Lender under any Loan Document would be subject to U.S. federal withholding
               Tax imposed by FATCA if the Administrative Agent or such Lender, as applicable,
               were to fail to comply with the applicable reporting requirements of FATCA
               (including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
               Code, as applicable), the Administrative Agent or such Lender, as applicable, shall
               deliver to the Borrower Representative and the Administrative Agent (or, in the
               case of documentation delivered by the Administrative Agent, to the Borrower
               Representative) at the time or times prescribed by applicable Requirements of Law
               and at such time or times reasonably requested by the Borrower Representative or
               the Administrative Agent such documentation as is prescribed by applicable
               Requirements of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
               Internal Revenue Code) as may be necessary for the Borrowers and the
               Administrative Agent to comply with their obligations under FATCA and to
               determine that the Administrative Agent or such Lender, as applicable, has
               complied with the Administrative Agent’s or such Lender’s obligations, as
               applicable, under FATCA or to determine the amount, if any, to deduct and
               withhold from such payment. Solely for the purposes of this clause (D), “FATCA”
               shall include any amendments made to FATCA after the date of this Agreement;

Each Lender agrees that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or certification or promptly notify
the Borrower Representative and the Administrative Agent in writing of its legal inability to do
so. Notwithstanding anything to the contrary in this Section 2.17(f), no Lender shall be required
to provide any form or certification that such Lender is not legally entitled to deliver.

                 (g)    If the Administrative Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which such Loan Party has paid additional
amounts pursuant to this Section 2.17, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender (including any Taxes
imposed with respect to such refund), and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that such Loan Party,
upon the request of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no event will the
Administrative Agent or any Lender be required to pay any amount to any Loan Party pursuant to


                                                 60
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 156 of 235




this paragraph (g) to the extent that the payment thereof would place the Administrative Agent or
such Lender in a less favorable net after-Tax position than the position that the Administrative
Agent or such Lender would have been in if the Tax subject to indemnification had not been
deducted, withheld or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section 2.17 shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the relevant Loan Party or any other Person.

              (h)  References. For purposes of this Section 2.17, the term “Requirements of
Law” includes FATCA.

               (i)     Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, the Borrowers and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.471-2(b)(2)(i).

               (j)      Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

       Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Payments.

                (a)     Unless otherwise specified, the Borrowers shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, without set-off (except as otherwise provided in Section 2.17) or
counterclaim. Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the Administrative
Agent to the applicable account designated by the Administrative Agent to the Borrowers, except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Person
or Persons entitled thereto. The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly following receipt
thereof. Except as provided in Sections 2.19(b) and 2.20, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans of a given Class,
each conversion of any Borrowing to or continuation of any Borrowing as a Borrowing of any
Type (and of the same Class) shall be allocated among the Lenders in accordance with their
respective Pro Rata Shares. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar amount. All
payments hereunder shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the clearing or settlement
system used by the Administrative Agent to make such payment.



                                                61
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 157 of 235




               (b)    Subject in all respects to the terms of the Interim Order or Final Order, as
applicable, all proceeds of Collateral received by the Administrative Agent during a Cash
Dominion Period or while an Event of Default exists and all or any portion of the Loans have been
accelerated hereunder pursuant to Section 7.01, shall be applied, first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent from the
Borrowers), second, to pay any fees or expense reimbursements then due to the Lenders from the
Borrowers, third, to pay interest then due and payable on the Loans ratably, fourth, to prepay
principal on the Loans ratably, fifth, to the payment of any other Obligation due to the
Administrative Agent or any Lender by any Loan Party, and sixth, to, or at the direction of, the
Borrowers or as a court of competent jurisdiction may otherwise direct.

                 (c)     If any Lender obtains payment (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in respect of any principal of or interest on any of its
Loans held by it resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders at such time outstanding to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the payment giving rise thereto
is recovered, such participations shall be rescinded and the purchase price restored to the extent of
such recovery, without interest, and (ii) the provisions of this paragraph shall not apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or (y) any payment obtained by any Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any permitted assignee or participant, including any
payment made or deemed made in connection with Section 2.22. Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable Requirements of Law,
that any Lender acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Borrowers in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.18(c) and will, in each case, notify
the Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.18(c) shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under this Agreement
with respect to the portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

                 (d)     Unless the Administrative Agent has received notice from the Borrower
Representative prior to the date on which any payment is due to the Administrative Agent for the
account of any Lender that the Borrowers will not make such payment, the Administrative Agent
may assume that the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lender the amount due. In
such event, if the Borrowers have not in fact made such payment, then each Lender severally
agrees to repay to the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such amount is distributed
to it to but excluding the date of payment to the Administrative Agent, at the greater of the Federal


                                                  62
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 158 of 235




Funds Effective Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

               (e)      If any Lender fails to make any payment required to be made by it pursuant
to Section 2.07(b) or Section 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

                (f)     At the election of the Administrative Agent, all payments of principal and
interest pursuant to Section 2.13 may be paid from the proceeds of Borrowings made hereunder
whether made following a request by the Borrower Representative pursuant to Section 2.03 or a
deemed request as provided in this Section 2.18(f). The Borrowers hereby irrevocably authorizes
the Administrative Agent to make a Borrowing for the purpose of paying each payment of
principal, interest pursuant to Section 2.13 and fees pursuant to Section 2.12 as it becomes due
hereunder and agrees that all such amounts charged shall constitute Loans and that all such
Borrowings shall be deemed to have been requested pursuant to Section 2.03.

       Section 2.19 Mitigation Obligations; Replacement of Lenders.

                   (a)     If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans pursuant to Section 2.20,
or any Loan Party is required to pay any additional amount to or indemnify any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17, then such Lender
shall use reasonable efforts to designate a different lending office for funding or booking its Loans
hereunder, or to assign its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
or mitigate the impact of Section 2.20, as the case may be, and (ii) would not subject such Lender
to any unreimbursed out-of-pocket cost or expense and would not otherwise be disadvantageous
to such Lender in any material respect. The Borrowers hereby jointly and severally agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any such designation
or assignment.

                (b)     If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain Eurocurrency Rate Loans pursuant to Section 2.20,
(ii) any Loan Party is required to pay any additional amount to or indemnify any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17, (iii) any Lender
is a Defaulting Lender or (iv) in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected thereby” (or any other
group of Lenders other than the Required Lenders) with respect to which Required Lenders (or the
consent of Lenders holding loans or commitments of such group representing more than 50% of
the sum of the total loans and unused commitments of such group at such time) has been obtained,
as applicable, any Lender is a non-consenting Lender (each such Lender described in this clause
(iv), a “Non-Consenting Lender”), then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, (x) terminate the applicable Commitments of
such Lender, and repay all Obligations of the Borrowers owing to such Lender relating to the


                                                 63
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 159 of 235




applicable Loans and participations held by such Lender as of such termination date or (y) replace
such Lender by requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all of its interests, rights (other than its existing rights to payments
pursuant to Section 2.15 or Section 2.17) and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be another Lender, if
any Lender accepts such assignment); provided that (A) such Lender has received payment of an
amount equal to the outstanding principal amount of its Loans and/or Commitments, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder with respect to such
Class of Loans and/or the Commitments, (B) in the case of any assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment would result in a reduction in such compensation or payments and (C) such
assignment does not conflict with applicable Requirements of Law. No Lender (other than a
Defaulting Lender) shall be required to make any such assignment and delegation, and the
Borrowers may not repay the Obligations of such Lender or terminate its Commitments, if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. Each Lender agrees that if it
is replaced pursuant to this Section 2.19, it shall execute and deliver to the Administrative Agent
an Assignment and Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any Promissory Note (if the assigning Lender’s Loans are evidenced by one
or more Promissory Notes) subject to such Assignment and Assumption (provided that the failure
of any Lender replaced pursuant to this Section 2.19 to execute an Assignment and Assumption or
deliver any such Promissory Note shall not render such sale and purchase (and the corresponding
assignment) invalid), such assignment shall be recorded in the Register and any such Promissory
Note shall be deemed cancelled. Each Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Lender’s attorney-in-fact, with
full authority in the place and stead of such Lender and in the name of such Lender, from time to
time in the Administrative Agent’s discretion, with prior written notice to such Lender, to take any
action and to execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions of this clause
(b).

         Section 2.20 Illegality. If any Lender reasonably determines that any Change in Law
has made it unlawful, or that any Governmental Authority has asserted after the Closing Date that
it is unlawful, for such Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to Adjusted Eurocurrency Rate, or to determine or
charge interest rates based upon the Adjusted Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof by such Lender to
the Borrower Representative through the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Rate Loans or to convert ABR Loans to Eurocurrency Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Alternate Base Rate, the interest rate on which ABR Loans of such Lender,
shall, if necessary to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower Representative that the circumstances


                                                64
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 160 of 235




giving rise to such determination no longer exist (which notice such Lender agrees to give
promptly). Upon receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, convert all of such Lender’s Eurocurrency
Rate Loans to ABR Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Alternate Base Rate) either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such Eurocurrency Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans (in which case the Borrowers shall not be required to make payments
pursuant to Section 2.16 in connection with such payment) and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the Alternate Base
Rate applicable to such Lender without reference to the Eurocurrency Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is no longer illegal for
such Lender to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different lending office if such
designation will avoid the need for such notice and will not, in the determination of such Lender,
otherwise be materially disadvantageous to such Lender.

        Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

              (a)    Fees shall cease to accrue on the unfunded portion of any Commitment of
such Defaulting Lender pursuant to Section 2.12(a) and pursuant to any other provisions of this
Agreement or other Loan Document.

               (b)       The Commitments such Defaulting Lender shall not be included in
determining whether all Lenders, each affected Lender, the Required Lenders or such other number
of Lenders as may be required hereby or under any other Loan Document have taken or may take
any action hereunder (including any consent to any waiver, amendment or modification pursuant
to Section 9.02); provided that any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender which affects such Defaulting Lender disproportionately and
adversely relative to other affected Lenders shall require the consent of such Defaulting Lender;
provided, further, that the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender.

               (c)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16, Section 2.17, Section 2.18,
Article 7, Section 9.05 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 9.09), shall be applied at
such time or times as may be determined by the Administrative Agent and, where relevant, the
Borrowers as follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, so long as no Default or Event of Default exists, as
the Borrowers may request, to the funding of any Loan in respect of which such Defaulting Lender


                                                65
            Case 20-10566-MFW            Doc 15     Filed 03/09/20      Page 161 of 235




has failed to fund its portion thereof as required by this Agreement; third, as the Administrative
Agent or the Borrowers may elect, to be held in a deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; fourth, to the payment
of any amounts owing to the non-Defaulting Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any non-Defaulting Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this Agreement; fifth, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loan in respect of which such
Defaulting Lender has not fully funded its appropriate share, such payment shall be applied solely
to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or other amounts
paid or payable to any Defaulting Lender that are applied (or held) to pay amounts owed by any
Defaulting Lender or to post cash collateral pursuant to this Section 2.21(c) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably consents hereto.

        Section 2.22 Security Interests in Collateral.

                (a)     As security for the full and timely payment and performance of all of the
Obligations, upon entry of the Interim Order but retroactive to the Petition Date, each of the Loan
Parties hereby pledges and grants to the Administrative Agent, for the benefit of the Secured
Parties, pursuant to Section 364(c)(2), Section 364(c)(3) and Section 364(d) of the Bankruptcy
Code, under this Agreement, the other Loan Documents and the Interim Order and the Final Order,
as applicable, a fully perfected first priority security interest and Liens, superior to all other Liens,
claims or security interests that any creditor of the Loan Parties’ and their estates may have (but
subject only to the Carve-Out and the Permitted Priority Liens, as and to the extent expressly
provided in Interim Order or the Final Order, as the case may be), in all of the existing and after
acquired real and personal, tangible and intangible, property and assets of the Loan Parties,
including, but not limited to, all cash, cash equivalents, bank accounts, accounts, other receivables,
chattel paper, contract rights, inventory, instruments, documents, securities (whether or not
marketable), equipment, fixtures, real property interests, franchise rights, patents, tradenames,
trademarks, copyrights, intellectual property, general intangibles, payment intangibles, subject to
entry of the Final Order, the proceeds of any Avoidance Actions, rights under Section 506(c) of
the Bankruptcy Code, and all other property or “property of the estate” (as defined in Section 541
of the Bankruptcy Code) of any kind or nature, investment property, supporting obligations, letter
of credit rights, licenses, operating certificates, permits, causes of action and all substitutions,
accessions and proceeds of the foregoing, wherever located, including insurance proceeds,
noncash proceeds or any other proceeds of the foregoing (collectively, the “Collateral”); provided
that, the Collateral shall not include any Excluded Assets; provided, however, that the Collateral
shall include any and all proceeds of any of such property and assets described in this clause (unless
constituting Excluded Assets); provided, further, that, any agreement, permit, license, or the like
not constituting Collateral under this clause shall constitute Collateral from and after such time as
the lessor, licensor, grantor or other party to such agreement, permit, license, or the like consents
to the grant of a Lien in favor of Administrative Agent in such agreement, permit, license, or the



                                                   66
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 162 of 235




like or the prohibition against granting a Lien therein in favor of Administrative Agent shall cease
to be effective.

                (b)      Upon entry of the Interim Order or Final Order, as applicable, the Liens and
security interests in favor of the Administrative Agent referred to in Section 2.22 shall be valid
and perfected Liens on, and security interests in, the Collateral, prior to all other Liens on, and
security interests in, the Collateral, other than Permitted Priority Liens and subject to the Carve-
Out. Such Liens and security interests and their priority shall remain in effect until the Termination
Date.

               (c)     Notwithstanding anything herein to the contrary, all proceeds received by
the Administrative Agent and the Lenders from the Collateral subject to the Liens granted in
Section 2.22 or in any other Loan Document or by the Interim Order and the Final Order, as
applicable, shall be subject to the prior payment of Carve-Out; provided, that no Person entitled to
such Carve-Out shall be entitled to sell or otherwise dispose, or seek or object to the sale or other
Disposition, of any Collateral.

                (d)    Subject to entry of the Final Order, except for the Carve-Out, no costs or
expenses of administration shall be imposed against the Administrative Agent, the Lenders or any
of the Collateral or any of the Prepetition ABL Agent, the Prepetition Term Loan Agent, the
Prepetition ABL Lenders or the Prepetition Term Loan Lenders under the Prepetition ABL Loan
Documents or the Prepetition Term Loan Documents, as applicable, or the “Collateral” (as defined
therein) under Sections 105, 506(c) or 552 of the Bankruptcy Code, or otherwise, and the Loan
Parties hereby waive for themselves and on behalf of each of their estates in bankruptcy, any and
all rights under Sections 105, 506(c) (subject to entry of the Final Order) or 552, or otherwise, to
assert or impose or seek to assert or impose, any such costs or expenses of administration against
the Administrative Agent, the Lenders or any of the Collateral or any of the Prepetition ABL
Agent, the Prepetition Term Loan Agent, the Prepetition ABL Lenders or the Prepetition Term
Loan Lenders under the Prepetition ABL Loan Documents or the Prepetition Term Loan
Documents, as applicable.

       Section 2.23 Administrative Priority. Each of the Loan Parties agrees for itself that the
Obligations of such Person shall constitute allowed administrative expenses in the Chapter 11
Cases, having priority over all administrative expenses of and unsecured claims against such
Person now existing or hereafter arising, of any kind or nature whatsoever, including all
administrative expenses of the kind specified in, or arising or ordered under, Sections 105, 326,
328, 330, 331, 503(a), 503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b), 546,
726, 1113 and 1114 of the Bankruptcy Code, subject only to the prior payment of Carve-Out.

       Section 2.24 Grants, Rights and Remedies. The Liens and security interests granted
pursuant to Section 2.22 and the administrative priority granted pursuant to Section 2.23 may be
independently granted by the Interim Order and the Final Order, as applicable, and by other Loan
Documents hereafter entered into. This Agreement, the Interim Order and the Final Order, as
applicable, and such other Loan Documents supplement each other, and the grants, priorities, rights
and remedies of the Administrative Agent and the Lenders hereunder and thereunder are
cumulative.



                                                 67
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 163 of 235




        Section 2.25 No Filings Required. The Liens and security interests referred to herein
shall be deemed valid and perfected solely by and upon entry of the Interim Order and the Final
Order, as applicable, and entry of the Interim Order shall have occurred on or before the date of
any Loan. No Agent, Lender or other Person shall be required to file any financing statements,
mortgages, certificates of title, notices of Lien or similar instruments in any jurisdiction or filing
office or to take any other action in order to validate or perfect any Lien and security interest
granted by or pursuant to this Agreement, the Interim Order or the Final Order, as applicable, or
any other Loan Document; provided, that the Administrative Agent shall be permitted to file any
financing statements, mortgages, certificates of title, notices of Lien or similar instruments in any
jurisdiction or filing office and to take any other action with respect to the Liens and security
interests granted by or pursuant to this Agreement, the Interim Order or the Final Order, as
applicable, or any other Loan Document; provided, further that should the Administrative Agent
so choose and attempt to file any financing statements, mortgages, certificates of title, notices of
Lien or similar instruments in any jurisdiction or filing office and to take any other action with
respect to such Lien or security interest, no defect or failure in connection with such attempt shall
in any way limit, waive or alter the validity, enforceability, attachment, or perfection of the any
Liens and security interests granted herein by virtue of the entry of the Interim Order or the Final
Order.

        Section 2.26 Survival. The Liens, lien priority, administrative priorities and other rights
and remedies granted to the Administrative Agent and the Lenders pursuant to this Agreement, the
Interim Order and the Final Order, as applicable, and the other Loan Documents (specifically
including the existence, perfection and priority of the Liens and security interests provided herein
and therein, and the administrative priority provided herein and therein) shall not be modified,
altered or impaired in any manner by any other financing or extension of credit or incurrence of
Indebtedness by any Loan Party (pursuant to Section 364 of the Bankruptcy Code or otherwise),
or by any dismissal or conversion of any of the Chapter 11 Cases, or any successor bankruptcy
case, or by any other act or omission whatsoever. Without limitation, notwithstanding any such
order, financing, extension, incurrence, dismissal, conversion, successor bankruptcy case act or
omission:

              (a)     except for the Carve-Out, no costs or expenses of administration which have
been or may be incurred in the Chapter 11 Cases or any conversion of the same or in any other
proceedings related thereto, and no priority claims, are or will be prior to or on parity with any
claim of the Administrative Agent and the Lenders against any Loan Party in respect of any
Obligation;

                (b)    upon entry of the Interim Order or Final Order, as applicable, but retroactive
to the Petition Date in each case, the Liens in favor of the Administrative Agent and the Lenders
set forth in Section 2.22 shall constitute valid and perfected first priority Liens and security
interests to which all other Liens and security interests shall be subordinate and junior, subject
only to Permitted Priority Liens, and which Liens and security interests shall be prior to all other
Liens and security interests, now existing or hereafter arising, in favor of any other creditor or any
other Person whatsoever;

                (c)    the Liens in favor of the Administrative Agent and the Lenders set forth
herein, in the Interim Order and the Final Order, as applicable, and in the other Loan Documents


                                                 68
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 164 of 235




shall continue to be valid and perfected without the necessity that the Administrative Agent file
financing statements, mortgages, certificates of title, notices of Lien or other similar instruments
or otherwise perfect its Lien under applicable non-bankruptcy law; and

                (d)    (i) the Obligations and all other rights, remedies, interests, liens, priorities,
privileges, protections, and benefits granted hereunder shall not be altered, modified, impaired, or
discharged by, the entry of any order confirming any chapter 11 plan (and each Loan Party
pursuant to Section 1041(d)(4) of the Bankruptcy Code, waives any such discharge) and (ii) the
super priority administrative claim granted to the Administrative Agent and the Lenders pursuant,
the Interim Order and the Final Order, as applicable, and described in this Agreement and the Liens
granted to the Administrative Agent and the Lenders pursuant to this Agreement, the Interim Order
and the Final Order, as applicable, shall not be altered, modified, impaired, or discharged by, the
entry of any order confirming any chapter 11 plan.

         Section 2.27 Further Assurances. The Loan Parties shall take any other customary
actions reasonably requested by the Administrative Agent from time to time to cause the
attachment, perfection and first priority of, and the ability of the Administrative Agent and the
Lenders to enforce, the security interest of the Administrative Agent and the Lenders in any and
all of the Collateral, including, (a) executing and delivering any requested security agreement,
pledge agreement or mortgage, (b) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable law, to the extent,
if any, that any Loan Party’s signature thereon is required therefor, (c) causing the Administrative
Agent’s name to be noted as secured party on any certificate of title for a titled good if such notation
would be a condition, if not for the Chapter 11 Cases, to attachment, perfection or priority of, or
ability of the Administrative Agent to enforce, the security interest of the Administrative Agent in
such Collateral, (d) complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision would be a condition, if not for the
Chapter 11 Cases, to attachment, perfection or priority of, or ability of the Administrative Agent
to enforce, the security interest of the Administrative Agent in such Collateral, (e) using
commercially reasonable efforts to obtain the consent and approval of any Governmental
Authority or third party, including any consent of any licensor, lessor or other Person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC or by other law, as
applicable in any relevant jurisdiction, and (f) complying with any changing requirements to
effectuate the provisions of Section 9.10.


                  ARTICLE 3       REPRESENTATIONS AND WARRANTIES

       On the dates and to the extent required pursuant to Sections 4.01 and 4.02, the Loan Parties,
represent and warrant to the Lenders that:

         Section 3.01 Organization; Powers. Each Loan Party and each of their Subsidiaries
(a) is (i) duly organized and validly existing and (ii) in good standing (to the extent such concept
exists in the relevant jurisdiction) under the Requirements of Law of its jurisdiction of
organization, (b) subject to the entry and terms of the Interim Order and the Final Order and the
Chapter 11 Cases, as applicable, has all requisite organizational power and authority to own its
assets and to carry on its business as now conducted and (c) is qualified to do business in, and is


                                                  69
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 165 of 235




in good standing (to the extent such concept exists in the relevant jurisdiction) in, every jurisdiction
where the ownership, lease or operation of its properties or conduct of its business requires such
qualification, except, in each case referred to in this Section 3.01 (other than clause (a)(i)) with
respect to the Borrowers, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

        Section 3.02 Authorization; Enforceability. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Loan Party is a party are within such
Loan Party’s corporate or other organizational power and have been duly authorized by all
necessary corporate or other organizational action of such Loan Party. Subject to entry to the entry
of the Interim Order and the Final Order, as applicable, each Loan Document to which any Loan
Party is a party has been duly executed and delivered by such Loan Party is a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms, subject to the
Legal Reservations.

         Section 3.03 Governmental Approvals; No Conflicts. Subject to entry to the entry of
the Interim Order and the Final Order, as applicable, the execution and delivery of each Loan
Document by each Loan Party, party thereto and the performance by such Loan Party thereof (a) do
not require any consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in full force and
effect, (ii) entry of the Interim Order and the Final Order, as applicable, and (iii) such consents,
approvals, registrations, filings, or other actions the failure to obtain or make which could not be
reasonably expected to have a Material Adverse Effect, (b) will not violate any (i) of such Loan
Party’s Organizational Documents or (ii) Requirement of Law applicable to such Loan Party which
violation, in the case of this clause (b)(ii), could reasonably be expected to have a Material Adverse
Effect and (c) will not violate or result in a default under any Contractual Obligation to which such
Loan Party is a party which violation (other than violations and defaults, the enforcement of which
will be stayed by virtue of the filing of the Chapter 11 Case), in the case of this clause (c), could
reasonably be expected to result in a Material Adverse Effect.

       Section 3.04 Financial Condition; No Material Adverse Effect.

                (a)     The financial statements most recently provided pursuant to Section 5.01(a)
or (b), as applicable, present fairly, in all material respects, the financial position and results of
operations and cash flows of Bluestem on a consolidated basis as of such dates and for such periods
in accordance with GAAP, subject, in the case of financial statements provided pursuant to
Section 5.01(a), to the absence of footnotes and normal year-end adjustments.

               (b)    The initial Approved Budget was prepared in good faith on the basis of the
assumptions stated therein, which assumptions the Loan Parties reasonably believe, in their good
faith business judgment, were fair in light of the conditions existing at the time of delivery, of
Holdings and its Subsidiaries’ forecasts of future financial performance.

               (c)     Other than the filing of Chapter 11 Cases, since the Petition Date there have
been no events, developments or circumstances that have had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.




                                                  70
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 166 of 235




       Section 3.05 Properties; Licenses; Intellectual Property.

               (a)     As of the Petition Date, Schedule 1.01(c) sets forth the address of each Real
Estate Asset (or each set of such assets that collectively comprise one operating property) that is
owned in fee simple or leased by any Loan Party.

                  (b)     Each Loan Party and each of its Subsidiaries have good and valid fee simple
title to or rights to purchase, or valid leasehold interests in, or easements or other limited property
interests in, all of their respective Real Estate Assets and have good title to their personal property
and assets, in each case, except (i) for defects in title that do not materially interfere with their
ability to conduct their business as currently conducted or to utilize such properties and assets for
their intended purposes or (ii) where the failure to have such title or rights would not reasonably
be expected to have a Material Adverse Effect.

                (c)    Set forth on Schedule 3.05 is a complete and accurate list as of the Petition
Date of all material licenses, permits, Patents, Trademarks, and Copyrights of each Loan Party.
Each Loan Party and its Subsidiaries own or otherwise have a license or right to use all rights in
Patents, Trademarks, Copyrights and other similar intellectual property rights (the foregoing,
collectively, “IP Rights”) necessary for their respective businesses as presently conducted
without, to the knowledge of the Loan Parties, any infringement or misappropriation of the IP
Rights of third parties, except to the extent the failure to own or have a license or have rights to
use would not, or where such infringement or misappropriation would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Each Loan Party has obtained
all material permits, licenses and other authorizations which are required with respect to the
ownership and operations of their respective businesses as presently conducted and each Loan
Party is in compliance with all terms and conditions of such permits, licenses and other
authorizations, and is also in compliance with Requirements of Law, except where the failure to
comply with such permits, licenses or other authorizations, or Requirements of Law, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse Effect.

       Section 3.06 Litigation and Environmental Matters.

               (a)      There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Loan Parties, threatened in
writing against any Loan Party or any of its Subsidiaries which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

               (b)     Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) neither the Loan Parties nor any
of their Subsidiaries have received notice of any Environmental Claim or knows of any basis for
any Environmental Claim against the Loan Parties or their Subsidiaries and (ii) neither the Loan
Parties nor any of their Subsidiaries (A) have failed to comply with any Environmental Law or to
obtain, maintain or comply with any Governmental Authorization required under any
Environmental Law or (B) have become subject to, or knows of any basis for, any Environmental
Liability.




                                                  71
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 167 of 235




               (c)   Neither the Loan Parties nor any of their subsidiaries have conducted any
Hazardous Materials Activities on, at, under, or from any Facility in a manner that would
reasonably be expected to have a Material Adverse Effect.

        Section 3.07 Compliance with Laws. Subject to the filing of the Chapter 11 Cases, each
of the Loan Parties and each of their Subsidiaries is in compliance with all Requirements of Law
applicable to it or its property, except, in each case, where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse Effect; it being
understood and agreed that this Section 3.07 shall not apply to the Requirements of Law covered
by Section 3.15.

       Section 3.08 Investment Company Status. None of the Loan Parties or any of their
Subsidiaries is an “investment company” as defined in, or is required to be registered under, the
Investment Company Act of 1940.

        Section 3.09 Taxes. Each of the Loan Parties and each of their Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to have been filed and has
paid or caused to be paid all material Taxes required to have been paid by it that are due and
payable (including in its capacity as a withholding agent), except (a) Taxes (or any requirement to
file Tax returns with respect thereto) that are being contested in good faith by appropriate
proceedings and for which the Loan Parties or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP, (b) such obligations constituting Prepetition
Liabilities, (c) Taxes the non-payment of which is permitted or required by the Bankruptcy Code
or (d) Taxes in an aggregate amount not to exceed $500,000 at any time. For the avoidance of
doubt, nothing in this Agreement requires payment of any Prepetition Liabilities subject to the
automatic stay of the Bankruptcy Code.

       Section 3.10 ERISA.

                 (a)    Each Plan is in compliance in form and operation with its terms and with
ERISA and the Internal Revenue Code and all other applicable Requirements of Law, except where
any failure to comply would not reasonably be expected to result in a Material Adverse Effect.
There are no pending, or to the knowledge of the Loan Parties or any of their Subsidiaries,
threatened material claims (other than claims for benefits in the ordinary course), sanctions,
actions, suits, or proceedings asserted or instituted by any Person against any Plan or any Person
as fiduciary or sponsor of any Plan, except as would not result in a Material Adverse Effect.

               (b)    In the five-year period prior to the date on which this representation is made,
no ERISA Event has occurred and is continuing or is reasonably expected to occur that, when
taken together with all other such ERISA Events, would reasonably be expected to result in a
Material Adverse Effect.

       Section 3.11 Disclosure.

                (a)      Each Loan Party has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or any of its Subsidiaries
is subject, and all other matters known to it, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No written report, financial statement,


                                                  72
            Case 20-10566-MFW            Doc 15     Filed 03/09/20      Page 168 of 235




certificate or other information furnished (in writing) by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (in each case, as modified or supplemented by other information so
furnished) (other than budgets, estimates, forward-looking statements, projections, Approved
Budgets, and general market or industry data) contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with respect to projected
financial information and the Approved Budget, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be reasonable at the
time made.

        Section 3.12 Security Interest in Collateral.

                 (a)    Upon entry of and subject to the terms of the Interim Order, this Agreement
(together with the Interim Order and the other Loan Documents) will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid, continuing and
enforceable security interest in the Collateral. Upon entry of the Interim Order (and the subsequent
entry of the Final Order), the Administrative Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors thereunder in all Collateral that
may be perfected by filing, recording or registering a financing statement or analogous document
or by obtaining control under the UCC (including without limitation the proceeds of such
Collateral subject to the limitations relating to such proceeds in the UCC), which, in all cases, shall
be prior and superior in right to any other Person, subject to the Carve-Out and Permitted Priority
Liens. Assuming the entry of the Interim Order, filings of UCC-1 financing statements and/or the
obtaining of “control” (as defined in the UCC and the Final Order, as applicable) of Collateral are
not, and will not be, required to create or perfect a legal, valid, continuing and enforceable security
interest in the Collateral under U.S. law.

                (b)     Subject to the entry of the Interim Order and the Final Order, as applicable,
the Administrative Agent will have a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Parties in the IP Rights in which a security interest may be
perfected by filings of UCC-1 financing statements and/or filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, in each case, prior and superior in right
to any other Person, subject to the Carve-Out and Permitted Priority Liens; it being understood
that the Administrative Agent may request subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office to reflect the Liens on intellectual
property acquired by the Loan Parties after the Closing Date.

         Section 3.13 Labor Disputes. As of the Closing Date, except as individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns against the Loan Parties or any of their Subsidiaries pending or, to
the knowledge of the Loan Parties, threatened and (b) the hours worked by and payments made to
employees of the Loan Parties and their Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirements of Law dealing with such matters. The
consummation of the transactions contemplated by this Agreement and any other Loan Documents


                                                   73
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 169 of 235




will not give rise to any right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its Subsidiaries is bound.

       Section 3.14 Federal Reserve Regulations.

                (a)    None of Loan Parties or any of their Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

                (b)     No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for any purpose that
results in a violation of the provisions of Regulations T, U or X.

       Section 3.15 Anti-Terrorism Laws.

                (a)     None of the Loan Parties or any of their Subsidiaries nor, to the knowledge
of the Loan Parties, any director, officer, agent, employee or Affiliate of any of the foregoing is
(i) a person on the list of “Specially Designated Nationals and Blocked Persons” or (ii) currently
the subject of any sanctions administered or enforced by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”) (any such sanctions referred to as “Sanctions”); and the
Loan Parties will not use the proceeds of the Loans or otherwise make available such proceeds to
fund any activities or business of or with any Person, or in any country or territory that, at the time
of such funding is the subject of OFAC sanctions, except to the extent licensed or otherwise
approved by OFAC.

                (b)     To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act and each of the foreign assets control regulations
of the U.S. Treasury Department (31 CFR, Subtitle B, Chapter V) and any other enabling
legislation or executive order relating thereto and (ii) the USA PATRIOT Act.

               (c)      No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Loan Parties, indirectly (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of (A) the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”) or
(B) to the knowledge of the Loan Parties, any other applicable anti-corruption laws or (ii) in
violation of any anti-money laundering laws or anti-terrorism finance laws (clauses (i) and (ii)
being referred to as “Anti-Corruption Laws”).

                (d)     The Loan Parties, their Subsidiaries and, to the knowledge of the Loan
Parties, their respective officers, employees, directors and agents, are in compliance with Anti-
Corruption Laws and applicable Sanctions in all material respects.

       Section 3.16 [Reserved].

       Section 3.17 Capitalization and Subsidiaries. Schedule 3.17 sets forth as of the
Closing Date, a correct and complete list containing (a) the name of each Subsidiary of Holdings



                                                  74
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 170 of 235




and the ownership interest therein held by Holdings or its applicable subsidiary, and (b) the type
of entity of Holdings and each of its Subsidiaries.

        Section 3.18 Deposit Accounts; Credit Card Agreements. As of the Closing Date,
Schedule 3.18 sets forth each of the Deposit Accounts maintained by the Loan Parties (including
all such accounts subject to an Existing Control Agreement as so indicated) and which Schedule
includes (a) the name and address of owner of such account, (b) the account number(s) maintained
with the depositary bank, (c) a contact person at each such depositary bank, and (d) the
identification of each depositary bank, including name and address. As of the Closing Date,
Schedule 3.18 sets forth all of the Credit Card Agreements to which Loan Parties or their
Subsidiaries are subject.

         Section 3.19 Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship, of any Loan Party or any Subsidiary with any
supplier material to its operations, except (i) as a result of the filing of the Chapter 11 Cases and
(ii) as would not reasonably be expected, individually or in the aggregate, to result in a Material
Adverse Effect.

        Section 3.20 Material Contracts. The Loan Parties and their Subsidiaries are not in
breach or in default in any material respect of or under any Material Contract and have not received
any written notice of the intention of any other party thereto to terminate any Material Contract
(other than any notice as to a termination that would be voided or invalidated under the Bankruptcy
Code). The Loan Parties are current on all premiums and other amounts due in respect of the
insurance coverage required by Section 5.05.

       Section 3.21 Bankruptcy Matters.

                (a)     The Chapter 11 Cases were commenced on the Petition Date in accordance
with Requirements of Law and notice of (i) the motion seeking approval of this Agreement and
the other Loan Documents and the Interim Order and the Final Order, as applicable, (ii) the hearing
for the entry of the Interim Order, and (iii) the hearing for the entry of the Final Order has been or
will be given. The Loan Parties shall give, on a timely basis as specified in the Interim Order or
the Final Order, as applicable, all notices required to be given to all parties specified in the Interim
Order or Final Order, as applicable.

                (b)     Upon entry of the Interim Order but retroactive to the Petition Date or the
Final Order Entry Date, as the case may be, the Obligations of the Loan Parties will constitute
allowed administrative expenses in the Chapter 11 Cases, having priority in payment over all other
administrative expenses and unsecured claims against the Loan Parties now existing or hereafter
arising, of any kind or nature whatsoever, including all administrative expenses of the kind
specified in, or arising or ordered under, Sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c)
(subject to entry of the Final Order), 507(a), 507(b), 546, 726, 1113 and 1114 of the Bankruptcy
Code, subject only to the prior payment of Carve-Out.

              (c)     Upon entry of the Interim Order or the Final Order, as the case may be, the
Liens and security interests of the Administrative Agent on the Collateral referred to in Section


                                                  75
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 171 of 235




2.22 shall be valid and perfected first priority Liens, subject only to Permitted Priority Liens and
the Carve-Out.

               (d)     On and after the Closing Date and prior to the Final Order Entry Date, the
Interim Order is in full force and effect, and has not been reversed, modified, amended, stayed,
vacated or subject to appeal in a manner adverse to the Lenders, absent the written consent of the
Administrative Agent, the Required Lenders and the Borrowers, and on and after the Final Order
Entry Date, the Final Order is in full force and effect, and has not been reversed, modified,
amended, stayed, or vacated in a manner adverse to the Lenders or subject to appeal absent the
written consent of the Administrative Agent, the Required Lenders and the Borrowers.

               (e)     No order has been entered, and no Loan Party has filed a motion, in any
Chapter 11 Case (A) for the appointment of a Chapter 11 trustee, (B) for the appointment of a
responsible officer or an examiner with enlarged powers (beyond those set forth in Sections
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code or (C)
to convert any of the Chapter 11 Cases to a Chapter 7 case or to dismiss any of the Chapter 11
Cases.

                                  ARTICLE 4      CONDITIONS

       Section 4.01 Closing Date. The obligations of each Lender to make Loans hereunder
during the Availability Period shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

               (a)     Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each Loan Party, party thereto, a counterpart signed by such
Loan Party (or written evidence satisfactory to the Administrative Agent (which may include a
facsimile or other electronic transmission) that such party has signed a counterpart) of (A) this
Agreement, (B) any Loan Document, as requested by the Administrative Agent prior to the Petition
Date, and (C) each Promissory Note requested by a Lender at least three Business Days prior to
the Closing Date, (ii) a Borrowing Base Certificate dated the Closing Date, relating to the
immediately preceding Saturday, and executed by the CRO. and (iii) a Borrowing Request as
required by Section 2.03.

               (b)     Commencement of Chapter 11 Cases; Interim Order.

                      (i)     The Loan Parties shall have commenced the Chapter 11 Cases and
       no trustee, examiner or receiver with expanded powers shall have been appointed or
       designated with respect to the Loan Parties’ business, properties or assets and no motion
       shall be pending seeking any relief or seeking any other relief in the Bankruptcy Court to
       exercise control over any Collateral with an aggregate value in excess of $1,000,000.

                      (ii)    The Interim Order shall have been entered by the Bankruptcy Court
       within three (3) Business Days after the Petition Date, and the Administrative Agent shall
       have received a true and complete copy of such order, and such order shall be in full force
       and effect and shall not have been reversed, modified, amended, stayed, or vacated, absent
       prior written consent of the Administrative Agent, the Required Lenders and the



                                                76
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 172 of 235




       Borrowers. The Interim Order shall (i) find and conclude that this Agreement and any
       other Loan Documents were negotiated in good faith and that the Administrative Agent
       and the Lenders are entitled to the protections of Section 364(e) of the Bankruptcy Code
       and (ii) order that, as of the Petition Date, the Liens and security interests in favor of the
       Administrative Agent referred to in Section 2.22 shall be valid and perfected Liens and
       security interests in the Collateral, prior to all other Liens and security interests in the
       Collateral and subject only to Permitted Priority Liens and payment of the Carve-Out.

               (c)     Approved Budget. The Administrative Agent and the Lenders shall have
received the initial Approved Budget, attached hereto as Exhibit A, together with a certificate of
the CRO of Holdings stating that such Approved Budget has been prepared on a reasonable basis
and in good faith and is based on assumptions believed by the Loan Parties to be reasonable at the
time made and from the best information then available to the Loan Parties.

                 (d)     Secretary’s Certificate and Good Standing Certificates. The Administrative
Agent shall have received (i) a certificate of each Loan Party, dated the Petition Date and executed
by a secretary, assistant secretary or other Responsible Officer thereof, which shall (A) certify that
attached thereto are (x) a true and complete copy of the certificate or articles of incorporation,
formation or organization of such Loan Party certified by the relevant authority of its jurisdiction
of organization, which certificate or articles of incorporation, formation or organization of such
Loan Party attached thereto have not been amended (except as attached thereto) since the date
reflected thereon, (y) a true and correct copy of the by-laws or operating, management, partnership
or similar agreement of such Loan Party, together with all amendments thereto as of the Petition
Date and such by-laws or operating, management, partnership or similar agreement are in full force
and effect and (z) a true and complete copy of the resolutions or written consent, as applicable, of
its board of directors, board of managers, sole member or other applicable governing body
authorizing the execution, delivery and performance of the Loan Documents, and, in the case of
the Borrowers, the borrowings and other obligations thereunder, which resolutions or consent have
not been modified, rescinded or amended (other than as attached thereto) and are in full force and
effect, and (B) identify by name and title and bear the signatures of the officers, managers, directors
or authorized signatories of such Loan Party authorized to sign the Loan Documents to which such
Loan Party is a party on the Petition Date and (ii) a good standing (or equivalent) certificate as of
a recent date not more than 30 days prior to the Petition Date for such Loan Party from the relevant
authority of its jurisdiction of organization certifying as to the subsistence in good standing of such
Loan Party in such jurisdiction.

                 (e)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties contained in Article III
and in each other Loan Document are true and correct in all material respects (without duplication
of other materiality qualifiers) on and as of the Closing Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and correct in all material
respects (without duplication of other materiality qualifiers)) on and as of such earlier date) and
(ii) no Default or Event of Default shall have occurred and be continuing on the Closing Date or
would result from this Agreement or the other Loan Documents becoming effective in accordance
with its or their respective terms.



                                                  77
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 173 of 235




                (f)    Fees. Prior to or on the Closing Date, the Administrative Agent shall have
received (i) the Closing Fee and (ii) all accrued fees, costs and expenses of the Administrative
Agent’s professionals (including legal counsel) in connection with the negotiation and preparation
of this Agreement and the other Loan Documents.

              (g)     Insurance. The Administrative Agent shall have received evidence of the
insurance coverage required by Section 5.05.

               (h)     Legality. The making of the initial Loans shall not contravene any law, rule
or regulation applicable to the Administrative Agent or any Lender.

                (i)    Pledged Stock and Pledged Notes. Subject to the final paragraph of this
Section 4.01, the Administrative Agent shall have received (i) the certificates representing the
Capital Stock pledged hereunder, together with an undated stock power or similar instrument of
transfer for each such certificate endorsed in blank by a duly authorized officer of the pledgor
thereof, and (ii) each Material Debt Instrument (if any) endorsed (without recourse) in blank (or
accompanied by a transfer form endorsed in blank) by the pledgor thereof .

               (j)      First Day Motions and Orders. The Administrative Agent shall have
received on or before the Petition Date, copies of the “first day” motions, including the orders
attached thereto, to be filed by the Loan Parties with the Bankruptcy Court in the Chapter 11 Cases,
each of which shall be in form and substance reasonably satisfactory to the Administrative Agent,
and the orders of the Bankruptcy Court approving such motions (including the order with respect
to the Loan Parties’ cash management systems), in form and substance reasonably satisfactory to
the Administrative Agent, shall have been entered by the Bankruptcy Court on or before the third
(3rd) Business Day after the Petition Date (such orders, the “First Day Orders”).

               (k)     [Reserved].

               (l)    Existing Liens. The Administrative Agent shall have received UCC, tax
and judgment Lien searches and title reports with respect to Real Estate Assets and other
appropriate evidence, evidencing the absence of any Liens or mortgages on the Collateral, except
for Permitted Liens.

                (m)      Priority. The Administrative Agent shall be satisfied that it has been
granted, and holds for the benefit of the Secured Parties, a perfected, first priority Lien on, and
security interest in, all of the Collateral, subject only to Permitted Priority Liens and the Carve-
Out.

                (n)    Material Adverse Effect. No event or development shall have occurred
since the Petition Date, which could reasonably be expected to have a Material Adverse Effect.

               (o)    ABL Obligations. The Loan Parties shall pay in full in cash the Prepetition
ABL Obligations, with proceeds from the initial Borrowings, to the Prepetition ABL Agent, on its
behalf and on behalf of the Prepetition ABL Lenders, and shall obtain a full and final release of all
Liens securing the Prepetition ABL Obligations.




                                                 78
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 174 of 235




              (p)    USA PATRIOT Act. No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and other
information reasonably requested by it in writing at least ten Business Days in advance of the
Closing Date, which documentation or other information has been reasonably determined by the
Administrative Agent to be required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA PATRIOT Act.

              (q)     Litigation. There shall exist no claim, action, suit, investigation, litigation
or proceeding pending or threatened in any court or before any arbitrator or Governmental
Authority which relates to the Loans, this Agreement, any other Loan Document, the Prepetition
ABL Obligations or the Prepetition Term Loan Obligations.

               (r)     [Reserved].

               (s)     Proceedings; Receipt of Documents. All proceedings in connection with
the making of the initial Loans and the other transactions contemplated by this Agreement and the
other Loan Documents, and all documents incidental hereto and thereto, shall be satisfactory to
the Administrative Agent and their counsel, and the Administrative Agent and such counsel shall
have received all such information and such counterpart originals or certified or other copies of
such documents as the Administrative Agent or such counsel may reasonably request.

                (t)     Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower Representative attesting to the matters
set forth in Sections 4.01(e) and (n).

       Section 4.02 Conditions Precedent to the Making of All Loans. The obligation of any
Lender to make any Loan on any date after the Closing Date is subject to the fulfillment, in a
manner satisfactory to the Administrative Agent, of each of the following conditions precedent:

               (a)       Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties contained in Article III
and in each other Loan Document are true and correct in all material respects (without duplication
of other materiality qualifiers), except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation or warranty shall be
true and correct in all material respects (without duplication of other materiality qualifiers)) on and
as of such earlier date) and (ii) no Default or Event of Default shall have occurred and be
continuing on and as of the date of such Loan or would result from the making of such Loan on
such date.

              (b)     Payment of Fees, Etc. The Borrowers shall have paid on or before the date
of such Loan all invoiced fees, costs and expenses then earned due and payable.

               (c)    Material Adverse Effect. No event or development shall have occurred
since the Closing Date, which could reasonably be expected to have a Material Adverse Effect.

               (d)     [Reserved].




                                                  79
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 175 of 235




               (e)     Proceedings; Receipt of Documents. All proceedings in connection with
the making of the Loans and the other transactions contemplated by this Agreement and the other
Loan Documents, and all documents incidental hereto and thereto, shall be satisfactory to the
Administrative Agent and their counsel, and the Administrative Agent and such counsel shall have
received all such information and such counterpart originals or certified or other copies of such
documents as the Administrative Agent or such counsel may reasonably request.

               (f)     Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to the Administrative Agent or any Lender.

              (g)     Notices. The Administrative Agent shall have received a Borrowing
Request pursuant to Section 2.03.

               (h)    Revolving Availability; Commitment. After giving effect to (i) any
Revolving Loan, the Revolving Availability then in effect is not less than zero and (i) any Term
Loan, the outstanding principal amount of the Term Loans shall not exceed the total Term Loan
Commitments then in effect.

                       ARTICLE 5       AFFIRMATIVE COVENANTS

        From the Closing Date until the date that all Commitments have expired or terminated and
the principal of and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent indemnification obligations for which no claim or
demand has been made) have been paid in full in cash (such date, the “Termination Date”), the
Loan Parties hereby covenant and agree with the Lenders that:

       Section 5.01 Approved Budget, Financial Statements, Borrowing Base and Other
Reports. The Borrower Representative will deliver to the Administrative Agent for delivery to
each Lender:

              (a)     The Loan Parties will furnish to the Administrative Agent:

                       (i)    After each four-week period following the Petition Date, an updated
       cash flow forecast extending out through and including the 13th week after delivery, shall
       be delivered, in accordance with the definition thereof (in each case, once approved, such
       approved updated cash flow forecast shall be the “Approved Budget”); and

                       (ii)    Beginning with the third Business Day after the first full week
       following the Petition Date and on the third Business Day of each week thereafter, no later
       than 5:00 p.m. (Eastern time) on such day (A) a variance and compliance report (the
       “Variance Report”), in substantially the form attached hereto as Exhibit H showing the
       comparison of, and the variances between, actual performance to projections for each line
       item of the Approved Budget and reconciling the sources, uses and disbursements of cash,
       for the Measurement Period most recently ended and (B) a certificate from the CRO (1)
       certifying the calculation and compliance of the variances and other requirements under
       Section 6.18 for the Measurement Period most recently ended and (2) including
       explanations for all unfavorable variances in excess of fifteen percent (15%); provided that
       in the event the Approved Budget applicable to such Measurement Period has been updated


                                               80
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 176 of 235




       and approved such that it is the “Approved Budget”, the Variance Report shall be
       determined with reference to such updated Approved Budget;

               (b)     [reserved];

                (c)     Monthly Financial Statements. As soon as available, and in any event
within 30 days after the end of each of the first two fiscal months of each fiscal quarter, the
consolidated balance sheet of Bluestem and its Subsidiaries as at the end of such fiscal month and
the related consolidated statements of operations and cash flows of Holdings and its Subsidiaries
for such fiscal month and for the period from the beginning of the then current Fiscal Year to the
end of such fiscal month, and setting forth, in reasonable detail, in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year, all in reasonable
detail, together with a Responsible Officer Certification with respect thereto; provided, that any
comparison to a prior period will be a comparison between the entity or entities, as applicable, that
issued the financial statements at the applicable time;

               (d)     [Reserved];

              (e)    Borrowing Base Certificate. Within 3 Business Days after the end of each
calendar week, a Borrowing Base Certificate to the Administrative Agent;

              (f)     Collateral Reporting. Within 3 Business Days after the end of each calendar
week, to the Administrative Agent:

                        (i)    a schedule detailing the Loan Parties’ Inventory, in form reasonably
       satisfactory to the Administrative Agent, (1) by location (showing Inventory in transit, any
       Inventory located with a third party under any consignment, bailee arrangement, or
       warehouse agreement), by class (raw material, work-in-process and finished goods), by
       product type, and by volume on hand, which Inventory shall be valued at the lower of cost
       (determined on a first-in, first-out basis) or market and adjusted for Reserves as the
       Administrative Agent has previously indicated to the Borrower Representative are deemed
       by the Administrative Agent to be necessary in its Permitted Discretion, (2) including a
       report of any variances or other results of Inventory counts performed by the Loan Parties
       since the last Inventory schedule (including information regarding sales or other
       reductions, additions, returns, credits issued by the Loan Parties and complaints and claims
       made against the Loan Parties), and (3) reconciled to the Borrowing Base Certificate
       delivered as of such date;

                      (ii)   a worksheet of calculations prepared by the Borrower
       Representative to determine Eligible Inventory and Eligible In-Transit Inventory, such
       worksheets detailing the Inventory excluded from Eligible Inventory and Eligible In-
       Transit Inventory and the reason for such exclusion;

                      (iii) a reconciliation of the Loan Parties’ Inventory between the amounts
       shown in the Borrowers’ general ledger and financial statements and the reports delivered
       pursuant to clauses (i) and (ii) above;




                                                 81
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 177 of 235




                       (iv)   a reconciliation of the loan balance per the Borrowers’ general
       ledger to the loan balance under this Agreement;

                      (v)    a trial balance showing Credit Card Receivables and Other
       Receivables outstanding aged from stated date as follows: 1 to 30 days, 31 to 60 days, 61
       to 90 days, and 91 days or more, accompanied by a comparison to the prior month’s trial
       balance and inclusive of a reconciliation to the general ledger and such supporting detail
       and documentation as shall be required by the Administrative Agent; and

                      (vi)  such other reports, reconciliations as the Administrative Agent may
       reasonably request, including, without limitation, copies of Account Debt invoices,
       evidence of shipment or delivery, trial balances and test verifications.

                (g)     Accounts. Upon reasonable request by the Administrative Agent, a
schedule and aging of the Borrowers’ accounts payable and intercompany accounts, delivered
electronically in a text formatted file acceptable to the Administrative Agent;

              (h)    Inventory; Intercompany Accounts. Promptly upon the Administrative
Agent’s reasonable request copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory purchased by any Loan Party;

               (i)     [Reserved];

                (j)     Notice of Default. Promptly upon any Responsible Officer of a Loan Party
obtaining knowledge of (i) any Default or Event of Default or (ii) the occurrence of any event or
change that has caused or evidences or would reasonably be expected to cause or evidence, either
individually or in the aggregate, a Material Adverse Effect, a reasonably-detailed notice specifying
the nature and period of existence of such condition, event or change and what action the Loan
Parties have taken, is taking and proposes to take with respect thereto;

               (k)     Notice of Litigation. Promptly upon any Responsible Officer of a Loan
Party obtaining knowledge of (i) the institution of, or threat of, any Adverse Proceeding not
previously disclosed in writing by the Borrower Representative to the Lenders, or (ii) any material
development in any Adverse Proceeding that, in the case of either clause (i) or (ii), could
reasonably be expected to have a Material Adverse Effect, written notice thereof from the
Borrower Representative together with such other non-privileged information as may be
reasonably available to the Loan Parties to enable the Lenders to evaluate such matters;

               (l)     ERISA. Promptly upon any Responsible Officer of a Loan Party becoming
aware of the occurrence of any ERISA Event that could reasonably be expected to have a Material
Adverse Effect, a written notice specifying the nature thereof;

               (m)   Taxes. Promptly, upon obtaining knowledge of the filing of any Lien for
material unpaid Taxes against any Loan Party.

               (n)    Information Regarding Collateral. Prompt (and, in any event, within 15
days of the relevant change) written notice of any change (i) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the ownership of its properties;


                                                82
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 178 of 235




(ii) the location of any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment of any such new
office or facility); (iii) any Loan Party’s organizational structure or jurisdiction of incorporation or
formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization;

                (o)     [Reserved];

                (p)      Material Losses. Promptly upon any Responsible Officer of a Borrower
becoming aware, notice of (i) any loss, damage, or destruction, whether or not covered by
insurance, to; (ii) any casualty or other insured damage to; or (iii) the commencement of any action
or proceeding for the taking by power of eminent domain, condemnation or similar proceeding of;
in each case, the Collateral in the amount of $2,500,000 or more;

                (q)      Certain Reports. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is otherwise required to
be delivered under the provisions of any Loan Document, copies of all regular and periodic reports
and all registration statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by a Borrower or Holdings with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters relating to securities;

                (r)     Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from time to time in
connection with the financial condition or business of Holdings, the Borrowers and their
Subsidiaries; provided, however, that none of Holdings, the Borrowers nor any of their
Subsidiaries shall be required to disclose or provide any information (i) that constitutes non-
financial trade secrets or non-financial proprietary information of Holdings, the Borrowers or any
of their subsidiaries or any of their respective customers and/or suppliers, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or any of their respective representatives)
is prohibited by applicable Requirements of Law, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) in respect of which Holdings, the Borrowers
or any Subsidiary thereof owes confidentiality obligations to any third party (provided such
confidentiality obligations were not entered into in contemplation of the requirements of this
Section 5.01(r)); provided, further to the extent any certificates, reports or other information are
withheld or otherwise not provided in reliance on any of the foregoing clauses (i)-(iv), the
Borrower Representative will provide notice to the Administrative Agent that such information is
being withheld and the Borrowers shall use commercially reasonable efforts to obtain the relevant
consents under such obligations of confidentiality to permit the provision of such information;

               (s)     Other Notices. Promptly after furnishing thereof, copies of any material
notice of default furnished pursuant to the Prepetition Term Loan Agreement, the SCUSA Sale
Agreement, any Related Agreement or any Replacement WebBank/SCUSA Sale Agreement

              (t)    Net Proceeds. Promptly following actual knowledge by a Loan Party, a
detailed summary of the estimated Net Proceeds to be received from any proposed Disposition,
Extraordinary Receipts or any other mandatory prepayment event as set forth in this Agreement;


                                                  83
            Case 20-10566-MFW            Doc 15     Filed 03/09/20      Page 179 of 235




                (u)     [Reserved];

              (v)     Chapter 11 Documents. Promptly and in any event within three (3)
Business Days after the filing thereof and to the extent the same is not publicly available on the
Bankruptcy Court’s electronic docket, copies of all pleadings, motions, applications, financial
information and other papers and documents filed by any Loan Party in the Chapter 11 Cases,
which papers and documents shall also be given or served on the Administrative Agent’s counsel;

                (w)    Committee Reports. Promptly and in any event within three (3) Business
Days after the sending thereof, copies of all written reports given by any Loan Party to any official
or unofficial Committee;

                (x)     Sale Process. Promptly and in any event within three (3) Business Days
after receipt thereof, copies of all letters of intent, commitment letters, written offers and purchase
agreements (in each case, with such redactions as deemed reasonably necessary by the Loan
Parties) received by any Loan Party or any of their advisors with respect to, in connection with, or
in response to, the proposed Sale, the Asset Purchase Agreement or pleadings seeking approval of
the same; and

         Documents required to be delivered pursuant to this Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower Representative (x) posts such documents or (y) provides a link thereto at the website
address listed on Schedule 9.01; provided that, other than with respect to items required to be
delivered pursuant to Section 5.01(q) above, the Borrower Representative shall promptly notify
(which notice may be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents at the website address listed on Schedule 9.01 and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies) of such documents;
(ii) on which such documents are delivered by the Borrower Representative or the Borrowers to
the Administrative Agent for posting on behalf of the Borrowers on IntraLinks/SyndTrak or
another relevant website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the Administrative Agent);
(iii) on which such documents are faxed to the Administrative Agent (or electronically mailed to
an address provided by the Administrative Agent); or (iv) in respect of the items required to be
delivered pursuant to Section 5.01(q) above in respect of information filed by a Borrower or its
applicable Parent Company with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters relating to securities
(other than Form 10-Q Reports and Form 10-K Reports described in Sections 5.01(a) and (b),
respectively), on which such items have been made available on the SEC website or the website
of the relevant analogous governmental or private regulatory authority or securities exchange.

        Section 5.02 Existence. Except as otherwise permitted under Section 6.07, the Loan
Parties will, and the Loan Parties will cause each of their Subsidiaries to, at all times preserve and
keep in full force and effect its existence and all rights and franchises, licenses and permits material
to its business except, other than with respect to the preservation of the existence of the Loan
Parties, to the extent that the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.



                                                   84
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 180 of 235




        Section 5.03 Payment of Taxes and Other Obligations. Subject to the provisions of
the Bankruptcy Code and subject to any required approval by the Bankruptcy Court, each Loan
Party will, and will cause its Subsidiaries to, pay its material post-petition tax liabilities, and all
lawful claims (including, without limitation, claims of landlords, warehousemen, customs brokers
and carriers) which, if unpaid, would by law become a Lien upon its property, except (a) where
the validity or amount thereof is being contested in good faith by appropriate proceedings, or (b)
Taxes in an aggregate amount not to exceed $500,000 at any time. For the avoidance of doubt,
nothing in this Agreement requires payment of any Prepetition Liabilities subject to the automatic
stay of the Bankruptcy Code.

        Section 5.04 Maintenance of Properties. The Loan Parties will, and the Loan Parties
will cause each of their Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and casualty and condemnation excepted, all property
reasonably necessary to the normal conduct of business of the Loan Parties and their Subsidiaries
and from time to time will make or cause to be made all needed and appropriate repairs, renewals
and replacements thereof except as expressly permitted by this Agreement or where the failure to
maintain such properties or make such repairs, renewals or replacements could not reasonably be
expected to have a Material Adverse Effect.

         Section 5.05 Insurance. Each Loan Party will maintain or cause to be maintained, with
financially sound and reputable insurers, such insurance coverage with respect to liabilities, losses
or damage in respect of the assets, properties and businesses of the Loan Parties and their
Subsidiaries as may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such amounts (giving effect
to self-insurance), with such deductibles, covering such risks and otherwise on such terms and
conditions as shall be customary for such Persons, including flood insurance with respect to each
Flood Hazard Property, in each case in compliance with the National Flood Insurance Act of 1968
and the Flood Disaster Protection Act of 1973 (where applicable). Each such policy of insurance
maintained shall, subject to Section 5.15, (i) name the Administrative Agent on behalf of the
Secured Parties as an additional insured thereunder as its interests may appear and (ii) to the extent
available from the relevant insurance carrier, in the case of each casualty insurance policy
(excluding any business interruption insurance policy, workers’ compensation policy or employee
liability policy), contain a lenders loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Lenders as the lenders loss payee thereunder and, to the
extent available, provide for at least 30 days’ prior written notice (or 10 days’ prior written notice
for any cancellation due to non-payment of premiums) to the Administrative Agent of any
modification or cancellation of such policy or the failure to pay any premiums thereunder.

        Section 5.06 Inspections. The Loan Parties will, and the Loan Parties will cause each
of their Subsidiaries to, permit any authorized representative designated by the Administrative
Agent to visit and inspect any of the properties of the Loan Parties or any of their Subsidiaries at
which the principal financial records and executive officers of the applicable Person are located,
to inspect, copy and take extracts from its and their respective financial and accounting records,
and to discuss its and their respective affairs, finances and accounts with its and their Responsible
Officers and independent public accountants (provided that the Loan Parties (or any of their
Subsidiaries) may, if they so choose, be present at or participate in any such discussion), all upon
reasonable notice and at reasonable times during normal business hours; provided, that


                                                  85
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 181 of 235




notwithstanding anything to the contrary herein, neither the Loan Parties nor any Subsidiary shall
be required to disclose, permit the inspection, examination or making of copies of or taking
abstracts from, or discuss any document, information, or other matter (A) that constitutes non-
financial trade secrets or non-financial proprietary information of the Loan Parties and their
Subsidiaries and/or any of its customers and/or suppliers, (B) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives or contractors) is
prohibited by applicable Requirements of Law, (C) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (D) in respect of which Holdings, the Borrowers
or any Subsidiary owes confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into in contemplation of the requirements of this Section 5.06);
provided, to the extent any documents, information or other matters are withheld or otherwise not
made available for inspection in reliance on any of the foregoing clauses (A)-(D), the Borrower
Representative will provide notice to the Administrative Agent that such information is being
withheld and the Loan Parties shall use commercially reasonable efforts to obtain the relevant
consents under such obligations of confidentiality to permit the provision or inspection of such
documents, information or other matters.

        Section 5.07 Maintenance of Book and Records. The Loan Parties will, and the Loan
Parties will cause each of their Subsidiaries to, maintain proper books of record and account
containing entries of all material financial transactions and matters involving the assets and
business of the Loan Parties and their Subsidiaries that are full, true and correct in all material
respects and permit the preparation of consolidated financial statements in accordance with GAAP.

        Section 5.08 Compliance with Laws. The Loan Parties will, and the Loan Parties will
cause each of their Subsidiaries to, comply with the requirements of (i) all applicable Requirements
of Law (including all applicable Environmental Laws and ERISA, but excluding OFAC, the USA
PATRIOT Act and the FCPA), except to the extent the failure of the Borrowers to comply could
not reasonably be expected to have a Material Adverse Effect and (ii) OFAC, the USA PATRIOT
Act and the FCPA in all material respects.

       Section 5.09 Environmental.

              (a)     Environmental Disclosure. The Borrower Representative will deliver to the
Administrative Agent:

                      (i)     as soon as practicable following receipt thereof, copies of all
       environmental audits, investigations, analyses and reports of any kind or character, whether
       prepared by personnel of the Loan Parties or any of their Subsidiaries or by independent
       consultants, Governmental Authorities or any other Persons, with respect to significant
       environmental matters at the Loan Parties’ or their Subsidiaries’ real property or with
       respect to any Environmental Claims or Environmental Liabilities that, in each case might
       reasonably be expected to have a Material Adverse Effect;

                       (ii)    promptly upon the occurrence thereof, written notice describing in
       reasonable detail (A) any Release required to be reported by the Loan Parties or any of
       their subsidiaries to any Governmental Authority under any Environmental Laws if such
       Release could reasonably be expected to have a Material Adverse Effect, (B) any action


                                                86
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 182 of 235




       taken by the Loan Parties or any of their subsidiaries or any other Persons of which the
       Loan Parties have knowledge in response to (1) any Hazardous Materials Activities,
       (2) any Environmental Claim or (3) any Environmental Liability that in each case could
       reasonably be expected to have a Material Adverse Effect, or (C) discovery by the Loan
       Parties or any of their Subsidiaries of any occurrence or condition on any real property
       adjoining or in the vicinity of any Facility that reasonably could be expected, individually
       or in the aggregate, to have a Material Adverse Effect;

                      (iii) as soon as practicable following the sending or receipt thereof by the
       Loan Parties or any of their Subsidiaries, a copy of any and all written communications
       with respect to any of the following that could reasonably be expected to give rise to a
       Material Adverse Effect: (A) any Environmental Claim, (B) any Release, (C) any
       Environmental Liability and (D) any request made to the Loan Parties or any of their
       Subsidiaries for information from any Governmental Authority that suggests such
       Governmental Authority is investigating whether the Loan Parties or any of their
       Subsidiaries may be potentially responsible for any Hazardous Materials Activity;

                       (iv)    prompt written notice describing in reasonable detail (A) any
       proposed acquisition of stock, assets, or property by the Loan Parties or any of their
       Subsidiaries that could reasonably be expected to expose the Loan Parties or any of their
       Subsidiaries to, or result in, Environmental Claims against the Loan Parties or any of their
       subsidiaries or any Environmental Liability that could reasonably be expected to have,
       individually or in the aggregate, a Material Adverse Effect and (B) any proposed action to
       be taken by the Loan Parties or any of their Subsidiaries to modify current operations in a
       manner that could subject the Loan Parties or any of their Subsidiaries to any additional
       material obligations or requirements under any Environmental Law or Environmental
       Liability that could reasonably be expected to have a Material Adverse Effect; and

                      (v)     with reasonable promptness, such other documents and information
       as from time to time may be reasonably requested by the Administrative Agent in relation
       to any matters disclosed pursuant to this Section 5.09(a).

               (b)      Hazardous Materials Activities, Etc. The Loan Parties shall promptly take,
and shall cause each of their Subsidiaries promptly to take, any and all actions necessary to (i) cure
any violation of applicable Environmental Laws by the Loan Parties or their subsidiaries, and
address with appropriate corrective or remedial action any Release or threatened Release of
Hazardous Materials at or from any Facility, in each case, that could reasonably be expected to
have a Material Adverse Effect and (ii) make an appropriate response to any Environmental Claim
against the Loan Parties or any of their Subsidiaries and discharge any obligations it may have to
any Person thereunder, in each case, where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

       Section 5.10 Sale Milestones. The Loan Parties shall comply with and achieve the Sale
Milestones.

       Section 5.11 Use of Proceeds. The Loan Parties shall use the proceeds of the Loans in
accordance with the Approved Budget (within the variances from budgeted amounts permitted


                                                 87
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 183 of 235




under this Agreement) to (a) repay the outstanding Prepetition ABL Obligations, (b) pay fees and
expenses related to this Agreement and the other Loan Documents, and (c) fund working capital
in the ordinary course of business of the Loan Parties (and out of the ordinary course as approved
by the Administrative Agent and the Bankruptcy Court and to the extent expressly set forth in the
Approved Budget subject to permitted variances) and for other general corporate purposes. None
of the proceeds of the Loans, portion of the Carve-Out, cash collateral or other Collateral proceeds
may be used for any purpose prohibited by the Interim Order or the Final Order, as applicable,
including to challenge, as opposed to investigate, the validity, perfection, priority, extent or
enforceability of this Agreement and any other Loan Documents, the Prepetition Term Loan
Documents, or the liens or security interests securing the obligations under this Agreement and
any other Loan Documents, the Prepetition Term Loan Documents or to pursue any causes of
action of any kind against the Administrative Agent, any Lender, or the Prepetition Term Loan
Agent or any Prepetition Term Loan Lender solely in their respective capacities as agent or lenders
under this Agreement and any other Loan Documents and the Prepetition Term Loan Documents,
or to object to or to oppose any action authorized hereunder or under the Interim Order and the
Final Order, as applicable, and the Loan Parties waive their right to challenge and investigate each
of the foregoing. No more than $50,000 of any proceeds hereunder, any Collateral (including cash
collateral) or the Carve-Out may be used by any Person to investigate (but not to prosecute) the
validity, perfection, priority, extent or enforceability of the Prepetition Term Loan Documents or
the liens or security interests securing the obligations under the Prepetition Term Loan Documents;
provided that (x) if a Committee is appointed by the U.S. Trustee within twenty (20) days following
the Petition Date, such Committee (and no other party) shall, to the extent requisite standing is
granted or otherwise exists as a matter of law, have the right to commence any action against the
Prepetition Term Agent and/or the Prepetition Term Loan Lenders within sixty (60) days from the
date of such appointment, or (y) in the event no Committee is appointed within twenty (20) days
following the Petition Date, any party in interest with requisite standing shall have the right to
commence any action against the Prepetition Term Agent and/or the Prepetition Term Loan
Lenders within seventy five (75) days from the date of entry of the Interim Order, in each of clauses
(x) and (y), as may be extended, in writing, by the Prepetition Term Agent in its sole discretion.
No part of the proceeds of the Loans will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board of Governors, including Regulations
T, U and X.

       Section 5.12 [Reserved].

        Section 5.13 Status Calls; Financial Advisors. The Loan Parties shall arrange for the
CRO and any other officers and executives of the Loan Parties (as requested by the Administrative
Agent) and the financial advisors of the Loan Parties to participate in, weekly conference calls
with the Administrative Agent, the Lenders and/or their financial advisors to review and discuss
the Sale Milestones, variances from the Approved Budget and related matters. In addition, the
Administrative Agent and the financial advisors of the Administrative Agent shall have reasonable
access to the Loan Parties’ officers, executives and financial advisors. The Administrative Agent
shall also have reasonable access to the CRO, chief financial officer, such other officers and
executives of the Loan Parties and the financial advisors of the Loan Parties, as any Administrative
Agent may require from time to time.




                                                 88
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 184 of 235




        Section 5.14 Further Assurances. Promptly upon request of the Administrative Agent,
subject to the terms of the Loan Documents:

                (a)    the Loan Parties will, and will cause each other Loan Party to, execute any
and all further documents, financing statements, agreements, instruments, certificates, notices and
acknowledgments and take all such further actions (including the filing and recordation of
financing statements, fixture filings, Mortgages and/or amendments thereto and other documents),
that may be required under any applicable Requirements of Law and which the Administrative
Agent may request to cause to ensure the creation, perfection and priority of the Liens created or
intended to be created under this Agreement or any other Loan Documents, all at the expense of
the relevant Loan Parties.

                (b)     The Loan Parties will, and will cause each other Loan Party to, promptly
(i) correct any jointly identified material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document or other document or instrument
relating to any Collateral and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates, assurances and other
instruments, in each case under this clause (b), as the Administrative Agent may reasonably request
from time to time to create, perfect and maintain the priority of the security interests intended to
be granted under the relevant Loan Documents.

       Section 5.15 Post-Closing Obligations. No later than the applicable time periods after
the Closing Date set forth on Schedule 5.15 (or such longer period as the Administrative Agent
may reasonably agree), the items set forth on Schedule 5.15 shall be satisfied.

       Section 5.16 Appraisals; Field Exams.

                (a)    At the discretion of the Administrative Agent, but not more than once during
the term of this Agreement, the Loan Parties will provide the Administrative Agent with appraisals
or updates thereof of their Inventory, from an Acceptable Appraiser, such appraisals and updates
to include, without limitation, information required by applicable law and regulations at the sole
expense of the Loan Parties.

                (b)    At the discretion of the Administrative Agent, but not more than once during
the term of this Agreement, field examinations will be conducted (which exams may be conducted
by third-party examiners acceptable to the Administrative Agent) to ensure the adequacy of
Collateral reflected in the Borrowing Base and related reporting and control systems at the sole
expense of the Loan Parties.

       Section 5.17 Cash Management; Collection of Accounts.

                (a)     Each Loan Party shall (i) assist the Administrative Agent in continuing (and
to the extent necessary, establishing) and maintaining the Controlled Accounts during the term of
this Agreement, with respect to such Loan Party’s deposit accounts with the financial institutions
set forth on Schedule 3.18 or other deposit accounts opened after the Closing Date with the prior
written consent of the Administrative Agent (such banks, the “Controlled Account Banks”), (ii)
deposit or cause to be deposited promptly and in any event within two (2) Business Days after the
receipt thereof, all proceeds in respect of any Collateral and all available cash receipts received by


                                                  89
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 185 of 235




any Loan Party (including payments made by the Account Debtors directly to any Loan Party, the
“Cash Receipts”) into a Controlled Account and (iii) with respect to each Controlled Account,
use commercially reasonable efforts to deliver to the Administrative Agent within forty-five (45)
days after the Closing Date an amendment to each Existing Control Agreement with respect to
such Controlled Account providing for the addition of the Administrative Agent as the “first
priority” agent, in form and substance reasonably satisfactory to the Administrative Agent.

               (b)      The Controlled Accounts shall be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the Obligations, and in
which the Loan Parties are hereby deemed to have granted a Lien to Administrative Agent for the
benefit of the Administrative Agent and the Lenders. All checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness received directly by any Loan Party from
any of its Account Debtors, as proceeds from Accounts of such Loan Party or as proceeds of any
other Collateral shall be held by such Loan Party in trust for the benefit of Administrative Agent
and the Lenders and if of a nature susceptible to a deposit in a bank account, upon receipt be
deposited by such Loan Party in original form promptly and in any event within two (2) Business
Day after receipt thereof into a Controlled Account.

              (c)      The Loan Parties may also maintain one or more Deposit Accounts (the
“Disbursement Accounts”) to be used by the Loan Parties for disbursements and payments
(including payroll) in the ordinary course of business or as otherwise permitted hereunder. The
only Disbursement Accounts as of the Petition Date are those described in Schedule 3.18.

                (d)    The Loan Parties shall not close any Deposit Accounts or Controlled
Accounts and/or open any new Deposit Accounts or Controlled Accounts without the prior written
consent of the Administrative Agent and, with respect to any new Deposit Accounts, subject to the
execution and delivery to the Administrative Agent of appropriate Control Agreements reasonably
satisfactory to the Administrative Agent.

               (e)    [Reserved].

               (f)    [Reserved].

                (g)     During a Cash Dominion Period, upon delivery of a written notice thereof
to the Borrower Representative from the Administrative Agent, the Administrative Agent shall
have the right to require that all amounts on deposit in Controlled Accounts be swept in accordance
with the instructions of the Administrative Agent pursuant to the applicable Control Agreement.
The Administrative Agent shall have the right during any Cash Dominion Period to cause all
amounts swept by the Administrative Agent to be applied on a daily basis to reduce the principal
amount of the other Loans outstanding at such time on a ratable basis (without, at the election of
the Required Lenders, a permanent reduction of the Revolving Commitment).

        Section 5.18 Freight Forwarding Agreements. The Loan Parties shall not claim any
Inventory as Eligible In-Transit Inventory unless they have entered into Freight Forwarding
Agreements or otherwise satisfied the requirements of clause (d) of the definition of “Eligible In-
Transit Inventory” with respect to Inventory; provided, that during the 45 day post-closing period
set forth in Schedule 5.15 with respect to entering into Freight Forwarding Agreements, Inventory



                                                90
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 186 of 235




may be deemed Eligible In-Transit Inventory and included in the Borrowing Base whether or not
that clause (d) has been satisfied, so long as such Inventory otherwise constitutes Eligible In-
Transit Inventory. For the avoidance of doubt, after such 45 day post-closing period, Eligible In-
Transit Inventory shall not be included in the Borrowing Base until such time as the Administrative
Agent has received all relevant Freight Forwarding Agreements or such clause (d) has otherwise
been satisfied with respect thereto.

         Section 5.19 Existing Credit Card Agreements. Each of the Loan Parties shall: (a)
observe and perform in all material respects all material terms, covenants, conditions and
provisions of the Existing Credit Card Agreements to be observed and performed by it at the times
set forth therein, other than where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect, (b) not do, permit, suffer or refrain from doing anything, as a result
of which there could reasonably be expected to be a material default under or material breach of
any of the terms of any of the Existing Credit Card Agreements that could reasonably be expected
to result in a Material Adverse Effect, (c) at all times maintain in full force and effect the Existing
Credit Card Agreements and not terminate, cancel, surrender, or materially modify, amend, waive
or release any of the Existing Credit Card Agreements, or consent to or permit to occur any of the
foregoing; except that any such Loan Party may modify, terminate or cancel any of the Existing
Credit Card Agreements with the consent of the Administrative Agent, other than where such
actions could not reasonably be expected to result in a Material Adverse Effect, and (d) furnish to
the Administrative Agent, promptly upon the request thereof, such information and evidence as
the Administrative Agent may reasonably require from time to time concerning the observance,
performance and compliance by such Loan Party or the other party or parties thereto with the
terms, covenants or provisions of the Existing Credit Card Agreements, other than where the
failure to do so could not reasonably be expected to result in a Material Adverse Effect.

                           ARTICLE 6       NEGATIVE COVENANTS

      From the Closing Date and until the Termination Date has occurred, each Loan Party
covenants and agrees with the Lenders that:

        Section 6.01 Indebtedness. The Loan Parties shall not, nor shall they permit any of their
Subsidiaries to, directly or indirectly, create, incur, assume or otherwise become or remain liable
with respect to any Indebtedness, except:

               (a)     the Obligations;

               (b)    Indebtedness of (i) a Loan Party to any other Loan Party and (ii) any Foreign
Subsidiary to a Loan Party, not to exceed under this clause (ii), at any time outstanding, $1,000,000
in the aggregate;

              (c)     Indebtedness pursuant to (i) that certain Guaranty dated as of April 18, 2013
by Bluestem for the benefit of WebBank delivered in connection with the Program Agreement and
(ii) any similar Guarantees by any Loan Party in connection with any Replacement
WebBank/SCUSA Agreement;




                                                  91
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 187 of 235




               (d)     Indebtedness of the Loan Parties or any Subsidiary existing on the Petition
Date and described on Schedule 6.01; provided that no increase to the amount of such Indebtedness
or modification to the terms thereof shall be permitted;

                (e)    Indebtedness of any Loan Party (i) pursuant to tenders, statutory
obligations, bids, leases, governmental contracts, trade contracts, surety, stay, customs, appeal,
performance and/or return of money bonds or other similar obligations incurred in the ordinary
course of business and consistent with past practice and (ii) in respect of any letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments to support any of the foregoing
items, not to exceed under this clause (e), at any time outstanding, $2,500,000 in the aggregate;

                 (f)    Indebtedness of a Borrower in respect of commercial credit cards, stored
value cards, purchasing cards, treasury management services, netting services, overdraft
protections, check drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate depository network
services), employee credit card programs, cash pooling services and any arrangements or services
similar to any of the foregoing and/or otherwise in connection with cash management and Deposit
Accounts, including incentive, supplier finance or similar programs, not to exceed under this
clause (e), at any time outstanding, $2,500,000 in the aggregate, which such cap shall be in excess
of any deposits held by the other party;

                 (g)   (i) Guarantees by a Borrower or any of its Subsidiaries of the obligations of
suppliers, customers and licensees in the ordinary course of business and consistent with past
practice, (ii) Indebtedness incurred in the ordinary course of business and consistent with past
practice in respect of obligations of a Borrower to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services and (iii) Indebtedness
in respect of letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into in the ordinary
course of business and consistent with past practice;

               (h)    Indebtedness of a Borrower and/or Subsidiary consisting of obligations
owing under dealer incentive, supply, license or similar agreements entered into in the ordinary
course of business and consistent with past practice;

               (i)     Indebtedness of a Borrower consisting of (i) the financing of insurance
premiums, (ii) take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business and consistent with past practice and/or (iii) obligations to reacquire
assets or inventory in connection with customer financing arrangements in the ordinary course of
business and consistent with past practice;

                (j)     Indebtedness of a Borrower with respect to Capital Leases and purchase
money Indebtedness incurred prior to or within 270 days of the acquisition, lease, completion of
construction, repair of, replacement, improvement to or installation of the assets acquired, leased,
constructed, repaired, replaced, improved or installed in connection with the incurrence of such
Indebtedness in an aggregate outstanding principal amount not to exceed at any time $750,000;




                                                  92
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 188 of 235




                (k)    Indebtedness (including obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments with respect to such
Indebtedness) incurred by the Loan Parties and/or any Subsidiary in respect of workers
compensation claims, unemployment insurance (including premiums related thereto), other types
of social security, pension obligations, vacation pay, health, disability or other employee benefits
consistent with past practice;

               (l)     Indebtedness of the Borrowers and/or any Subsidiary representing deferred
compensation to current or former directors, officers, employees, members of management,
managers, and consultants of Holdings, the Borrowers and/or any Subsidiary in the ordinary course
of business not to exceed $500,000 in the aggregate at any time;

                 (m)    unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrowers and/or any Subsidiary in the ordinary course of business to
the extent that the unfunded amounts would not otherwise cause an Event of Default under Section
7.01(g);

              (n)    customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course of business;

           (o)   Indebtedness with respect to the Related Agreements and any Replacement
WebBank/SCUSA Sale Agreement;

               (p)     (i) the Prepetition Term Loan Obligations and (ii) only for the period from
the Petition Date to the Closing Date, the Prepetition ABL Obligations;

                (q)    without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest), accretion or amortization
of original issue discount, fees, expenses and charges with respect to Indebtedness of the
Borrowers or any Subsidiary permitted under this Section 6.01;

               (r)     Indebtedness incurred by the Loan Parties in connection with the Carve-
Out; and

               (s)     Indebtedness of the Borrowers and/or Subsidiary in an aggregate
outstanding principal amount not to exceed $1,000,000 at any time outstanding.

         Section 6.02 Liens. The Loan Parties shall not, nor shall they permit any of their
Subsidiaries to, create, incur, assume or permit or suffer to exist any Lien on or with respect to any
property of any kind owned by it, whether now owned or hereafter acquired, or any income or
profits therefrom, except:

               (a)     Liens securing the Obligations in favor of the Secured Parties or otherwise
permitted by the Interim Order or Final Order, as applicable;

              (b)     Liens for Taxes which are (i) not then due, (ii) if due, such Taxes are not at
such time required to be paid pursuant to Section 5.03, (iii) being contested in accordance with



                                                 93
            Case 20-10566-MFW            Doc 15      Filed 03/09/20      Page 189 of 235




Section 5.03, (iv) attributable to Taxes the nonpayment of which is permitted or required pursuant
to the Bankruptcy Code or (v) such Taxes do not exceed $500,000 in the aggregate at any time;

               (c)     statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens imposed by
applicable Requirements of Law, in each case incurred in the ordinary course of business and
consistent with past practice (i) for amounts not yet overdue by more than 30 days, (ii) for amounts
that are overdue by more than 30 days and that are being contested in good faith by appropriate
proceedings, so long as any reserves or other appropriate provisions required by GAAP have been
made for any such contested amounts, (iii) are stayed by the Bankruptcy Court in connection with
the Chapter 11 Cases or (iv) for amounts that do not exceed $500,000 in the aggregate at any time;

                 (d)     Liens incurred (i) in the ordinary course of business and consistent with past
practice in connection with workers’ compensation, unemployment insurance and other types of
social security laws and regulations, (ii) in the ordinary course of business and consistent with past
practice to secure the performance of tenders, statutory obligations, surety, stay, customs and
appeal bonds, bids, leases, utilities, government contracts, leases, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money), (iii) pursuant to pledges and deposits of cash or Cash Equivalents in the
ordinary course of business and consistent with past practice securing (x) any liability for
reimbursement or indemnification obligations of insurance carriers providing property, casualty,
liability or other insurance to Holdings, the Borrowers and their Subsidiaries or (y) leases or
licenses of property otherwise permitted by this Agreement and (iv) to secure obligations in respect
of letters of credit, bank guaranties, surety bonds, performance bonds or similar instruments posted
with respect to the items described in clauses (i) through (iii) above;

                (e)    Liens consisting of easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not, in the aggregate,
materially interfere with the ordinary conduct of the business of the Loan Parties and their
Subsidiaries, taken as a whole, or the use of the affected property for its intended purpose;

                  (f)    Liens consisting of any (i) interest or title of a lessor or sub-lessor under any
lease of real estate permitted hereunder, (ii) landlord lien permitted by the terms of any lease,
(iii) restriction or encumbrance to which the interest or title of such lessor or sub-lessor may be
subject or (iv) subordination of the interest of the lessee or sub-lessee under such lease to any
restriction or encumbrance referred to in the preceding clause (iii);

               (g)    purported Liens evidenced by the filing of UCC financing statements
relating solely to operating leases or consignment or bailee arrangements entered into in the
ordinary course of business and consistent with past practice;

                (h)    Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods arising in the
ordinary course of business and consistent with past practice in connection with the importation
of goods and securing obligations (i) that are not overdue by more than thirty (30) days, or (ii)(A)
that are being contested in good faith by appropriate proceedings, (B) the applicable Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in accordance with


                                                   94
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 190 of 235




GAAP and (C) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;

               (i)     Liens in connection with any zoning, building or similar Requirement of
Law or right reserved to or vested in any Governmental Authority to control or regulate the use of
any or dimensions of real property or the structure thereon, including Liens in connection with any
condemnation or eminent domain proceeding or compulsory purchase order;

               (j)    Liens on any property of asset of any Loan Party described on Schedule
6.02 but not the extension of coverage thereof to other property or the extension of maturity,
refinancing or other modification of the terms thereof or the increase of the Indebtedness secured
thereby;

                (k)    (i) Liens that are contractual rights of setoff or netting relating to (A) the
establishment of depositary relations with banks not granted in connection with the issuance of
Indebtedness, (B) pooled deposit or sweep accounts of the Borrowers and/or any Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary course of business
of the Borrowers and/or any Subsidiary, (C) purchase orders and other agreements entered into
with customers of the Borrowers and/or any Subsidiary in the ordinary course of business and (D)
commodity trading or other brokerage accounts incurred in the ordinary course of business, (ii)
Liens encumbering reasonable customary initial deposits and margin deposits, (iii) bankers Liens
and rights and remedies as to Deposit Accounts and (iv) Liens on the proceeds of any Indebtedness
incurred in connection with any transaction permitted hereunder, which proceeds have been
deposited into an escrow account on customary terms to secure such Indebtedness pending the
application of such proceeds to finance such transaction;

               (l)    leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not secure any Indebtedness;

                (m)     Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business and consistent with past practice of the Loan Parties
and/or their Subsidiaries;

              (n)     Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

                (o)    Liens on specific items of inventory or other goods and the proceeds thereof
securing the relevant Person’s obligations in respect of documentary letters of credit or banker’s
acceptances issued or created for the account of such Person to facilitate the purchase, shipment
or storage of such inventory or goods;

           (p)   Liens with respect to the Related Agreements and any Replacement
WebBank/SCUSA Sale Agreement;

               (q)     Liens securing permitted Capital Leases pursuant to Section 6.01(j);




                                                 95
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 191 of 235




              (r)   Liens consisting of the prior rights of consignees and their lenders under
consignment arrangements entered into in to ordinary course of business;

                (s)   Liens created pursuant to the Prepetition Term Loan Documents securing
the Prepetition Term Loan Obligations; so long as such Liens are and remain junior and
subordinate in all respects to the Liens securing the Obligations with respect to all Collateral
pursuant to this Agreement and the Interim Order and the Final Order, as applicable;

              (t)   only for the period from the Petition Date to the Closing Date, the Liens
created pursuant to the Prepetition ABL Loan Documents securing the Prepetition ABL
Obligations;

               (u)     the Adequate Protection Replacement Liens;

               (v)     (i) Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being contested in good faith
and not constituting an Event of Default under Section 7.01(h), (ii) any pledge and/or deposit
securing any settlement of litigation in an aggregate principal amount at any time outstanding not
to exceed $1,000,000; and (iii) Liens or deposits into escrow in connection with any Investments
permitted under Section 6.06;

               (w)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed $1,000,000; and

               (x)     Permitted Priority Liens to the extent not covered in clauses (a) though (w)
above.

         Section 6.03 No Further Negative Pledges; Burdensome Agreements. No Loan Party
will, or will permit any Subsidiary to, directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any material condition upon
(a) the ability of such Loan Party to create, incur or permit to exist any Lien upon any of its property
or assets or (b) the ability of any Subsidiary thereof to pay dividends or other distributions with
respect to any of its Capital Stock to such Loan Party or to make or repay loans or advances to a
Loan Party or any other Subsidiary of a Loan Party or to guarantee Indebtedness of the Loan Parties
or any other Subsidiary of the Loan Parties, provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document or any Prepetition Term
Loan Document, (ii) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (iii) the foregoing shall
not apply to customary provisions restricting assignments, subletting or other transfers (including
the granting of any lien) contained in leases, subleases, licenses, sublicenses or other agreements
and/or the property or assets secured by such Liens or the property or assets subject to such leases,
subleases, licenses, sublicenses or other agreements, as the case may be, (iv) the foregoing shall
not apply to licenses or contracts which by the terms of such licenses and contracts prohibit the
granting of Liens on the rights contained therein, (vi) the foregoing shall not apply to any
restriction in existence on the Petition Date, so long as such restriction was permitted under the
Prepetition Term Loan Documents or is set forth on Schedule 6.03, (vii) the foregoing shall not



                                                  96
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 192 of 235




apply to specific property to be sold pursuant to any Disposition permitted by Section 6.07, (viii)
the foregoing shall not apply to restrictions contained in the documentation governing
Indebtedness permitted by Section 6.01, (ix) the foregoing shall not apply to Permitted Liens and
restrictions in the agreements relating thereto that limit the right of the Borrowers and/or any
Subsidiary to Dispose of, or encumber the assets subject to such Liens, and (x) the foregoing shall
not apply to restrictions set forth in any Related Agreement or any agreements with respect to any
Replacement WebBank/SCUSA Agreement or Other Receivables Facility.

       Section 6.04 Restricted Payments; Other Payments.

             (a)      The Loan Parties shall not pay or make, directly or indirectly, any Restricted
Payment, except that:

                      (i)     the Borrowers and the Subsidiary Guarantors may make Restricted
       Payments to Holdings solely for the purpose of paying professional and other shared
       expenses (including, without limitation, the costs of preparing financial statements and
       related materials) incurred in the ordinary course of business due and payable by such Loan
       Party and to pay customary fees to the independent directors of Holdings:

                      (ii)   the declaration and payment of a dividend by any Subsidiary of a
       Loan Party to a Loan Party;

                      (iii) provided no Event of Default then exists or would arise therefrom,
       the Borrowers and the Subsidiary Guarantors may make Restricted Payments to Holdings
       solely for the purpose of paying (A) post-Petition Date taxes of Holdings and its
       Subsidiaries and (B) pre-Petition Date taxes constituting “responsible person” payments as
       provided by Section 6.18(e); and

                     (iv)    to the extent constituting Restricted Payments, Investments
       permitted by Section 6.06 and (B) transactions with Affiliates expressly permitted by this
       Agreement.

                (b)     No Loan Party will make or agree to pay or make, directly or indirectly, any
voluntary payment or other distribution (whether in cash securities or other property) of or in
respect of principal of or interest on any Indebtedness, including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness or) or make any payment in violation of any subordination terms
of any subordinated Indebtedness, except (i) the Obligations, (ii) the Prepetition ABL Loan
Obligations in accordance with the terms and conditions in this Agreement and the Interim Order,
(iii) the Prepetition Term Loan Obligations in accordance with the terms and conditions of this
Agreement and the Interim Order and the Final Order, as applicable, (iv) with respect to the
Prepetition Term Loan Obligations, any adequate protection payments provided for in the Interim
Order and the Final Order, as applicable, (v) as expressly set forth in the Approved Budget
(including permitted variances), and (vi) refinancing of Indebtedness permitted by Section 6.01.

        Section 6.05 Subsidiaries. The Loan Parties will not, and will not permit any of their
respective Subsidiaries to, create or acquire in any manner any additional Subsidiary.



                                                97
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 193 of 235




       Section 6.06 Investments. The Loan Parties shall not, nor shall the Loan Parties permit
any Subsidiary to, make or own any Investment in any other Person except:

               (a)     cash or Investments that constitute Cash Equivalents;

               (b)    (i) Investments made after the Closing Date solely among the Borrowers
and/or one or more Loan Parties, (ii) Investments made after the Closing Date by any Loan Party
in a Foreign Subsidiary, with amounts under this clause (b)(i) not to exceed $1,000,000 in the
aggregate at any time outstanding and (iii) Investments made by any Foreign Subsidiary in any
Loan Party and/or other Foreign Subsidiary;

               (c)     Investments existing on the Petition Date and set forth on Schedule 6.06,
but not any increase in the reserved amount of any such Investment, as set forth in such Schedule;

                (d)     Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing client and customer
contracts and/or (iii) in the form of advances made to distributors, suppliers, licensors and
licensees, in each case, in the ordinary course of business, consistent with past practice and as
expressly set forth in the Approved Budget (including permitted variances);

               (e)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the ordinary course of
business, consistent with past practice and as expressly set forth in the Approved Budget (including
permitted variances);

               (f)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers consistent with past
practice;

                (g)      to the extent constituting Investments, (i) purchases of rights to payment
(however evidenced) from WebBank (x) which are simultaneously sold to SCUSA or (y) which
constitute “Non-Standard Accounts” (as such term is defined in the Program Agreement), in each
case under this clause (f), pursuant to the applicable Related Agreement and (ii) purchases of
similar assets or rights in connection with any Replacement WebBank/SCUSA Sale Agreement or
Other Receivables Facility;

               (h)     Investments constituting Dispositions permitted under Section 6.07; and

               (i)     Investments made after the Closing Date by the Borrowers and/or any of its
Subsidiaries in an aggregate amount at any time outstanding not to exceed $1,000,000.

        Section 6.07 Fundamental Changes; Disposition of Assets. The Loan Parties shall not,
nor shall the Loan Parties permit any of their Subsidiaries to merge, consolidate, amalgamate or
liquidate, wind up or dissolve themselves (or suffer any liquidation or dissolution), or make any
Disposition of any assets in a single transaction or in a series of related transactions, except:

              (a)     (i) any Borrower may be merged, consolidated or amalgamated with or into
another Borrower, (ii) any Guarantor may be merged, consolidated or amalgamated with or into


                                                98
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 194 of 235




another Loan Party and (iii) any Subsidiary that is not a Loan Party may be merged, consolidated,
amalgamated liquidated or dissolved with or into another Loan Party or a Subsidiary that is not a
Loan Party;

                (b)     Dispositions (including of Capital Stock) solely among the Loan Parties
and/or any Subsidiary; provided that any such Disposition made by any Loan Party to a Person
that is not a Loan Party shall only be in respect of Dispositions of Inventory in the ordinary course
of business and 100% of the consideration for any such Disposition shall consist of cash;

               (c)     (x) Dispositions of inventory in the ordinary course of business and (y) the
leasing or subleasing of real property in the ordinary course of business;

                (d)     Dispositions of surplus, obsolete, used or worn out equipment or other
property that, in the reasonable judgment of a Loan Party, are no longer useful in its business (or
in the business of any Subsidiary); provided that the fair market value of all such Dispositions shall
not exceed $500,000 during the term of this Agreement;

             (e)       Dispositions of cash and/or Cash Equivalents in exchange for cash and/or
Cash Equivalents;

                 (f)     Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license), which (i) do not
materially interfere with the business of the Borrowers and their Subsidiaries or (ii) relate to closed
facilities or the discontinuation of any product line;

                (g)     (i) any termination of any lease in the ordinary course of business, (ii) any
expiration of any option agreement in respect of real or personal property and (iii) any surrender
or waiver of contractual rights or the settlement, release or surrender of contractual rights or
litigation claims (including in tort) in the ordinary course of business;

             (h)      sales, transfers and other Dispositions approved pursuant to an order of the
Bankruptcy Court, in all cases, with the consent of the Administrative Agent;

              (i)    Dispositions of property subject to casualty, eminent domain, foreclosure
or condemnation proceedings (including in lieu thereof or any similar proceeding);

             (j)   Dispositions of Receivables and related assets in connection with (i) the
SCUSA Sale Agreement (or made pursuant to the terms of any other Related Agreement) or (ii)
any Replacement WebBank/SCUSA Sale Agreement;

               (k)    Dispositions for fair market value in an amount not to exceed $1,000,000;
provided that (i) 100% of the consideration for such Disposition shall consist of Cash or Cash
Equivalents and (ii) that immediately prior to and after giving effect to such Disposition, as
determined on the date on which the agreement governing such Disposition is executed, no Event
of Default exists;

             (l)     Dispositions (other than Dispositions of Inventory included in the
Borrowing Base) to the extent that (i) the relevant property is exchanged for credit against the


                                                  99
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 195 of 235




purchase price of similar replacement property or (ii) the proceeds of the relevant Dispositions are
promptly applied to the purchase price of such property; provided that the fair market value of all
such Dispositions shall not exceed $500,000 during the term of this Agreement;

               (m)     Dispositions listed on Schedule 6.07; and

                (n)   Dispositions constituting (i) Investments permitted under Section 6.06 and
(ii) Restricted Payments permitted under Section 6.04.

        Section 6.08 Transactions with Affiliates. No Loan Party will, or will permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except (a) transactions to the extent permitted hereunder, (b)(i) any collective
bargaining agreement, employment agreement, severance agreement or compensatory (including
profit sharing) arrangement entered into by a Borrower or any of its Subsidiaries with their
respective current or former officers, directors, members of management, managers, employees,
consultants or independent contractors, in each case in existence on the Closing Date and (ii)
transactions pursuant to any employee compensation, benefit plan, stock option plan or
arrangement, any health, disability or similar insurance plan which covers current or former
officers, directors, members of management, managers, employees, consultants or independent
contractors or any employment contract or arrangement, in each case in existence on the Closing
date, (c) transactions in existence on the Closing Date and described on Schedule 6.08 and any
amendment, modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not adverse to the Lenders, (d) Guarantees permitted by Section
6.01 or Section 6.06, (e) transactions contemplated by the Related Agreements or any agreements
relating to any Replacement WebBank/SCUSA Agreement or A/R Facility, (f) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided on behalf of,
members of the board of directors (or similar governing body), officers, employees, members of
management, managers, consultants and independent contractors of a Borrower and/or any of its
Subsidiaries in the ordinary course of business, and (g) the payment of rent obligations arising
after the Petition Date under that certain Lease Agreement, dated as of September 1, 2017, between
Bluestem and Sponsor, but solely to the extent expressly permitted in the Approved Budget.

        Section 6.09 Amendments or Waivers of Organizational Documents. The Loan
Parties shall not, nor shall they permit any Subsidiary to, amend or modify their respective
Organizational Documents, in each case in a manner that is adverse to the Administrative Agent
or the Lenders (in their capacities as such) without obtaining the prior written consent of the
Administrative Agent.

         Section 6.10 Amendments of or Waivers with to Material Contracts . No Loan Party
will, or will permit any Subsidiary to, amend, modify or waive any of its rights under any Material
Contract, in each case to the extent that such amendment, modification or waiver would be adverse
to the Lenders and the Administrative Agent without obtaining the prior written consent of the
Administrative Agent.

       Section 6.11 Fiscal Year. Holdings shall not change its Fiscal Year-end.




                                                 100
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 196 of 235




       Section 6.12 Permitted Activities of Holdings. Holdings shall not:

               (a)     incur any Indebtedness for borrowed money other than (i) the Indebtedness
permitted to be incurred by Holdings under this Agreement, (ii) Guarantees of Indebtedness or
other obligations of the Borrowers and/or any Subsidiary that are otherwise permitted hereunder
and (iii) Guarantees with respect to the Related Agreements;

                (b)    create or suffer to exist any Lien on any asset now owned or hereafter
acquired by it other than (i) the Liens created hereunder, (ii) any Lien permitted under Section
6.02(b) and (f); or

                (c)      engage in any business activity or own any material assets other than
(i) holding the Capital Stock of its subsidiaries and, indirectly, any Subsidiary of any such
Subsidiary; (ii) performing its obligations under the Loan Documents, the Prepetition Term Loan
Documents, the SCUSA Sale Agreement, any Related Agreement, any Replacement
WebBank/SCUSA Sale Agreement and other Indebtedness, Liens (including the granting of Liens)
and Guarantees permitted hereunder; (iii) [reserved]; (iv) filing Tax reports and paying Taxes and
other customary obligations in the ordinary course (and contesting any Taxes); (v) preparing
reports to Governmental Authorities and to its shareholders; (vi) holding director and shareholder
meetings, preparing organizational records and other organizational activities required to maintain
its separate organizational structure or to comply with applicable Requirements of Law;
(vii) [reserved]; (viii) holding cash, Cash Equivalents and other assets received in connection with
Restricted Payments received from the Borrowers and/or any Subsidiary pending the application
thereof; (ix) providing indemnification for its officers, directors, members of management,
managers, employees and advisors or consultants; (x) participating in tax, accounting and other
administrative matters; (xi) making payments of the type permitted under Section 6.08(c) ; (xii)
complying with applicable Requirements of Law (including with respect to the maintenance of its
existence); and (xiii) activities incidental to any of the foregoing or effecting any transaction
permitted under this Agreement.

       Section 6.13 Minimum Liquidity Covenant. The Loan Parties shall not permit
Liquidity to be less than $42,000,000 at any time; provided that every second week, together with
delivery of the Borrowing Base Certificate under Section 5.01(e), the Loan Parties shall report to
the Administrative Agent whether such Liquidity has been maintained at all times during the
immediately preceding two-week period.

        Section 6.14 Conduct of Business. From and after the Closing Date, the Loan Parties
shall not, nor shall they permit any of their Subsidiaries to, engage in any material line of business
other than (a) the businesses engaged in by the Loan Parties or any of their Subsidiaries on the
Petition Date and similar, complementary, ancillary or related businesses and (b) such other lines
of business as may be consented to by the Administrative Agent and the Required Lenders.

       Section 6.15 Amendments to the SCUSA Sale Agreement. The Loan Parties shall not,
nor shall they permit any of their Subsidiaries to, amend or otherwise modify the terms of the
SCUSA Sale Agreement without the prior written consent of the Administrative Agent and the
Required Lenders (in their capacities as such).




                                                 101
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 197 of 235




        Section 6.16 CRO. The CRO shall be engaged by the Loan Parties during the term of
this Agreement and the scope of services and duties thereof (as set forth in the definition of CRO
herein) shall not be modified unless such modifications are acceptable to the Administrative Agent
and the Required Lenders. In the event the CRO is no longer engaged by the Loan Parties for any
reason, the Loan Parties shall not, nor shall they permit their Subsidiaries to, appoint a replacement
CRO, unless such replacement, and scope of services and duties thereof, in each case, is acceptable
to the Administrative Agent and Required Lenders, and such appointment is made within 5 days
thereof.
       Section 6.17 Bankruptcy Provisions. The Loan Parties will not, and will not permit any
Subsidiary to:

               (a)     At any time, seek, consent to or suffer to exist any reversal, modification,
amendment, stay or vacatur of any of the Interim Order and the Final Order, as applicable, any of
the other Loan Documents, any of the Prepetition Term Loan Documents or any obligations
outstanding under any of the foregoing, or assert that any Lien granted by any Loan Party in any
of the Collateral hereunder or under any other Loan Document, or under any Prepetition Term
Loan Document, does not have the validity, perfection or priority set forth herein, in the Interim
Order and the Final Order, as applicable, or the other Loan Documents, (subject to any rights of
the Committee set forth herein), in each case, except for modifications and amendments agreed to
by the Administrative Agents and the Required Lenders.

                (b)     Subject to the terms of the Interim Order and the Final Order, as applicable,
object to, contest, delay, prevent or interfere with in any way the exercise of rights and remedies
by the Administrative Agent or the Lenders with respect to the Collateral following the occurrence
of an Event of Default; provided that the Loan Parties (A) may contest or dispute whether an Event
of Default has occurred and (B) shall be entitled to any notice provisions provided in the Interim
Order and the Final Order, as applicable.

               (c)    At any time, suffer to exist a priority for any administrative expense or
unsecured claim against the Loan Parties (now existing or hereafter arising of any kind or nature
whatsoever), including any administrative expense of the kind specified in, or arising or ordered
under, Sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546, 726, 1113 or
1114 of the Bankruptcy Code equal or superior to the priority of the Administrative Agent and the
Lenders in respect of the Obligations, except as provided in Section 2.23 and for the Carve-Out
and Permitted Priority Liens.

                (d)     At any time, suffer to exist any Lien on the Collateral having a priority equal
or superior to the Lien in favor of the Administrative Agent for the benefit of the Secured Parties
in respect of the Collateral, except for Permitted Priority Liens and the Carve-Out.

                (e)     Prior to the date on which all the Obligations have been paid in full in cash,
pay any administrative expense claims except (A) the Carve-Out, (B) Obligations due and payable
hereunder, (C) administrative expense claims expressly permitted by the First Day Orders and up
to the amounts expressly set forth in the Approved Budget (so long as such payments are not
expressly prohibited by this Agreement) and (D) other administrative expense and professional
claims, consented to by the Administrative Agent, approved by order of the Bankruptcy Court and
expressly set forth in the Approved Budget.


                                                 102
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 198 of 235




                (f)    (i) Make any payment or prepayment on or redemption or acquisition for
value (including by way of depositing with any trustee with respect thereto money or securities
before due for the purpose of paying when due) of any Prepetition Liabilities without the consent
of the Administrative Agent and the Required Lenders, or (ii) make any payment or create or
permit any Lien pursuant to Section 361 of the Bankruptcy Code (or pursuant to any other
provision of the Bankruptcy Code authorizing adequate protection), or apply to the Bankruptcy
Court for the authority to do any of the foregoing; provided, however, that the Loan Parties may
repay the Prepetition ABL Obligations and make payments expressly permitted by the First Day
Orders (so long as such payments are not otherwise prohibited under this Agreement) and the
assumption of executory contracts and unexpired leases, in each case, as specifically approved by
the Administrative Agent and the Required Lenders and the Interim Order and the Final Order, as
applicable, and in the amounts set forth in the Approved Budget (including permitted variances).
For the avoidance of doubt, the payment of any fees, expenses and other amounts due by the Loan
Parties to the Administrative Agent and the Lenders under this Agreement, including under Section
9.03 that may be constituted as Prepetition Liabilities, will not be prohibited hereunder.

       Section 6.18 Budget Compliance. The Loan Parties shall not:

                (a)     Disbursements. Permit (i) commencing with the Measurement Period
ending on Friday of the second full week following the Petition Date, (x) the unfavorable variance
between actual disbursements for any line item during any Measurement Period, to be greater than
20% of the projected disbursements for such line item (excluding fees and expenses for the
professionals of the Loan Parties and any Committee, for which no upward variance shall be
permitted) for such period in the Approved Budget plus the amounts as described (and limited) in
the provisos hereto and (y) the unfavorable variance between actual disbursements for total
disbursements during any Measurement Period, to be greater than 15% of the projected total
disbursements (excluding fees and expenses for the professionals of the Loan Parties and any
Committee, for which no upward variance shall be permitted) for such period in the Approved
Budget plus the amounts as described (and limited) in the provisos hereto and (ii) amounts set
forth in any line item under the Approved Budget to be expended for a purpose in another line
item thereunder; provided, that any unused amounts contained in a line item for a given week
(without giving effect to the 15% variance set forth in clause (i) above) may be carried forward for
the same line item in three successive weekly periods; provided further, that no unused amounts
for the fees and expenses of such professionals shall be carried forward to be applied to such fees
and expenses incurred after the occurrence of the Carve-Out Trigger Date. Notwithstanding the
foregoing, payments to the Administrative Agent and its professionals shall not be subject to the
limitations set forth above and shall not be included in determining compliance with the permitted
variances under clause (i) above.

                (b)    Receipts. Permit, commencing with the Measurement Period ending on
Friday of the second full week following the Petition Date, the unfavorable variance between
actual receipts during any Measurement Period, to be greater than 15% of the projected receipts
for such period in the Approved Budget.

                (c)      Compliance with Budget. Make any payment or incur any obligation that
is not provided for in the Approved Budget (within the variances from budgeted amounts permitted
by this Agreement).


                                                103
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 199 of 235




               (d)      Critical Vendors and Other Payments. Make (i) any pre-petition “critical
vendor” payments or other payments on account of any creditor’s prepetition unsecured claims,
(ii) payments (including deposits) on account of claims or expenses arising under Section
503(b)(9) of the Bankruptcy Code, and (iii) payments to any vendors who may be entitled to assert
various Lien claims against the Loan Parties, their property or other assets, on account of any such
vendor’s prepetition claims, if the Loan Parties fail to pay for prepetition goods and services,
except, in each case, as otherwise permitted by “first day orders” and in amounts and on terms and
conditions that are approved by both the Administrative Agent, in its discretion, and by order of
the Bankruptcy Court..

               (e)     Responsible Person Payments. Notwithstanding anything herein to the
contrary, payments in an aggregate amount not to exceed $5,000,000 shall be permitted with
respect to Taxes that would otherwise give rise to so-called “responsible person” liability solely
for Barry L. Kasoff, Timothy D. Boates, Thomas L. Fairfield and Robert Warshauer in the
respective capacities as an officer or manager of a Loan Party in the event such Tax is unpaid.

                             ARTICLE 7       EVENTS OF DEFAULT

       Section 7.01 Events of Default. If any of the following events (each, an “Event of
Default”) shall occur:

                (a)   Failure To Make Payments When Due. Failure by a Borrower to pay any
principal of any Loan when due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise, in each case when and as the same shall
become due and payable; or any interest on any Loan or any fee or any other amount due hereunder,
in each case when and as the same shall become due and payable; or

                 (b)    Defaults in Other Agreements. Any Loan Party or any of its Subsidiaries
(i) fails to pay when due or within any applicable grace period any principal or interest on any
Indebtedness incurred after the Petition Date having an aggregate principal amount in excess of
Threshold Amount(other than the Obligations) or (ii) breaches or defaults with respect to any
Indebtedness incurred after the Petition Date (other than the Obligations) (A) having an aggregate
principal amount in excess of Threshold Amount and (B) if the effect of such breach or default is
to cause, or to permit the holder or holders then to cause, such Indebtedness to become or be
declared due prior to their stated maturity; provided, that clause (ii) of this paragraph (b) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale or transfer of the
property securing such Indebtedness if such sale or transfer is permitted hereunder; provided,
further, that clauses (i) and (ii) of this paragraph (b) shall not apply if such underlying failure to
pay, breach or default is amended or waived prior to acceleration of the Obligations; or

                (c)     Breach of Certain Covenants. Failure of any Loan Party, as required by the
relevant provision, to perform or comply with any term or condition contained in Section 2.11(b),
2.22, 2.23, 5.01, 5.02, 5.05, 5.06, 5.07, 5.10, 5.13 or Article 6; or

               (d)     Breach of Representations, Etc.     Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in any certificate




                                                 104
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 200 of 235




required to be delivered in connection herewith or therewith being untrue in any material respect
as of the date made or deemed made; or

               (e)    Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other Loan Documents,
other than any such term referred to in any other Section of this Article 7, which default has not
been remedied or waived within 15 days after the earlier of (i) the date on which a Responsible
Officer of any Loan Party becomes aware of such failure and (ii) receipt by the Borrower
Representative of written notice thereof from the Administrative Agent; or

                  (f)     Judgments and Attachments. One or more final judgments, awards or
orders for the payment of money exceeding the Threshold Amount in the aggregate shall be
rendered against any Loan Party or any of its Subsidiaries and remain unsatisfied and either: (i)
enforcement proceedings shall have been commenced by any creditor upon any such judgment or
order, or (ii) there shall be a period of fifteen (15) consecutive days after entry thereof during which
a stay of enforcement of any such judgment or order, by reason of a pending appeal or otherwise,
shall not be in effect; provided, however, that any such judgment or order shall not give rise to an
Event of Default under this subsection (f) if and for so long as (A) the amount of such judgment
or order is covered by a valid and binding policy of insurance between the defendant and the
insurer covering payment thereof subject to standard and customary deductibles and (B) such
insurer has been notified, and has not disputed the claim made for payment, of the amount of such
judgment or order; or

               (g)    Employee Benefit Plans. The occurrence of one or more ERISA Events,
which individually or in the aggregate result in liability of Holdings, a Borrower or any of its
Subsidiaries in an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect and the same shall remain undischarged for a period of thirty (30) consecutive days
during which period any action shall not be legally taken to attach or levy upon any material assets
of any Loan Party to enforce any such liability; or

               (h)     Change of Control. The occurrence of a Change of Control; or

                 (i)     Guaranties, Liens and Other Loan Documents. At any time after the
execution and delivery thereof, (i) the Guaranty for any reason, other than the occurrence of the
Termination Date, shall cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void or any Guarantor shall repudiate in writing its obligations
thereunder (other than as a result of the discharge of such Guarantor in accordance with the terms
thereof), (ii) any Lien purported to be created under any Loan Document in Collateral shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien on any such
Collateral, with the priority required by the applicable Loan Document except as a result of the
sale, release or other disposition of the applicable Collateral in a transaction permitted under the
Loan Documents) or (iii) any Loan Party shall contest in writing the validity or enforceability of
any Loan Document or any material provision of any Loan Document or deny in writing that it
has any further liability (other than by reason of the occurrence of the Termination Date), including
with respect to future advances by the Lenders, under any Loan Document to which it is a party;
it being understood and agreed that the failure of the Administrative Agent to maintain possession
of any Collateral actually delivered to it or file any UCC (or equivalent) continuation statement


                                                  105
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 201 of 235




shall not result in an Event of Default under this clause (k) or any other provision of any Loan
Document; or

               (j)     Collateral. Any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, if any such event or circumstance could reasonably be expected
to have a Material Adverse Effect; or

                (k)     Related Agreement Defaults. Any event or condition occurs that enables or
permits (with or without the giving of notice) SCUSA or WebBank to terminate any Related
Agreement prior to its scheduled termination (or otherwise results in a termination of any Related
Agreement), and, to the extent the relevant Related Agreement permits the cure of such event or
condition, such event or condition shall continue uncured for a period of 30 consecutive days (any
such period, a “SCUSA/WebBank Grace Period”); provided, however, that no Event of Default
shall occur if within the applicable SCUSA/WebBank Grace Period (or prior to or simultaneously
with such termination) the Related Agreements are replaced by a Replacement WebBank/SCUSA
Sale Agreement; provided further that no SCUSA/WebBank Grace Period shall apply to this clause
(m) if at any time prior to or during a SCUSA/WebBank Grace Period either SCUSA or WebBank
shall cease to purchase Receivables pursuant to the relevant Related Agreements; or

               (l)     Credit Card Issuers and Processors. Any credit card issuer or credit card
processor withholds payment of amounts otherwise payable to any Loan Party to fund a reserve
account or otherwise hold as collateral, or shall require any Loan Party to pay funds into a reserve
account or for such credit card issuer or credit card processor to otherwise hold as collateral, or
any Loan Party shall provide a letter of credit, guarantee, indemnity or similar instrument to or in
favor of such credit card issuer or credit card processor such that in the aggregate all of such funds
in the reserve account, other amounts held as collateral and the amount of such letters of credit,
guarantees, indemnities or similar instruments shall exceed $3,000,000;

              (m)     Business Impaired. The imposition of any stay or other order, the effect of
which restrains in the conduct by the Loan Parties, taken as a whole, of their business in the
ordinary course in a manner which results in, or could reasonably be expected to have a Material
Adverse Effect;

                (n)    Subordination. The failure of any Loan Party or any of its Subsidiaries to
comply with the terms of any subordination, lien priority or intercreditor agreement or any
subordination or lien priority provisions of any note or other document running to the benefit of
the Administrative Agent or the Lenders or the Prepetition Term Loan Agent or Prepetition Term
Loan Lenders under the Prepetition Term Loan Documents, or if any such document becomes null
and void or any Loan Party denies in writing further liability under any such document or provides
notice to that effect;

                (o)    Suits and Claims. Any Loan Party asserts or prosecutes any claim or cause
of action against any of the Administrative Agent, the Lenders, the Prepetition Term Loan Agent
or the Prepetition Term Loan Lenders; or

               (p)     Bankruptcy Matters. The occurrence of any of the following in the Chapter
11 Cases:



                                                 106
    Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 202 of 235




               (i)     the Interim Order shall not have been entered by the Bankruptcy
Court within three (3) Business Days after the Petition Date;

                (ii)    the Final Order shall not have been entered by the Bankruptcy Court
within thirty-five (35) days after the Petition Date;

              (iii) the Interim Order or the Final Order, as the case may be, shall have
been revoked, reversed, vacated, stayed, modified, extended, supplemented or amended
without the express prior written consent of the Administrative Agent and the Required
Lenders;

               (iv)   an order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court appointing, (i) a trustee under Section 1104 of the Bankruptcy
Code, or (ii) a responsible officer or an examiner with enlarged powers relating to the
operating of the Loan Parties’ business (beyond those set forth in Sections 1106(a)(3) and
(4) of the Bankruptcy Code) under Section 1106 of the Bankruptcy Code;

                (v)     an order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court without the express prior written consent of the Administrative
Agent and the Required Lenders, other than with respect to Permitted Priority Liens and
the Carve-Out, (A) to permit any administrative expense or any claim (now existing or
hereafter arising, of any kind or nature whatsoever) to have administrative priority as to the
Loan Parties pari passu or superior to the priority of (1) the Administrative Agent and the
Lenders in respect of the Obligations, or (2) the Prepetition Term Loan Agent and the
Prepetition Term Loan Lenders in respect of the Adequate Protection Replacement Liens
or Adequate Protection Claim, or (B) to grant or permit the grant of a Lien on the Collateral
other than a Permitted Lien;

              (vi)   an order with respect to any of the Chapter 11 Cases shall be entered
by the Bankruptcy Court converting such Chapter 11 Case to a case under Chapter 7 of the
Bankruptcy Code;

                (vii) an order shall be entered by the Bankruptcy Court confirming a plan
of reorganization in any of the Chapter 11 Cases which does not (i) contain a provision for
termination of the Commitments and payment in full in cash of (A) all Obligations of the
Loan Parties hereunder and under the other Loan Documents and (B) all outstanding
Prepetition Term Loan Obligations on or before the effective date of such plan or plans
upon entry thereof (unless on terms otherwise approved in advance in writing by the
Administrative Agent) and (ii) provide for the continuation of the Liens and security
interests granted to the Administrative Agent for the benefit of the Secured Parties, and the
priority thereof until such plan effective date;

               (viii) an order shall be entered by the Bankruptcy Court dismissing any of
the Chapter 11 Cases which does not contain a provision for termination of the
Commitments and payment in full in cash of all Obligations of the Loan Parties hereunder
and under the other Loan Documents;




                                         107
    Case 20-10566-MFW          Doc 15     Filed 03/09/20      Page 203 of 235




               (ix)    an order shall be entered by the Bankruptcy Court terminating, or
the termination, of the exclusivity period of the Loan Parties under Section 1121 of the
Bankruptcy Code to file a plan in the Chapter 11 Cases;

               (x)     any Loan Party shall file an application, motion or other pleading,
in support of any of the events or actions set forth under clauses (i) through (ix) above, or
any other Person (other than any of the Loan Parties) shall do so and such application,
motion or pleading is not contested in good faith by the Loan Parties;

               (xi)   an order shall be entered by the Bankruptcy Court granting relief
from the automatic stay to any creditor of any Loan Party with respect to any claim (other
than a claim for personal injury that is covered by liability insurance) against one or more
of the Loan Parties in an amount equal to or exceeding the Threshold Amount in the
aggregate;

              (xii) if any material property of any Loan Party, other than Dispositions
permitted under Section 6.07, is sold without the express written consent of the
Administrative Agent and the Required Lenders;

               (xiii) without the prior written consent of the Administrative Agent and
the Required Lenders, any Loan Party shall take any action, including the filing of an
application, motion or other pleading, requesting or seeking authority for any Loan Party
(A) to obtain additional financing under Sections 364(c) or (d) of the Bankruptcy Code not
otherwise permitted pursuant to this Agreement; (B) to grant any Lien other than Permitted
Liens upon any Collateral; (C) except as provided in the Interim Order and the Final Order
or herein, as applicable, to use, or grant any Lien on (other than Permitted Liens), cash
collateral of the Administrative Agent and the Lenders under Section 363(c) of the
Bankruptcy Code; or (D) the entry of any order by the Bankruptcy Court in any Chapter
11 Case granting relief as described in subclauses (A) through (C) of this clause (xiii);

                (xiv) (A) any Loan Party, or representative of the Loan Parties, shall
attempt to (1) invalidate, reduce or otherwise impair the Liens or security interests of the
Administrative Agent and/or any Lender’s claims or rights against any Loan Party or (2)
subject any Collateral to assessment pursuant to Section 506(c) of the Bankruptcy Code,
(B) any Collateral becoming subject to surcharge, to marshaling or to assessment pursuant
to Section 506(c) of the Bankruptcy Code, (C) any Lien or security interest created by this
Agreement, the Interim Order and the Final Order or herein, as applicable, or any other
Loan Document shall, for any reason, cease to be a valid first priority Lien, subject only to
Permitted Priority Liens and the Carve-Out or (D) any action is commenced by any Loan
Party which contests the validity, perfection, enforceability or priority of any of the Liens
and security interests of the Administrative Agent and/or the Lenders created by this
Agreement, any of the Interim Order and the Final Order, as applicable, or any other Loan
Document;

               (xv) if any Loan Party, or representative of the Loan Parties, commences,
or seeks leave to commence, any action against any of the Prepetition Term Loan Agent,
Prepetition Term Loan Lenders or their respective agents, advisors or employees,


                                        108
           Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 204 of 235




       challenging the validity, perfection, priority, extent or enforceability of any Prepetition
       Term Loan Document or claims that arose in connection with the Prepetition Term Loan
       Documents, or seeking to avoid, modify, dispute, challenge or subordinate any Lien or
       claim thereunder;

                       (xvi) the determination of any Loan Party, whether by vote of such Loan
       Party’s Board of Directors or otherwise, to employ an agent or other third party to conduct
       any sales of all or substantially all of such Loan Party’s assets, or the filing of a motion or
       other application in the Chapter 11 Cases, seeking authority to do the foregoing, in each
       case without the prior written consent of the Administrative Agent and the Required
       Lenders; provided, the appointment of an investment banker will not result in an Event of
       Default pursuant to this clause (xvi);

                     (xvii) any Loan Party shall fail to timely achieve any Sale Milestone in
       accordance with each of the terms therein;

                       (xviii) immediately upon consummation of the Sale, the Obligations are not
       paid in full;

                        (xix) any Loan Party makes any disbursement not in accordance with or
       set forth in the Approved Budget;

                      (xx) an order shall be entered by the Bankruptcy Court amending,
       supplementing or otherwise modifying, or the filing by any Loan Party of an application,
       motion, pleading or notice seeking the amendment, supplement or other modification of or
       appeal against, in each case, the Interim Order and the Final Order, as applicable, or any of
       the First Day Orders in respect of cash management or critical vendors or suppliers, in each
       instance, without the consent of the Administrative Agent and the Required Lenders;

                     (xxi) except with respect to payments as permitted by any order of the
       Bankruptcy Court approving a “first day” motion (and expressly included in the Approved
       Budget), an order shall be entered by the Bankruptcy Court permitting the payment of, or
       granting adequate protection with respect to, the Prepetition Term Loan Obligations (other
       than the Adequate Protection Claim) or the filing of any motion seeking the same by any
       of the Loan Parties, in each case, without the consent of the Administrative Agent and the
       Required Lenders;

                       (xxii) this Agreement, the Interim Order and the Final Order, as
       applicable, or any other Loan Document, shall for any reason fail or cease to create a valid
       and perfected and, except to the extent permitted by the terms hereof or thereof, first
       priority Lien in favor of the Administrative Agent for the benefit of the Secured Parties on
       any Collateral purported to be covered thereby; or

                      (xxiii) any other “Event of Default” under and as defined in the Interim
       Order or the Final Order, as the case may be, shall have occurred;

      then, subject in all respects to the Interim Order and the Final Order, as applicable, and in
every such event, and at any time thereafter during the continuance of such event, the


                                                109
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 205 of 235




Administrative Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower Representative, take any of the following actions, at the same or different times: (i)
terminate the Commitments and thereupon such Commitments shall terminate immediately, (ii)
declare all or any portion of the Loans then outstanding to be due and payable, whereupon all or
such portion of the principal of the Loans, all accrued and unpaid interest thereon, all fees and all
other amounts payable under this Agreement and the other Loan Documents shall become due and
payable immediately with respect to the Commitments so terminated and the Loans so repaid,
without presentment, demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Loan Party, (iii) as applicable, exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents, in each case, as
directed by the Required Lenders; and (iv) after delivery of the Enforcement Notice as provided
under Interim Order and the Final Order, as applicable, the automatic stay provisions of section
362 of the Bankruptcy Code have been vacated and modified to the extent necessary to permit the
Administrative Agent and the Lenders to exercise all rights and remedies provided for in the Loan
Documents upon the expiration of the five (5) Business Day notice period.

         Section 7.02 Remedies on Default. In case any one or more Events of Default shall have
occurred and be continuing, subject in all respects to the Interim Order and Final Order, as
applicable, and whether or not the maturity of the Obligations shall have been accelerated pursuant
hereto, the Agents may (and at the direction of the Required Lenders, shall) proceed to protect and
enforce their rights and remedies under this Agreement or any of the other Loan Documents by
suit in equity, action at law or other appropriate proceeding, whether for the specific performance
of any covenant or agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof or any other legal
or equitable right of the Credit Parties. No remedy herein is intended to be exclusive of any other
remedy and each and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by statute or any other
provision of law.

                       ARTICLE 8      THE ADMINISTRATIVE AGENT

        Each of the Lenders hereby irrevocably appoints CBF (or any successor appointed pursuant
hereto) as Administrative Agent and authorizes the Administrative Agent to take such actions on
its behalf, including execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

        Any Person serving as Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, unless the context otherwise requires or unless such Person is in fact not a
Lender, include each Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of business with any Loan
Party or any subsidiary of any Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Lenders acknowledge that, pursuant to such activities, the


                                                 110
            Case 20-10566-MFW            Doc 15     Filed 03/09/20      Page 206 of 235




Administrative Agent or its Affiliates may receive information regarding any Loan Party or any of
its Affiliates (including information that may be subject to confidentiality obligations in favor of
such Loan Party or such Affiliate) and acknowledge that the Administrative Agent shall not be
under any obligation to provide such information to them.

         The Administrative Agent shall not have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default exists and the use of the term “agent” herein and in the
other Loan Documents with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency doctrine of any applicable
Requirements of Law; it being understood that such term is used merely as a matter of market
custom, and is intended to create or reflect only an administrative relationship between
independent contracting parties, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary power, except discretionary rights and powers
that are expressly contemplated by the Loan Documents and which the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the relevant circumstances as provided in
Section 9.02); provided that the Administrative Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Requirements of Law, and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to Holdings or the Borrowers
or any of its Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The Administrative Agent shall not
be liable to the Lenders or any other Secured Parties for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or percentage of the
Lenders as is necessary, or as the Administrative Agent believes in good faith shall be necessary,
under the relevant circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower Representative or any Lender,
and the Administrative Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any covenant,
agreement or other term or condition set forth in any Loan Document or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation, perfection or
priority of any Lien on the Collateral or the existence, value or sufficiency of the Collateral, (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the Administrative Agent or
(vii) any property, book or record of any Loan Party or any Affiliate thereof.

        Each Lender agrees that, except with the written consent of the Administrative Agent, it
will not take any enforcement action hereunder or under any other Loan Document, accelerate the


                                                  111
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 207 of 235




Obligations under any Loan Document, or exercise any right that it might otherwise have under
applicable Requirements of Law or otherwise to credit bid at any foreclosure sale, UCC sale, any
sale (including a sale under Section 363 and/or Section 1129 of the Bankruptcy Code) or any other
similar Disposition of Collateral, whether under other Debtor Relief Laws or otherwise.
Notwithstanding the foregoing, a Lender may take action to preserve or enforce its rights against
a Loan Party where a deadline or limitation period is applicable that would, absent such action,
bar enforcement of the Obligations held by such Lender, including the filing of a proof of claim in
a case under the Bankruptcy Code.

        Notwithstanding anything to the contrary contained herein or in any of the other Loan
Documents, the Borrowers, the Administrative Agent and each Secured Party agree that (i) no
Secured Party shall have any right individually to realize upon any of the Collateral or to enforce
the Guaranty; it being understood and agreed that all powers, rights and remedies hereunder may
be exercised solely by the Administrative Agent, on behalf of the Secured Parties in accordance
with the terms hereof and all powers, rights and remedies under the other Loan Documents may
be exercised solely by the Administrative Agent, and (ii) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private sale or in the event
of any other Disposition (including pursuant to Section 363 and/or Section 1129 of the Bankruptcy
Code), (A) the Administrative Agent, as agent for and representative of the Secured Parties, shall
be entitled, for the purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale, to use and apply all or any portion of the
Obligations as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such Disposition and (B) the Administrative Agent or any Lender may be
the purchaser or licensor of all or any portion of such Collateral at any such Disposition.

       Each of the Lenders hereby irrevocably authorizes the Administrative Agent, on behalf of
all Secured Parties to take any of the following actions upon the instruction of the Required
Lenders:

               (a)     consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Obligations in connection with any Disposition pursuant to the
applicable provisions of the Bankruptcy Code, including Section 363 thereof or any similar
provision in any other Debtor Relief Laws;

               (b)     credit bid all or any portion of the Obligations, or purchase all or any portion
of the Collateral (in each case, either directly or through one or more acquisition vehicles), in
connection with any Disposition of all or any portion of the Collateral pursuant to the applicable
provisions of the Bankruptcy Code, including under Section 363 thereof;

               (c)     credit bid all or any portion of the Obligations, or purchase all or any portion
of the Collateral (in each case, either directly or through one or more acquisition vehicles), in
connection with any Disposition of all or any portion of the Collateral pursuant to the applicable
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC;

               (d)     credit bid all or any portion of the Obligations, or purchase all or any portion
of the Collateral (in each case, either directly or through one or more acquisition vehicles), in
connection with any foreclosure or other Disposition conducted in accordance with applicable


                                                 112
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 208 of 235




Requirements of Law following the occurrence of an Event of Default, including by power of sale,
judicial action or otherwise; and/or

              (e)     estimate the amount of any contingent or unliquidated Obligations of such
Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount in connection with any
purchase of all or any portion of the Collateral by the Administrative Agent pursuant to the
foregoing clauses (b), (c) or (d) without its prior written consent.

        Each Secured Party agrees that the Administrative Agent is under no obligation to credit
bid any part of the Obligations or to purchase or retain or acquire any portion of the Collateral;
provided that, in connection with any credit bid or purchase described under clauses (b), (c) or (d)
of the preceding paragraph, the Obligations owed to all of the Secured Parties (other than with
respect to contingent or unliquidated liabilities as set forth in the next succeeding paragraph) may
be, and shall be, credit bid by the Administrative Agent on a ratable basis.

        With respect to each contingent or unliquidated claim that is an Obligation, the
Administrative Agent is hereby authorized, but is not required, to estimate the amount thereof for
purposes of any credit bid or purchase described in the second preceding paragraph. In the event
that the Administrative Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or unliquidated claim, then any contingent or unliquidated claims not so estimated shall
be disregarded, shall not be credit bid, and shall not be entitled to any interest in the portion or the
entirety of the Collateral purchased by means of such credit bid.

        Each Secured Party whose Obligations are credit bid under clauses (b), (c) or (d) of the
third preceding paragraph is entitled to receive interests in the Collateral or any other asset acquired
in connection with such credit bid (or in the Capital Stock of the acquisition vehicle or vehicles
that are used to consummate such acquisition) on a ratable basis in accordance with the percentage
obtained by dividing (x) the amount of the Obligations of such Secured Party that were credit bid
in such credit bid or other Disposition, by (y) the aggregate amount of all Obligations that were
credit bid in such credit bid or other Disposition.

        In addition, in case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, each Secured Party agrees that the
Administrative Agent (irrespective of whether the principal of any Loan is then due and payable
as herein expressed or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

                      (i)     to file and prove a claim for the whole amount of the principal and
       interest owing and unpaid in respect of the Loans and all other Obligations that are owing
       and unpaid and to file such other documents as may be necessary or advisable in order to
       have the claims of the Lenders and the Administrative Agent (including any claim for the
       reasonable compensation, expenses, disbursements and advances of the Lenders and the
       Administrative Agent and their respective agents and counsel and all other amounts to the




                                                  113
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 209 of 235




       extent due to the Lenders and the Administrative Agent under Sections 2.12 and 9.03)
       allowed in such judicial proceeding; and

                      (ii)   to collect and receive any monies or other property payable or
       deliverable on any such claims and to distribute the same.

        Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall consent to the making
of such payments directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amount to the extent due to the Administrative Agent
under Sections 2.12 and 9.03.

       Nothing contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights of any Lender or
to authorize the Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

        The Administrative Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting or other
distribution) that it believes to be genuine and to have been signed, sent or otherwise authenticated
by the proper Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any condition hereunder
to the making of a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent has received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and shall not be liable
for any action taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

        The Administrative Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of their respective duties
and exercise their respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

       The Administrative Agent may resign at any time by giving ten days written notice to the
Lenders and the Borrowers. If the Administrative Agent is a Defaulting Lender or an Affiliate of
a Defaulting Lender, either the Required Lenders or the Borrowers may, upon ten days’ notice to


                                                 114
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 210 of 235




the Lenders and the Administrative Agent, remove the Administrative Agent. Upon receipt of any
such notice of resignation or delivery of any such notice of removal, the Required Lenders shall
have the right, with the consent of the Borrower Representative (not to be unreasonably withheld
or delayed), to appoint a successor Administrative Agent; provided that during the existence and
continuation of an Event of Default no consent of the Borrower Representative shall be required.
If no successor shall have been so appointed as provided above and accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a retirement, the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above (including, for the
avoidance of doubt, consent of the Borrower Representative) or (b) in the case of a removal, the
Borrower Representative may, after consulting with the Required Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that (x) in the case of a
retirement, if the Administrative Agent shall notify the Borrower Representative and the Lenders
that no qualifying Person has accepted such appointment or (y) in the case of a removal, the
Borrower Representative notifies the Required Lenders that no qualifying Person has accepted
such appointment, then, in each case, such resignation or removal shall nonetheless become
effective in accordance with such notice and (i) the retiring or removed Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative Agent in its capacity
as collateral agent for the Secured Parties for purposes of maintaining the perfection of the Lien
on the Collateral securing the Obligations, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations required to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender (and each Lender will cooperate
with the Borrowers to enable the Borrowers to take such actions), until such time as the Required
Lenders or the Borrowers, as applicable, appoint a successor Administrative Agent, as provided
for above in this Article 8. Upon the acceptance of its appointment as Administrative Agent
hereunder as a successor Administrative Agent, the successor Administrative Agent shall succeed
to and become vested with all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder (other than its obligations under Section 9.13). The fees
payable by the Borrowers to any successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and such successor
Administrative Agent. After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub-agents and their respective Related Parties in respect of
any action taken or omitted to be taken by any of them while the relevant Person was acting as
Administrative Agent (including for this purpose holding collateral security following retirement
or removal of the Administrative Agent). Notwithstanding anything to the contrary herein, no
Disqualified Institution may be appointed as a successor Administrative Agent.

        Each Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit analysis and decision
to enter into this Agreement. Each Lender also acknowledges that it will, independently and


                                                115
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 211 of 235




without reliance upon the Administrative Agent or any other Lender or any of their respective
Related Parties and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action under or based upon
this Agreement, any other Loan Document or related agreement or any document furnished
hereunder or thereunder. Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective Affiliates which may come
into the possession of the Administrative Agent or any of its Related Parties.

        Each Lender irrevocably authorizes and instructs the Administrative Agent to, and the
Administrative Agent shall release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (i) upon the occurrence of the Termination Date, (ii) that is sold
or to be sold or transferred as part of or in connection with any Disposition permitted under the
Loan Documents to a Person that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral, (iv) if the property subject to such Lien is owned by a Subsidiary Guarantor,
upon the release of such Subsidiary Guarantor from the Guaranty otherwise in accordance with
the Loan Documents, or (v) if approved, authorized or ratified in writing by the Required Lenders
(or by each Lender in the case of the release all or substantially all of the Collateral from the Lien
granted pursuant to the Loan Documents (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Article 8 hereof)) in accordance with Section 9.02.

        Upon the request of the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its obligations under the
Guaranty pursuant to this Article 8. In each case as specified in this Article 8, the Administrative
Agent will (and each Lender hereby authorizes the Administrative Agent to), at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the assignment and
security interest granted under the Loan Documents or to subordinate its interest therein, or to
release such Loan Party from its obligations under the Guaranty, in each case in accordance with
the terms of the Loan Documents and this Article 8.

        To the extent that the Administrative Agent (or any Affiliate thereof) is not reimbursed and
indemnified by the Borrowers in accordance with and to the extent required by Section 9.03(b),
the Lenders will reimburse and indemnify the Administrative Agent (and any Affiliate thereof) in
proportion to their respective applicable Pro Rata Share (determined as if there were no Defaulting
Lenders) for and against any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or nature which may be
imposed on, asserted against or incurred by the Administrative Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way relating to or
arising out of this Agreement or any other Loan Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).


                                                 116
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 212 of 235




                              ARTICLE 9       MISCELLANEOUS

       Section 9.01 Notices.

               (a)     Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or email, as follows:

                     (i)      if to any Loan Party, to such Loan Party in the care of the Borrower
       Representative at:

               Bluestem Brands, Inc.
               7075 Flying Cloud Drive
               Eden Prairie, MN 55344
               Attn: Chief Executive Officer
               Tel.: (952) 656-3989
               Email: bruce.cazenave@bluestembrands.com

               with copy to (which shall not constitute notice to any Loan Party):

               Bluestem Brands, Inc.
               7075 Flying Cloud Drive
               Eden Prairie, MN 55344
               Attn: Executive Vice President, General Counsel & Secretary
               Tel.: (952) 656-3805
               Email: neil.ayotte@bluestembrands.com

               Kirkland & Ellis LLP
               300 North LaSalle
               Chicago, IL 60654
               Attention: Patrick J. Nash, Jr., P.C.
                          Michelle Kilkenney, P.C.
               Tel: (312) 862-2290
                    (312) 862-2487
               Fax: (312) 862-2200
               Email: patrick.nash@kirkland.com
                       mkilkenney@kirkland.com

                      (ii)    if to the Administrative Agent, at:

               Cerberus Business Finance, LLC
               875 Third Ave
               New York, NY 10022
               Attn: Joseph Naccarato
               Tel.: (212) 909-1455
               Fax: (212) 284-7906
               Email: jnaccarato@cerberus.com


                                               117
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 213 of 235




               with copy to (which shall not constitute notice to the Administrative Agent)

               KTBS Law LLP
               1999 Avenue of the Stars, 39th Floor
               Los Angeles, CA 90067
               Attention: Maria Sountas-Argiropoulos and Michael Tuchin
               Tel: (310) 407-4095 and (310) 407-4040
               Fax: (310)407-9090
               Email: msargiropoulos@ktbslaw.com
                      mtuchin@ktbslaw.com

                      (iii) if to any Lender, to it at its address or facsimile number set forth in
       its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof or three Business Days after dispatch if sent
by certified or registered mail, in each case, delivered, sent or mailed (properly addressed) to the
relevant party as provided in this Section 9.01 or in accordance with the latest unrevoked direction
from such party given in accordance with this Section 9.01 or (B) sent by facsimile shall be deemed
to have been given when sent and when receipt has been confirmed by telephone; provided that
notices and other communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, such notices or other
communications shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices and other communications delivered through electronic
communications to the extent provided in clause (b) below shall be effective as provided in such
clause (b).

                 (b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and Internet or Intranet
websites) pursuant to procedures set forth herein or otherwise approved by the Administrative
Agent. The Administrative Agent or the Borrower Representative (on behalf of any Loan Party)
may, in its discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures set forth herein or otherwise approved by it;
provided that approval of such procedures may be limited to particular notices or communications.
All such notices and other communications (i) sent to an e-mail address shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return e-mail or other written acknowledgement);
provided that any such notice or communication not given during the normal business hours of the
recipient, shall be deemed to have been given at the opening of business on the next Business Day
for the recipient, and (ii) posted to an Internet or Intranet website shall be deemed received upon
the deemed receipt by the intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and identifying the
website address therefor.




                                                118
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 214 of 235




             (c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by written notice to the other parties hereto.

       Section 9.02 Waivers; Amendments.

                (a)    No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of the Administrative
Agent and the Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of any provision
of any Loan Document or consent to any departure by any party hereto therefrom shall in any
event be effective unless the same is permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, to the extent permitted by applicable
Requirements of Law, the making of any Loan shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent or any Lender may have had
notice or knowledge of such Default or Event of Default at the time.

                 (b)    Subject to clauses (A) and (B) of this Section 9.02(b) and Section 9.02(d)
below, neither this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified, except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) or (ii) in the case of any other
Loan Document (other than any waiver, amendment or modification to effectuate any modification
thereto expressly contemplated by the terms of such other Loan Document), pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and each Loan Party
that is party thereto, with the consent of the Required Lenders; provided that, notwithstanding the
foregoing:

                             (A)     the consent of each Lender directly and adversely affected
               thereby (but not the consent of the Required Lenders) shall be required for any
               waiver, amendment or modification that:

                                    (1)    increases the Commitment of such Lender; it being
                      understood that no amendment, modification or waiver of, or consent to
                      departure from, any condition precedent, representation or warranty,
                      covenant, Default, Event of Default, mandatory prepayment or mandatory
                      reduction of the Commitments shall constitute an increase of any
                      Commitment of such Lender;

                                      (2)    reduces the principal amount of any Loan owed to
                      such Lender;

                                     (3)    (x) extends the scheduled final maturity of any Loan
                      or (y) postpones any Interest Payment Date with respect to Loans held by



                                               119
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 215 of 235




                       such Lender or the date of any scheduled payment of any fee payable to
                       such Lender hereunder (in each case, other than any extension for
                       administrative reasons agreed by the Administrative Agent);

                                       (4)     reduces the rate of interest (other than to waive any
                       Default or Event of Default or any obligation of the Borrowers to pay
                       interest to such Lender at the default rate of interest under Section 2.13(d),
                       which shall only require the consent of the Required Lenders) or the amount
                       of any fee owed to such Lender; it being understood that no change in the
                       definition of “Revolving Availability”, “Revolving Availability Cap”, or
                       “Revolving Availability Percentage” used in the calculation of any interest
                       or fee due hereunder (including any component definition thereof) shall
                       constitute a reduction in any rate of interest or fee hereunder;

                                      (5)    extends the expiry date of such Lender’s
                       Commitment; it being understood that no amendment, modification or
                       waiver of, or consent to departure from, any condition precedent,
                       representation, warranty, covenant, Default, Event of Default, mandatory
                       prepayment or mandatory reduction of any Commitment shall constitute an
                       extension of any Commitment of any Lender; and

                                       (6)      waives, amends or modifies the provisions of
                       Sections 2.18(b) or 2.18(c) of this Agreement in a manner that would by its
                       terms alter the pro rata sharing of payments or priority of payments required
                       thereby (except as otherwise provided in this Section 9.02);

                              (B)     no such agreement shall:

                                        (1)    change any of the provisions of Section 9.02(a) or
                       (b), the definition of “Required Lenders” or any other provision specifying
                       the number or percentage of Lenders required to act, in each case, to reduce
                       any voting percentage required to waive, amend or modify any right
                       thereunder or make any determination or grant any consent thereunder,
                       without the prior written consent of each Lender;

                                      (2)     release all or substantially all of the Collateral from
                       the Lien granted pursuant to the Loan Documents (except as otherwise
                       permitted herein or in the other Loan Documents, including pursuant to
                       Article 8 hereof), without the prior written consent of each Lender; or

                                    (3)     release all or substantially all of the value of the
                       Guarantees under the Guaranty, without the prior written consent of each
                       Lender;

        provided, further, that no such agreement shall amend, modify or otherwise affect the rights
or duties of the Administrative Agent hereunder in a manner directly and adversely affecting such
Person, without the prior written consent of the Administrative Agent (it being understood that (x)
any change to Section 2.21 shall require the consent of the Administrative Agent.


                                                120
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 216 of 235




               (c)     [reserved].

               (d)     Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any provision of any other Loan Document:

                      (i)     the Borrowers and the Administrative Agent may, without the input
       or consent of any Lender, amend, supplement and/or waive any guaranty, collateral
       security agreement, pledge agreement and/or related document (if any) executed in
       connection with this Agreement to (A) comply with any Requirement of Law or the advice
       of counsel or (B) cause any such guaranty, collateral security agreement, pledge agreement
       or other document to be consistent with this Agreement and/or the relevant other Loan
       Documents,

                       (ii)   [reserved],

                      (iii) if the Administrative Agent and the Borrowers have jointly
       identified any ambiguity, mistake, defect, inconsistency, obvious error or any error or
       omission of a technical nature or any necessary or desirable technical change, in each case,
       in any provision of any Loan Document, then the Administrative Agent and the Borrowers
       shall be permitted to amend such provision solely to address such matter as reasonably
       determined by them acting jointly without any further action or consent of any other party
       if the same is not objected to in writing by the Required Lenders to the Administrative
       Agent within five Business Days following receipt of notice thereof,

                       (iv)   [reserved],

                     (v)     the Administrative Agent may amend Schedule 1.01(a) to reflect
       assignments entered into pursuant to Section 9.05 and Commitment reductions or
       terminations pursuant to Section 2.09, and

                       (vi)   no Defaulting Lender shall have any right to approve or disapprove
       any amendment, waiver or consent hereunder, except as permitted pursuant to Section 2.21
       and except that the Commitment of any Defaulting Lender may not be increased without
       the consent of such Defaulting Lender (it being understood that any Commitment or Loan
       held or deemed held by any Defaulting Lender shall be excluded from any vote hereunder
       that requires the consent of any Lender, except as expressly provided in Section 2.21).

       Section 9.03 Expenses; Indemnity.

                (a)    The Borrowers jointly and severally shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its Affiliates (but
limited, in the case of legal fees and expenses, to the actual reasonable and documented out-of-
pocket fees, disbursements and other charges of one firm of outside counsel to all such Persons
taken as a whole and, if necessary, of one local counsel in any relevant jurisdiction to all such
Persons, taken as a whole) in connection with the preparation, execution, delivery and
administration of the Loan Documents and any related documentation, including in connection
with any amendment, modification or waiver of any provision of any Loan Document (whether or
not the transactions contemplated thereby are consummated), (ii) [reserved] and (iii) all reasonable


                                                121
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 217 of 235




and documented out-of-pocket expenses incurred by the Administrative Agent or the Lenders or
any of their respective Affiliates (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of one firm of
outside counsel to all such Persons taken as a whole and, if necessary, of one local counsel in any
relevant jurisdiction to all such Persons, taken as a whole) in connection with the enforcement,
collection or protection of their respective rights in connection with the Loan Documents,
including their respective rights under this Section, or in connection with the Loans. Other than
to the extent required to be paid on the Closing Date, all amounts due under this paragraph (a) shall
be payable by the Borrowers promptly on written demand after receipt of an invoice setting forth
such expenses in summary format. Expenses being reimbursed by the Borrowers under this Section
include (subject to cost reimbursement provisions set forth herein), without limiting the generality
of the foregoing, all reasonable and documented out-of-pocket costs and expenses incurred in
connection with:

                       (i)     appraisals and insurance reviews;

                       (ii)   subject to Section 5.16, field examinations, field reviews and the
       preparation of Reports based on the fees charged by a third party retained by the
       Administrative Agent or the internally allocated fees (at a rate of $1,000 per day (plus out-
       of-pocket expenses) for each Person employed by the Administrative Agent with respect
       to each field examination, together with the reasonable fees and expenses associated with
       collateral monitoring services), Collateral reviews and appraisals, all to the extent provided
       in Section 5.16;

                       (iii) background checks regarding senior management and/or key
       investors, as deemed necessary or appropriate in the sole discretion of the Administrative
       Agent;

                      (iv)   taxes, fees and other charges for (A) lien searches and (B) filing
       financing statements and continuations, and other actions to perfect, protect, and continue
       the Administrative Agent’s Liens;

                     (v)   sums paid or incurred to take any action required of any Loan Party
       under the Loan Documents that such Loan Party fails to pay or take;

                        (vi)  (A) the preservation and protection of the Administrative Agent’s or
       any of the Lenders’ rights under this Agreement or the other Loan Documents including
       through participation in the Chapter 11 Cases, any successor cases under Chapter 11 or
       Chapter 7 of the Bankruptcy Code, (B) the defense of any claim or action asserted or
       brought against the Administrative Agent or any Lender by any Person that arises from or
       relates to this Agreement, any other Loan Document, the Agents’ or the Lenders’ claims
       against any Loan Party, or any and all matters in connection therewith, (C) the
       commencement or defense of, or intervention in, any court proceeding arising from or
       related to this Agreement or any other Loan Document, including any contested matters or
       adversary proceedings in or related to any of the Chapter 11 Cases, (D) the filing of any
       petition, complaint, answer, motion or other pleading by any Agent or any Lender, or the
       taking of any action in respect of the Collateral or other security, in connection with this


                                                 122
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 218 of 235




       Agreement or any other Loan Document, (E) the protection, collection, lease, sale, taking
       possession of or liquidation of, any Collateral or other security in connection with this
       Agreement or any other Loan Document, (F) any attempt to enforce any Lien or security
       interest in any Collateral or other security in connection with this Agreement or any other
       Loan Document, including through participation in the Chapter 11 Cases, (G) any attempt
       to collect from any Loan Party, including through participation in the Chapter 11 Cases,
       (H) the preparation, delivery and review of pleadings, documents and reports related to the
       Chapter 11 Cases and any subsequent cases under Chapter 7 of the Bankruptcy Code,
       attendance at meetings, court hearings or conferences related to the Chapter 11 Cases and
       any subsequent cases under Chapter 7 of the Bankruptcy Code, and general monitoring of
       the Chapter 11 Cases and any subsequent cases under Chapter 7 of the Bankruptcy Code,
       and (I) the receipt by the Administrative Agent or any Lender of any advice from
       professionals with respect to any of the foregoing; and

                      (vii) forwarding loan proceeds, collecting checks and other items of
       payment, and establishing and maintaining the accounts and lock boxes, and costs and
       expenses of preserving and protecting the Collateral.

                (b)      The Borrowers jointly and severally shall indemnify the Administrative
Agent, each Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), in each case, against, and hold each Indemnitee harmless from,
any and all losses, claims, damages and liabilities to which such Indemnitee may become subject
arising out of or in connection with (i) the preparation, execution, delivery or administration of the
Loan Documents or any agreement or instrument contemplated thereby, the performance by the
parties hereto of their respective obligations thereunder or the consummation of any other
transactions contemplated hereby or thereby, (ii) the use of the proceeds of the Loans, (iii) any
actual or alleged presence or Release of Hazardous Materials at, on, under or from any Facility, or
any Environmental Liability related in any way to any Loan Party or any of their respective
subsidiaries or (iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto (a “Proceeding”), regardless of whether such matter is initiated by a
third party or by a Borrower, any other Loan Party or any of their respective Affiliates, and to
reimburse each Indemnitee within 30 days following written demand therefor (together with
reasonable backup documentation supporting such reimbursement request) for any reasonable and
documented legal or other out-of-pocket expenses incurred in connection with investigating or
defending a Proceeding (but limited, in the case of legal fees and expenses, to the actual reasonable
and documented out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel in any relevant
jurisdiction to all Indemnitees, taken as a whole and solely in the case of an actual or perceived
conflict of interest, (x) one additional counsel to all affected Indemnitees, taken as a whole, and
(y) one additional local counsel to all affected Indemnitees, taken as a whole), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a result of, any of the
foregoing; provided that such indemnity shall not, as to any Indemnitee, be available to the extent
that any such loss, claim, damage, or liability (i) is determined by a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or, to the extent such judgment finds that any such loss,
claim, damage, or liability has resulted from such Person’s material breach of the Loan Documents


                                                 123
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 219 of 235




or (ii) arises out of any claim, litigation, investigation or proceeding brought by such Indemnitee
solely against one or more other Indemnitees (other than any claim, litigation, investigation or
proceeding that is brought by or against the Administrative Agent, acting in its capacity as the
Administrative Agent) that does not involve any act or omission of Holdings, the Borrowers or
any of their respective subsidiaries. Each Indemnitee shall be obligated to refund or return any
and all amounts paid by the Borrowers pursuant to this Section 9.03(b) to such Indemnitee for any
fees, expenses, or damages to the extent such Indemnitee is found by a final non-appealable
judgment of a court of competent jurisdiction to not be entitled to payment of such amounts in
accordance with the terms hereof. All amounts due under this paragraph (b) shall be payable by
the Borrowers within 30 days (x) after written demand therefor, in the case of any indemnification
obligations and (y) in the case of reimbursement of costs and expenses, after receipt by the
Borrowers of an invoice setting forth such costs and expenses in reasonable detail, together with
backup documentation supporting the relevant reimbursement request. This Section 9.03(b) shall
not apply to Taxes other than any Taxes that represent losses, claims, damages or liabilities in
respect of a non-Tax claim.

                (c)     The Borrowers shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably withheld or delayed),
but if any proceeding is settled with the written consent of the Borrowers, or if there is a final
judgment against any Indemnitee in any such proceeding, the Borrowers agree to indemnify and
hold harmless each Indemnitee to the extent and in the manner set forth above. No Borrower shall,
without the prior written consent of the affected Indemnitee (which consent shall not be
unreasonably withheld or delayed), effect any settlement of any pending or threatened proceeding
in respect of which indemnity could have been sought hereunder by such Indemnitee unless
(i) such settlement includes an unconditional release of such Indemnitee from all liability or claims
that are the subject matter of such proceeding and (ii) such settlement does not include any
statement as to any admission of fault or culpability.

        Section 9.04 Waiver of Claim. To the extent permitted by applicable Requirements of
Law, no party to this Agreement shall assert, and each hereby waives, any claim against any other
party hereto, any Loan Party and/or any Related Party of any thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby, any Loan or the use of the proceeds
thereof, except, in the case of any claim by any Indemnitee against the Borrowers, to the extent
such damages would otherwise be subject to indemnification pursuant to the terms of Section 9.03.

       Section 9.05 Successors and Assigns.

                (a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted assigns (including,
except for the right to request and receive Loans, any trustee succeeding to the rights of the Loan
Parties pursuant to Chapter 11 of the Bankruptcy Code pursuant to any conversion to a case under
Chapter 7 of the Bankruptcy Code); provided that (i) except as provided under Section 6.07, the
Borrowers may not assign or otherwise transfer any of their rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may assign or otherwise


                                                124
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 220 of 235




transfer its rights or obligations hereunder except in accordance with the terms of this Section (any
attempted assignment or transfer not complying with the terms of this Section 9.05 shall be null
and void except as otherwise provided herein). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto, their respective
successors and permitted assigns, to the extent provided in paragraph (e) of this Section,
Participants and, to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

               (b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement with the prior written consent of the Administrative Agent (not to be unreasonably
withheld or delayed).

                       (ii)    Assignments shall be subject to the following additional conditions:

                              (A)     except in the case of any assignment to another Lender or
               any Affiliate of any Lender or any Approved Fund or any assignment of the entire
               remaining amount of the relevant assigning Lender’s Loans or Commitments, the
               principal amount of Loans or Commitments of the assigning Lender subject to the
               relevant assignment (determined as of the date on which the Assignment and
               Assumption with respect to such assignment is delivered to the Administrative
               Agent and determined on an aggregate basis in the event of concurrent assignments
               to Related Funds or by Related Funds) shall not be less than $5,000,000, unless the
               Administrative Agent otherwise consents;

                              (B)    any partial assignment shall be made as an assignment of a
               proportionate part of all the relevant assigning Lender’s rights and obligations
               under this Agreement;

                              (C)     the parties to each assignment shall execute and deliver to
               the Administrative Agent an Assignment and Assumption via an electronic
               settlement system acceptable to the Administrative Agent (or, if previously agreed
               with the Administrative Agent, manually), and shall pay to the Administrative
               Agent a processing and recordation fee of $3,500 (which fee may be waived or
               reduced in the sole discretion of the Administrative Agent); and

                              (D)      the relevant Eligible Assignee, if it is not a Lender, shall
               deliver on or prior to the effective date of such assignment, to the Administrative
               Agent (1) an Administrative Questionnaire and (2) any Internal Revenue Service
               form or other document required under Section 2.17.

                      (iii) Subject to the acceptance and recording thereof pursuant to
       paragraph (b)(iv) of this Section, from and after the effective date specified in any
       Assignment and Assumption, the Eligible Assignee thereunder shall be a party hereto and,
       to the extent of the interest assigned pursuant to such Assignment and Assumption, have
       the rights and obligations of a Lender under this Agreement, and the assigning Lender



                                                125
    Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 221 of 235




thereunder shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be (A) entitled
to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances
occurring on or prior to the effective date of such assignment and (B) subject to its
obligations thereunder and under Section 9.13). If any assignment by any Lender holding
any Promissory Note is made after the issuance of such Promissory Note, the assigning
Lender shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for cancellation,
and, following such cancellation, if requested by either the assignee or the assigning
Lender, the Borrowers shall issue and deliver a new Promissory Note to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning Lender.

                (iv)   The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and addresses of
the Lenders and their respective successors and assigns, and the commitment of, and
principal amount of and stated interest on the Loans owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). Failure to make any such recordation, or
any error in such recordation, shall not affect the Borrowers’ obligations in respect of such
Loans. The entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and each Lender (but only as to its own holdings),
at any reasonable time and from time to time upon reasonable prior notice.

               (v)     Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed Administrative Questionnaire and any tax certification required by Section
9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section, if applicable, and any written
consent to the relevant assignment required by paragraph (b) of this Section, the
Administrative Agent shall promptly accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as provided in this
paragraph.

                (vi)     By executing and delivering an Assignment and Assumption, the
assigning Lender and the Eligible Assignee thereunder shall be deemed to confirm and
agree with each other and the other parties hereto as follows: (A) the assigning Lender
warrants that it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that the amount of its commitments, and the outstanding
balances of its Loans, in each case without giving effect to any assignment thereof which
has not become effective, are as set forth in such Assignment and Assumption, (B) except


                                         126
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 222 of 235




       as set forth in clause (A) above, the assigning Lender makes no representation or warranty
       and assumes no responsibility with respect to any statement, warranty or representation
       made in or in connection with this Agreement, or the execution, legality, validity,
       enforceability, genuineness, sufficiency or value of this Agreement, any other Loan
       Document or any other instrument or document furnished pursuant hereto, or the financial
       condition of the Borrowers or the performance or observance by the Borrowers of any of
       its obligations under this Agreement, any other Loan Document or any other instrument or
       document furnished pursuant hereto; (C) such assignee represents and warrants that it is an
       Eligible Assignee, legally authorized to enter into such Assignment and Assumption; (D)
       the assignee confirms that it has received a copy of this Agreement, together with copies
       of the most recent financial statements referred to in Section 4.01(c) or the most recent
       financial statements delivered pursuant to Section 5.01 and such other documents and
       information as it has deemed appropriate to make its own credit analysis and decision to
       enter into such Assignment and Assumption; (E) the assignee will independently and
       without reliance upon the Administrative Agent, the assigning Lender or any other Lender
       and based on such documents and information as it deems appropriate at the time, continue
       to make its own credit decisions in taking or not taking action under this Agreement; (F)
       the assignee appoints and authorizes the Administrative Agent to take such action as agent
       on its behalf and to exercise such powers under this Agreement as are delegated to the
       Administrative Agent, by the terms hereof, together with such powers as are reasonably
       incidental thereto; and (G) the assignee agrees that it will perform in accordance with their
       terms all the obligations which by the terms of this Agreement are required to be performed
       by it as a Lender.

                 (c)     (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent or any other Lender, sell participations to any bank or other entity (other
than to any natural Person or the Borrowers or any of their Affiliates) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including all or a portion of
its commitments and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which any Lender sells such a participation shall provide that
such Lender shall retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the relevant Participant,
agree to any amendment, modification or waiver described in (x) clause (A) of the first proviso to
Section 9.02(b) that directly and adversely affects the Loans or commitments in which such
Participant has an interest and (y) clauses (B)(1), (2) or (3) of the first proviso to Section 9.02(b).
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and requirements
of such Sections and Section 2.19) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the participating Lender, and if
additional amounts are required to be paid pursuant to Section 2.17(a) or Section 2.17(c), to the
Borrowers and the Administrative Agent). To the extent permitted by applicable Requirements of


                                                 127
             Case 20-10566-MFW             Doc 15      Filed 03/09/20       Page 223 of 235




Law, each Participant also shall be entitled to the benefits of Section 9.09 as though it were a
Lender; provided that such Participant shall be subject to Section 2.18(c) as though it were a
Lender.

                        (ii)    No Participant shall be entitled to receive any greater payment under
        Section 2.15, 2.16 or 2.17 than the participating Lender would have been entitled to receive
        with respect to the participation sold to such Participant, unless the sale of the participation
        to such Participant is made with the Borrower Representative’s prior written consent
        expressly acknowledging such Participant may receive a greater benefit.

                        (iii) Each Lender that sells a participation shall, acting solely for this
        purpose as a non-fiduciary agent of the Borrowers, maintain a register on which it enters
        the name and address of each Participant and their respective successors and registered
        assigns, and the principal and interest amounts of each Participant’s interest in the Loans
        or other obligations under the Loan Documents (a “Participant Register”). The entries in
        the Participant Register shall be conclusive absent manifest error, and each Lender shall
        treat each Person whose name is recorded in the Participant Register as the owner of such
        participation for all purposes of this Agreement notwithstanding any notice to the contrary.
        For the avoidance of doubt, the Administrative Agent (in its capacity as Administrative
        Agent) shall have no responsibility for maintaining a Participant Register.

                 (d)    Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (other than to any natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit of, a natural Person)
to secure obligations of such Lender, including without limitation any pledge or assignment to
secure obligations to any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest shall release any Lender
from any of its obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

                (e)    (i) In the event of any assignment or participation by a Lender without the
Borrower Representative’s consent (A) to any Disqualified Institution (unless the Borrower
Representative has expressly consented thereto) or (B) to the extent the Borrower Representative’s
consent is required under this Section 9.05, to any other Person, the Borrowers shall be entitled to
seek specific performance to unwind any such assignment or participation in addition to injunctive
relief (without posting a bond or presenting evidence of irreparable harm) or any other remedies
available to the Borrowers at law or in equity; it being understood and agreed that Holdings, the
Borrowers and their subsidiaries will suffer irreparable harm if any Lender breaches any obligation
under this Section 9.05 as it relates to any assignment, participation or pledge of any Loan or
Commitment to any Disqualified Institution or any Affiliate thereof or any other Person to whom the
Borrower Representative’s consent is required but not obtained. Upon the request of any Lender, the
Administrative Agent shall make available to such Lender the list of Disqualified Institutions at the relevant
time and such Lender may provide the list to any potential assignee or participant on a confidential basis in
accordance with Section 9.13 hereof for the purpose of verifying whether such Person is a Disqualified
Institution.




                                                     128
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 224 of 235




                        (ii)    If any assignment or participation under this Section 9.05 is made to
       any Affiliate of any Disqualified Institution (other than any Competitor Debt Fund
       Affiliate) without the Borrower Representative’s prior written consent (any such person, a
       “Disqualified Person”), then, such assignment shall not be null and void, but the Borrower
       Representative may, at the Borrowers’ sole expense and effort, upon notice to the
       applicable Disqualified Person and the Administrative Agent, (A) terminate any
       Commitment of such Disqualified Person and repay all obligations of the Borrowers owing
       to such Disqualified Person and/or (B) require such Disqualified Person to assign, without
       recourse (in accordance with and subject to the restrictions contained in this Section 9.05),
       all of its interests, rights and obligations under this Agreement to one or more Eligible
       Assignees; provided that (I) in the case of clause (A), the Borrowers shall be liable to the
       relevant Disqualified Person under Section 2.16 if any Eurocurrency Rate Loan owing to
       such Disqualified Person is repaid or purchased other than on the last day of the Interest
       Period relating thereto and (II) in the case of clause (B), the relevant assignment shall
       otherwise comply with this Section 9.05 (except that no registration and processing fee
       required under this Section 9.05 shall be required with any assignment pursuant to this
       paragraph). Nothing in this Section 9.05(f) shall be deemed to prejudice any right or
       remedy that Holdings or the Borrowers may otherwise have at law or equity.

                      (iii) Notwithstanding anything to the contrary contained in this
       Agreement, Disqualified Persons (A) will not (x) have the right to receive information,
       Reports or other materials provided to Lenders by the Borrowers, the Administrative Agent
       or any other Lender, (y) attend or participate in meetings attended by the Lenders and the
       Administrative Agent, or (z) access any electronic site established for the Lenders or
       confidential communications from counsel to or financial advisors of the Administrative
       Agent or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
       or modification of, or any action under, and for the purpose of any direction to the
       Administrative Agent or any Lender to undertake any action (or refrain from taking any
       action) under this Agreement or any other Loan Document, each Disqualified Institution
       will be deemed to have consented in the same proportion as the Lenders that are not
       Disqualified Institutions consented to such matter, and (y) for purposes of voting on any
       Bankruptcy Plan, each Disqualified Institution party hereto hereby agrees (1) not to vote
       on such Bankruptcy Plan, (2) if such Disqualified Institution does vote on such Bankruptcy
       Plan notwithstanding the restriction in the foregoing clause (1), such vote will be deemed
       not to be in good faith and shall be “designated” pursuant to Section 1126(e) of the
       Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and such vote
       shall not be counted in determining whether the applicable class has accepted or rejected
       such Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
       similar provision in any other Debtor Relief Laws) and (3) not to contest any request by
       any party for a determination by the Bankruptcy Court (or other applicable court of
       competent jurisdiction) effectuating the foregoing clause (2).

        Section 9.06 Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement or any other Loan Document shall be considered
to have been relied upon by the other parties hereto and shall survive the execution and delivery
of the Loan Documents and the making of any Loan, regardless of any investigation made by any


                                                129
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 225 of 235




such other party or on its behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default or Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in full force and effect
until the Termination Date. The provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and Article
8 shall survive and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or termination of the
Commitments, the occurrence of the Termination Date or the termination of this Agreement or any
provision hereof but in each case, subject to the limitations set forth in this Agreement.

        Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different counterparts), each of which
shall constitute an original, but all of which when taken together shall constitute a single contract.
This Agreement, the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it has been executed by Holdings, the Borrowers and the
Administrative Agent and when the Administrative Agent has received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective successors and
permitted assigns (including, except for the right to request and receive Loans, any trustee
succeeding to the rights of the Loan Parties pursuant to Chapter 11 of the Bankruptcy Code
pursuant to any conversion to a case under Chapter 7 of the Bankruptcy Code). Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or by email as a “.pdf” or
“.tif” attachment shall be effective as delivery of a manually executed counterpart of this
Agreement.

        Section 9.08 Severability. To the extent permitted by applicable Requirements of Law,
any provision of any Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

        Section 9.09 Right of Setoff. At any time when an Event of Default exists, upon the
written consent of the Administrative Agent, the Administrative Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (in any currency) at any time owing by
the Administrative Agent or such Lender (including by branches and agencies of the
Administrative Agent or such Lender, wherever located) to or for the credit or the account of the
Borrowers or any Loan Party against any of and all the Obligations held by the Administrative
Agent or such Lender, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand under the Loan Documents and although such obligations may be
contingent or unmatured or are owed to a branch or office of such Lender different than the branch
or office holding such deposit or obligation on such Indebtedness. Any applicable Lender shall
promptly notify the Borrowers and the Administrative Agent of such set-off or application;


                                                 130
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 226 of 235




provided that any failure to give or any delay in giving such notice shall not affect the validity of
any such set-off or application under this Section. The rights of each Lender and the
Administrative Agent under this Section are in addition to other rights and remedies (including
other rights of setoff) which such Lender or the Administrative Agent may have.

       Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

           (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, AND, AS MAY
BE APPLICABLE, THE BANKRUPTCY CODE.

           (b)  EACH OF THE PARTIES HERETO AGREES THAT ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE BANKRUPTCY COURTS OF THE
STATE OF DELAWARE, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE THE COLLATERAL AGENT ELECTS TO BRING SUCH ACTION
OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 9.10, THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY ACTION
OR DISPUTE INVOLVING, RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS; PROVIDED, THAT NOTHING IN THIS SECTION 9.10
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY OR ANY COLLATERAL IN ANY OTHER
JURISDICTION.

           (c)  EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES, AND
DOCUMENTS IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT IN THE UNITED
STATES OF AMERICA ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS BY THE MAILING (BY REGISTERED
MAIL OR CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING OF A COPY OF
SUCH PROCESS TO SUCH LOAN PARTY C/O THE BORROWERs AT THEIR ADDRESS
FOR NOTICES AS SET FORTH IN SECTION 9.01. THE LOAN PARTIES AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.



                                                131
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 227 of 235




           (d)  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE
AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

      Section 9.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND WAIVES THE RIGHT
TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND
ALL STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR
PROCEEDING; AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

       Section 9.12 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this Agreement.

        Section 9.13 Confidentiality. Each of the Administrative Agent and each Lender agrees
to maintain the confidentiality of the Confidential Information (as defined below), except that
Confidential Information may be disclosed (a) to its and its Affiliates’ directors (or equivalent
managers), officers, employees, independent auditors or other experts and advisors, including
accountants, legal counsel and other advisors (collectively, the “Representatives”) on a “need to
know” basis solely in connection with the transactions contemplated hereby and who are informed
of the confidential nature of the Confidential Information and are or have been advised of their
obligation to keep the Confidential Information of this type confidential; provided that such Person
shall be responsible for its Affiliates’ and their Representatives’ compliance with this paragraph,
(b) upon the demand or request of any regulatory or governmental authority (including any self-
regulatory body) purporting to have jurisdiction over such Person or its Affiliates (in which case
such Person shall, (i) except with respect to any audit or examination conducted by bank


                                                132
            Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 228 of 235




accountants or any Governmental Authority or regulatory or self-regulatory authority exercising
examination or regulatory authority, to the extent permitted by law, inform the Borrowers promptly
in advance thereof and (ii) use commercially reasonable efforts to ensure that any such information
so disclosed is accorded confidential treatment), (c) to the extent compelled by legal process in, or
reasonably necessary to, the defense of such legal, judicial or administrative proceeding, in any
legal, judicial or administrative proceeding or otherwise as required by applicable Requirements
of Law, rule or regulation (in which case such Person shall (i) to the extent permitted by law,
inform the Borrowers promptly in advance thereof and (ii) use commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential treatment), (d) to any other
party to this Agreement, (e) subject to an acknowledgment and agreement by the relevant recipient
that the Confidential Information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as otherwise reasonably acceptable to the Borrower
Representative and the Administrative Agent) in accordance with the standard syndication process
of the Administrative Agent or market standards for dissemination of the relevant type of
information, which shall in any event require “click through” or other affirmative action on the
part of the recipient to access the Confidential Information and acknowledge its confidentiality
obligations in respect thereof, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or prospective Participant in, any of its rights or obligations under this
Agreement, and (ii) any pledgee referred to in Section 9.05, (f) with the prior written consent of
the Borrower Representative, and (g) to the extent the Confidential Information becomes publicly
available other than as a result of a breach of this Section by such Person, its Affiliates or their
respective Representatives. For purposes of this Section, “Confidential Information” means all
information relating to Holdings, the Borrowers and/or any of their subsidiaries and their
respective businesses or the transactions contemplated hereby (including any information obtained
by the Administrative Agent, any Lender, or any of their respective Affiliates or Representatives,
based on a review of the books and records relating to Holdings, the Borrowers and/or any of their
subsidiaries and their respective Affiliates from time to time, including prior to the date hereof)
other than any such information that is publicly available to the Administrative Agent or Lender
on a non-confidential basis prior to disclosure by Holdings, the Borrowers or any of their
subsidiaries. In addition, the Administrative Agent may disclose the existence of this Agreement
and the information consisting of the Closing Date, the identity of the Borrowers, the structure,
type and amount of the Credit Facility and the allotted roles to market data collectors and similar
service providers to the lending industry. For the avoidance of doubt, in no event shall any
disclosure of the Confidential Information be made to any Disqualified Institution (which was a
Disqualified Institution at the time such disclosure was made).

        Section 9.14 No Fiduciary Duty. Each of the Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”), may
have economic interests that conflict with those of the Loan Parties, their stockholders and/or their
respective affiliates. Each Loan Party agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or fiduciary or other implied
duty between any Lender, on the one hand, and such Loan Party, its respective stockholders or its
respective affiliates, on the other. Each Loan Party acknowledges and agrees that: (i) the
transactions contemplated by the Loan Documents (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender, in its capacity as such, has assumed an advisory or fiduciary


                                                133
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 229 of 235




responsibility in favor of any Loan Party, its respective stockholders or its respective affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or remedies with respect
thereto) or the process leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Loan Party, its respective stockholders or its respective Affiliates on
other matters) or any other obligation to any Loan Party except the obligations expressly set forth
in the Loan Documents and (y) each Lender, in its capacity as such, is acting solely as principal
and not as the agent or fiduciary of such Loan Party, its respective management, stockholders,
creditors or any other Person. Each Loan Party acknowledges and agrees that such Loan Party has
consulted its own legal, tax and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such transactions and the
process leading thereto.

        Section 9.15 Several Obligations. The respective obligations of the Lenders hereunder
are several and not joint and the failure of any Lender to make any Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its obligations hereunder.

       Section 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party and other
information that will allow such Lender to identify such Loan Party in accordance with the USA
PATRIOT Act.

       Section 9.17 Disclosure of Agent Conflicts. Each Loan Party and each Lender hereby
acknowledge and agree that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of the Loan Parties
and their respective Affiliates.

       Section 9.18 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens for the benefit of the Administrative Agent
and the Lenders, in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession. If any Lender (other than the Administrative Agent)
obtains possession of any Collateral, such Lender shall notify the Administrative Agent thereof
and, promptly upon the Administrative Agent’s request therefor, shall deliver such Collateral to
the Administrative Agent or otherwise deal with such Collateral in accordance with the
Administrative Agent’s instructions.

       Section 9.19 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with all fees, charges and
other amounts which are treated as interest on such Loan under applicable law (collectively the
“Charged Amounts”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charged Amounts payable in respect thereof, shall be limited to
the Maximum Rate and, to the extent lawful, the interest and Charged Amounts that would have
been payable in respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charged Amounts payable to such Lender in


                                                  134
           Case 20-10566-MFW          Doc 15     Filed 03/09/20    Page 230 of 235




respect of other Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds Effective Rate to
the date of repayment, shall have been received by such Lender.

       Section 9.20 Conflicts. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, in the event of any conflict or inconsistency between this Agreement
and any other Loan Document, the terms of the Interim Order or Final Order, as applicable, shall
govern and control.

        Section 9.21 Reinstatement; Certain Payments. If any claim is ever made upon the
Administrative Agent or any Lender for repayment or recovery of any amount or amounts received
by the Administrative Agent or such Lender in payment or on account of any of the Obligations,
the Administrative Agent or such Lender shall give prompt notice of such claim to the
Administrative Agent and each other Lender, as applicable, and the Borrower Representative, and
if the Administrative Agent or such Lender repays all or part of such amount by reason of (i) any
judgment, decree or order of any court or administrative body having jurisdiction over the
Administrative Agent or such Lender or any of its property, or (ii) any good faith settlement or
compromise of any such claim effected by the Administrative Agent or such Lender with any such
claimant, then and in such event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of this Agreement
or the other Loan Documents, and (B) it shall be and remain liable to the Administrative Agent or
such Lender hereunder for the amount so repaid or recovered to the same extent as if such amount
had never originally been received by the Administrative Agent or such Lender. The provisions of
this Section 9.21 shall survive the repayment of the Obligations and release of the Liens granted
under the Loan Documents.


        Section 9.22 Parties Including Trustees; Bankruptcy Court Proceedings. Subject to
the Interim Order and Final Order, as applicable, this Agreement, the other Loan Documents, and
all Liens created hereby or pursuant hereto or to any other Loan Document shall be binding upon
each Loan Party, the estate of each Loan Party, and any trustee or other successor in interest of
any Loan Party in any Chapter 11 Case or any subsequent case commenced under Chapter 7 of the
Bankruptcy Code or any other bankruptcy or insolvency laws, and shall not be subject to Section
365 of the Bankruptcy Code. Subject to the Interim Order and Final Order, as applicable, this
Agreement and the other Loan Documents shall be binding upon, and inure to the benefit of, the
successors of the Administrative Agent and Lenders and their respective assigns, transferees and
endorsees. Subject to the Interim Order and the Final Order, as applicable, the Liens created by
this Agreement and the other Loan Documents shall be and remain valid and perfected in the event
of the substantive consolidation or conversion of any Chapter 11 Case or any other bankruptcy
case of any Loan Party to a case under Chapter 7 of the Bankruptcy Code, or in the event of
dismissal of any Chapter 11 Case or the release of any Collateral from the jurisdiction of the
Bankruptcy Court for any reason, without the necessity that the Administrative Agent or the
Lenders file financing statements or otherwise perfect their security interests or Liens under
applicable law.




                                               135
           Case 20-10566-MFW          Doc 15     Filed 03/09/20     Page 231 of 235




                      ARTICLE 10 BORROWER REPRESENTATIVE

       Section 10.01 Appointment; Nature of Relationship. Bluestem is hereby appointed by
each of the Borrowers as its contractual representative (herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other Loan Documents.
The Borrower Representative agrees to act as such contractual representative upon the express
conditions contained in this Article 10. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the applicable deposit
account, at which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s); provided, that a Borrower may elect, directly or through the Borrower
Representative, to have Loan proceeds remitted to it directly via its designated deposit account.
The Administrative Agent and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower for any action taken
or omitted to be taken by the Borrower Representative or the Borrowers pursuant to this
Section 10.01.

        Section 10.02 Powers. The Borrower Representative shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Borrower Representative
by the terms of each thereof, together with such powers as are reasonably incidental thereto. The
Borrower Representative shall have no implied duties to the Borrowers, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

        Section 10.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan Document by or
through authorized officers.

        Section 10.04 Notices.    Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder referring to this
Agreement describing such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and the Lenders. Any
notice provided to the Borrower Representative hereunder shall constitute notice to each Borrower
on the date received by the Borrower Representative.

        Section 10.05 Successor Borrower Representative. Upon the prior written consent of
the Administrative Agent, the Borrower Representative may resign at any time, such resignation
to be effective upon the appointment of a successor Borrower Representative. The Administrative
Agent shall give prompt written notice of such resignation to the Lenders.

       Section 10.06 Execution of Loan Documents; Borrowing Base Certificates. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of the
Borrowers, to execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including, without


                                               136
            Case 20-10566-MFW           Doc 15     Filed 03/09/20      Page 232 of 235




limitation, Borrowing Base Certificates. Each Borrower agrees that any action taken by the
Borrower Representative or the Borrowers in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by the Borrower Representative of its powers set forth
therein or herein, together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Borrowers.

        Section 10.07 Reporting. Each Borrower hereby agrees that such Borrower shall furnish
promptly after each calendar week to the Borrower Representative its information required to be
included in the applicable Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower Representative
shall rely to prepare the Borrowing Base Certificate and other certificates required pursuant to the
provisions of this Agreement.

                                   ARTICLE 11 GUARANTY

        Section 11.01 Guaranty. Each Guarantor hereby jointly and severally and unconditionally
and irrevocably guarantees the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations of the Borrowers now or hereafter existing under any
Loan Document, whether for principal, interest (including all interest that accrues after the
commencement of the Chapter 11 Cases, whether or not a claim for post-filing interest is allowable
or allowed in the Chapter 11 Cases), fees, commissions, expense reimbursements, indemnifications
or otherwise (such obligations, to the extent not paid by the Borrowers, being the “Guaranteed
Obligations”), and agrees to pay, subject to the expense reimbursement provisions herein, any and
all reasonable and documented out-of-pocket costs, fees and expenses (including reasonable counsel
fees and expenses) incurred by the Administrative Agent and the Lenders in enforcing any rights
under the guaranty set forth in this Article 11. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Borrowers to the Administrative Agent and the Lenders under any Loan
Document but for the fact that they are unenforceable or not allowable due to the existence of the
Chapter 11 Cases.

        Section 11.02 Guaranty Absolute. Each Guarantor jointly and severally guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the Lenders with respect
thereto. Each Guarantor agrees that this Article constitutes a guaranty of payment when due and
not of collection and waives any right to require that any resort be made by the Administrative
Agent or any Lender to any Collateral. The obligations of each Guarantor under this Article 11
are independent of the Guaranteed Obligations, and a separate action or actions may be brought
and prosecuted against each Guarantor to enforce such obligations, irrespective of whether any
action is brought against any Loan Party or whether any Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Article shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives (to the fullest extent
permitted by law) any defenses it may now or hereafter have in any way relating to, any or all of
the following:




                                                 137
           Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 233 of 235




              (a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

                (b)     any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver of or any consent
to departure from any Loan Document, including any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or otherwise;

                (c)     any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

              (d)     the applicability of Section 509(c) of the Bankruptcy Code to the claims of
any Guarantor against any Loan Party in the Chapter 11 Cases;

              (e)    the existence of any claim, set-off, defense or other right that any Guarantor
may have at any time against any Person, including the Administrative Agent, or any Lender;

             (f)     any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or

               (g)     any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Administrative Agent or the Lenders that
might otherwise constitute a defense available to, or a discharge of, any Loan Party or any other
guarantor or surety.

               (h)    This Article 11 shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is rescinded or must
otherwise be returned by the Administrative Agent, the Lenders, or any other Person for any reason
(and whether as a result of any demand, settlement, litigation or otherwise), all as though such
payment had not been made.

       Section 11.03 Waiver.

               (a)     Each Guarantor hereby waives (i) promptness and diligence, (ii) notice of
acceptance and any other notice with respect to any of the Guaranteed Obligations and this Article
and any requirement that the Administrative Agent or the Lenders exhaust any right or take any
action against any Loan Party or any other Person or any Collateral, (iii) any right to compel or
direct the Administrative Agent or any Lender to seek payment or recovery of any amounts owed
under this Article 11 from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv) any requirement that
the Administrative Agent or any Lender protect, secure, perfect or insure any security interest or
Lien on any property subject thereto or exhaust any right to take any action against any Loan Party,
any other Person or any Collateral, and (v) any other defense available to any Guarantor. Each
Guarantor agrees that the Administrative Agent and the Lenders shall have no obligation to
marshal any assets in favor of any Guarantor or against, or in payment of, any or all of the
Obligations. Each Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in this Section 10.03


                                                138
            Case 20-10566-MFW           Doc 15      Filed 03/09/20      Page 234 of 235




is knowingly made in contemplation of such benefits. Each Guarantor hereby waives any right to
revoke this Article 11, and acknowledges that this Article is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

               (b)     Without limiting the generality, scope or meaning of any of the foregoing
or any other provision hereof, each Guarantor:

                      (i)    waives all rights of subrogation, reimbursement, indemnification,
       and contribution and all other rights and defenses that are or may become available by
       reason of Applicable Law;

                       (ii)   waives all rights and defenses arising out of an election of remedies
       by the Administrative Agent or any Lender, even though that election of remedies, such as
       a nonjudicial foreclosure with respect to security for a guaranteed obligation, has destroyed
       Guarantor’s rights of subrogation and reimbursement against the Borrower by the operation
       of Applicable Law or otherwise;

                     (iii) waives all rights and defenses that a Guarantor may have because
       Borrowers’ debt is or may be secured by real property. This means, among other things:

                            (A)     the Administrative Agent and Lenders may collect from
               Guarantor without first foreclosing on any real or personal property collateral
               pledged any Borrower;

                              (B)     if Collateral Agent forecloses on any real property collateral
               pledged by any Borrower: (1) the amount of the debt may be reduced only by the
               price for which that collateral is sold at the foreclosure sale, even if the collateral is
               worth more than the sale price; and (2) the Administrative Agent or any Lender
               may collect from Guarantor even if the Collateral Agent, by foreclosing on the real
               property collateral, has destroyed any right Guarantor may have to collect from
               Borrowers;

                      (iv)    waives all rights regarding and defenses to the application of
       Section 509(c) of the Bankruptcy Code to claims of Guarantor; and

                       (v)    acknowledges this is an unconditional and irrevocable waiver of any
       rights and defenses each Guarantor may have because the Borrowers’ debt is secured by
       real property, including any rights or defenses based upon Applicable Law.

        Section 11.04 Continuing Guaranty; Assignments. This Article is a continuing guaranty
and shall (a) remain in full force and effect until the later of (i) the cash payment in full of the
Guaranteed Obligations (other than indemnification obligations as to which no claim has been made)
and all other amounts payable under this Article and (ii) the Final Maturity Date, (b) be binding upon
each Guarantor, its successors and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the Lenders and their successors, pledgees, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender may pledge, assign or
otherwise transfer all or any portion of its rights and obligations under this Agreement (including all
or any portion of its Commitments or its Loans) to any other Person, and such other Person shall


                                                 139
            Case 20-10566-MFW           Doc 15     Filed 03/09/20     Page 235 of 235




thereupon become vested with all the benefits in respect thereof granted such Lender herein or
otherwise, in each case as provided in Section 9.04.

         Section 11.05 Subrogation. No Guarantor will exercise any rights that it may now or
hereafter acquire against any Loan Party or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this Article 11,
including any right of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent and the Lenders against
any Loan Party or any other guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including the right to take or receive from
any Loan Party or any other guarantor, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security solely on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under this Article 11 shall
have been paid in full in cash and the Final Maturity Date shall have occurred. If any amount shall
be paid to any Guarantor in violation of the immediately preceding sentence, such amount shall be
held in trust for the benefit of the Administrative Agent and the Lenders and shall forthwith be paid
to the Administrative Agent and the Lenders to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this Article 11, whether matured or unmatured, in accordance
with the terms of this Agreement, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Article 11 thereafter arising. If (i) any Guarantor shall make payment to
the Administrative Agent and the Lenders of all or any part of the Guaranteed Obligations, (ii) all of
the Guaranteed Obligations and all other amounts payable under this Article 11 shall be paid in full
in cash and (iii) the Final Maturity Date shall have occurred, the Administrative Agent and the
Lenders will, at such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.


                                     [Signature Pages Follow]




                                                 140
